Exhibit 10.1

 

LOAN AGREEMENT

 

($45,000,000 U.S. REVOLVING LOAN FACILITY,

 

$15,000,000 CANADIAN REVOLVING LOAN FACILITY

 

$15,000,000 SINGAPORE REVOLVING LOAN FACILITY

 

AND

 

$10,000,000 U.K. REVOLVING LOAN FACILITY)

 

dated as of February 6, 2006

 

AMONG

 

VERITAS DGC INC.,

as U.S. Borrower,

 

VERITAS ENERGY SERVICES INC. and VERITAS ENERGY

SERVICES PARTNERSHIP,

as Canadian Borrowers,

 

VERITAS GEOPHYSICAL (ASIA PACIFIC) PTE. LTD.,

as Singapore Borrower

 

VERITAS DGC LIMITED,

as U.K. Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as U.S. Agent and Lead Arranger,

 

HSBC BANK CANADA,

as Canadian Agent

 

THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED,
SINGAPORE BRANCH,

as Singapore Agent

 

HSBC BANK PLC,

as U.K. Agent,

 

AND

 

THE OTHER LENDERS NOW OR HEREAFTER

PARTIES HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

1.

 

Definitions.

1

 

1.1

Certain Defined Terms.

1

 

1.2

Miscellaneous. .

31

2.

 

Commitments; Loans; BA’s and Letters of Credit.

31

 

2.1

Loans and BA’s.

31

 

2.2

Letters of Credit.

34

 

2.3

Certain Provisions Relating to Bankers’ Acceptances.

40

 

2.4

Terminations, Reductions or Reallocations of Commitments.

45

 

2.5

Commitment Fees.

47

 

2.6

Several Obligations. .

48

 

2.7

Notes.

48

 

2.8

Use of Proceeds. .

49

 

2.9

Currency Fluctuations.

49

3.

 

Borrowings, Prepayments and Interest Options.

50

 

3.1

Borrowings. .

50

 

3.2

Prepayments.

51

 

3.3

Interest Options

51

4.

 

Payments and Tax Forms; Pro Rata Treatment; Computations, Etc.

56

 

4.1

Payments.

56

 

4.2

Limitation on Liability For Obligations.

63

 

4.3

Pro Rata Treatment.

63

 

4.4

Certain Actions, Notices, Etc.

63

 

4.5

Non-Receipt of Funds by Any Agent.

65

 

4.6

Sharing of Payments, Etc. .

65

5.

 

Conditions Precedent.

66

 

5.1

Initial Loans, Letters of Credit and Bankers’ Acceptances.

66

 

5.2

All Loans, Letters of Credit and Bankers’ Acceptances.

67

6.

 

Representations and Warranties.

68

 

6.1

Organization.

68

 

6.2

Financial Statements. .

68

 

6.3

Enforceable Obligations; Authorization. .

69

 

6.4

Other Debt. .

69

 

6.5

Litigation.

69

 

6.6

Title.

69

 

6.7

Taxes.

69

 

6.8

Regulations U and X.

70

 

6.9

Subsidiaries.

70

 

6.10

No Untrue or Misleading Statements.

70

 

6.11

ERISA.

70

 

6.12

Investment Company Act.

70

 

6.13

Solvency.

70

 

6.14

Fiscal Year.

71

 

6.15

Compliance.

71

 

i

--------------------------------------------------------------------------------


 

 

6.16

Environmental Matters.

71

 

6.17

Collateral as of the Effective Date

71

7.

 

Affirmative Covenants.

72

 

7.1

Taxes, Existence, Regulations, Property, Etc.

72

 

7.2

Financial Statements and Information.

72

 

7.3

Financial Tests

73

 

7.4

Inspection.

73

 

7.5

Further Assurances.

73

 

7.6

Books and Records

73

 

7.7

Insurance.

73

 

7.8

Notice of Certain Matters.

74

 

7.9

Capital Adequacy

74

 

7.10

ERISA Information and Compliance.

75

 

7.11

Intercompany Accounts.

76

8.

 

Negative Covenants.

76

 

8.1

Borrowed Money Indebtedness.

76

 

8.2

Liens.

77

 

8.3

Contingent Liabilities.

77

 

8.4

Mergers, Consolidations and Dispositions of Assets.

77

 

8.5

Redemption, Dividends and Distributions

78

 

8.6

Nature of Business.

79

 

8.7

Transactions with Related Parties.

79

 

8.8

Loans and Investments

79

 

8.9

Subsidiaries

79

 

8.10

Organizational Documents

80

 

8.11

Unfunded Liabilities

80

 

8.12

Acquisitions

80

 

8.13

Negative Pledges.

80

 

8.14

Limitation on Capital Expenditures

80

 

8.15

Swap Exposure

81

 

8.16

Material Subsidiaries

81

9.

 

Defaults.

81

 

9.1

Events of Default.

81

 

9.2

Right of Setoff

84

 

9.3

Collateral Account.

84

 

9.4

Preservation of Security for Letter of Credit Liabilities.

85

 

9.5

Currency Conversion After Maturity.

85

 

9.6

Remedies Cumulative.

86

10.

 

Agents.

86

 

10.1

Appointment, Powers and Immunities.

86

 

10.2

Reliance.

87

 

10.3

Defaults

88

 

10.4

Material Written Notices

88

 

10.5

Rights as a Lender

88

 

10.6

Indemnification.

88

 

10.7

Non-Reliance on Agents and Other Lenders

89

 

ii

--------------------------------------------------------------------------------


 

 

10.8

Failure to Act

89

 

10.9

Resignation or Removal of Agent.

89

 

10.10

No Partnership

90

 

10.11

Authority of Agent

90

11.

 

Miscellaneous.

91

 

11.1

Waiver

91

 

11.2

Notices

91

 

11.3

Expenses, Etc.

91

 

11.4

Indemnification.

92

 

11.5

Amendments, Etc.

93

 

11.6

Successors and Assigns.

94

 

11.7

Limitation of Interest.

97

 

11.8

Survival

98

 

11.9

Captions

98

 

11.10

Counterparts.

98

 

11.11

Governing Law.

98

 

11.12

Severability.

98

 

11.13

Interest Act (Canada)

98

 

11.14

Judgment Currency

98

 

11.15

Conflicts Between This Agreement and the Other Loan Documents

99

 

11.16

Limitation on Charges; Substitute Lenders; Non-Discrimination

99

 

11.17

WAIVER OF JURY TRIAL

99

 

11.18

Confidentiality

100

 

11.19

USA Patriot Act Notice

100

 

11.20

Special Condition Precedent to Singapore Revolving Loans and Letters of Credit

101

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

A-1 — Request for Extension of Credit (U.S. Borrower)

 

 

A-2 — Request for Extension of Credit (Canadian Borrowers)

 

 

A-3 — Request for Extension of Credit (U.K. Borrower)

 

 

A-4 – Request for Extension of Credit (Singapore Borrower)

 

 

B — Rate Designation Notice

 

 

C — Canadian Revolving Note

 

 

D — U.S. Revolving Note

 

 

E — Assignment and Acceptance

 

 

F — Compliance Certificate

 

 

G — Bankers’ Acceptance Notice

 

 

H — Canadian Dollar Revolving Note

 

 

I — U.K. Revolving Note

 

 

J – Section 4.1(i) Certificate

 

 

K – Singapore Revolving Note

 

 

 

 

SCHEDULES

 

 

 

 

1.1(a) – Existing Letters of Credit

 

 

1.1(b) – Permitted Disposition

 

 

6.5 – Litigation

 

 

6.9 – Subsidiaries

 

 

8.1 – Existing Indebtedness

 

 

8.4 – Certain Conveyances of Equity Interests

 

 

8.5 – Permitted Redemption, Dividends and Distributions

 

 

iv

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT is made and entered into as of February 6, 2006 (the
“Effective Date”), by and among VERITAS DGC INC., a Delaware corporation (the
“U.S. Borrower”); VERITAS ENERGY SERVICES INC., a corporation formed under the
laws of the Province of Alberta, and VERITAS ENERGY SERVICES PARTNERSHIP, a
general partnership formed under the laws of the Province of Alberta
(collectively, the “Canadian Borrowers” and each a “Canadian Borrower”); VERITAS
GEOPHYSICAL (ASIA PACIFIC) PTE. LTD. (Company registration number 200600860M), a
company incorporated under the laws of Singapore (the “Singapore Borrower”),
VERITAS DGC LIMITED, a company incorporated in England and Wales (the “U.K.
Borrower”); each of the lenders which is or may from time to time become a party
hereto (individually, a “Lender” and, collectively, the “Lenders”, which terms
shall include U.S. Lenders, Canadian Lenders, Singapore Lenders and U.K.
Lenders); WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as agent for
the U.S. Lenders (in such capacity, together with its successors in such
capacity, the “U.S. Agent”) and as Lead Arranger; HSBC BANK CANADA (“HSBC
Canada”), as agent for the Canadian Lenders (in such capacity, together with its
successors in such capacity, the “Canadian Agent”); THE HONGKONG AND SHANGHAI
BANKING CORPORATION LIMITED, SINGAPORE BRANCH (“HSBC Singapore”), as agent for
the Singapore Lenders (in such capacity, together with its successors in such
capacity, the “Singapore Agent”); and HSBC BANK PLC (“HSBC U.K.”), as agent for
the U.K. Lenders (in such capacity, together with its successors in such
capacity, the “U.K. Agent”).

 

The parties hereto agree as follows:

 


1.             DEFINITIONS.

 


1.1           CERTAIN DEFINED TERMS.

 

In this Agreement, terms defined above shall have the meanings ascribed to them
above.  Unless a particular term, word or phrase is otherwise defined or the
context otherwise requires, capitalized terms, words and phrases used herein or
in the Loan Documents (as hereinafter defined) have the following meanings (all
definitions that are defined in this Agreement or in the Loan Documents in the
singular have the same meanings when used in the plural and vice versa):

 

Acceptance Fee means the fee payable in Canadian Dollars to each Canadian Lender
in respect of the Bankers’ Acceptances accepted by such Canadian Lender computed
in accordance with Section 2.3(c).

 

Accounts shall have the meaning assigned to it in Section 9.102 of the Texas
UCC.

 

Additional Interest means the aggregate of all amounts accrued or paid pursuant
to the Notes or any of the other Loan Documents (other than interest on the
Notes at the Stated Rate and any Acceptance Fee) which, under applicable laws,
are or may be deemed to constitute interest on the indebtedness evidenced by the
Notes or any other amounts owing under any Loan Document.

 

--------------------------------------------------------------------------------


 

Adjusted EBITDA for any period means EBITDA for such period less multi-client
library amortization for such period.

 

Adjusted LIBOR means, with respect to each Interest Period applicable to a LIBOR
Borrowing, a rate per annum equal to the quotient, expressed as a percentage, of
(a) LIBOR with respect to such Interest Period divided by (b) 1.0000 minus the
Eurodollar Reserve Requirement in effect on the first day of such Interest
Period.

 

Affiliate means any Person controlling, controlled by or under common control
with, any other Person (and, in the case of a Person who is incorporated in
Singapore, includes a related corporation within the definition of the Companies
Act, Chapter 50 of Singapore).  For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.

 

Agents means U.S. Agent, Canadian Agent, Singapore Agent and U.K. Agent,
collectively.

 

Agreement means this Loan Agreement, as it may from time to time be amended,
modified, restated or supplemented.

 

Annual Financial Statements means the annual audited financial statements of a
Person, including all notes thereto, which statements shall include a balance
sheet as of the end of the fiscal year relating thereto and an income statement
and a statement of cash flows for such fiscal year, all setting forth in
comparative form the corresponding figures from the previous fiscal year, all
prepared in conformity with GAAP in all material respects, and accompanied by
the opinion of independent certified public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit), which
shall state that such financial statements present fairly in all material
respects the financial position of such Person and, if such Person has any
Subsidiaries, its consolidated Subsidiaries as of the date thereof and the
results of its operations for the period covered thereby in conformity with
GAAP.  As to U.S. Borrower only, Annual Financial Statements shall also include
unaudited consolidating financial statements for U.S. Borrower and its
Subsidiaries, each in Proper Form, certified by the chief financial officer or
other authorized officer of U.S. Borrower as presenting fairly in all material
respects the consolidating financial position of U.S. Borrower and its
Subsidiaries.

 

Applicable BA Discount Rate means (a) with respect to any Canadian Lender that
is a Schedule I Bank, as applicable to a BA being purchased by such Lender on
any day, the CDOR Rate; and (b) with respect to any Canadian Lender that is not
a Schedule I Bank, as applicable to a BA being purchased by such Lender on any
day, the lesser of (A) the CDOR Rate plus 10 basis points (0.10%), and (B) the
average (as determined by the Canadian Agent in good faith) of the respective
percentage discount rates (expressed to five decimal places and rounded upward,
if not in an increment of 1/100th of 1%, to the nearest 0.01%) quoted by the
Schedule II/III Reference Banks, in accordance with their normal market
practices, at or about 10:00 a.m.

 

2

--------------------------------------------------------------------------------


 

(Calgary, Alberta time) on such date, for purchase of bankers’ acceptances
accepted by the Schedule II/III Reference Banks having identical issue and
comparable maturity dates and in a comparable amount.

 

Applicable Canadian Pension Legislation means, at any time, any federal or
provincial pension legislation then applicable to the Canadian Borrowers,
including (to the extent applicable) the Employment Pension Plans Act (Alberta)
and the ITA, including all regulations made thereunder, and all rules,
regulations, rulings and interpretations made or issued by any Governmental
Authority having or asserting jurisdiction in respect thereof.

 

Applications means all applications and agreements for Letters of Credit, or
similar instruments or agreements, in Proper Form, now or hereafter executed by
any Borrower in connection with any Letter of Credit now or hereafter issued or
to be issued under the terms hereof at the request of any Person.

 

Assignment and Acceptance shall have the meaning ascribed to such term in
Section 11.6(b).

 

Availability Period means, for each Lender, the period from and including the
Effective Date to (but not including) the Termination Date.

 

BA Discount Proceeds means in respect of any Bankers’ Acceptance being purchased
by a Canadian Lender on any day under Section 2.3, an amount (rounded to the
nearest whole Canadian cent, and with one-half of one Canadian cent being
rounded up) calculated on such day by multiplying:

 

(A)                              the face amount of such Bankers’ Acceptance; by

 

(B)                                the quotient equal to one divided by the sum
of one plus the product of:

 

(i)                                     the Applicable BA Discount Rate
(expressed as a decimal) applicable to such  Bankers’ Acceptance; and

 

(ii)                                  a fraction, the numerator of which is the
number of days remaining in the term of such Bankers’ Acceptance and the
denominator of which is 365;

 

with such quotient being rounded up or down to the nearest fifth decimal place
and .000005 being rounded up.

 

Bankers’ Acceptance or BA means a non-interest bearing draft in Canadian Dollars
drawn by a Canadian Borrower on and accepted by a Canadian Lender and issued for
value pursuant to Section 2.3 hereof and includes a depository bill under the
DBNA and a bill of exchange under the Bills of Exchange Act (Canada).

 

Bankers’ Acceptance Liabilities means, at any time and in respect of any
Bankers’ Acceptance, the face amount thereof if still outstanding and unpaid or,
following maturity and

 

3

--------------------------------------------------------------------------------


 

payment thereof, the aggregate unpaid amount of all Reimbursement Obligations at
that time due and payable in respect of the payment of such Bankers’ Acceptance
upon maturity.

 

Bankers’ Acceptance Notice has the meaning specified in Section 2.3(a).

 

Bankruptcy Code means (i) the United States Bankruptcy Code, (ii) the Bankruptcy
and Insolvency Act (Canada), (iii) the Companies’ Creditors Arrangement Act
(Canada) and (iv) the Companies Act, Chapter 50 of Singapore read with the
Bankruptcy Act, Chapter 20 of Singapore, as the same may be amended and together
with any successor statutes.

 

Base Rate means, for any day, a rate per annum equal to the lesser of (a) the
then applicable Margin Percentage from time to time in effect plus the greater
of (1) the applicable Prime Rate for that day  and (2) in the case of Loans made
to U.S. Borrower, the Federal Funds Rate for that day plus ½ of 1% or (b) the
Ceiling Rate.  If for any reason the U.S. Agent shall have determined (which
determination shall be conclusive and binding, absent manifest error) that it is
unable to ascertain the Federal Funds  Rate for any reason, including, without
limitation, the inability or failure of the U.S. Agent to obtain sufficient
quotations in accordance with the terms hereof, the Base Rate shall, until the
circumstances giving rise to such inability no longer exist, be calculated
without regard to that particular component.

 

Base Rate Borrowing means that portion of the principal balance of the Loans at
any time bearing interest at the Base Rate.

 

Borrowed Money Indebtedness means, with respect to any Person, without
duplication, (i) all obligations of such Person for borrowed money, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments evidencing borrowed money, (iii) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person, (iv) all obligations of such Person issued or assumed
as the deferred purchase price of Property or services (excluding obligations of
such Person to creditors for raw materials, inventory, services and supplies
(and any other trade payables) and deferred payments for services to employees
and former employees incurred in the ordinary course of such Person’s business),
(v) all lease obligations of such Person which have been capitalized on the
balance sheet of such Person in accordance with GAAP, (vi) all obligations of
others secured by any Lien on Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, equal to the lesser of
the amount of such obligation or the fair market value of such Property, (vii)
Interest Rate Risk Indebtedness and Currency Exchange Risk Indebtedness of such
Person, (viii) all obligations of such Person in respect of outstanding letters
of credit issued for the account of such Person (or for which such Person is
primarily liable) or bankers’ acceptances drawn by such Person and (ix) all
guarantees by such Person of another Person’s Borrowed Money Indebtedness
described in the other provisions of this definition.

 

Borrowers means U.S. Borrower, Canadian Borrowers, Singapore Borrower and U.K.
Borrower, collectively.  When used in connection with Canadian Obligations, the
term “the applicable Borrower” shall mean the Canadian Borrowers, jointly.

 

4

--------------------------------------------------------------------------------


 

Business Day means any day other than a day on which commercial banks are
authorized or required to close in Houston, Texas, New York, New York, Calgary,
Alberta, Singapore or London, England, as applicable.

 

Calculation Date means the last Business Day of each month.

 

Canadian Agent shall have the meaning ascribed to such term in the Preamble of
this Agreement.

 

Canadian Borrowers shall have the meaning ascribed to such term in the Preamble
of this Agreement; provided that upon the merger of Veritas Energy Services
Partnership with and into Veritas Energy Services Inc. as is contemplated by
such parties, all references herein to the Canadian Borrowers or a Canadian
Borrower shall mean Veritas Energy Services Inc.

 

Canadian Commitment means, as to any Canadian Lender, the obligation, if any, of
such Canadian Lender to make Canadian Revolving Loans, incur or participate in
Letter of Credit Liabilities relating to Canadian Letters of Credit and accept
and purchase Bankers’ Acceptances in an aggregate principal amount at any one
time outstanding up to (but not exceeding) the amount, if any, set forth
opposite such Canadian Lender’s name on the signature pages hereof under the
caption “Canadian Commitment”, or otherwise provided for in an Assignment and
Acceptance (as the same may be increased or reduced from time to time pursuant
to Section 2.4 hereof).

 

Canadian Dollars or C$ means lawful money of Canada.

 

Canadian Dollar Revolving Notes means the Notes of Canadian Borrowers evidencing
the Canadian Revolving Loans denominated in Canadian Dollars, in the form of
Exhibit H hereto.

 

Canadian Lender means each Lender party hereto with any Canadian Commitment or
any outstanding Canadian Obligations.

 

Canadian Letters of Credit has the meaning assigned to such term in Section 2.2
hereof.

 

Canadian Obligations means, as at any date of determination thereof, the sum of
the following (determined without duplication):  (i) the aggregate principal
amount of Canadian Revolving Loans outstanding hereunder on such date, plus (ii)
the aggregate amount of the Bankers’ Acceptance Liabilities outstanding on such
date,  plus (iii) the aggregate amount of Letter of Credit Liabilities
outstanding on such date relating to Canadian Letters of Credit.  For purposes
of calculating the aggregate amount of Canadian Obligations, all amounts or
values expressed in Canadian Dollars shall be converted into Dollars at the
Exchange Rate in effect as of the date of determination.

 

Canadian Outside Equity Owners means all owners, other than U.S. Borrower or a
Subsidiary of U.S. Borrower, of any Equity Interests in and to Veritas Energy
Services Inc. as of the date hereof.  As of the date hereof, Canadian Outside
Equity Owners constitute no more than 0.2% of the aggregate of all Equity
Interests in and to Veritas Energy Services Inc. constituting

 

5

--------------------------------------------------------------------------------


 

“Exchangeable Shares” and 3.3% of the aggregate of all Equity Interests in and
to Veritas Energy Services Inc. constituting “Class A Exchangeable Shares Series
1”.

 

Canadian Prime Loans means Canadian Revolving Loans made pursuant to Section
2.1(b) hereof which are denominated in Canadian Dollars.

 

Canadian Prime Rate means, on any day, as to Canadian Prime Loans made to
Canadian Borrowers, the annual rate of interest announced from time to time by
HSBC Canada as its prime rate then in effect at its Principal Office, being the
reference rate used by HSBC Canada for determining interest rates on commercial
loans denominated in Canadian Dollars to borrowers in Canada.  The Canadian
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate or a favored rate, and HSBC Canada,  each Agent and each Lender
disclaims any statement, representation or warranty to the contrary.  HSBC
Canada, any Agent or any Lender may make commercial loans or other loans at
rates of interest at, above or below the Canadian Prime Rate.

 

Canadian Resident means an Agent or Lender (a) that is resident in Canada for
purposes of the ITA as a result of being incorporated or organized under the
laws of Canada or a province thereof or (b) that is an “authorized foreign bank”
as referred to in the ITA that will receive or distribute all payments to be
received or distributed by it hereunder with respect to the Canadian Obligations
in respect of its “Canadian banking business” for purposes of the ITA, with the
result that it will be deemed to be a resident of Canada for purposes of the ITA
with respect to such payments.

 

Canadian Revolving Loan means any revolving credit loan made pursuant to Section
2.1(b) hereof.

 

Canadian Revolving Notes means the Notes of Canadian Borrowers evidencing the
Canadian Revolving Loans denominated in Dollars, in the form of Exhibit C
hereto.

 

Canadian Subsidiary means any Subsidiary of U.S. Borrower that is organized or
formed under the laws of Canada or any province or territory thereof.

 

Canadian Taxable Payment shall have the meaning ascribed to such term in Section
4.1(i)(ii) hereof.

 

Canadian Withholding Tax shall have the meaning ascribed to such term in Section
4.1(i)(ii) hereof.

 

Capital Expenditures means, with respect to any Person for any period,
expenditures in respect of fixed or capital assets by such Person, including
capital lease obligations incurred during such period (to the extent not already
included), which would be reflected as additions to Property, plant or equipment
on a balance sheet of such Person and its consolidated Subsidiaries, if any,
prepared in accordance with GAAP; but excluding expenditures during such period
for the repair or replacement of any fixed or capital asset which was destroyed,
damaged or taken, in whole or in part, to the extent financed by the proceeds of
an insurance policy maintained by

 

6

--------------------------------------------------------------------------------


 

such Person or the proceeds of a condemnation award.  Capital Expenditures shall
not include cash multi-client library investments or acquisitions permitted
under Section 8.14 hereof.

 

Capitalization Ratio means, as of any day, the ratio of (a) Funded Debt of U.S.
Borrower and its Subsidiaries, on a consolidated basis, as of the last day of
its most recently ended fiscal quarter to (b) the sum of shareholders’ equity of
U.S. Borrower and Funded Debt of U.S. Borrower and its Subsidiaries, on a
consolidated basis, as of such date.

 

CDOR Rate means, on any day, an annual rate of interest equal to the average
rate applicable to Canadian bankers’ acceptances appearing on the “Reuters
Screen CDOR Page” on such day for bankers’ acceptances having identical issue
and comparable maturity dates and in a comparable amount, or if such day is not
a Business Day, then on the immediately preceding Business Day; provided,
however, if such  rate does not appear on the Reuters Screen CDOR Page as
contemplated, then the CDOR Rate on any day shall be calculated as the
arithmetic mean of the rates applicable to Canadian bankers’ acceptances quoted
by the Canadian Lenders which are listed in Schedule I to the Bank Act (Canada)
as of 12:00 noon (Calgary, Alberta time) on such day for bankers’ acceptances
having identical issue and comparable maturity dates and in a comparable amount,
or if such day is not a Business Day, then on the immediately preceding Business
Day.

 

Ceiling Rate means, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable United States federal or Texas
laws or, in the case of advances made in Singapore by Singapore Lenders to
Singapore Borrower, all applicable laws of Singapore, or in the case of advances
made in Canada by Canadian Lenders to Canadian Borrowers, whichever of
applicable Canadian federal or Alberta laws  (or the laws of any other
jurisdiction whose usury laws are deemed to apply to the Notes or any other Loan
Documents despite the intention and desire of the express choice of law
provisions set forth herein) permits the higher interest rate, stated as a rate
per annum.  On each day, if any, that the Texas Finance Code establishes the
Ceiling Rate, the Ceiling Rate shall be the “weekly ceiling” (as defined in §303
of the Texas Finance Code) for that day.  U.S. Agent may from time to time, as
to current and future balances, implement any other ceiling under the Texas
Finance Code by notice to Borrowers, if and to the extent permitted by the Texas
Finance Code.  Without notice to Borrowers or any other Person, the Ceiling Rate
shall automatically fluctuate upward and downward as and in the amount by which
such maximum nonusurious rate of interest permitted by applicable law
fluctuates.

 

Change of Control means a change resulting when any Unrelated Person or any
Unrelated Persons acting together which would constitute a Group together with
any Affiliates or Related Persons thereof (in each case also constituting
Unrelated Persons) shall at any time either (i) Beneficially Own more than 35%
of the aggregate voting power of all classes of Voting Stock of U.S. Borrower or
(ii) succeed in having sufficient of its or their nominees elected to the Board
of Directors of U.S. Borrower such that such nominees, when added to any
existing directors remaining on the Board of Directors of U.S. Borrower after
such election who are Affiliates or Related Persons of such Unrelated Person or
Group thereof and who were not on the Board of Directors twelve (12) months
prior to such change, shall constitute a majority of the Board of Directors of
U.S. Borrower.  As used herein (a) “Beneficially Own” means “beneficially own”
as defined in Rule 13d-3 of the Securities Exchange Act of 1934, as amended, or
any successor

 

7

--------------------------------------------------------------------------------


 

provision thereto; provided, however, that, for purposes of this definition, a
Person shall not be deemed to Beneficially Own securities tendered pursuant to a
tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates until such tendered securities are accepted for purchase or
exchange; (b) “Group” means a “group” for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended; (c) “Unrelated Person” means at any
time any Person other than U.S. Borrower or any Subsidiary of U.S. Borrower and
other than any trust for any employee benefit plan of U.S. Borrower or any
Subsidiary of U.S. Borrower; (d) “Related Person” of any Person shall mean any
other Person owning (1) 5% or more of the outstanding common stock of such
Person or (2) 5% or more of the Voting Stock of such Person; and (e) “Voting
Stock” of any Person shall mean capital stock of such Person which ordinarily
has voting power for the election of directors (or persons performing similar
functions) of such Person, whether at all times or only so long as no senior
class of securities has such voting power by reason of any contingency.

 

Code means the U.S. Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or promulgated thereunder.

 

Collateral means all Property now or hereafter subject to the Liens created
pursuant to any of the Security Documents.

 

Collateral Agency Agreement means that certain Collateral Agency Agreement dated
concurrently herewith executed by and among Agents and Wells Fargo Bank,
National Association, as Collateral Agent, as it may be amended, modified,
restated, supplemented and in effect from time to time.

 

Commitment Fee Percentage means (i) on any day prior to April 30, 2006, 0.25%
per annum and (ii) on and after May 1, 2006, the applicable per annum percentage
set forth at the appropriate intersection in the table shown below, based on the
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
U.S. Borrower and its consolidated Subsidiaries calculated by U.S. Agent as soon
as practicable after receipt by U.S. Agent of all financial reports required
under this Agreement with respect to such fiscal quarter (including a Compliance
Certificate) (provided, however, that if the Commitment Fee Percentage is
increased as a result of the reported Leverage Ratio, such increase shall be
retroactive to the date as of which that U.S. Borrower was obligated to deliver
such financial reports to U.S. Agent pursuant to the terms of this Agreement and
provided further that if the Commitment Fee Percentage is decreased as a result
of the reported Leverage Ratio, and such financial reports are delivered to U.S.
Agent not more than ten (10) calendar days after the date required to be
delivered pursuant to the terms of this Agreement, such decrease shall be
retroactive to the date that U.S. Borrower was obligated to deliver such
financial reports to U.S. Agent pursuant to the terms of this Agreement):

 

 

 

Commitment

 

Leverage Ratio

 

Fee Percentage

 

 

 

 

 

Greater than or equal to

 

 

 

2.00 to 1.00

 

0.375

 

 

 

 

 

Greater than or equal to

 

 

 

1.50 to 1.00 but less than

 

 

 

2.00 to 1.00

 

0.30

 

 

 

 

 

Greater than or equal to

 

 

 

1.00 to 1.00 but less than

 

 

 

1.50 to 1.00

 

0.25

 

 

 

 

 

Less than 1.00 to 1.00

 

0.20

 

 

8

--------------------------------------------------------------------------------


 

Commitment Percentage means, as to any Lender, the percentage equivalent of a
fraction the numerator of which is the amount of such Lender’s U.S. Commitment,
Canadian Commitment, Singapore Commitment or U.K. Commitment, as the case may
be, and the denominator of which is the aggregate amount of the U.S.
Commitments, Canadian Commitments, Singapore Commitment or U.K. Commitments, as
the case may be, of all Lenders.

 

Compliance Certificate shall have the meaning given to it in Section 7.2(c)
hereof.

 

Contribution Agreements means those certain Contribution Agreements dated
concurrently herewith executed by and among, respectively, (i) U.S. Borrower and
the guarantors in respect of the U.S. Obligations, (ii) Canadian Borrowers and
the guarantors in respect of the Canadian Obligations, (iii) Singapore Borrower
and the guarantors in respect of the Singapore Obligations and (iv) U.K.
Borrower and the guarantors in respect of the U.K. Obligations, as they may from
time to time be amended, modified, restated or supplemented.

 

Controlled Group means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with any Borrower, are treated as a single employer under Section 414
of the Code or under Applicable Canadian Pension Legislation.

 

Corporation means any corporation, limited liability company, partnership, joint
venture, joint stock association, business trust and other business entity.

 

Cover for Letter of Credit Liabilities or any Bankers’ Acceptance Liabilities
shall be effected by (i) delivering to the applicable Agent a letter of credit
in form and substance, and issued by a Person, acceptable to the applicable
Agent in its sole discretion or (ii) paying to the applicable Agent immediately
available funds, to be held by the applicable Agent in a collateral account
maintained by the applicable Agent at its Principal Office and collaterally
assigned to the applicable Agent as security for the applicable Obligations
using documentation reasonably satisfactory to the applicable Agent in the
amount required by any applicable provision hereof.  Such letters of credit and
amounts in such collateral account shall be retained by the applicable Agent
until such time as the applicable Letter of Credit shall have expired and the
Reimbursement Obligations, if any, with respect thereto shall have been fully
satisfied or the applicable Bankers’ Acceptance shall have matured and the
related Bankers’ Acceptance Liabilities shall have been fully satisfied;
provided, however, that at such time if a Default or

 

9

--------------------------------------------------------------------------------


 

Event of Default has occurred and is continuing, the applicable Agent shall not
be required to release such letters of credit or amounts in such collateral
account from the time of such collateral assignment until such Default or Event
of Default shall have been cured or waived.

 

Currency Exchange Risk Indebtedness means all obligations and indebtedness (on a
“net” basis) of any Obligor with respect to the program for the hedging of
currency exchange risk provided for in any program entered into by such Obligor
for the purpose of reducing such Obligor’s exposure to currency exchange
fluctuations and not for speculative purposes, as it may from time to time be
amended, modified, restated or supplemented.

 

DBNA means the Depository Bills and Notes Act (Canada).

 

Default means an event, act or condition which with notice or lapse of time or
both would, unless cured or waived, become an Event of Default.

 

Dollars, US$ and $ means lawful money of the United States of America.

 

Domestic Subsidiary means any Subsidiary of U.S. Borrower other than a Foreign
Subsidiary.

 

EBITDA means, without duplication, for any period the consolidated net
income/loss (excluding any extraordinary gains or losses) of U.S. Borrower and
its Subsidiaries, on a consolidated basis, plus, to the extent deducted in
calculating consolidated net income/loss, depreciation (calculated net of
capitalized multi-client library expense), amortization (including multi-client
library amortization), Non-Cash Items, interest expense (in accordance with
GAAP), and United States federal, state, provincial and foreign income tax
expense, and minus, to the extent added in calculating consolidated net
income/loss, any Non-Cash Items.

 

Effective Date shall the meaning ascribed to such term in the Preamble of this
Agreement.

 

Environmental Claim means any third party (including Governmental Authorities
and employees) action, lawsuit, claim or proceeding (including claims or
proceedings at common law or under the United States Occupational Safety and
Health Act, as amended, or similar laws relating to safety of employees) which
seeks to impose liability for (i) noise; (ii) pollution, contamination,
protection or clean-up of the air, surface water, ground water or land; (iii)
solid, gaseous or liquid waste generation, handling, treatment, storage,
disposal or transportation; (iv) exposure to Hazardous Substances; (v) the
safety or health of employees or (vi) the manufacture, processing, distribution
in commerce, use, discharge or storage of Hazardous Substances.  An
“Environmental Claim” includes, but is not limited to, a common law action, as
well as a proceeding to issue, modify or terminate an Environmental Permit to
the extent that such a proceeding attempts to redress violations of an
applicable permit, license, or regulation as alleged by any Governmental
Authority.

 

Environmental Liabilities means all liabilities arising from any Environmental
Claim, Environmental Permit or Requirements of Environmental Law under any
theory of recovery, at law or in equity, and whether based on negligence, strict
liability or otherwise, including but not

 

10

--------------------------------------------------------------------------------


 

limited to remedial, removal, response, abatement, investigative, monitoring,
personal injury and damage to Property or injuries to persons, and any other
related costs, expenses, losses, damages, penalties, fines, liabilities and
obligations, and all costs and expenses necessary to cause the issuance,
reissuance or renewal of any Environmental Permit including reasonable
attorneys’ fees and court costs.

 

Environmental Permit means any permit, license, approval or other authorization
under any applicable Requirement of Environmental Law relating to pollution or
protection of health or the environment, including laws, regulations or other
requirements relating to emissions, discharges, releases or threatened releases
of pollutants, contaminants or hazardous substances or toxic materials or wastes
into ambient air, surface water, ground water or land, or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants or Hazardous Substances.

 

Equipment shall have the meaning assigned to it in Section 9.102 of the Texas
UCC.

 

Equity Interests means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests in any applicable Person or any warrants,
options or other rights to acquire such interests.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and all rules, regulations, rulings and interpretations adopted by
the Internal Revenue Service or the U.S. Department of Labor thereunder and, as
the context may require, Applicable Canadian Pension Legislation.

 

Eurodollar Rate means for any day during an Interest Period for a LIBOR
Borrowing a rate per annum equal to the lesser of (a) the sum of (1) the
Adjusted LIBOR in effect on the first day of such Interest Period plus (2) the
applicable Margin Percentage from time to time in effect and (b) the Ceiling
Rate.  Each Eurodollar Rate is subject to adjustments for reserves, insurance
assessments and other matters as provided for in Sections 3.3 and 11.16 hereof.

 

Eurodollar Reserve Requirement means, on any day, that percentage (expressed as
a decimal fraction and rounded, if necessary, to the next highest one ten
thousandth (.0001)) which is in effect on such day for determining all reserve
requirements (including, without limitation, basic, supplemental, marginal and
emergency reserves) applicable to “Eurocurrency liabilities,” as currently
defined in Regulation D.  Each determination of the Eurodollar Reserve
Requirement by U.S. Agent shall be conclusive and binding, absent manifest
error, and may be computed using any commercially reasonable averaging and
attribution method.

 

Euros means the lawful currency for the time being of the European Community.

 

Event of Default shall have the meaning assigned to it in Section 9.1 hereof.

 

Exchange Rate means, on any day, with respect to any foreign currency in
relation to Dollars or Dollars in relation to any foreign currency, the noon
buying rate in New York City for cable transfers payable in the applicable
foreign currencies as certified to the Federal Reserve Board by the Federal
Reserve Bank of New York for customs purposes on such day, as

 

11

--------------------------------------------------------------------------------


 

published on such day pursuant to Federal Reserve Board Statistical Release
H.10; provided, however, that in the event that any applicable exchange rate
cannot be determined on any day by the foregoing procedure, then such exchange
rate shall be determined for such day in accordance with such commercially
reasonable procedures as the applicable Agent may elect.

 

Excluded Taxes means, in the case of a Lender or Agent (or a participant in any
Obligation), the taxes imposed or measured by reference to its income, profits,
overall capital or overall net worth and franchise taxes imposed on it, in each
case, by (a) the jurisdiction in which such Lender or Agent (or such
participant) is resident or incorporated or organized or is otherwise carrying
on business through a fixed base or permanent establishment or office, or (b)
the jurisdiction in which such Lender’s or Agent’s (or such participant’s)
lending office or branch in respect of which payments or extensions of credits
under this Agreement are made or are attributable is located or any Loan
hereunder is arranged or booked.

 

Existing Letters of Credit means the letters of credit described on Schedule
1.1(a) hereto.

 

Federal Funds Rate means, for any day, a fluctuating interest rate per annum
equal for such day to the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any such day which is a
Business Day, the average of the quotations for such day on such transactions
received by U.S. Agent from three federal funds brokers of recognized standing
selected by U.S. Agent in its sole and absolute discretion.

 

Financing Statements means all such Uniform Commercial Code or Canadian
provincial personal property security financing statements or, in the case of a
Lien created in England and Wales, forms 395 completed in accordance with
Section 395 of the Companies Act 1985, as U.S. Agent shall reasonably require,
in Proper Form, duly executed or authorized, as applicable, by the applicable
Borrower (or any other applicable Obligor) to perfect or continue perfection of
the applicable Agent’s Liens in any applicable Collateral, as any of the
foregoing may from time to time be amended, modified, supplemented or restated.

 

First Currency shall have the meaning ascribed to such term in Section 11.14
hereof.

 

Foreign Subsidiary means any Subsidiary which is organized or incorporated under
the laws of a jurisdiction other than the United States of America, any state
thereof or the District of Columbia.

 

Funded Debt means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments evidencing
borrowed money, (iii) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person,
(iv) all obligations of such Person issued or assumed as the deferred purchase
price of Property or services (excluding obligations of such Person to creditors
for raw materials, inventory, services and supplies and deferred payments for
services to employees and former employees incurred in the ordinary course of
such Person’s business), (v) all lease obligations of

 

12

--------------------------------------------------------------------------------


 

such Person which have been capitalized on the balance sheet of such Person in
accordance with GAAP, (vi) all obligations of others secured by any Lien on
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, equal to the lesser of the amount of such
obligation or the fair market value of such Property, (vii) all obligations of
such Person in respect of outstanding letters of credit issued for the account
of such Person (or for which such Person is primarily liable) which support
Borrowed Money Indebtedness or in respect of outstanding bankers’ acceptances
drawn by such Person and (viii) all guarantees by  such Person in respect of
another Person’s Borrowed Money Indebtedness.

 

Funding Loss means, with respect to (a) any Borrower’s payment of principal of a
LIBOR Borrowing on a day other than the last day of the applicable Interest
Period; (b) any Borrower’s failure to borrow a LIBOR Borrowing or to borrow
funds by way of Bankers’ Acceptances on the date specified by such Borrower;
(c) any Borrower’s failure to make any prepayment of the Loans (other than Base
Rate Borrowings and Canadian Prime Loans) on the date specified by such
Borrower, or (d) any cessation of a Eurodollar Rate to apply to the Loans or any
part thereof pursuant to Section 3.3, in each case whether voluntary or
involuntary, any loss, expense, penalty, premium or liability actually incurred
by any Lender resulting therefrom  (including but not limited to any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain a Loan).

 

GAAP means, as to a particular Person, such United States accounting practice
as  conforms at the time to generally accepted accounting principles,
consistently applied for all periods after the Effective Date so as to present
fairly the financial condition, and results of operations and cash flows, of
such Person.  If any change in any accounting principle or practice is required
by the Financial Accounting Standards Board, all reports and financial
statements required hereunder may be prepared in accordance with such change so
long as the applicable Person provides to U.S. Agent such disclosures of the
impact of such change as U.S. Agent may reasonably require. No such change in
any accounting principle or practice shall, in itself, cause a Default or Event
of Default hereunder (but Borrowers, U.S. Agent and Lenders shall negotiate in
good faith to replace any financial covenants hereunder  to the extent such
financial covenants are affected by such change in accounting principle or
practice).

 

General Intangibles shall have the meaning assigned to it in Section 9.102 of
the Texas UCC.

 

Governmental Authority means any governmental authority of  the United States of
America or any state thereof, the District of Columbia, Canada, the United
Kingdom, Singapore, any Province of Canada,  or of any other foreign
jurisdiction and any political subdivision of any of the foregoing, and any
central bank, agency, department, commission, board, bureau, court or other
tribunal having or asserting jurisdiction over any Agent, any Lender, any
Obligor or their respective Property.

 

Guaranties means, collectively, (i) the Guaranties dated concurrently herewith
executed by each Material Subsidiary of U.S. Borrower (other than Foreign
Subsidiaries) in favor of U.S. Agent, for the benefit of U.S. Lenders,  (ii) the
Guaranties dated concurrently herewith executed by U.S. Borrower, by each
Material Subsidiary of U.S. Borrower (other than Foreign Subsidiaries), by the
U.K. Borrower, by the Singapore Borrower and by each Material

 

13

--------------------------------------------------------------------------------


 

Subsidiary of Canadian Borrower in favor of Canadian Agent, for the benefit of
Canadian Lenders and the Guaranties dated concurrently herewith executed by the
respective Canadian Borrowers with respect to Canadian Obligations of the other
Canadian Borrower in favor of Canadian Agent, for the benefit of Canadian
Lenders, with respect to Canadian Obligations of the other Canadian Borrower,
(iii) the Guaranties dated concurrently herewith executed by U.S. Borrower, by
each Material Subsidiary of U.S. Borrower (other than Foreign Subsidiaries) , by
the U.K. Borrower, by the Canadian Borrower and by each Material Subsidiary of
Singapore Borrower in favor of Singapore Agent, for the benefit of Singapore
Lenders, (iv) the Guaranties dated concurrently herewith executed by U.S.
Borrower, by each Material Subsidiary of U.S. Borrower (other than Foreign
Subsidiaries) , by the Canadian Borrower, by the Singapore Borrower and by each
Material Subsidiary of U.K. Borrower in favor of U.K. Agent, for the benefit of
U.K. Lenders and (iv) any and all other guaranties hereafter executed in favor
of any Agent, for the benefit of U.S. Lenders, Canadian Lenders or U.K. Lenders,
relating to the Obligations, as any of them may from time to time be amended,
modified, restated or supplemented.

 

Hazardous Substance means petroleum products, and any hazardous or toxic waste
or substance defined or regulated as such from time to time by any law, rule,
regulation or order described in the definition of “Requirements of
Environmental Law”.

 

HSBC Canada shall have the meaning ascribed to such term in the Preamble of this
Agreement.

 

HSBC Singapore shall have the meaning ascribed to such term in the Preamble of
this Agreement.

 

HSBC U.K. shall have the meaning ascribed to such term in the Preamble of this
Agreement.

 

Information shall have the meaning ascribed to such term in Section 11.18
hereof.

 

Interest Coverage Ratio means, as of any day, the ratio of (a) EBITDA for the 12
months ending on such day less cash multi-client library investment during such
12-month period to (b) Interest Expense for such 12-month period.

 

Interest Expense means, for any period, total interest expense accruing on
Borrowed Money Indebtedness of U.S. Borrower and its Subsidiaries during such
period (including interest expense attributable to capitalized leases, facing
fees, any commissions and charges with respect to letters of credit and bankers’
acceptance financing and net costs under interest rate swap, collar, cap or
similar agreements providing interest rate protection), determined in accordance
with GAAP.

 

Interest Options means the Base Rate, each Eurodollar Rate and, as to the
Canadian Dollar Revolving Notes only, the Canadian Prime Rate, and “Interest
Option” means any of them.

 

14

--------------------------------------------------------------------------------


 

Interest Payment Dates  means (a)  for Base Rate Borrowings and for Canadian
Prime Loans, (i) March 31, 2006, (ii) the last day of each March, June,
September and December thereafter prior to the Revolving Loan Maturity Date and
(iii) the Revolving Loan Maturity Date; and (b) for LIBOR Borrowings, the end of
the applicable Interest Period (and if such Interest Period exceeds three
months’ duration, quarterly, commencing on the first quarterly anniversary of
the first day of such Interest Period) and the Revolving Loan Maturity Date.

 

Interest Period means, for each LIBOR Borrowing, a period commencing on the date
such LIBOR Borrowing began and ending on the numerically corresponding day which
is, subject to availability as set forth in Section 3.3(e), 1, 2, 3 or 6 months
(or, if approved by U.S. Agent, 9 or 12 months) thereafter, as any Borrower
shall elect in accordance herewith; provided, (1) unless U.S. Agent shall
otherwise consent, no Interest Period with respect to a LIBOR Borrowing shall
commence on a date earlier than three (3) Business Days after this Agreement
shall have been fully executed; (2) any Interest Period with respect to a LIBOR
Borrowing which would otherwise end on a day which is not a Business Day shall
be extended to the next succeeding Business Day, unless such Business Day falls
in another calendar month, in which case such Interest Period shall end on the
next preceding Business Day; (3) any Interest Period with respect to a LIBOR
Borrowing which begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the
appropriate calendar month; and (4) no Interest Period for a Revolving Loan
shall ever extend beyond the Revolving Loan Maturity Date.

 

Interest Rate Risk Agreement means an interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement or similar arrangement
entered into by U.S. Borrower for the purpose of reducing U.S. Borrower’s and
its Subsidiaries’ exposure to interest rate fluctuations and not for speculative
purposes, as it may from time to time be amended, modified, restated or
supplemented.

 

Interest Rate Risk Indebtedness means the net obligation and indebtedness of any
Obligor with respect to the program for the hedging of interest rate risk
provided for in any Interest Rate Risk Agreement.

 

Inventory shall have the meaning assigned to it in Section 9.102 of the Texas
UCC.

 

Investment means the purchase or other acquisition of any securities or
indebtedness of, or the making of any loan, advance, transfer of Property (other
than transfers in the ordinary course of business) or capital contribution to,
or the incurring of any liability (other than trade accounts payable, letter of
credit reimbursement agreements and deposit accounts with banks arising in the
ordinary course of business), contingently or otherwise, in respect of the
indebtedness of, any Person.

 

Issuer means the issuer (or, where applicable, each issuer) of a Letter of
Credit under this Agreement.

 

IRS means the United States Internal Revenue Service.

 

15

--------------------------------------------------------------------------------


 

ITA means the Income Tax Act (Canada).

 

Legal Requirement means any law (including common law), statute, treaty,
ordinance, decree, requirement, order, judgment, rule, or regulation (or
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, or any determination or award of
an abritrator or a court or other Governmental Authority, whether presently
existing or arising in the future.

 

Lender and Lenders shall the meanings ascribed to such terms in the Preamble of
this Agreement.

 

Lender Affiliate means, (a) with respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

Letter of Credit Liabilities means, at any time and in respect of any Letter of
Credit, the sum of (i) the amount available for drawings under such Letter of
Credit plus (ii) the aggregate unpaid amount of all Reimbursement Obligations at
the time due and payable in respect of previous drawings made under such Letter
of Credit.  For the purpose of determining at any time the amount described in
clause (i), in the case of any Letter of Credit payable in a currency other than
Dollars or Canadian Dollars, such amount shall be converted by the applicable
Agent to Dollars by any reasonable method, and such converted amount shall be
conclusive and binding, absent manifest error.  For purposes of calculating the
aggregate amount of Letter of Credit Liabilities, all amounts or values
expressed in Canadian Dollars shall be converted into Dollars at the Exchange
Rate in effect as of the date of calculation.

 

Letters of Credit means the U.S. Letters of Credit, the Canadian Letters of
Credit, the Singapore Letters of Credit and the U.K. Letters of Credit.

 

Leverage Ratio means, as of any day, the ratio of (a) Funded Debt of U.S.
Borrower and its Subsidiaries, on a consolidated basis, as of the last day of
its most recently ended fiscal quarter to (b) Adjusted EBITDA for the 4 quarter
period ending on the last day of the most recent fiscal quarter for which
financial statements are available.  In the event that any Person becomes a
Subsidiary of U.S. Borrower during the applicable period for which the Leverage
Ratio is being determined, Adjusted EBITDA of such Person shall be calculated on
a pro forma basis as if such Person had been a Subsidiary of U.S. Borrower for
all of such period so long as Agents and Lenders have been provided with Annual
Financial Statements for the most recently ended fiscal year of such Person. 
U.S. Borrower shall furnish to U.S. Agent supporting calculations for such pro
forma adjustment and such other information as U.S. Agent may reasonably request
to determine the accuracy of such calculation.

 

16

--------------------------------------------------------------------------------


 

LIBOR means, for each Interest Period for any LIBOR Borrowing, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the
average of the offered quotations appearing on Telerate Page 3750 (or if such
Telerate Page shall not be available, any successor or similar service as may be
selected by U.S. Agent and Borrowers) as of (i) 11:00 a.m., Houston, Texas time
(in respect of a LIBOR Borrowing relating to the U.S. Revolving Loans), (ii)
12:00 noon, Calgary, Alberta time (in respect of a LIBOR Borrowing relating to
the Canadian Revolving Loans), (iii) 12:00 noon, Singapore time (in respect of a
LIBOR Borrowing relating to the Singapore Revolving Loans) or (iv) 12:00 noon,
London, United Kingdom time (in respect of a LIBOR Borrowing relating to the
U.K. Revolving Loans) (or, in any case, as soon thereafter as practicable) on
the day two Business Days prior to the first day of such Interest Period for
deposits in Dollars having a term comparable to such Interest Period and in an
amount comparable to the principal amount of the LIBOR Borrowing to which such
Interest Period relates.  If none of such Telerate Page 3750 nor any successor
or similar service is available, then “LIBOR” shall mean, with respect to any
Interest Period for any applicable LIBOR Borrowing, the rate of interest per
annum, rounded upwards, if necessary, to the nearest 1/100th of 1%, quoted by
(i) U.S. Agent at or before 11:00 a.m., Houston, Texas time (in respect of a
LIBOR Borrowing relating to the U.S. Revolving Loans), (ii) Canadian Agent at or
before 12:00 noon, Calgary, Alberta time (in respect of a LIBOR Borrowing
relating to the Canadian Revolving Loans), (iii) Singapore Agent at or before
12:00 noon, Singapore time (in respect of a LIBOR Borrowing relating to the
Singapore Revolving Loans) or (iv) U.K. Agent at or before 12:00 noon, London,
United Kingdom time (in respect of a LIBOR Borrowing relating to the U.K.
Revolving Loans) (or, in any case, as soon thereafter as practicable), on the
date two Business Days before the first day of such Interest Period, to be the
arithmetic average of the prevailing rates per annum at the time of
determination and in accordance with the then existing practice in the
applicable market, for the offering to the applicable Agent by one or more prime
banks selected by such Agent in its sole discretion, in the London interbank
market, of deposits in Dollars for delivery on the first day of such Interest
Period and having a maturity equal (or as nearly equal as may be) to the length
of such Interest Period and in an amount equal (or as nearly equal as may be) to
the LIBOR Borrowing to which such Interest Period relates.  Each determination
by U.S. Agent of LIBOR shall be conclusive and binding, absent manifest error,
and may be computed using any reasonable averaging and attribution method.

 

LIBOR Borrowing means each portion of the principal balance of the Loans at any
time bearing interest at a Eurodollar Rate.

 

Lien means any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien (statutory or otherwise) or restriction of
any kind, whether based on common law, constitutional provision, statute or
contract, and shall include reservations, exceptions, encroachments, easements,
rights of way, covenants, conditions, restrictions and other title exceptions.

 

Loan Documents means, collectively, this Agreement, the Notes, the Bankers’
Acceptances, the Bankers’ Acceptance Notices, the Collateral Agency Agreement,
the Guaranties, all Applications, the Security Documents, the Notice of Entire
Agreement, all instruments, certificates and agreements now or hereafter
executed or delivered by any Obligor to any Agent or any Lender pursuant to any
of the foregoing or in connection with the Obligations or any commitment
regarding the Obligations, and all amendments, modifications,

 

17

--------------------------------------------------------------------------------


 

renewals, extensions, increases and rearrangements of, and substitutions for,
any of the foregoing.

 

Loans means the U.S. Revolving Loans, the Canadian Revolving Loans, the
Singapore Revolving Loans and the U.K. Revolving Loans provided for by Section
2.1 hereof.

 

Majority Lenders means any two or more Lenders having greater than 50% of the
aggregate amount of U.S. Commitments, the Canadian Commitments, the Singapore
Commitments and the U.K. Commitments; provided that if all Commitments have
terminated, the Majority Lenders shall be any two or more Lenders having greater
than 50% of the aggregate amount of all Obligations outstanding.

 

Margin Percentage means (i) on any day prior to April 30, 2006, 0.00% per annum
with respect to Base Rate Borrowings and Canadian Prime Loans and 1.00% per
annum with respect to LIBOR Borrowings and (ii) on and after May 1, 2006, the
applicable per annum percentage set forth at the appropriate intersection in the
table shown below, based on the Leverage Ratio as of the last day of the then
most recently ended fiscal quarter of U.S. Borrower and its consolidated
Subsidiaries calculated by U.S. Agent as soon as practicable after receipt by
U.S. Agent of all financial reports required under this Agreement with respect
to such fiscal quarter (including a Compliance Certificate) (provided, however,
that if the Margin Percentage is increased as a result of the reported Leverage
Ratio, such increase shall be retroactive to the date that U.S. Borrower was
obligated to deliver such financial reports to U.S. Agent pursuant to the terms
of this Agreement and provided further that if the Margin Percentage is
decreased as a result of the reported Leverage Ratio, and such financial reports
are delivered to U.S. Agent not more than ten (10) calendar days after the date
required to be delivered pursuant to the terms of this Agreement, such decrease
shall be retroactive to the date that U.S. Borrower was obligated to deliver
such financial reports to U.S. Agent pursuant to the terms of this Agreement):

 

 

 

 

 

Canadian Prime Loans &

 

 

 

LIBOR Borrowings

 

Base Rate Borrowings

 

Leverage Ratio

 

Margin Percentage

 

Margin Percentage

 

 

 

 

 

 

 

Greater than or equal to

 

 

 

 

 

2.00 to 1.00

 

1.50

 

0.50

 

 

 

 

 

 

 

Greater than or equal to

 

 

 

 

 

1.50 to 1.00 but less than

 

 

 

 

 

2.00 to 1.00

 

1.25

 

0.25

 

 

 

 

 

 

 

Greater than or equal to

 

 

 

 

 

1.00 to 1.00 but less than

 

 

 

 

 

1.50 to 1.00

 

1.00

 

0.00

 

 

 

 

 

 

 

Less than 1.00 to 1.00

 

0.75

 

0.00

 

 

Material Adverse Effect means any material and adverse effect (i) on the
validity or enforceability of any of the Loan Documents or any of the rights or
remedies of the Agents or the

 

18

--------------------------------------------------------------------------------


 

Lenders thereunder or (ii) on the business, condition (financial or otherwise),
results of operations, assets, liabilities or prospects of U.S. Borrower and
its  Subsidiaries on a consolidated basis.

 

Material Subsidiary means (a) any Domestic Subsidiary, Canadian Subsidiary,
Singapore Subsidiary or U.K. Subsidiary of U.S. Borrower whose (i)  total assets
have a value (determined in accordance with GAAP) of at least $3,000,000 as of
the last day of any fiscal quarter for a period of two preceding consecutive
fiscal quarters or more, or (ii) annual revenues exceed $3,000,000 for the most
recently ended four fiscal quarters of U.S. Borrower; (b) any Foreign Subsidiary
(other than any Canadian Subsidiary, Singapore Subsidiary or U.K. Subsidiary) of
U.S. Borrower whose (i)  total assets have a value (determined in accordance
with GAAP) of at least $10,000,000 as of the last day of any fiscal quarter for
a period of two consecutive preceding fiscal quarters or more, or (ii) annual
revenues exceed $10,000,000 for the most recently ended four fiscal quarters of
U.S. Borrower; and (c) any Subsidiary designated by the U.S. Borrower in writing
as a Material Subsidiary.  Assets of Foreign Subsidiaries shall be converted
into Dollars at the rates used for purposes of preparing the consolidated
balance sheet of the U.S. Borrower included in the audited financial statements
for purposes of this definition.

 

Maximum Canadian Available Amount means $15,000,000.  In connection with the
application of any provision hereof using the term “Maximum Canadian Available
Amount”, any amounts denominated in Canadian Dollars shall be converted to
Dollars using the then current Exchange Rate.  The Maximum Canadian Available
Amount is subject to change pursuant to Section 2.4 hereof.

 

Maximum Singapore Available Amount means $15,000,000.  In connection with the
application of any provision hereof using the term “Maximum Singapore Available
Amount”, any amounts denominated in Singapore Dollars shall be converted to
Dollars using the then current Exchange Rate.  The Maximum Singapore Available
Amount is subject to change pursuant to Section 2.4 hereof.

 

Maximum U.K. Available Amount means $10,000,000.  In connection with the
application of any provision hereof using the term “Maximum U.K. Available
Amount”, any amounts denominated in Pounds or Euros shall be converted to
Dollars using the then current Exchange Rate.  The Maximum U.K. Available Amount
is subject to change pursuant to Section 2.4 hereof.

 

Maximum U.S. Available Amount means $45,000,000.  The Maximum U.S. Available
Amount is subject to change pursuant to Sections 2.4 hereof.

 

Multiemployer Plan means a Plan that is subject to Title IV of ERISA and is a
“multiemployer plan” as defined in Section 3(37) of ERISA.

 

Non-Cash Items means as to any Person for any period, depreciation, amortization
and other non-cash charges (including amortization of the capitalized balance of
the multi-client data library of the Borrowers and their Subsidiaries)
determined in accordance with GAAP.

 

19

--------------------------------------------------------------------------------


 

Non-U.S. Participant shall have the meaning ascribed to such term in Section
4.1(d)(i) hereof.

 

Notes shall have the meaning assigned to such term in Section 2.7 hereof.

 

Notice of Entire Agreement means a notice of entire agreement, in Proper Form,
executed by Borrowers, each other Obligor and Agents, as the same may from time
to time be amended, modified, supplemented or restated.

 

Obligations means, as at any date of determination thereof, the sum of the
following:  (i) the aggregate principal amount of Loans outstanding hereunder on
such date, plus (ii) the aggregate amount of the outstanding Letter of Credit
Liabilities on such date, plus (iii) the aggregate amount of outstanding
Bankers’ Acceptance Liabilities on such date, plus (iv) all other outstanding
liabilities, obligations and indebtedness of any Obligor to any Agent or Lender
under any Loan Document on such date.   For purposes of calculating the
aggregate amount of Obligations, all amounts or values expressed in Canadian
Dollars, Singapore Dollars, Pounds or Euros shall be converted into Dollars at
the applicable Exchange Rate in effect as of the date of determination and all
amounts or values expressed in other currencies shall be converted into Dollars
using such commercially reasonable means of determining the applicable exchange
rate as the applicable Agent may elect.

 

Obligors means each Borrower and each Person now or hereafter an obligor
pursuant to a Guaranty and/or a Security Agreement.

 

Organizational Documents means, with respect to a corporation organized under
the laws of any State of the United States or any Province of Canada, the
certificate of incorporation or  articles of incorporation and bylaws of such
corporation; with respect to a company incorporated in Singapore, the
certificate of incorporation and the memorandum and articles of association;
with respect to a partnership, the partnership agreement establishing such
partnership; with respect to a trust, the instrument establishing such trust and
with respect to any other Person, the agreements or instruments pursuant to
which such Person was formed and by which such Person is governed; in each case
including any and all modifications thereof as of the date of the Loan Document
referring to such Organizational Document and any and all future modifications
thereof.

 

Past Due Rate means, on any day, a rate per annum equal to the lesser of (i) the
Ceiling Rate for that day or (ii) the applicable Base Rate or Canadian Prime
Rate, as the case may be, plus the Margin Percentage for Canadian Prime Rate
Borrowings then in effect plus two percent (2%).

 

Patriot Act shall have the meaning ascribed to such term in Section 11.19
hereof.

 

Payor shall have the meaning ascribed to such term in Section 4.5 hereof.

 

PBGC means the Pension Benefit Guaranty Corporation or any entity succeeding to
any or all of its functions under ERISA and any pension commission or similar
body or fund constituted under any Applicable Canadian Pension Legislation.

 

20

--------------------------------------------------------------------------------


 

Permitted Disposition means sale or other disposition of the business or assets
described on Schedule 1.1(b) hereto on or before January 31, 2007.

 

Permitted Dividends means (i) dividends or distributions by a Subsidiary of U.S.
Borrower to U.S. Borrower or any other Subsidiary (other than a Foreign
Subsidiary) of U.S. Borrower and dividends or distributions by any Foreign
Subsidiary of U.S. Borrower to any other Foreign Subsidiary of U.S. Borrower,
(ii) stock dividends, and (iii) so long as no Default or Event of Default shall
have occurred and be continuing (or would result therefrom) and so long as
Borrowers will have at least $20,000,000 in a combination of unused Commitments
and unrestricted cash and cash equivalents (on a consolidated basis) subsequent
to any applicable payment, dividends paid by U.S. Borrower to its shareholders
after the date hereof in an aggregate amount not to exceed $25,000,000 from and
after the date hereof, and (iv) so long as (x) no Default or Event of Default
shall have occurred and be continuing (or would result therefrom), (y) the
Borrowers will have at least $150,000,000 in a combination of unused Commitments
and unrestricted cash and cash equivalents (on a consolidated basis) subsequent
to any applicable payment and (z) the  Leverage Ratio is less than 1.75 to 1.00
subsequent to any applicable payment, a one-time cash distribution to
shareholders of the U.S. Borrower or a share repurchase by the U.S. Borrower in
an amount not to exceed $150,000,000.

 

Permitted Investments means:  (a) readily marketable securities issued or fully
guaranteed by the full faith and credit of the United States of America or of
Canada or of the United Kingdom with maturities of not more than eighteen
months; (b) commercial paper rated “Prime 2” by Moody’s Investors Service, Inc.
or “A-2” by Standard and Poor’s Ratings Services or the equivalent thereof by
Dominion Bond Rating Service Limited with maturities of not more than 270 days;
(c) corporate or municipal obligations rated “A” or better by Moody’s Investors
Service, Inc. and “A” or better by Standard and Poor’s Ratings Services; and
(d) certificates of deposit, bankers’ acceptances, eurodollar deposits, other
time deposits or repurchase obligations issued by, or tax exempt bonds backed by
letters of credit issued by, any U.S., Canadian, Singapore or United Kingdom
domestic bank having capital surplus of at least $500,000,000 or by any other
financial institution acceptable to the Majority Lenders, all of the foregoing
not having a maturity of more than one year from the date of issuance thereof.

 

Permitted Liens means each of the following: (a) Liens for taxes, but only to
the extent that payment thereof shall not at the time be due or if due, the
payment thereof is being  contested in good faith and adequate reserves computed
in accordance with GAAP have been set aside therefor; (b) Liens in effect on the
Effective Date and disclosed to the Lenders in the financial statements
delivered on or prior to the Effective Date pursuant to Section 6.2 hereof or in
a schedule hereto; (c) normal reservations, exceptions, encroachments,
easements, rights of way, covenants, conditions, restrictions and encumbrances
which do not secure Borrowed Money Indebtedness and which do not have a material
adverse effect on the value or utility of the applicable Property and zoning
restrictions, easements, licenses, reservations, provisions, covenants,
conditions, waivers, and restrictions on the use of Property, and which do not
in any case singly or in the aggregate materially impair the present value or
utility of the applicable Property; (d) Liens in favor of any Agent or any
Lender under the Loan Documents, including without limitation, Liens securing
Interest Rate Risk Indebtedness or Currency Exchange Risk Indebtedness owed to
one or more of the U.S. Lenders (but not to any Person which is not, at

 

21

--------------------------------------------------------------------------------


 

such time, a U.S. Lender); (e) Liens incurred or deposits made in the ordinary
course of business (1) in connection with workmen’s compensation, unemployment
insurance, social security and other like laws, or (2) to secure insurance in
the ordinary course of business, the performance of bids, tenders, contracts,
leases, licenses, statutory obligations, surety, appeal and performance bonds
and other similar obligations incurred in the ordinary course of business, not,
in any of the cases specified in this clause (2), incurred in connection with
the borrowing of money, the obtaining of advances or the payment of the deferred
purchase price of Property; (f) attachments, judgments and other similar Liens
arising in connection with court proceedings, provided that with respect to
court proceedings which could reasonably be expected to cause an Event of
Default under Section 9.1(i) hereof, the execution and enforcement of such Liens
are effectively stayed and the claims secured thereby are being actively
contested in good faith with adequate reserves made therefor in accordance with
GAAP; (g) Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
artisans’, mechanics’, materialmen’s and vendors’ liens, incurred in good faith
in the ordinary course of business and securing obligations which are not yet
due or which are being contested in good faith by appropriate proceedings if
adequate reserves with respect thereto are maintained in accordance with GAAP;
(h) landlords’ liens arising under leases entered into in the ordinary course of
business; (i) Liens securing purchase money indebtedness permitted under Section
8.1 hereof and covering the Property so purchased and pre-existing Liens
securing indebtedness permitted under Section 8.1(h) hereof which do not cover
Accounts or other Property comprising the Collateral; (j) capital leases and
sale/leaseback transactions permitted under the other provisions of this
Agreement; (k) customary rights of set-off, revocation, refund or charge back
under deposit agreements or the Uniform Commercial Code (as adopted in any
State) of banks and other financial institutions; and (l) extensions, renewals
and replacements of Liens referred to in clauses (a) through (k) of this
definition; provided that any such extension, renewal or replacement Lien shall
be limited to the Property or assets covered by the Lien extended, renewed or
replaced and that the Borrowed Money Indebtedness secured by any such extension,
renewal or replacement Lien shall be in an amount not greater than the amount of
the indebtedness secured by the Lien extended, renewed or replaced.

 

Permitted Senior Indebtedness means Borrowed Money Indebtedness (in addition to
Borrowed Money Indebtedness of U.S. Borrower and its Subsidiaries existing as of
the date hereof and any refinancings thereof) in an aggregate principal amount
not exceeding $50,000,000 with respect to which Borrower shall have demonstrated
to the satisfaction of the U.S. Agent on a pro forma basis that no Default or
Event of Default could be reasonably expected to arise as a result of the
incurrence of such Borrowed Money Indebtedness and which (i) is unsecured, (ii)
contains financial covenants which are no more onerous than the covenants set
forth herein, and (iii) does not require any amortization prior to six (6)
months after the Revolving Loan Maturity Date.

 

Permitted Subordinated Indebtedness means Borrowed Money Indebtedness with
respect to which Borrower shall have demonstrated to the satisfaction of the
U.S. Agent on a pro forma basis that no Default or Event of Default could be
reasonably expected to arise as a result of the incurrence of such Borrowed
Money Indebtedness and which (i) is unsecured, (ii) is subordinated to the
Obligations in a manner and pursuant to documentation acceptable to the Majority
Lenders, (iii) contains financial covenants which are no more onerous than the
covenants set forth herein, (iv) does not require any amortization prior to six
(6) months after the

 

22

--------------------------------------------------------------------------------


 

Revolving Loan Maturity Date and (v) contains other terms and conditions
standard in subordinated debt issuances.

 

Person means any individual, Corporation, trust, unincorporated organization,
Governmental Authority or any other form of entity.

 

Plan means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
or any Applicable Canadian Pension Legislation and is either (a) maintained by,
or contributed to by, any Borrower or any member of the Controlled Group for
employees of any Borrower or any member of the Controlled Group or (b)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
any Borrower or any member of the Controlled Group is then making or accruing an
obligation to make contributions or (c) with respect to which Borrower or any
member of the Controlled Group may have any liability, contingent or otherwise.

 

Pounds means the lawful currency for the time being of the United Kingdom.

 

Prime Rate means, on any day, (a) as to Loans made to U.S. Borrower, the rate of
interest publicly announced by Wells Fargo as its prime rate in effect at its
principal office in San Francisco, California, (b) as to Loans denominated in
Dollars made to Canadian Borrowers, the base rate for that day for Loans
denominated in Dollars made in Canada quoted by HSBC Canada, (c) as to Loans
made to Singapore Borrower, the rate for that day for Loans denominated in
Dollars quoted by HSBC Singapore and (d) as to Loans made to U.K. Borrower, the
rate for that day for Loans denominated in Dollars quoted by HSBC U.K. to prime
banks in the London interbank market for the relevant amount and the relevant
period or such other rate as notified by HSBC U.K. to U.K. Borrower.  The Prime
Rate is, in each case, a reference rate and does not necessarily represent the
lowest or best rate or a favored rate, and Wells Fargo, HSBC Canada, HSBC
Singapore, HSBC U.K., each Agent and each Lender disclaims any statement,
representation or warranty to the contrary. Wells Fargo, HSBC Canada, HSBC
Singapore, HSBC U.K., any Agent or any Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

 

Principal Office means (a) as to Obligations of  U.S. Borrower, the principal
office of U.S. Agent, presently located at 1000 Louisiana, 9th Floor, MAC:
T5002-090, Houston, Texas 77002, (b) as to Obligations of Canadian Borrowers,
the principal office of Canadian Agent, presently located at 407 - 8th Avenue
S.W., Calgary, Alberta, T2P 1E5 Canada, (c) as to Obligations of Singapore
Borrower, the principal office of Singapore Agent, presently located at 21
Collyer Quay, #08-01, HSBC Building, Singapore 049320, and (d) as to Obligations
of U.K. Borrower, the principal office of U.K. Agent, presently located at The
Cross, Gloucester, Gloucestershire GL1 2AP United Kingdom.

 

Proceeds of Remedies shall have the meaning ascribed to such term in Section 9.4
hereof.

 

Proper Form means in form and substance reasonably satisfactory to U.S. Agent.

 

23

--------------------------------------------------------------------------------


 

Property means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

Qualifying Lender shall have the meaning ascribed to such term in Section
4.1(i)(iii) hereof.

 

Quarterly Dates means the last day of each March, June, September and December,
provided that if any such date is not a Business Day, then the relevant
Quarterly Date shall be the next succeeding Business Day.

 

Quarterly Financial Statements means the quarterly financial statements of a
Person, which statements shall include a balance sheet as of the end of the
applicable fiscal quarter and an income statement for such fiscal quarter and
for the fiscal year to date and a statement of cash flows for the fiscal year to
date, subject to normal year-end adjustments, all setting forth in comparative
form the corresponding figures as of the end of and for the corresponding fiscal
quarter of the preceding year, prepared in accordance with GAAP in all material
respects except that such statements are condensed and exclude detailed footnote
disclosures and certified by the chief financial officer or other authorized
officer of such Person as fairly presenting, in all material respects, the
consolidated financial condition of such Person as of such date. As to U.S.
Borrower only, Quarterly Financial Statements shall also include unaudited
consolidating financial statements for U.S. Borrower and its Subsidiaries, in
Proper Form, certified by the chief financial officer or other authorized
officer of U.S. Borrower as presenting fairly in all material respects the
consolidating financial position of U.S. Borrower and its Subsidiaries.

 

Rate Designation Date means that Business Day which is (a) in the case of Base
Rate Borrowings (i) by the U.S. Borrower, 11:00 a.m., Houston, Texas time, (ii)
by the Canadian Borrowers, 12:00 noon, Calgary, Alberta time, (iii) by the
Singapore Borrower, 11:00 a.m., Singapore time, and (iv) by the U.K. Borrower,
11:00 a.m., London, United Kingdom time, in each case on the date of such
borrowing and (b) in the case of LIBOR Borrowings (i) by the U.S. Borrower,
11:00 a.m., Houston, Texas time, (ii) by the Canadian Borrowers, 12:00 noon,
Calgary, Alberta time, (iii) by the Singapore Borrower, 12:00 noon, Singapore
time, and (iv) by the U.K. Borrower, 11:00 a.m., London, United Kingdom time, in
each case on the date three Business Days preceding the first day of any
proposed Interest Period.

 

Rate Designation Notice means a written notice substantially in the form of
Exhibit B.

 

Refunding Bankers’ Acceptance has the meaning specified in Section 2.3(b).

 

Regulation D means Regulation D of the Board of Governors of the Federal Reserve
System from time to time in effect and includes any successor or other
regulation relating to reserve requirements applicable to member banks of the
U.S. Federal Reserve System.

 

Regulatory Change means with respect to any Lender, any change on or after the
Effective Date in any Legal Requirement (including, without limitation,
Regulation D) or the adoption or making on or after such date of any
interpretation, directive or request applying to a class of lenders including
such Lender under any Legal Requirements (whether or not having the force of
law) by any Governmental Authority.

 

24

--------------------------------------------------------------------------------


 

Reimbursement Obligations means, as at any date, (i) the obligations of any
Borrower then outstanding, or which may thereafter arise, in respect of Letters
of Credit under this Agreement, to reimburse the applicable Issuers for the
amount paid by such Issuers in respect of any drawing under such Letters of
Credit and (ii) the obligations of the Canadian Borrowers then outstanding, or
which may thereafter arise, in respect of any Bankers’ Acceptance purchased by
any Canadian Lender or paid by it on maturity thereof.  Except for Canadian
Letters of Credit denominated in Canadian Dollars, Reimbursement Obligations in
respect of any Letter of Credit shall at all times be payable in Dollars
notwithstanding any such Letter of Credit being payable in a currency other than
Dollars.

 

Request for Extension of Credit means a request for extension of credit duly
executed by any responsible officer, which may include the president, chief
executive officer, the chief financial officer or the director of treasury of
the applicable Borrower or any other Person duly authorized by one of such
officers, appropriately completed and substantially in the form of Exhibit A-1
(U.S. Borrower), Exhibit A-2 (Canadian Borrowers), Exhibit A-3 (U.K. Borrower)
or Exhibit A-4 (Singapore Borrower) attached hereto, as the case may be.

 

Required Canadian Collateral means all accounts receivable of Canadian Borrowers
and their Material Subsidiaries, including any amounts payable by any Foreign
Subsidiary to Canadian Borrowers or any of their Material Subsidiaries whether
or not evidenced by promissory notes or other evidence of indebtedness.

 

Required Payment shall have the meaning ascribed to such term in Section 4.5
hereof.

 

Required Singapore Collateral means all accounts receivable of Singapore
Borrower and its Material Subsidiaries, including any amounts payable by any
Foreign Subsidiary to Singapore Borrower or any of its Material Subsidiaries
whether or not evidenced by promissory notes or other evidence of indebtedness.

 

Required U.K. Collateral means all accounts receivable of U.K. Borrower and its
Material Subsidiaries, including any amounts payable by any Foreign Subsidiary
to U.K. Borrower or any of its Material Subsidiaries whether or not evidenced by
promissory notes or other evidence of indebtedness.

 

Required U.S. Collateral means (i) all Accounts of U.S. Borrower and its
Material Subsidiaries (other than Foreign Subsidiaries), including any amounts
payable by any Foreign Subsidiary to U.S. Borrower or any of its Material
Subsidiaries (other than Foreign Subsidiaries) whether or not evidenced by
promissory notes or other evidence of indebtedness, (ii) the U.S. Land Data
Library and (iii) all of the issued and outstanding Equity Interests in any
Material Subsidiary of U.S. Borrower (other than Foreign Subsidiaries and other
than Subsidiaries which are wholly-owned direct Subsidiaries of Foreign
Subsidiaries) and 65% of the issued and outstanding Equity Interests in any
Foreign Subsidiary which is a Material Subsidiary but which is not a Subsidiary
of another Foreign Subsidiary.  The Required U.S. Collateral shall not include
(i) Equity Interests in and to Veritas Energy Services Inc. constituting
“Exchangeable Shares” or “Class A Exchangeable Shares Series 1” or (ii) any
Equity Interests in or Property of any

 

25

--------------------------------------------------------------------------------


 

Subsidiary of the U.S. Borrower formed under the laws of Australia or any state
thereof or of Brazil or any state thereof.

 

Requirements of Environmental Law means all applicable requirements imposed by
any law (including for example and without limitation The Resource Conservation
and Recovery Act and The Comprehensive Environmental Response, Compensation, and
Liability Act), rule, regulation, or order of any federal, state, provincial or
local executive, legislative, judicial, regulatory or administrative agency,
board or authority in effect at the applicable time which relate to (i) noise;
(ii) pollution, protection or clean-up of the air, surface water, ground water
or land; (iii) solid, gaseous or liquid waste generation, treatment, storage,
disposal or transportation; (iv) exposure to Hazardous Substances; (v) the
safety or health of employees or (vi) regulation of the manufacture, processing,
distribution in commerce, use, discharge or storage of Hazardous Substances.

 

Reset Date has the meaning specified in Section 2.9(a).

 

Restricted Indebtedness means Borrowed Money Indebtedness of the Borrowers or
any of their Subsidiaries, the payment, prepayment, redemption, repurchase or
defeasance of which is restricted under Article 8 hereof.

 

Revolving Loan Maturity Date means the maturity date of the Revolving Notes and
the other Obligations, being February 1, 2011.

 

Revolving Loans means the U.S. Revolving Loans, the U.K. Revolving Loans, the
Singapore Revolving Loans and the Canadian Revolving Loans.

 

Revolving Notes means the U.S. Revolving Notes, the U.K. Revolving Notes, the
Singapore Revolving Notes, the Canadian Dollar Revolving Notes and the Canadian
Revolving Notes.

 

Schedule I Bank means a bank that is a Canadian chartered bank listed on
Schedule I under the Bank Act (Canada).

 

Schedule II Bank means a bank that is a Canadian chartered bank listed on
Schedule II under the Bank Act (Canada).

 

Schedule III Bank means an authorized foreign bank listed on Schedule III under
the Bank Act (Canada).

 

Schedule II/III Reference Banks means HSBC Canada and other Schedule II Banks
and/or Schedule III Banks as are agreed to from time to time by the Canadian
Borrowers and the Canadian Agent; provided that there shall be no more than
three Schedule II/III Reference Banks at any time.

 

SEC means the United States Securities and Exchange Commission.

 

Second Currency shall have the meaning ascribed to such term in Section 11.14
hereof.

 

26

--------------------------------------------------------------------------------


 

Section 4.1(i) Certificate shall have the meaning ascribed to such term in
Section 4.1(i)(i) hereof.

 

Section 212 Lender shall have the meaning ascribed to such term in Section
4.1(i)(iv) hereof.

 

Security Agreements means (i) the security agreements, each in Proper Form,
executed or to be executed by U.S. Borrower and each of its Material
Subsidiaries (other than Foreign Subsidiaries) in favor of U.S. Agent, securing
the U.S. Obligations, covering all of the Required U.S. Collateral, (ii)  the
security agreements, each in Proper Form, executed or to be executed by U.K.
Borrower and each of its Material Subsidiaries in favor of U.K. Agent, securing
the U.K. Obligations, covering all of the Required U.K. Collateral, (iii)  the
security agreements, each in Proper Form, executed or to be executed by
Singapore Borrower and each of its Material Subsidiaries in favor of Singapore
Agent, securing the Singapore Obligations, covering all of the Required
Singapore Collateral, and (iv) the security agreements, each in Proper Form,
executed or to be executed by Canadian Borrowers and each of their Material
Subsidiaries in favor of Canadian Agent, securing the Canadian Obligations,
covering all of the Required Canadian Collateral, as the same may from time to
time be amended, modified, restated or supplemented.

 

Security Documents means, collectively, the Security Agreements, the Financing
Statements and any and all other security documents now or hereafter executed
and delivered by any Obligor to secure all or any part of the Obligations, as
any of them may from time to time be amended, modified, restated or
supplemented.  Notwithstanding anything to the contrary set forth herein, at the
option of any Agent, the Security Documents executed by U.S. Borrower and any of
its Subsidiaries which are not Foreign Subsidiaries shall be executed in favor
of the Collateral Agent under the Collateral Agency Agreement rather than in
favor of the U.S. Agent and shall secure all of the Obligations rather than the
U.S. Obligations.

 

Singapore Agent shall have the meaning ascribed to such term in the Preamble of
this Agreement.

 

Singapore Borrower shall have the meaning ascribed to such term in the Preamble
of this Agreement.

 

Singapore Commitment means, as to any Singapore Lender, the obligation, if any,
of such Singapore Lender to make Singapore Revolving Loans, incur or participate
in Letter of Credit Liabilities relating to Singapore Letters of Credit in an
aggregate principal amount at any one time outstanding up to (but not exceeding)
the amount, if any, set forth opposite such Singapore Lender’s name on the
signature pages hereof under the caption “Singapore Commitment”, or otherwise
provided for in an Assignment and Acceptance (as the same may be increased or
reduced from time to time pursuant to Section 2.4 hereof).

 

Singapore Dollars means lawful money of Singapore.

 

Singapore Lender means each Lender party hereto with any Singapore Commitment or
any outstanding Singapore Obligations.

 

27

--------------------------------------------------------------------------------


 

Singapore Letters of Credit has the meaning assigned to such term in Section 2.2
hereof.

 

Singapore Obligations means, as at any date of determination thereof, the sum of
the following (determined without duplication):  (i) the aggregate principal
amount of Singapore Revolving Loans outstanding hereunder on such date, plus
(ii) the aggregate amount of Letter of Credit Liabilities outstanding on such
date relating to Singapore Letters of Credit.  For purposes of calculating the
aggregate amount of Singapore Obligations, all amounts or values expressed in
Singapore Dollars shall be converted into Dollars at the Exchange Rate in effect
as of the date of determination.

 

Singapore Resident means an Agent or Lender that is resident in Singapore for
the purposes of the Income Tax Act, Chapter 134 of Singapore or that is an
“approved bank” for which a waiver of compliance with Section 45 or Section 45A
of the Income Tax Act, Chapter 134 of Singapore has been granted (and has not
been revoked) by the Inland Revenue Authority of Singapore for amounts paid or
credited with respect to the Singapore Obligations

 

Singapore Revolving Loan means any revolving credit loan made pursuant to
Section 2.1(d) hereof.

 

Singapore Revolving Notes means the Notes of Singapore Borrower evidencing the
Singapore Revolving Loans, in the form of Exhibit K hereto.

 

Singapore Subsidiary means any Subsidiary of the U.S. Borrower incorporated in
Singapore.

 

Singapore Taxable Payment shall have the meaning ascribed to such term in
Section 4.1(i)(vi) hereof.

 

Singapore Withholding Tax shall have the meaning ascribed to such term in
Section 4.1(i)(vi) hereof.

 

Stated Rate means, with respect to any Lender, the effective weighted per annum
rate of interest applicable to the Loans made by such Lender; provided, that if
on any day such rate shall exceed the Ceiling Rate for that day, the Stated Rate
shall be fixed at the Ceiling Rate on that day and on each day thereafter until
the total amount of interest accrued at the Stated Rate on the unpaid principal
balances of the Notes plus the Additional Interest equals the total amount of
interest which would have accrued if there had been no Ceiling Rate.  If the
Notes mature (or are prepaid) before such equality is achieved, then, in
addition to the unpaid principal and accrued interest then owing pursuant to the
other provisions of the Loan Documents, the applicable Borrower promises to pay
on demand to the order of the holder of the applicable Note interest in an
amount equal to the excess (if any) of (a) the lesser of (i) the total interest
which would have accrued on such Note if the Stated Rate had been defined as
equal to the Ceiling Rate from time to time in effect and (ii) the total
interest which would have accrued on such Note if the Stated Rate were not so
prohibited from exceeding the Ceiling Rate, over (b) the total interest actually
accrued on such Note to such maturity (or prepayment) date.  Without notice to
any Borrower or

 

28

--------------------------------------------------------------------------------


 

any other Person, the Stated Rate shall automatically fluctuate upward and
downward in accordance with the provisions of this definition.

 

Subsidiary means, as to a particular parent Corporation, any Corporation of
which more than 50% of the indicia of equity rights (whether outstanding capital
stock or otherwise) is at the time directly or indirectly owned by, such parent
Corporation.

 

Swing Loan means a Loan made pursuant to Section 2.1(f) hereof.

 

Swing Loan Availability Period shall mean the period from and including the
Effective Date to (but not including) the Termination Date.

 

Swing Note shall mean that certain promissory note dated as of the Effective
Date herewith in the original principal amount of $5,000,000 executed by
Borrower payable to the order of Wells Fargo.

 

Tangible Net Worth means, with respect to U.S. Borrower and its Subsidiaries,
the sum of (a) total stockholders’ equity (which excludes treasury stock) less
(b) the stated value of any Investment (other than Investments in readily
marketable securities) in any entity which is not a Subsidiary (provided,
however, that solely for purposes of calculations required by Section 7.3(a),
the cumulative effect of currency translation adjustments shall be excluded in
calculating amounts under this clause (b)), less (c) the net book value of all
intangibles, all as determined on a consolidated basis for U.S. Borrower and its
consolidated Subsidiaries in accordance with GAAP, but excluding the
multi-client data library and proprietary software and deferred debt issuance
costs which shall be treated as tangible assets for the purposes hereof.

 

Tax or Taxes means any and all present or future taxes, duties, levies, imposts,
deductions, charges, withholdings, or reserve, special deposit or similar
requirement imposed by any Governmental Authority (including interest and
penalties), and any and all liabilities with respect to the foregoing, but
excluding Excluded Taxes.

 

Termination Date means the earlier of (a) the Revolving Loan Maturity Date or
(b) the date specified by any Agent in accordance with Section 9.1 hereof.

 

Texas UCC means the Uniform Commercial Code enacted in the State of Texas as
Chapters 1 through 11 of Title 1 of the Texas Business and Commerce Code, in
force on the Effective Date.

 

U.K. Agent shall have the meaning ascribed to such term in the Preamble of this
Agreement.

 

U.K. Borrower shall have the meaning ascribed to such term in the Preamble of
this Agreement.

 

U.K. Commitment means, as to any U.K. Lender, the obligation, if any, of such
U.K. Lender to make U.K. Revolving Loans, incur or participate in Letter of
Credit Liabilities relating to U.K. Letters of Credit in an aggregate principal
amount at any one time outstanding up to (but

 

29

--------------------------------------------------------------------------------


 

not exceeding) the amount, if any, set forth opposite such U.K. Lender’s name on
the signature pages hereof under the caption “U.K. Commitment”, or otherwise
provided for in an Assignment and Acceptance (as the same may be increased or
reduced from time to time pursuant to Section 2.4 hereof).

 

U.K. Lender means each Lender party hereto with any U.K. Commitment or any
outstanding U.K. Obligations.

 

U.K. Letters of Credit has the meaning assigned to such term in Section 2.2
hereof.

 

U.K. Obligations means, as at any date of determination thereof, the sum of the
following (determined without duplication):  (i) the aggregate principal amount
of U.K. Revolving Loans outstanding hereunder on such date, plus (ii) the
aggregate amount of Letter of Credit Liabilities outstanding on such date
relating to U.K. Letters of Credit.  For purposes of calculating the aggregate
amount of U.K. Obligations, all amounts or values expressed in Pounds or Euros
shall be converted into Dollars at the Exchange Rate in effect as of the date of
determination.

 

U.K. Revolving Loan means any revolving credit loan made pursuant to Section
2.1(c) hereof.

 

U.K. Revolving Notes means the Notes of U.K. Borrower evidencing the U.K.
Revolving Loans, in the form of Exhibit I hereto.

 

U.K. Subsidiary means any Subsidiary of the U.S. Borrower formed under the laws
of England and Wales.

 

Unfunded Liabilities means, with respect to any Plan, at any time, the amount
(if any) by which (a) the value of the accumulated plan benefits under such Plan
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA exceeds (b) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent actuarial
valuation report for such Plan, but only to the extent that such excess
represents a potential liability of any member of the Controlled Group to the
PBGC or a Plan under Title IV of ERISA and, with respect to any Plan governed by
Applicable Canadian Pension Legislation, the amount (if any) by which the
solvency liabilities under such Plan (determined in accordance with actuarial
assumptions contained in the most recent actuarial valuation report for such
Plan) exceed the fair market value of the assets of such Plan.  With respect to
Multiemployer Plans, the term “Unfunded Liabilities” shall also include
contingent liability for withdrawal liability under Section 4201 of ERISA or
under Applicable Canadian Pension Legislation to all Multiemployer Plans to
which any Borrower or any member of a Controlled Group for employees of any
Borrower contributes in the event of complete withdrawal from such plans.

 

U.S. Agent shall have the meaning ascribed to such term in the Preamble of this
Agreement.

 

U.S. Borrower shall have the meaning ascribed to such term in the Preamble of
this Agreement.

 

30

--------------------------------------------------------------------------------


 

U.S. Commitment means, as to any U.S. Lender, the obligation, if any, of such
U.S. Lender to make U.S. Revolving Loans and incur or participate in Letter of
Credit Liabilities relating to U.S. Letters of Credit in an aggregate principal
amount at any one time outstanding up to (but not exceeding) the amount, if any,
set forth opposite such U.S. Lender’s name on the signature pages hereof under
the caption “U.S. Commitment”, or otherwise provided for in an Assignment and
Acceptance (as the same may be increased or reduced from time to time pursuant
to Section 2.4 hereof).

 

U.S. Land Data Library means all seismic data 100% owned by U.S. Borrower and
each Domestic Subsidiary which seismic data was acquired onshore within the
continental U.S. and Alaska.

 

U.S. Lender means each Lender party hereto with any U.S. Commitment or any
outstanding U.S. Obligations.

 

U.S. Letters of Credit shall have the meaning assigned to such term in Section
2.2 hereof.

 

U.S. Obligations means, as at any date of determination thereof, the sum of the
following (determined without duplication):  (i) the aggregate principal amount
of U.S. Revolving Loans outstanding hereunder on such date plus (ii) the
aggregate amount of the Letter of Credit Liabilities outstanding on such date
relating to U.S. Letters of Credit.

 

U.S. Revolving Loan means a Loan made pursuant to Section 2.1(a) hereof.

 

U.S. Revolving Notes means the Notes of U.S. Borrower evidencing the U.S.
Revolving Loans, in the form of Exhibit D hereto.

 

Wells Fargo shall have the meaning ascribed to such term in the Preamble of this
Agreement.

 


1.2           MISCELLANEOUS.  THE WORDS “HEREOF,” “HEREIN,” AND “HEREUNDER” AND
WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS
AGREEMENT AS A WHOLE AND NOT ANY PARTICULAR PROVISION OF THIS AGREEMENT.

 


2.             COMMITMENTS; LOANS; BA’S AND LETTERS OF CREDIT.

 


2.1           LOANS AND BA’S.  EACH LENDER SEVERALLY AGREES, SUBJECT TO ALL OF
THE TERMS AND CONDITIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
SECTIONS 5.1 AND 5.2 HEREOF), TO MAKE LOANS AND, IN THE CASE OF CANADIAN
LENDERS, TO ACCEPT AND PURCHASE BANKERS’ ACCEPTANCES, AS FOLLOWS:

 


(A)           U.S. REVOLVING LOANS.  FROM TIME TO TIME ON OR AFTER THE EFFECTIVE
DATE AND DURING THE AVAILABILITY PERIOD, EACH U.S. LENDER SHALL MAKE LOANS UNDER
THIS SECTION 2.1(A) TO U.S. BORROWER IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE
TIME OUTSTANDING (INCLUDING SUCH U.S. LENDER’S COMMITMENT  PERCENTAGE OF ALL
LETTER OF CREDIT LIABILITIES RELATING TO U.S. LETTERS OF CREDIT AT SUCH TIME) UP
TO BUT NOT EXCEEDING SUCH U.S. LENDER’S COMMITMENT PERCENTAGE OF


 

31

--------------------------------------------------------------------------------


 


THE MAXIMUM U.S. AVAILABLE AMOUNT.  SUBJECT TO THE CONDITIONS IN THIS AGREEMENT,
ANY SUCH U.S. REVOLVING LOAN REPAID PRIOR TO THE TERMINATION DATE MAY BE
REBORROWED PURSUANT TO THE TERMS OF THIS AGREEMENT; PROVIDED, THAT ANY AND ALL
SUCH U.S. REVOLVING LOANS SHALL BE DUE AND PAYABLE IN FULL ON THE TERMINATION
DATE.  LOANS MADE UNDER THIS SECTION 2.1(A) SHALL BE MADE AND DENOMINATED IN
DOLLARS.  THE AGGREGATE OF ALL U.S. REVOLVING LOANS TO BE MADE BY THE U.S.
LENDERS IN CONNECTION WITH A PARTICULAR BORROWING SHALL BE EQUAL TO THE LESSER
OF (I) THE UNUTILIZED PORTION OF THE MAXIMUM U.S. AVAILABLE AMOUNT OR (II)
$200,000 OR ANY INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF.

 


(B)           CANADIAN REVOLVING LOANS.  FROM TIME TO TIME ON OR AFTER THE
EFFECTIVE DATE AND DURING THE AVAILABILITY PERIOD, EACH CANADIAN LENDER SHALL
MAKE LOANS UNDER THIS SECTION 2.1(B) TO CANADIAN BORROWERS (OR EITHER OF THEM)
IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING (INCLUDING SUCH
CANADIAN LENDER’S COMMITMENT PERCENTAGE OF ALL BANKERS’ ACCEPTANCE LIABILITIES
AND ALL LETTER OF CREDIT LIABILITIES RELATING TO CANADIAN LETTERS OF CREDIT AT
SUCH TIME) UP TO BUT NOT EXCEEDING SUCH CANADIAN LENDER’S COMMITMENT PERCENTAGE
OF THE MAXIMUM CANADIAN AVAILABLE AMOUNT.  SUBJECT TO THE CONDITIONS IN THIS
AGREEMENT, ANY SUCH CANADIAN REVOLVING LOAN REPAID PRIOR TO THE TERMINATION DATE
MAY BE REBORROWED PURSUANT TO THE TERMS OF THIS AGREEMENT; PROVIDED, THAT ANY
AND ALL SUCH CANADIAN REVOLVING LOANS SHALL BE DUE AND PAYABLE IN FULL ON THE
TERMINATION DATE.  SUBJECT TO SECTION 2.1(E), LOANS MADE UNDER THIS SECTION
2.1(B) MAY, AT THE OPTION OF THE RELEVANT CANADIAN BORROWER, BE MADE AND
DENOMINATED EITHER IN DOLLARS OR IN CANADIAN DOLLARS (BUT ALL LOANS TO BE MADE
BY CANADIAN LENDERS UNDER A PARTICULAR BORROWING MUST BE MADE AND DENOMINATED IN
THE SAME CURRENCY).  THE AGGREGATE OF ALL CANADIAN REVOLVING LOANS TO BE MADE BY
THE CANADIAN LENDERS IN CONNECTION WITH A PARTICULAR BORROWING SHALL BE EQUAL TO
THE LESSER OF (I) THE UNUTILIZED PORTION OF THE MAXIMUM CANADIAN AVAILABLE
AMOUNT OR (II) $200,000 OR ANY INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF
(IF THE LOANS ARE DENOMINATED IN DOLLARS) OR C$200,000 OR ANY INTEGRAL MULTIPLE
OF C$100,000 IN EXCESS THEREOF (IF THE LOANS ARE DENOMINATED IN CANADIAN
DOLLARS).  NOTWITHSTANDING ANYTHING ELSE CONTAINED IN SECTIONS 3.1, 4.3 AND 5.2,
THE CANADIAN BORROWERS MAY BORROW CANADIAN DOLLARS BY WAY OF OVERDRAFT AND ANY
SUCH BORROWINGS SHALL BE DEEMED (I) TO BE AN ADVANCE OF AND BE OUTSTANDING AS A
CANADIAN PRIME LOAN FROM THE DATE SUCH OVERDRAFT IS HONORED AND (II) TO BE A
REPRESENTATION AND WARRANTY BY THE CANADIAN BORROWERS THAT AT THE TIME ANY SUCH
OVERDRAFT IS HONORED ALL OF THE CONDITIONS CONTAINED IN SECTION 5.2 (OTHER THAN
PARAGRAPH (B) THEREOF) HAVE BEEN SATISFIED.

 


(C)           U.K. REVOLVING LOANS.  FROM TIME TO TIME ON OR AFTER THE EFFECTIVE
DATE AND DURING THE AVAILABILITY PERIOD, EACH U.K. LENDER SHALL MAKE LOANS UNDER
THIS SECTION 2.1(C) TO U.K. BORROWER IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE
TIME OUTSTANDING (INCLUDING SUCH U.K. LENDER’S COMMITMENT  PERCENTAGE OF ALL
LETTER OF CREDIT LIABILITIES RELATING TO U.K. LETTERS OF CREDIT AT SUCH TIME) UP
TO BUT NOT EXCEEDING SUCH U.K. LENDER’S COMMITMENT PERCENTAGE OF THE MAXIMUM
U.K. AVAILABLE AMOUNT.  SUBJECT TO THE CONDITIONS IN THIS AGREEMENT, ANY SUCH
U.K. REVOLVING LOAN REPAID PRIOR TO THE TERMINATION DATE MAY BE REBORROWED
PURSUANT TO THE TERMS OF THIS AGREEMENT; PROVIDED, THAT ANY AND ALL SUCH U.K.
REVOLVING LOANS SHALL BE DUE AND PAYABLE IN FULL ON THE TERMINATION DATE.  LOANS
MADE UNDER THIS SECTION 2.1(C) SHALL BE MADE AND DENOMINATED IN DOLLARS.  THE
AGGREGATE OF ALL U.K. REVOLVING LOANS TO BE MADE BY THE U.K. LENDERS IN
CONNECTION WITH A PARTICULAR BORROWING SHALL BE EQUAL TO THE LESSER OF (I) THE
UNUTILIZED PORTION OF THE MAXIMUM U.K. AVAILABLE AMOUNT OR (II) $200,000 OR ANY
INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF.

 

32

--------------------------------------------------------------------------------


 


(D)           SINGAPORE REVOLVING LOANS.  FROM TIME TO TIME ON OR AFTER THE
EFFECTIVE DATE AND DURING THE AVAILABILITY PERIOD, EACH SINGAPORE LENDER SHALL
MAKE LOANS UNDER THIS SECTION 2.1(D) TO SINGAPORE BORROWER IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING (INCLUDING SUCH SINGAPORE LENDER’S
COMMITMENT  PERCENTAGE OF ALL LETTER OF CREDIT LIABILITIES RELATING TO SINGAPORE
LETTERS OF CREDIT AT SUCH TIME) UP TO BUT NOT EXCEEDING SUCH SINGAPORE LENDER’S
COMMITMENT PERCENTAGE OF THE MAXIMUM SINGAPORE AVAILABLE AMOUNT.  SUBJECT TO THE
CONDITIONS IN THIS AGREEMENT, ANY SUCH SINGAPORE REVOLVING LOAN REPAID PRIOR TO
THE TERMINATION DATE MAY BE REBORROWED PURSUANT TO THE TERMS OF THIS AGREEMENT;
PROVIDED, THAT ANY AND ALL SUCH SINGAPORE REVOLVING LOANS SHALL BE DUE AND
PAYABLE IN FULL ON THE TERMINATION DATE.  LOANS MADE UNDER THIS SECTION 2.1(D)
SHALL BE MADE AND DENOMINATED IN DOLLARS.  THE AGGREGATE OF ALL SINGAPORE
REVOLVING LOANS TO BE MADE BY THE SINGAPORE LENDERS IN CONNECTION WITH A
PARTICULAR BORROWING SHALL BE EQUAL TO THE LESSER OF (I) THE UNUTILIZED PORTION
OF THE MAXIMUM SINGAPORE AVAILABLE AMOUNT OR (II) $200,000 OR ANY INTEGRAL
MULTIPLE OF $100,000 IN EXCESS THEREOF.

 


(E)           BANKERS’ ACCEPTANCES.  FROM TIME TO TIME ON OR AFTER THE EFFECTIVE
DATE AND DURING THE AVAILABILITY PERIOD, EACH CANADIAN LENDER SHALL ACCEPT AND
PURCHASE BANKERS’ ACCEPTANCES DRAWN ON IT UNDER SECTION 2.3 HEREOF BY CANADIAN
BORROWERS (OR EITHER OF THEM) IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME
OUTSTANDING (INCLUDING SUCH CANADIAN LENDER’S COMMITMENT PERCENTAGE OF ALL
CANADIAN REVOLVING LOANS OUTSTANDING AT SUCH TIME AND ALL LETTER OF CREDIT
LIABILITIES RELATING TO CANADIAN LETTERS OF CREDIT AT SUCH TIME) UP TO BUT NOT
EXCEEDING SUCH CANADIAN LENDER’S COMMITMENT PERCENTAGE OF THE MAXIMUM CANADIAN
AVAILABLE AMOUNT.  NO BANKERS’ ACCEPTANCE MAY BE MADE OR ACCEPTED ON OR AFTER
THE TERMINATION DATE AND ALL OUTSTANDING BANKERS’ ACCEPTANCES SHALL MATURE NO
LATER THAN THE END OF THE AVAILABILITY PERIOD.  BANKERS’ ACCEPTANCES SHALL BE
MADE AND DENOMINATED IN CANADIAN DOLLARS.

 


(F)            SWING LOANS.  FROM TIME TO TIME ON OR AFTER THE EFFECTIVE DATE
AND DURING THE SWING LOAN AVAILABILITY PERIOD, PROVIDED NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED WHICH IS CONTINUING, WELLS FARGO SHALL MAKE LOANS UNDER
THIS SECTION 2.1(F) TO U.S. BORROWER IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE
TIME OUTSTANDING UP TO BUT NOT EXCEEDING $5,000,000.  SWING LOANS SHALL
CONSTITUTE “U.S. REVOLVING LOANS” FOR ALL PURPOSES HEREUNDER, EXCEPT THAT UNTIL
SUCH TIME AS THE OTHER U.S. LENDERS SHALL HAVE PURCHASED A PARTICIPATING
INTEREST IN SUCH SWING LOANS AS PROVIDED FOR HEREIN, SUCH SWING LOANS SHALL ONLY
BE CONSIDERED A UTILIZATION OF THE U.S. COMMITMENT OF WELLS FARGO (AND FOLLOWING
SUCH A PURCHASE OF A PARTICIPATING INTEREST, THE U.S.  COMMITMENT OF EACH U.S.
LENDER SHALL BE CONSIDERED UTILIZED BY THE AMOUNT OF SUCH PARTICIPATING INTEREST
AND THE AMOUNT OF WELLS FARGO’S U.S. COMMITMENT CONSIDERED TO BE UTILIZED SHALL
BE DECREASED BY THE AGGREGATE AMOUNT OF SUCH PARTICIPATING INTERESTS). 
NOTWITHSTANDING THE FOREGOING SENTENCE, THE AGGREGATE AMOUNT OF ALL U.S.
REVOLVING LOANS (INCLUDING, WITHOUT LIMITATION, ALL SWING LOANS) SHALL NOT AT
ANY TIME EXCEED THE MAXIMUM U.S. AVAILABLE AMOUNT.  SUBJECT TO THE CONDITIONS IN
THIS AGREEMENT, ANY SWING LOAN REPAID PRIOR TO THE TERMINATION DATE MAY BE
REBORROWED PURSUANT TO THE TERMS OF THIS AGREEMENT; PROVIDED, THAT ANY AND ALL
SUCH SWING LOANS SHALL BE DUE AND PAYABLE IN FULL AT THE END OF THE SWING LOAN
AVAILABILITY PERIOD.  AT ANY TIME, UPON THE REQUEST OF WELLS FARGO, EACH U.S.
LENDER (OTHER THAN WELLS FARGO) SHALL, ON THE FIRST BUSINESS DAY AFTER SUCH
REQUEST IS MADE, PURCHASE A PARTICIPATING INTEREST IN ANY ONE OR MORE SWING
LOANS MADE IN ACCORDANCE WITH THE FIRST SENTENCE OF THIS SECTION 2.1(F) PRO RATA
IN ACCORDANCE WITH THEIR RESPECTIVE U.S. COMMITMENTS.  EACH U.S. LENDER


 

33

--------------------------------------------------------------------------------


 


WILL IMMEDIATELY TRANSFER TO WELLS FARGO, IN IMMEDIATELY AVAILABLE FUNDS, THE
AMOUNT OF ITS PARTICIPATION.  WHENEVER, AT ANY TIME AFTER WELLS FARGO HAS
RECEIVED FROM ANY U.S. LENDER SUCH U.S. LENDER’S PARTICIPATION IN A SWING LOAN,
WELLS FARGO RECEIVES PAYMENT ON ACCOUNT THEREOF, WELLS FARGO WILL DISTRIBUTE TO
SUCH U.S. LENDER ITS PARTICIPATING INTEREST IN SUCH AMOUNT (APPROPRIATELY
ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING
WHICH SUCH U.S. LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING AND FUNDED);
PROVIDED, HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY WELLS FARGO
IS REQUIRED TO BE RETURNED TO A BORROWER, SUCH U.S. LENDER WILL RETURN TO WELLS
FARGO ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED BY WELLS FARGO TO IT.  EACH
U.S. LENDER’S OBLIGATION TO PURCHASE SUCH PARTICIPATING INTERESTS SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING, WITHOUT LIMITATION, (I) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE OR OTHER RIGHT WHICH SUCH U.S. LENDER OR ANY OTHER PERSON MAY HAVE
AGAINST WELLS FARGO OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE
OCCURRENCE OR CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT OR THE TERMINATION OF
ANY U.S. COMMITMENT; (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR
OTHERWISE) OF ANY OBLIGOR OR ANY OTHER LENDER; (IV) ANY BREACH OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT BY ANY OBLIGOR OR ANY OTHER U.S. LENDER; OR (V) ANY
OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING.  EACH SWING LOAN (OR ANY PORTION THEREOF), ONCE SO
PARTICIPATED, SHALL CEASE TO BE A SWING LOAN FOR THE PURPOSES OF THIS AGREEMENT,
BUT SHALL CONTINUE TO BE A U.S. REVOLVING LOAN.    EACH SWING LOAN SHALL BE IN
AN AMOUNT EQUAL TO $100,000 OR A INTEGRAL MULTIPLE THEREOF.

 


2.2           LETTERS OF CREDIT.

 


(A)           LETTERS OF CREDIT.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, AND ON THE CONDITION THAT (I) AGGREGATE LETTER OF CREDIT LIABILITIES
RELATING TO U.S. LETTERS OF CREDIT SHALL NEVER EXCEED THE MAXIMUM U.S. AVAILABLE
AMOUNT, (II) AGGREGATE LETTER OF CREDIT LIABILITIES RELATING TO CANADIAN LETTERS
OF CREDIT SHALL NEVER EXCEED THE MAXIMUM CANADIAN AVAILABLE AMOUNT,  (III)
AGGREGATE LETTER OF CREDIT LIABILITIES RELATING TO SINGAPORE LETTERS OF CREDIT
SHALL NEVER EXCEED THE MAXIMUM SINGAPORE AVAILABLE AMOUNT AND (IV) AGGREGATE
LETTER OF CREDIT LIABILITIES RELATING TO U.K. LETTERS OF CREDIT SHALL NEVER
EXCEED THE MAXIMUM U.K. AVAILABLE AMOUNT:

 

(1)           U.S. BORROWER SHALL HAVE THE RIGHT, IN ADDITION TO THE RIGHT TO
OBTAIN U.S. REVOLVING LOANS PROVIDED FOR IN SECTION 2.1(A) HEREOF, TO UTILIZE
THE U.S. COMMITMENTS FROM TIME TO TIME DURING THE AVAILABILITY PERIOD BY
OBTAINING THE ISSUANCE OF STANDBY AND COMMERCIAL LETTERS OF CREDIT IF U.S.
BORROWER SHALL SO REQUEST IN THE NOTICE REFERRED TO IN SECTION 2.2(B)(I) HEREOF
(THE EXISTING LETTERS OF CREDIT AND SUCH LETTERS OF CREDIT AS ANY OF THEM MAY BE
AMENDED, SUPPLEMENTED, EXTENDED OR CONFIRMED FROM TIME TO TIME, BEING HEREIN
COLLECTIVELY CALLED THE “U.S. LETTERS OF CREDIT”),

 

(2)           CANADIAN BORROWERS SHALL HAVE THE RIGHT, IN ADDITION TO THE RIGHT
TO OBTAIN CANADIAN REVOLVING LOANS PROVIDED FOR IN SECTION 2.1(B) HEREOF AND
BANKERS’ ACCEPTANCES PROVIDED FOR IN SECTION 2.1(E) HEREOF, TO UTILIZE THE
CANADIAN COMMITMENTS FROM TIME TO TIME DURING THE AVAILABILITY PERIOD BY
OBTAINING THE ISSUANCE OF STANDBY AND COMMERCIAL LETTERS OF CREDIT IF CANADIAN
BORROWERS SHALL SO REQUEST IN THE NOTICE REFERRED TO IN SECTION 2.2(B)(I) HEREOF
(SUCH LETTERS OF CREDIT AS ANY OF THEM MAY BE AMENDED, SUPPLEMENTED, EXTENDED OR
CONFIRMED FROM TIME TO TIME, BEING HEREIN COLLECTIVELY CALLED

 

34

--------------------------------------------------------------------------------


 

THE “CANADIAN LETTERS OF CREDIT”, WHICH TERM SHALL INCLUDE, IF THE CANADIAN
LENDERS AGREE, LETTERS OF GUARANTEE, BID BONDS, PERFORMANCE BONDS, CUSTOMS BONDS
AND SIMILAR UNDERTAKINGS),

 

(3)           SINGAPORE BORROWER SHALL HAVE THE RIGHT, IN ADDITION TO THE RIGHT
TO OBTAIN  SINGAPORE REVOLVING LOANS PROVIDED FOR IN SECTION 2.1(D) HEREOF, TO
UTILIZE THE SINGAPORE COMMITMENTS FROM TIME TO TIME DURING THE AVAILABILITY
PERIOD BY OBTAINING THE ISSUANCE OF STANDBY AND COMMERCIAL LETTERS OF CREDIT IF
SINGAPORE BORROWER SHALL SO REQUEST IN THE NOTICE REFERRED TO IN SECTION
2.2(B)(I) HEREOF (SUCH LETTERS OF CREDIT AS ANY OF THEM MAY BE AMENDED,
SUPPLEMENTED, EXTENDED OR CONFIRMED FROM TIME TO TIME, BEING HEREIN COLLECTIVELY
CALLED THE “SINGAPORE LETTERS OF CREDIT”, WHICH TERM SHALL INCLUDE, IF THE
SINGAPORE LENDERS AGREE, LETTERS OF GUARANTEE, BID BONDS, PERFORMANCE BONDS,
CUSTOMS BONDS AND SIMILAR UNDERTAKINGS), AND

 

(4)           U.K. BORROWER SHALL HAVE THE RIGHT, IN ADDITION TO THE RIGHT TO
OBTAIN U.K. REVOLVING LOANS PROVIDED FOR IN SECTION 2.1(C) HEREOF, TO UTILIZE
THE U.K. COMMITMENTS FROM TIME TO TIME DURING THE AVAILABILITY PERIOD BY
OBTAINING THE ISSUANCE OF STANDBY AND COMMERCIAL LETTERS OF CREDIT IF U.K.
BORROWER SHALL SO REQUEST IN THE NOTICE REFERRED TO IN SECTION 2.2(B)(I) HEREOF
(SUCH LETTERS OF CREDIT AS ANY OF THEM MAY BE AMENDED, SUPPLEMENTED, EXTENDED OR
CONFIRMED FROM TIME TO TIME, BEING HEREIN COLLECTIVELY CALLED THE “U.K. LETTERS
OF CREDIT”, WHICH TERM SHALL INCLUDE, IF THE U.K. LENDERS AGREE, LETTERS OF
GUARANTEE, BID BONDS, PERFORMANCE BONDS, CUSTOMS BONDS AND SIMILAR
UNDERTAKINGS).

 

The Letters of Credit will, at the request of the applicable Borrower, be issued
in currencies other than those expressly provided for in this Agreement so long
as the applicable Agent is reasonably satisfied that such currency is readily
available in the required amounts and that such currency selection is not
otherwise disadvantageous to any Agent or any Lender.  Upon the date of the
issuance of a Letter of Credit (or, in the case of the Existing Letters of
Credit, on the Effective Date), the applicable Issuer shall be deemed, without
further action by any party hereto, to have sold to each U.S. Lender, Canadian
Lender, Singapore Lender or U.K. Lender, as the case may be, and each such U.S.
Lender, Canadian Lender, Singapore Lender or U.K. Lender, as the case may be,
shall be deemed, without further action by any party hereto, to have purchased
from the applicable Issuer, a participation, to the extent of such Lender’s
Commitment Percentage, in such Letter of Credit and the related Letter of Credit
Liabilities, which participation shall terminate on the earlier of the
expiration date of such Letter of Credit or the Termination Date.  No Letter of
Credit shall have an expiration date after the earlier of (x) the date which is
twenty-six (26) months after the date of issuance of such Letter of Credit or
(y) the date which is one  year after the Revolving Loan Maturity Date.  Any
Letter of Credit that shall have an expiration date after the Revolving Loan
Maturity Date shall be subject to Cover, such Cover to be delivered to the
applicable Agent on the date of issuance of such Letter of Credit.  Wells Fargo
or, with the prior approval of U.S. Borrower and the applicable U.S. Lender,
another U.S. Lender shall be the Issuer of any U.S. Letter of Credit; HSBC
Canada or, with the prior approval of the applicable Canadian Borrower and the
applicable Canadian Lender, another Canadian Lender shall be the Issuer of any
Canadian Letter of Credit, HSBC Singapore or, with the prior approval of
Singapore Borrower and the applicable Singapore Lender, another Singapore Lender
shall be the Issuer of any Singapore Letter of Credit, and HSBC U.K. or, with

 

35

--------------------------------------------------------------------------------


 

the prior approval of U.K. Borrower and the applicable U.K. Lender, another U.K.
Lender shall be the Issuer of any U.K. Letter of Credit.  Except as provided
above, all U.S. Letters of Credit, Singapore Letters of Credit and U.K. Letters
of Credit shall be denominated in Dollars and all Canadian Letters of Credit
shall, at the option of the applicable Canadian Borrower, be denominated in
either Dollars or Canadian Dollars.

 


(B)           ADDITIONAL PROVISIONS.  THE FOLLOWING ADDITIONAL PROVISIONS SHALL
APPLY TO EACH LETTER OF CREDIT:

 

(i)            The applicable Borrower shall give the appropriate Agent notice
(with a copy to U.S. Agent) requesting each issuance of a Letter of Credit
hereunder as provided in Section 4.4 hereof and shall furnish such additional
information regarding such transaction as such Agent may reasonably request. 
Upon receipt of such notice, such Agent shall promptly notify each applicable
Lender of the contents thereof and of such Lender’s Commitment Percentage of the
amount of such proposed Letter of Credit.

 

(ii)           No U.S. Letter of Credit may be issued if after giving effect
thereto the sum of (A) the aggregate outstanding principal amount of U.S.
Revolving Loans plus (B) the aggregate Letter of Credit Liabilities relating to
U.S. Letters of Credit would exceed the Maximum U.S. Available Amount.  No
Canadian  Letter of Credit may be issued if after giving effect thereto the sum
of, without duplication, (A) the aggregate outstanding principal amount of
Canadian Revolving Loans plus (B) the aggregate Letter of Credit Liabilities
relating to Canadian Letters of Credit plus (C) the aggregate Bankers’
Acceptance Liabilities would exceed the Maximum Canadian  Available Amount.  No
Singapore Letter of Credit may be issued if after giving effect thereto the sum
of (A) the aggregate outstanding principal amount of Singapore Revolving Loans
plus (B) the aggregate Letter of Credit Liabilities relating to Singapore
Letters of Credit would exceed the Maximum Singapore Available Amount.  No U.K.
Letter of Credit may be issued if after giving effect thereto the sum of (A) the
aggregate outstanding principal amount of U.K. Revolving Loans plus (B) the
aggregate Letter of Credit Liabilities relating to U.K. Letters of Credit would
exceed the Maximum U.K. Available Amount.  On each day during the period
commencing with the issuance of any Letter of Credit and until such Letter of
Credit shall have expired or been terminated, the applicable Commitment of each
applicable Lender shall be deemed to be utilized for all purposes hereof,
including Section 2.5(a), in an amount equal to such Lender’s Commitment
Percentage of the amount then available for drawings under such Letter of Credit
(or any unreimbursed drawings under such Letter of Credit).

 

(iii)          Upon receipt from the beneficiary of any Letter of Credit of any
demand for payment thereunder made in accordance with the terms thereof, the
applicable Issuer shall notify the applicable Agent (with a copy to U.S. Agent)
and thereafter the applicable Agent shall, not later than the end of the
Business Day next following the date of receipt of such notice, notify the
applicable Borrower and each applicable Lender as to the amount to be paid as a
result of such demand and the payment date therefor.  If at any time prior to
the earlier of the expiration date of a Letter of Credit or the Termination Date
any applicable Issuer shall have made a payment to a beneficiary of a Letter of
Credit in respect of a drawing under such Letter of Credit, each applicable
Lender will

 

36

--------------------------------------------------------------------------------


 

pay to the applicable Agent immediately upon demand by such Agent at any time
during the period commencing after such payment until reimbursement thereof in
full by the applicable Borrower, an amount equal to such Lender’s Commitment
Percentage of such payment, together with interest on such amount for each day
from the date of demand for such payment (or, if such demand is made after (i)
11:00 a.m. Houston, Texas time (in the case of a U.S. Letter of Credit), (ii) 
12:00 noon Calgary, Alberta time (in the case of a Canadian Letter of Credit),
(iii) 11:00 a.m. Singapore time (in the case of a Singapore Letter of Credit) or
(iv) 11:00 a.m. London, United Kingdom time (in the case of a U.K. Letter of
Credit) on such date, from the next succeeding Business Day) to the date of
payment by such Lender of such amount at a rate of interest per annum equal to
(i) in respect of U.S. Letters of Credit, Singapore Letters of Credit or U.K.
Letters of Credit, the Federal Funds Rate, (ii) in respect of Canadian Letters
of Credit which are denominated in Dollars, the Base Rate plus two percent (2%)
and (iii) in respect of Canadian Letters of Credit which are denominated in
Canadian Dollars, the Canadian Prime Rate plus two percent (2%).  To the extent
that it is ultimately determined that the applicable Borrower is relieved of its
obligation to reimburse the applicable Issuer because of such Issuer’s breach of
its duty set forth in Section 2.2(e) or such Issuer’s gross negligence or
willful misconduct in determining that documents received under any applicable
Letter of Credit comply with the terms thereof, the applicable Issuer shall be
obligated to refund to the paying Lenders all amounts paid to such Issuer to
reimburse such Issuer for the applicable drawing under such Letter of Credit,
together with interest from the date of payment by such Lender to the date of
repayment by the Issuing Bank at the interest rates set forth above applicable
to such Lenders.

 

(iv)          Subject to Section 2.2(e), the applicable Borrower shall be
irrevocably and unconditionally obligated forthwith to reimburse the appropriate
Agent, on the date on which such Agent notifies the applicable Borrower of the
date and amount of any payment by the applicable Issuer of any drawing or
payment made under a Letter of Credit, for the amount paid by such Issuer upon
such drawing or payment, without presentment, demand, protest or other
formalities of any kind, all of which are hereby waived.  Such reimbursement
may, subject to satisfaction of the conditions in Sections 5.1 and 5.2 hereof,
the limitations on size contained in Section 2.1 and to the Maximum U.S.
Available Amount, Maximum Canadian Available Amount, Maximum Singapore Available
Amount or Maximum U.K. Available Amount, as the case may be (after adjustment in
the same to reflect the elimination of the corresponding Letter of Credit
Liability), be made by the borrowing of Loans or, in the case of the Canadian
Borrowers, by the issuance, acceptance and purchase of Bankers’ Acceptances. 
The applicable Agent will pay to each applicable Lender such Lender’s Commitment
Percentage of all amounts received from the applicable Borrower  for application
in payment, in whole or in part, of the Reimbursement Obligation in respect of
any Letter of Credit, but only to the extent such Lender has made payment to the
applicable Agent in respect of such Letter of Credit pursuant to clause (iii)
above.  To the extent such applicable Agent does not pay such Lender within the
timeframes which are applicable to such Lenders in clause (iii) above, such
applicable Agent shall pay interest to such Lenders at the interest rates set
forth in clause (iii) above applicable to such Lenders for such period of delay.

 

37

--------------------------------------------------------------------------------


 

(v)           The applicable Borrower will pay to the appropriate Agent at the
Principal Office of such Agent for the account of each applicable Lender a
letter of credit fee with respect to each Letter of Credit that has been issued
under the relevant facility equal to the Margin Percentage then in effect with
respect to LIBOR Borrowings multiplied by the daily average amount available for
drawings under each Letter of Credit (and computed on the basis of the actual
number of days elapsed in a year composed of 360 days), in each case for the
period from and including the date of issuance of such Letter of Credit to and
including the date of expiration or termination thereof, such fee to be due and
payable (x) with respect to U.S. Letters of Credit and Canadian Letters of
Credit, quarterly in arrears on each Quarterly Date and upon expiration or
termination of the applicable Letter of Credit and (y) with respect to U.K.
Letters of Credit and Singapore Letters of Credit, quarterly in advance upon the
issuance of the applicable Letter of Credit and on each three month anniversary
of such issuance.  The applicable Agent will pay to each applicable Lender,
promptly after receiving any payment in respect of letter of credit fees
referred to in this clause (v), an amount equal to the product of such Lender’s
Commitment Percentage times the amount of such fees.  In addition to and
cumulative of the above described fees, the applicable Borrower shall pay to the
appropriate Agent, for the account of the applicable Issuer, in advance on the
date of the issuance of the applicable Letter of Credit, a fronting fee in an
amount equal to the greater of (x) $500 or (y) 1/8% of the face amount of the
applicable Letter of Credit (such fronting fee to be retained by the applicable
Issuer for its own account).  Without limiting the foregoing, the applicable
Borrower agrees to pay to the appropriate Agent, for the account of the
applicable Issuer, other normal and customary fees associated with the transfer,
amendment, drawing, negotiation and and/or reissuance of Letters of Credit. 
Fees due in respect of a U.S. Letter of Credit, a Singapore Letter of Credit or
a U.K. Letter of Credit shall be payable in Dollars and fees due in respect of a
Canadian Letter of Credit shall be payable (i) in Dollars, if such Letter of
Credit is denominated in Dollars and (ii) in Canadian Dollars if such Letter of
Credit is denominated in Canadian Dollars or any other currency.

 

(vi)          The issuance by the applicable Issuer of each Letter of Credit
shall, in addition to the conditions precedent set forth in Section 5 hereof, be
subject to the conditions precedent (A) that such Letter of Credit shall be in
such form and contain such terms as shall be reasonably satisfactory to the
applicable Issuer, and (B) that the applicable Borrower shall have executed and
delivered such Applications and other instruments and agreements relating to
such Letter of Credit as the applicable Issuer shall have reasonably requested
and are not inconsistent with the terms of this Agreement.  In the event of a
conflict between the terms of this Agreement and the terms of any Application,
the terms hereof shall control.

 

(vii)         Each Issuer will send to the applicable Borrower and each
applicable Lender and the applicable Agent, immediately upon issuance of any
Letter of Credit issued by such Issuer or any amendment thereto, a true and
correct copy of such Letter of Credit or amendment.

 


(C)           INDEMNIFICATION; RELEASE.  SUBJECT TO SECTION 4.2, THE APPLICABLE
BORROWER HEREBY INDEMNIFIES AND HOLDS HARMLESS EACH AGENT, EACH LENDER AND EACH
ISSUER FROM AND AGAINST ANY


 

38

--------------------------------------------------------------------------------


 


AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES (EXCLUDING
TAXES, WHICH SHALL BE GOVERNED SOLELY BY SECTION 4.1, SECTION 11.3 AND SECTION
11.16) WHICH SUCH AGENT, SUCH LENDER OR SUCH ISSUER MAY INCUR (OR WHICH MAY BE
CLAIMED AGAINST SUCH AGENT, SUCH LENDER OR SUCH ISSUER BY ANY PERSON
WHATSOEVER), REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE
OF ANY OF THE INDEMNIFIED PARTIES, IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF ANY LETTER OF CREDIT OR TRANSFER OF OR PAYMENT OR FAILURE TO PAY UNDER ANY
LETTER OF CREDIT; PROVIDED THAT THE APPLICABLE BORROWER SHALL NOT BE REQUIRED TO
INDEMNIFY OR HOLD HARMLESS ANY PARTY SEEKING INDEMNIFICATION FOR ANY CLAIMS,
DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES TO THE EXTENT, BUT ONLY TO THE
EXTENT, CAUSED BY (I) THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE PARTY
SEEKING INDEMNIFICATION OR EXONERATION, (II) THE FAILURE BY THE PARTY SEEKING
INDEMNIFICATION TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT
OF A REQUEST REQUIRED TO BE PAID UNDER APPLICABLE LAW OR (III) THE FAILURE OF AN
ISSUER TO OBSERVE AT LEAST THE STANDARD OF CARE SET FORTH IN SECTION 2.2(E). 
THE APPLICABLE BORROWER HEREBY RELEASES, WAIVES AND DISCHARGES EACH AGENT, EACH
LENDER AND EACH ISSUER FROM ANY CLAIMS, CAUSES OF ACTION, DAMAGES, LOSSES,
LIABILITIES, REASONABLE COSTS OR EXPENSES WHICH MAY NOW EXIST OR MAY HEREAFTER
ARISE, REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY
OF THE INDEMNIFIED PARTIES, BY REASON OF OR IN CONNECTION WITH THE FAILURE OF
ANY OTHER AGENT, ANY OTHER ISSUER OR ANY OTHER LENDER TO FULFILL OR COMPLY WITH
ITS OBLIGATIONS TO SUCH AGENT, SUCH LENDER OR SUCH ISSUER, AS THE CASE MAY BE,
HEREUNDER (BUT NOTHING HEREIN CONTAINED SHALL AFFECT ANY RIGHTS THE APPLICABLE
BORROWER  MAY HAVE AGAINST SUCH DEFAULTING PARTY OR MAY HAVE IN RESPECT OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT).  NOTHING IN THIS SECTION 2.2(C) IS INTENDED
TO LIMIT THE OBLIGATIONS OF ANY BORROWER  UNDER ANY OTHER PROVISION OF THIS
AGREEMENT.

 


(D)           ADDITIONAL COSTS IN RESPECT OF LETTERS OF CREDIT.  SUBJECT TO
SECTIONS 11.7 AND 11.16 HEREOF, IF THERE IS ANY REGULATORY CHANGE, AND THE
EFFECT OF SUCH REGULATORY CHANGE IS TO EITHER (I) IMPOSE, MODIFY OR MAKE
APPLICABLE ANY RESERVE, DEPOSIT, CAPITAL ADEQUACY OR SIMILAR REQUIREMENT AGAINST
LETTERS OF CREDIT ISSUED BY AN ISSUER OR PARTICIPATED IN BY A LENDER OR (II)
IMPOSE ON ANY ISSUER OR ANY LENDER PARTICIPATING IN ANY LETTER OF CREDIT ANY
OTHER CONDITION RELATING, DIRECTLY OR INDIRECTLY, TO THIS AGREEMENT OR ANY
LETTER OF CREDIT, AND THE RESULT IS TO INCREASE THE COST (EXCLUDING TAXES, WHICH
SHALL BE GOVERNED SOLELY BY SECTION 4.1, SECTION 11.3 AND SECTION 11.16) TO ANY
LENDER OF ISSUING OR MAINTAINING ANY LETTER OF CREDIT OR ANY PARTICIPATION
THEREIN, OR MATERIALLY REDUCE ANY AMOUNT RECEIVABLE (EXCEPT AS A RESULT OF
TAXES, WHICH SHALL BE GOVERNED SOLELY BY SECTION 4.1, SECTION 11.3 AND SECTION
11.16) BY ANY LENDER HEREUNDER IN RESPECT OF ANY LETTER OF CREDIT OR ANY
PARTICIPATION THEREIN (WHICH INCREASE IN COST, OR REDUCTION IN AMOUNT
RECEIVABLE, SHALL BE THE RESULT OF SUCH LENDER’S REASONABLE ALLOCATION OF THE
AGGREGATE OF SUCH INCREASES OR REDUCTIONS RESULTING FROM SUCH EVENT), THEN SUCH
LENDER SHALL NOTIFY THE APPLICABLE BORROWER THROUGH THE APPROPRIATE AGENT (WHICH
NOTICE SHALL BE ACCOMPANIED BY A STATEMENT SETTING FORTH IN REASONABLE DETAIL
THE BASIS FOR THE DETERMINATION OF THE AMOUNT DUE), AND WITHIN 15 BUSINESS DAYS
AFTER DEMAND THEREFOR BY SUCH LENDER THROUGH SUCH AGENT, THE APPLICABLE BORROWER
SHALL PAY TO SUCH LENDER, FROM TIME TO TIME AS SPECIFIED BY SUCH LENDER, SUCH
ADDITIONAL AMOUNTS AS SHALL BE SUFFICIENT TO COMPENSATE SUCH LENDER FOR SUCH
INCREASED COSTS OR REDUCTIONS IN AMOUNT.  SUCH STATEMENT AS TO SUCH INCREASED
COSTS INCURRED OR REDUCTIONS IN AMOUNT RECEIVABLE BY SUCH LENDER, SUBMITTED BY
SUCH LENDER TO THE APPLICABLE BORROWER SHALL BE CONCLUSIVE AS TO THE AMOUNT
THEREOF, ABSENT MANIFEST ERROR, AND MAY BE COMPUTED USING ANY REASONABLE
AVERAGING AND ATTRIBUTION METHOD.  EACH LENDER WILL NOTIFY THE APPLICABLE
BORROWER  THROUGH THE APPROPRIATE AGENT OF ANY EVENT OCCURRING AFTER THE DATE OF
THIS


 

39

--------------------------------------------------------------------------------


 


AGREEMENT WHICH WILL ENTITLE SUCH LENDER TO COMPENSATION PURSUANT TO THIS
SECTION 2.2(D) AS PROMPTLY AS PRACTICABLE AFTER ANY EXECUTIVE OFFICER OF SUCH
LENDER OBTAINS KNOWLEDGE THEREOF AND DETERMINES TO REQUEST SUCH COMPENSATION,
AND (IF SO REQUESTED BY THE APPLICABLE BORROWER THROUGH THE APPROPRIATE AGENT)
WILL DESIGNATE A DIFFERENT LENDING OFFICE OF SUCH LENDER FOR THE ISSUANCE OR
MAINTENANCE OF LETTERS OF CREDIT BY SUCH LENDER OR WILL TAKE SUCH OTHER ACTION
AS U.S. BORROWER, THE CANADIAN BORROWERS, THE SINGAPORE BORROWER OR THE U.K.
BORROWER, AS THE CASE MAY BE, MAY REASONABLY REQUEST IF SUCH DESIGNATION OR
ACTION IS CONSISTENT WITH THE INTERNAL POLICY OF SUCH LENDER AND LEGAL AND
REGULATORY RESTRICTIONS, CAN BE UNDERTAKEN AT NO ADDITIONAL COST (OR THE COSTS
OF WHICH ARE PAID BY THE APPLICABLE BORROWER), WILL AVOID THE NEED FOR, OR
REDUCE THE AMOUNT OF, SUCH COMPENSATION AND WILL NOT, IN THE SOLE OPINION OF
SUCH LENDER, BE DISADVANTAGEOUS TO SUCH LENDER  (PROVIDED THAT NO SUCH U.S.
LENDER SHALL HAVE ANY OBLIGATION TO SO DESIGNATE A DIFFERENT LENDING OFFICE
WHICH IS NOT LOCATED IN THE UNITED STATES OF AMERICA, NO SUCH CANADIAN LENDER
SHALL HAVE ANY OBLIGATION TO SO DESIGNATE A DIFFERENT LENDING OFFICE WHICH IS
NOT LOCATED IN CANADA, NO SUCH SINGAPORE LENDER SHALL HAVE ANY OBLIGATION TO SO
DESIGNATE A DIFFERENT LENDING OFFICE WHICH IS NOT LOCATED IN SINGAPORE AND NO
SUCH U.K. LENDER SHALL HAVE ANY OBLIGATION TO SO DESIGNATE A DIFFERENT LENDING
OFFICE WHICH IS NOT LOCATED IN THE UNITED KINGDOM).

 


(E)           IN HONORING OR DISHONORING ANY PRESENTATION UNDER A LETTER OF
CREDIT, THE APPLICABLE ISSUER AGREES TO OBSERVE AT LEAST THE STANDARD OF
PRACTICE OF FINANCIAL INSTITUTIONS THAT REGULARLY ISSUE LETTERS OF CREDIT.

 


(F)            EACH APPLICABLE ISSUER SHALL GIVE THE APPLICABLE BORROWER PROMPT
NOTICE OF EACH DRAWING UNDER ANY LETTER OF CREDIT, PROVIDED THAT THE FAILURE TO
GIVE ANY SUCH NOTICE SHALL IN NO WAY AFFECT, IMPAIR OR DIMINISH ANY OBLIGOR’S
OBLIGATIONS HEREUNDER.

 


2.3           CERTAIN PROVISIONS RELATING TO BANKERS’ ACCEPTANCES.

 


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH CANADIAN LENDER
SEVERALLY AGREES TO ACCEPT AND PURCHASE BANKERS’ ACCEPTANCES DRAWN UPON IT BY
ANY CANADIAN BORROWER  DENOMINATED IN CANADIAN DOLLARS.  THE APPLICABLE CANADIAN
BORROWER SHALL NOTIFY THE CANADIAN AGENT (WITH A COPY TO U.S. AGENT) BY
IRREVOCABLE WRITTEN NOTICE (EACH A “BANKERS’ ACCEPTANCE NOTICE”) BY 12:00 NOON
(CALGARY, ALBERTA TIME) TWO (2) BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF ANY
BORROWING BY WAY OF BANKERS’ ACCEPTANCES.  EACH BORROWING BY WAY OF BANKERS’
ACCEPTANCES SHALL BE IN A MINIMUM AGGREGATE FACE AMOUNT OF C$100,000.00 AND
INTEGRAL MULTIPLES OF C$100,000.00 IN EXCESS THEREOF.  THE FACE AMOUNT OF EACH
BANKERS’ ACCEPTANCE SHALL BE C$100,000.00 OR ANY INTEGRAL MULTIPLE THEREOF. 
EACH BANKERS’ ACCEPTANCE NOTICE SHALL BE IN THE FORM OF EXHIBIT G.

 

(1)           BANKERS’ ACCEPTANCES SHALL BE ISSUED AND SHALL MATURE ON A
BUSINESS DAY.  EACH BANKERS’ ACCEPTANCE SHALL HAVE A TERM OF APPROXIMATELY 1, 2
OR 3 MONTHS OR, IF AVAILABLE, 6 MONTHS, EXCLUDING DAYS OF GRACE, AND SHALL
MATURE ON A BUSINESS DAY ON OR BEFORE THE REVOLVING LOAN MATURITY DATE AND SHALL
BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO EACH CANADIAN LENDER.

 

(2)           SUBJECT TO SECTION 2.3(A)(3), BANKERS’ ACCEPTANCES SHALL BE SIGNED
BY A DULY AUTHORIZED OFFICER OF THE APPLICABLE CANADIAN BORROWER OR, IN THE
ALTERNATIVE, THE

 

40

--------------------------------------------------------------------------------


 

SIGNATURE OF SUCH OFFICER MAY BE MECHANICALLY REPRODUCED IN FACSIMILE THEREON
AND BANKERS’ ACCEPTANCES BEARING SUCH FACSIMILE SIGNATURE SHALL BE BINDING ON
THE APPLICABLE CANADIAN BORROWER AS IF IT HAD BEEN MANUALLY EXECUTED AND
DELIVERED BY SUCH OFFICER ON BEHALF OF THE APPLICABLE CANADIAN BORROWER;
NOTWITHSTANDING THAT ANY PERSON WHOSE MANUAL OR FACSIMILE SIGNATURE APPEARS ON
ANY BANKERS’ ACCEPTANCE MAY NO LONGER BE AN AUTHORIZED SIGNATORY FOR SUCH
CANADIAN BORROWER ON THE DATE OF ISSUANCE OF A BANKERS’ ACCEPTANCE, SUCH
SIGNATURE SHALL NEVERTHELESS BE VALID AND SUFFICIENT FOR ALL PURPOSES AS IF SUCH
AUTHORITY HAD REMAINED IN FORCE AT THE TIME OF SUCH ISSUANCE AND ANY SUCH
BANKERS’ ACCEPTANCE SHALL BE BINDING ON SUCH CANADIAN BORROWER;

 

(3)           IN LIEU OF A CANADIAN BORROWER SIGNING BANKERS’ ACCEPTANCES IN
ACCORDANCE WITH SECTION 2.3(A)(2) AND, FOR SO LONG AS THE POWER OF ATTORNEY IN
SECTION 2.3(A)(5) IS IN FORCE WITH RESPECT TO A GIVEN CANADIAN LENDER, SUCH
CANADIAN LENDER SHALL EXECUTE AND DELIVER BANKERS’ ACCEPTANCES ON BEHALF OF A
CANADIAN BORROWER IN ACCORDANCE WITH THE PROVISIONS THEREOF AND, FOR CERTAINTY,
ALL REFERENCES HEREIN TO DRAFTS DRAWN BY A CANADIAN BORROWER, BANKERS’
ACCEPTANCES EXECUTED BY A CANADIAN BORROWER OR SIMILAR EXPRESSIONS SHALL BE
DEEMED TO INCLUDE BANKERS’ ACCEPTANCES EXECUTED IN ACCORDANCE WITH A POWER OF
ATTORNEY, UNLESS THE CONTEXT OTHERWISE REQUIRES;

 

(4)           IF AND FOR SO LONG AS THE POWER OF ATTORNEY REFERRED TO IN SECTION
2.3(A)(5) IS IN FORCE WITH RESPECT TO EACH OF THE CANADIAN LENDERS, IT IS
INTENDED THAT PURSUANT TO THE DBNA, ALL BANKERS’ ACCEPTANCES ACCEPTED BY THE
CANADIAN LENDERS UNDER THIS AGREEMENT WILL BE ISSUED IN THE FORM OF A
“DEPOSITORY BILL” (AS DEFINED IN THE DBNA), DEPOSITED WITH A “CLEARING HOUSE”
(AS DEFINED IN THE DBNA INCLUDING THE CANADIAN DEPOSITORY FOR SECURITIES LTD. OR
ITS NOMINEE CDS & CO.).  IN ORDER TO GIVE EFFECT TO THE FOREGOING, THE CANADIAN
AGENT WILL, SUBJECT TO THE APPROVAL OF THE CANADIAN BORROWERS AND THE CANADIAN
LENDERS, ESTABLISH AND NOTIFY THE CANADIAN BORROWERS AND THE CANADIAN LENDERS OF
ANY ADDITIONAL PROCEDURES, CONSISTENT WITH THE TERMS OF THIS AGREEMENT AND THE
DBNA, AS ARE REASONABLY NECESSARY TO ACCOMPLISH SUCH INTENTION, INCLUDING:

 

(i)                                     any instrument held by the Canadian
Lenders for the purposes of Bankers’ Acceptances will have marked prominently
and legibly on its face and within its text, at or before the time of issue, the
words “This is a depository bill subject to the Depository Bills and Notes Act
(Canada)”;

 

(ii)                                  any reference to the authentication of the
Bankers’ Acceptance will be removed; and

 

(iii)                               any reference to the “bearer” will be
removed and such Bankers’ Acceptances will not be marked with any words
prohibiting negotiation, transfer or assignment of it or of an interest in it.

 

(5)           TO FACILITATE THE ISSUANCE AND ACCEPTANCE OF BANKERS’ ACCEPTANCES
UNDER THIS AGREEMENT, EACH OF THE CANADIAN BORROWERS HEREBY APPOINTS EACH
CANADIAN LENDER, ACTING BY ANY AUTHORIZED SIGNATORY OF SUCH LENDER, AS ITS
ATTORNEY:

 

41

--------------------------------------------------------------------------------


 

(i)                                     to sign for and on behalf and in the
name of such Canadian Borrower as drawer, drafts in such Canadian Lender’s
standard form which are depository bills as defined in the DBNA, payable to a
“clearing house” (as defined in the DBNA) including, without limitation, The
Canadian Depository For Securities Limited or its nominee, CDS & Co. (the
“clearing house”);

 

(ii)                                  for drafts which are not depository bills,
to sign for and on behalf and in the name of such Canadian Borrower as drawer
and to endorse on its behalf, Bankers’ Acceptances drawn on the Canadian Lender
payable to the order of the undersigned or payable to the order of such Canadian
Lender;

 

(iii)                               to fill in the amount, date and maturity
date of such Bankers’ Acceptances; and

 

(iv)                              to deposit and/or deliver such Bankers’
Acceptances which have been accepted by such Canadian Lender,

 

provided that such acts in each case are to be undertaken by the Canadian Lender
in question strictly in accordance with instructions given to such Canadian
Lender by the applicable Canadian Borrower as provided in this Section. For
certainty, signatures of any authorized signatory of a Canadian Lender may be
mechanically reproduced in facsimile on Bankers’ Acceptances in accordance
herewith and such facsimile signatures shall be binding and effective as if they
had been manually executed by such authorized signatory of such Canadian
Lender.  The communication in writing by the applicable Canadian Borrower, or on
behalf of the applicable Canadian Borrower by the Canadian Agent, to the
Canadian Lenders of the instructions set out in the Bankers’ Acceptance Notice
shall constitute (a) the authorization and instruction of the applicable
Canadian Borrower to the Canadian Lenders to sign for and on behalf and in the
names of the applicable Canadian Borrower as drawer the requested Bankers’
Acceptances and to complete and/or endorse Bankers’ Acceptances in accordance
with such information as set out above and (b) the request of the applicable
Canadian Borrower to the Canadian Lenders to accept such Bankers’ Acceptances
and deposit the same with the clearing house or deliver the same, as the case
may be, in each case in accordance with this Agreement and such instructions.
The Canadian Borrowers acknowledge that a Canadian Lender shall not be obligated
to accept any such Bankers’ Acceptances except in accordance with the provisions
of this Agreement.  A Canadian Lender shall be and it is hereby authorized to
act on behalf of a Canadian Borrower upon and in compliance with instructions
communicated to that Canadian Lender as provided herein if such Canadian Lender
reasonably believes such instructions to be genuine. If a Canadian Lender
accepts Bankers’ Acceptances pursuant to any such instructions, that Canadian
Lender shall confirm particulars of such instructions and advise the Canadian
Agent that it has complied therewith by notice in writing addressed to the
Canadian Agent and served personally or sent by telecopier in accordance with
the provisions hereof. A Canadian Lender’s actions in compliance with such
instructions, confirmed and advised to the Canadian Agent by such notice, shall
be conclusively deemed to have been in accordance

 

42

--------------------------------------------------------------------------------


 

with the instructions of the applicable Canadian Borrower, absent manifest
error.  This power of attorney may be revoked by any Canadian Borrower with
respect to any particular Canadian Lender at any time upon not less than 5
Banking Days’ prior written notice served upon the Canadian Lender in question
and the Canadian Agent, provided that no such revocation shall reduce, limit or
otherwise affect the obligations of any Canadian Borrower in respect of any
Bankers’ Acceptance executed, completed, endorsed, deposited and/or delivered in
accordance herewith prior to the time at which such revocation becomes
effective.

 

(6)           IF THE POWER OF ATTORNEY IN SECTION 2.3(A)(5) IS REVOKED WITH
RESPECT TO ANY CANADIAN LENDER, THE REVOKING CANADIAN BORROWER SHALL, FROM TIME
TO TIME AS REQUIRED BY THE APPLICABLE CANADIAN LENDERS, PROVIDE TO THE CANADIAN
AGENT FOR DELIVERY TO EACH SUCH CANADIAN LENDER DRAFTS DRAWN IN BLANK BY SUCH
CANADIAN BORROWER (PRE-ENDORSED AND OTHERWISE IN FULLY NEGOTIABLE FORM, IF
APPLICABLE) IN QUANTITIES SUFFICIENT FOR EACH SUCH CANADIAN LENDER TO FULFILL
ITS OBLIGATIONS HEREUNDER. ANY SUCH PRE-SIGNED DRAFTS WHICH ARE DELIVERED BY ANY
CANADIAN BORROWER TO THE CANADIAN AGENT OR A CANADIAN LENDER SHALL BE HELD IN
SAFEKEEPING BY THE CANADIAN AGENT OR SUCH CANADIAN LENDER, AS THE CASE MAY BE,
WITH THE SAME DEGREE OF CARE AS IF THEY WERE THE CANADIAN AGENT’S OR SUCH
CANADIAN LENDER’S PROPERTY, AND SHALL ONLY BE DEALT WITH BY THE CANADIAN LENDERS
AND THE CANADIAN AGENT IN ACCORDANCE HEREWITH. NO CANADIAN LENDER SHALL BE
RESPONSIBLE OR LIABLE FOR ITS FAILURE TO MAKE ITS SHARE OF ANY BANKERS’
ACCEPTANCES REQUIRED HEREUNDER IF THE CAUSE OF SUCH FAILURE IS, IN WHOLE OR IN
PART, DUE TO THE FAILURE OF ANY CANADIAN BORROWER TO PROVIDE SUCH PRE-SIGNED
DRAFTS TO THE CANADIAN AGENT (FOR DELIVERY TO SUCH CANADIAN LENDER) ON A TIMELY
BASIS.

 

(7)           PROMPTLY FOLLOWING RECEIPT OF A BANKERS’ ACCEPTANCE NOTICE, THE
CANADIAN AGENT SHALL SO ADVISE THE CANADIAN LENDERS AND SHALL ADVISE EACH
CANADIAN LENDER OF THE FACE AMOUNT OF EACH BANKERS’ ACCEPTANCE TO BE ACCEPTED BY
IT AND THE TERM THEREOF.  THE AGGREGATE FACE AMOUNT OF BANKERS’ ACCEPTANCES TO
BE ACCEPTED BY A CANADIAN LENDER SHALL BE DETERMINED BY THE CANADIAN AGENT BY
REFERENCE TO THE RESPECTIVE CANADIAN COMMITMENTS OF THE CANADIAN LENDERS, EXCEPT
THAT, IF THE FACE AMOUNT OF A BANKERS’ ACCEPTANCE, WHICH WOULD OTHERWISE BE
ACCEPTED BY A CANADIAN LENDER, WOULD NOT BE C$100,000.00 OR AN INTEGRAL MULTIPLE
THEREOF, SUCH FACE AMOUNT SHALL BE INCREASED OR REDUCED BY THE CANADIAN AGENT IN
ITS SOLE AND UNFETTERED DISCRETION TO THE NEAREST INTEGRAL MULTIPLE OF
C$100,000.00.

 

(8)           EACH BANKERS’ ACCEPTANCE TO BE ACCEPTED BY A CANADIAN LENDER SHALL
BE ACCEPTED AT SUCH CANADIAN LENDER’S OFFICE SHOWN ON THE SIGNATURE PAGES HEREOF
OR AS OTHERWISE DESIGNATED BY SUCH CANADIAN LENDER FROM TIME TO TIME IN WRITING
TO CANADIAN BORROWERS.

 

(9)           ON THE RELEVANT BORROWING DATE, EACH CANADIAN LENDER SEVERALLY
AGREES TO PURCHASE FROM THE APPLICABLE CANADIAN BORROWER, AT THE FACE AMOUNT
THEREOF DISCOUNTED BY THE APPLICABLE BA DISCOUNT RATE, ANY BANKERS’ ACCEPTANCE
ACCEPTED BY IT AND PROVIDE TO THE CANADIAN AGENT, FOR THE ACCOUNT OF THE
APPLICABLE CANADIAN BORROWER, THE BA DISCOUNT PROCEEDS IN RESPECT THEREOF AFTER
DEDUCTING THEREFROM THE AMOUNT OF THE

 

43

--------------------------------------------------------------------------------


 

ACCEPTANCE FEE PAYABLE BY THE APPLICABLE CANADIAN BORROWER TO SUCH CANADIAN
LENDER UNDER SECTION 2.3(C) IN RESPECT OF SUCH BANKERS’ ACCEPTANCE.

 

(10)         EACH CANADIAN LENDER MAY AT ANY TIME AND FROM TIME TO TIME HOLD,
SELL, REDISCOUNT OR OTHERWISE DISPOSE OF ANY OR ALL BANKERS’ ACCEPTANCES
ACCEPTED AND PURCHASED BY IT.

 

(11)         THE CANADIAN BORROWERS WAIVE PRESENTMENT FOR PAYMENT AND ANY OTHER
DEFENSE TO PAYMENT OF ANY AMOUNTS DUE TO A CANADIAN LENDER IN RESPECT OF A
BANKERS’ ACCEPTANCE ACCEPTED BY IT PURSUANT TO THIS AGREEMENT WHICH MIGHT EXIST
SOLELY BY REASON OF SUCH BANKERS’ ACCEPTANCE BEING HELD, AT THE MATURITY
THEREOF, BY SUCH CANADIAN LENDER IN ITS OWN RIGHT AND THE CANADIAN BORROWERS
AGREE NOT TO CLAIM ANY DAYS OF GRACE IF SUCH CANADIAN LENDER AS HOLDER SUES THE
CANADIAN BORROWERS ON THE BANKERS’ ACCEPTANCES FOR PAYMENT OF THE AMOUNT PAYABLE
BY THE CANADIAN BORROWERS THEREUNDER.

 


(B)           WITH RESPECT TO EACH BANKERS’ ACCEPTANCE, THE APPLICABLE CANADIAN
BORROWER, PRIOR TO THE OCCURRENCE AND CONTINUATION OF A DEFAULT, MAY GIVE
IRREVOCABLE TELEPHONE OR WRITTEN NOTICE (OR SUCH OTHER METHOD OF NOTIFICATION AS
MAY BE AGREED UPON BETWEEN THE CANADIAN AGENT AND THE CANADIAN BORROWERS) TO THE
CANADIAN AGENT AT OR BEFORE 12:00 NOON (CALGARY, ALBERTA TIME) TWO (2) BUSINESS
DAYS PRIOR TO THE MATURITY DATE OF SUCH BANKERS’ ACCEPTANCE FOLLOWED BY WRITTEN
CONFIRMATION ELECTRONICALLY TRANSMITTED TO THE CANADIAN AGENT ON THE SAME DAY,
OF SUCH CANADIAN BORROWER’S INTENTION TO ISSUE ONE OR MORE BANKERS’ ACCEPTANCE
ON SUCH MATURITY DATE (EACH A “REFUNDING BANKERS’ ACCEPTANCE”) TO PROVIDE FOR
THE PAYMENT OF SUCH MATURING BANKERS’ ACCEPTANCE (IT BEING UNDERSTOOD THAT
PAYMENTS BY THE CANADIAN BORROWERS AND FUNDINGS BY THE CANADIAN LENDERS IN
RESPECT OF EACH MATURING BANKERS’ ACCEPTANCE AND EACH RELATED REFUNDING BANKERS’
ACCEPTANCE SHALL BE MADE ON A NET BASIS REFLECTING THE DIFFERENCE BETWEEN THE
FACE AMOUNT OF SUCH MATURING BANKERS’ ACCEPTANCE AND THE BA DISCOUNT PROCEEDS
(NET OF THE APPLICABLE ACCEPTANCE FEE) OF SUCH REFUNDING BANKERS’ ACCEPTANCE). 
ANY FUNDING ON ACCOUNT OF ANY MATURING BANKERS’ ACCEPTANCE MUST BE MADE AT OR
BEFORE 12:00 NOON (CALGARY, ALBERTA TIME) ON THE MATURITY DATE OF SUCH BANKERS’
ACCEPTANCE.  IF THE APPLICABLE CANADIAN BORROWER FAILS TO GIVE SUCH NOTICE AND
THE CANADIAN BORROWERS DO NOT OTHERWISE PAY TO THE CANADIAN AGENT ALL BANKERS’
ACCEPTANCE LIABILITIES ON THE MATURITY DATE OF ANY SUCH BANKERS’ ACCEPTANCE,
THEN SUBJECT TO SATISFACTION OF THE CONDITIONS IN SECTION 5 HEREOF AND TO THE
MAXIMUM CANADIAN AVAILABLE AMOUNT, THE APPLICABLE CANADIAN BORROWER SHALL BE
IRREVOCABLY DEEMED TO HAVE REQUESTED AND TO HAVE BEEN ADVANCED A CANADIAN PRIME
LOAN IN THE FACE AMOUNT OF SUCH MATURING BANKERS’ ACCEPTANCE ON THE MATURITY
DATE OF SUCH BANKERS’ ACCEPTANCE FROM THE CANADIAN LENDER WHICH ACCEPTED SUCH
MATURING BANKERS’ ACCEPTANCE, WHICH CANADIAN PRIME LOAN SHALL THEREAFTER BEAR
INTEREST AS SUCH IN ACCORDANCE WITH THE PROVISIONS HEREOF UNTIL PAID IN FULL.

 


(C)           AN ACCEPTANCE FEE SHALL BE PAYABLE BY THE APPLICABLE CANADIAN
BORROWER TO EACH CANADIAN LENDER IN ADVANCE (IN THE MANNER SPECIFIED IN SECTION
2.3(A)(6)) IN RESPECT OF, AND AS A CONDITION PRECEDENT TO THE ACCEPTANCE BY SUCH
CANADIAN LENDER OF, A BANKERS’ ACCEPTANCE TO BE ACCEPTED BY SUCH CANADIAN LENDER
CALCULATED AT THE RATE PER ANNUM EQUAL TO THE MARGIN PERCENTAGE APPLICABLE TO
LIBOR BORROWINGS, CALCULATED ON THE FACE AMOUNT OF SUCH BANKERS’ ACCEPTANCE AND
COMPUTED ON THE BASIS OF THE NUMBER OF DAYS IN THE TERM OF SUCH BANKERS’
ACCEPTANCE AND A YEAR OF 365 DAYS.

 

44

--------------------------------------------------------------------------------


 


2.4           TERMINATIONS, REDUCTIONS OR REALLOCATIONS OF COMMITMENTS.

 


(A)           MANDATORY.  ON THE TERMINATION DATE, ALL COMMITMENTS SHALL BE
TERMINATED IN THEIR ENTIRETY.

 


(B)           OPTIONAL TERMINATION OR REDUCTION.  EACH APPLICABLE BORROWER SHALL
HAVE THE RIGHT TO TERMINATE OR REDUCE THE UNUSED PORTION OF THE APPLICABLE
COMMITMENTS  AT ANY TIME OR FROM TIME TO TIME, PROVIDED THAT (I) THE APPLICABLE
BORROWER SHALL GIVE NOTICE OF EACH SUCH TERMINATION OR REDUCTION TO THE
APPROPRIATE AGENT (WITH A COPY TO U.S. AGENT) AS PROVIDED IN SECTION 4.4 HEREOF
AND (II) EACH SUCH PARTIAL REDUCTION SHALL BE IN AN INTEGRAL MULTIPLE OF
$1,000,000.  NOTWITHSTANDING THE FOREGOING, U.S. BORROWER MAY NOT REDUCE THE
U.S. COMMITMENTS BELOW THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE U.S.
OBLIGATIONS, CANADIAN BORROWERS MAY NOT REDUCE THE CANADIAN COMMITMENTS BELOW
THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE CANADIAN OBLIGATIONS, SINGAPORE
BORROWER MAY NOT REDUCE THE SINGAPORE COMMITMENTS BELOW THE THEN OUTSTANDING
PRINCIPAL BALANCE OF THE SINGAPORE OBLIGATIONS AND U.K. BORROWER MAY NOT REDUCE
THE U.K. COMMITMENTS BELOW THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE U.K.
OBLIGATIONS.  NO TERMINATION OR REDUCTION OF THE COMMITMENTS PURSUANT TO THIS
PROVISION MAY BE REINSTATED WITHOUT THE PRIOR WRITTEN APPROVAL OF AGENTS AND THE
LENDERS.

 


(C)           OPTIONAL INCREASE.  AT ANY TIME PRIOR TO THE REVOLVING LOAN
MATURITY DATE, AND SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
WHICH IS CONTINUING, U.S. BORROWER SHALL HAVE THE RIGHT TO INCREASE THE U.S.
COMMITMENTS BY AN AMOUNT NOT EXCEEDING $100,000,000, IN THE AGGREGATE, PROVIDED
THAT (I) THE U.S. BORROWER SHALL GIVE NOTICE OF EACH SUCH INCREASE TO THE U.S.
AGENT AS PROVIDED IN SECTION 4.4 HEREOF, (II) NO LENDER SHALL BE REQUIRED TO
INCREASE ITS U.S. COMMITMENT UNLESS IT SHALL HAVE EXPRESSLY AGREED TO SUCH
INCREASE IN WRITING (BUT OTHERWISE, NO NOTICE TO OR CONSENT BY ANY LENDER SHALL
BE REQUIRED, NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN SECTION 11.5
HEREOF), (III) THE ADDITION OF NEW U.S. LENDERS SHALL BE SUBJECT TO THE TERMS
AND PROVISIONS OF SECTION 11.6 HEREOF AS IF SUCH NEW U.S. LENDERS WERE ACQUIRING
AN INTEREST IN THE U.S. REVOLVING LOANS BY ASSIGNMENT FROM AN EXISTING U.S.
LENDERS (TO THE EXTENT APPLICABLE, I.E. REQUIRED APPROVALS, MINIMUM AMOUNTS,
EXECUTION OF NEW U.S. REVOLVING NOTES AND THE LIKE), (IV) THE U.S. BORROWER
SHALL EXECUTE AND DELIVER SUCH ADDITIONAL OR REPLACEMENT U.S. REVOLVING NOTES
AND SUCH OTHER DOCUMENTATION (INCLUDING EVIDENCE OF PROPER AUTHORIZATION) AS MAY
BE REASONABLY REQUESTED BY THE U.S. AGENT, ANY NEW U.S. LENDER OR ANY U.S.
LENDER WHICH IS INCREASING ITS COMMITMENT AND (V) EACH SUCH INCREASE SHALL BE IN
AN AGGREGATE AMOUNT OF AT LEAST $5,000,000.  IF THE U.S. BORROWER SHALL
TERMINATE OR REDUCE THE U.S. COMMITMENTS PURSUANT TO SECTION 2.4(B) HEREOF, IT
SHALL HAVE NO FURTHER RIGHT TO INCREASE THE U.S. COMMITMENTS PURSUANT TO THIS
SECTION.  U.S. BORROWER SHALL BE REQUIRED TO PAY (OR TO REIMBURSE EACH
APPLICABLE U.S. LENDER FOR) ANY BREAKAGE COSTS INCURRED BY ANY U.S. LENDER IN
CONNECTION WITH THE NEED TO REALLOCATE EXISTING U.S. REVOLVING LOANS AMONG THE
U.S. LENDERS FOLLOWING ANY INCREASE IN THE U.S. COMMITMENTS PURSUANT TO THIS
PROVISION.

 


(D)           REALLOCATIONS.  SUBJECT TO AGREEMENT BY THE BORROWERS, ANY LENDER
MAY REALLOCATE ITS EXISTING U.S. COMMITMENT, CANADIAN COMMITMENT, SINGAPORE
COMMITMENT OR U.K. COMMITMENT, AS THE CASE MAY BE, SO LONG AS THE SUM OF SUCH
COMMITMENTS REMAINS UNCHANGED.   BORROWERS SHALL GIVE WRITTEN NOTICE TO THE
AGENTS OF ANY REALLOCATION PURSUANT TO THIS PROVISION AT LEAST TEN (10) BUSINESS
DAYS PRIOR TO THE EFFECTIVE DATE OF ANY SUCH REALLOCATION.  NO LENDER SHALL


 

45

--------------------------------------------------------------------------------


 


BE REQUIRED TO AGREE TO ANY SUCH REALLOCATION, BUT MAY DO SO AT ITS OPTION, IN
ITS SOLE DISCRETION.  THE FOLLOWING CONDITIONS PRECEDENT MUST BE SATISFIED PRIOR
TO ANY SUCH REALLOCATION BECOMING EFFECTIVE:

 

(1)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING;

 

(2)           IF, AS A RESULT OF ANY SUCH REALLOCATION, THE AGGREGATE U.S.
OBLIGATIONS WOULD EXCEED THE AGGREGATE OF ALL OF THE U.S. COMMITMENTS, THEN THE
U.S. BORROWER SHALL, ON THE EFFECTIVE DATE OF SUCH REALLOCATION, REPAY OR PREPAY
U.S. REVOLVING LOANS  (OR PROVIDE COVER FOR LETTER OF CREDIT LIABILITIES
RELATING TO U.S. LETTERS OF CREDIT) IN ACCORDANCE WITH THIS AGREEMENT IN AN
AGGREGATE PRINCIPAL AMOUNT SUCH THAT, AFTER GIVING EFFECT THERETO, THE AGGREGATE
U.S. OBLIGATIONS SHALL NOT EXCEED THE AGGREGATE OF ALL OF THE U.S. COMMITMENTS;

 

(3)           IF, AS A RESULT OF ANY SUCH REALLOCATION, THE CANADIAN OBLIGATIONS
WOULD EXCEED THE AGGREGATE OF ALL OF THE CANADIAN COMMITMENTS, THEN THE CANADIAN
BORROWERS SHALL, ON THE EFFECTIVE DATE OF SUCH REALLOCATION,  REPAY OR PREPAY
CANADIAN REVOLVING LOANS  (OR PROVIDE COVER FOR LETTER OF CREDIT LIABILITIES
RELATING TO CANADIAN LETTERS OF CREDIT OR FOR BANKERS’ ACCEPTANCE LIABILITIES)
IN ACCORDANCE WITH THIS AGREEMENT IN AN AGGREGATE PRINCIPAL AMOUNT SUCH THAT,
AFTER GIVING EFFECT THERETO, THE CANADIAN OBLIGATIONS SHALL NOT EXCEED THE
AGGREGATE OF ALL OF THE CANADIAN COMMITMENTS;

 

(4)           IF, AS A RESULT OF ANY SUCH REALLOCATION, THE U.K. OBLIGATIONS
WOULD EXCEED THE AGGREGATE OF ALL OF THE U.K. COMMITMENTS, THEN THE U.K.
BORROWER SHALL, ON THE EFFECTIVE DATE OF SUCH REALLOCATION,  REPAY OR PREPAY
U.K. REVOLVING LOANS  (OR PROVIDE COVER FOR LETTER OF CREDIT LIABILITIES
RELATING TO U.K. LETTERS OF CREDIT) IN ACCORDANCE WITH THIS AGREEMENT IN AN
AGGREGATE PRINCIPAL AMOUNT SUCH THAT, AFTER GIVING EFFECT THERETO, THE U.K.
OBLIGATIONS SHALL NOT EXCEED THE AGGREGATE OF ALL OF THE U.K. COMMITMENTS;

 

(5)           IF, AS A RESULT OF ANY SUCH REALLOCATION, THE SINGAPORE
OBLIGATIONS WOULD EXCEED THE AGGREGATE OF ALL OF THE SINGAPORE COMMITMENTS, THEN
THE SINGAPORE BORROWER SHALL, ON THE EFFECTIVE DATE OF SUCH REALLOCATION,  REPAY
OR PREPAY SINGAPORE REVOLVING LOANS  (OR PROVIDE COVER FOR LETTER OF CREDIT
LIABILITIES RELATING TO SINGAPORE LETTERS OF CREDIT) IN ACCORDANCE WITH THIS
AGREEMENT IN AN AGGREGATE PRINCIPAL AMOUNT SUCH THAT, AFTER GIVING EFFECT
THERETO, THE SINGAPORE OBLIGATIONS SHALL NOT EXCEED THE AGGREGATE OF ALL OF THE
SINGAPORE COMMITMENTS;

 

(6)           BORROWERS SHALL HAVE PAID ANY AMOUNTS (OR SHALL HAVE PROVIDED
COVER) DUE UNDER SECTIONS 2.9(C) OR (D) HEREOF ON THE DATE OF SUCH REALLOCATION;

 

(7)           THE MAXIMUM CANADIAN AVAILABLE AMOUNT SHALL BE ADJUSTED TO EQUAL
THE SUM OF ALL OF THE CANADIAN COMMITMENTS AFTER GIVING EFFECT TO SUCH
REALLOCATION, THE MAXIMUM U.K. AVAILABLE AMOUNT SHALL BE ADJUSTED TO EQUAL THE
SUM OF ALL OF THE U.K. COMMITMENTS AFTER GIVING EFFECT TO SUCH REALLOCATION, THE
MAXIMUM SINGAPORE AVAILABLE AMOUNT SHALL BE ADJUSTED TO EQUAL THE SUM OF ALL OF
THE SINGAPORE  COMMITMENTS AFTER GIVING EFFECT TO SUCH REALLOCATION AND THE
MAXIMUM U.S. AVAILABLE AMOUNT SHALL BE

 

46

--------------------------------------------------------------------------------


 

ADJUSTED TO EQUAL THE SUM OF ALL OF THE U.S. COMMITMENTS AFTER GIVING EFFECT TO
SUCH REALLOCATION;

 

(8)           PARTICIPATIONS BY THE LENDERS IN THE OUTSTANDING LETTERS OF CREDIT
AND THE LETTER OF CREDIT LIABILITIES AND THE OUTSTANDING LOANS OF THE LENDERS
SHALL BE ADJUSTED TO GIVE EFFECT TO SUCH REALLOCATION; PROVIDED, HOWEVER, THAT
IN LIEU OF REQUIRING ANY PREPAYMENT OF ANY BANKERS’ ACCEPTANCES IN ORDER TO MAKE
APPROPRIATE ADJUSTMENTS TO GIVE EFFECT TO SUCH REALLOCATIONS, CANADIAN BORROWERS
SHALL BE REQUIRED TO PROVIDE ADDITIONAL COVER FOR ANY APPLICABLE PORTION OF THE
BANKERS’ ACCEPTANCE LIABILITIES THAT NEEDS TO BE SO REALLOCATED;

 

(9)           EACH LENDER WHOSE COMMITMENT SHALL BE THE SUBJECT OF ANY
REALLOCATION SHALL HAVE RECEIVED FROM THE BORROWERS SUCH FEE AS MAY BE AGREED
UPON IN WRITING BETWEEN SUCH LENDER AND THE BORROWERS;

 

(10)         TO THE EXTENT APPLICABLE, EACH LENDER WHOSE COMMITMENT SHALL BE THE
SUBJECT OF ANY REALLOCATION SHALL HAVE FURNISHED TO BORROWERS AND THE
APPROPRIATE AGENTS THE DOCUMENTATION SET FORTH IN SECTION 4.1(I), DEMONSTRATING
SUCH LENDER’S ENTITLEMENT TO AN EXEMPTION OR REDUCTION FROM WITHHOLDING TAX; AND

 

(11)         AFTER GIVING EFFECT TO ANY SUCH REALLOCATION, THE AGGREGATE
CANADIAN COMMITMENTS SHALL NOT EXCEED $40,000,000, THE AGGREGATE SINGAPORE
COMMITMENTS SHALL NOT EXCEED $20,000,000 AND THE AGGREGATE U.K. COMMITMENTS
SHALL NOT EXCEED $20,000,000.

 


2.5           COMMITMENT FEES.

 


(A)           U.S. BORROWER SHALL PAY TO U.S. AGENT FOR THE ACCOUNT OF EACH U.S.
LENDER, CANADIAN BORROWERS SHALL PAY TO CANADIAN AGENT FOR THE ACCOUNT OF EACH
CANADIAN LENDER, SINGAPORE BORROWER SHALL PAY TO SINGAPORE AGENT FOR THE ACCOUNT
OF EACH SINGAPORE LENDER AND U.K. BORROWER SHALL PAY TO U.K. AGENT FOR THE
ACCOUNT OF EACH U.K. LENDER, COMMITMENT FEES FOR THE AVAILABILITY PERIOD AT A
RATE PER ANNUM EQUAL TO THE COMMITMENT FEE PERCENTAGE.  SUCH COMMITMENT FEES
SHALL BE COMPUTED (ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED IN A YEAR
COMPOSED OF 360 DAYS) ON EACH DAY AND SHALL BE BASED ON THE EXCESS OF (X) THE
AGGREGATE AMOUNT OF EACH LENDER’S APPLICABLE COMMITMENT FOR SUCH DAY OVER (Y)
THE SUM OF, WITHOUT DUPLICATION, (I) THE AGGREGATE UNPAID PRINCIPAL BALANCE (IN
DOLLARS) OF SUCH LENDER’S LOANS ON SUCH DAY (EXCLUDING ANY SWING LOANS TO THE
EXTENT PROVIDED IN SECTION 2.1(F) HEREOF) PLUS (II) THE AGGREGATE APPLICABLE
LETTER OF CREDIT LIABILITIES AS TO SUCH LENDER FOR SUCH DAY PLUS, IN THE CASE OF
CANADIAN LENDERS ONLY, (III) THE AGGREGATE BANKERS’ ACCEPTANCE LIABILITIES
OUTSTANDING ON SUCH DAY.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN ARREARS ON
THE QUARTERLY DATES PRIOR TO THE TERMINATION DATE AND ON THE TERMINATION DATE,
WITH ANY CANADIAN OBLIGATIONS DENOMINATED IN CANADIAN DOLLARS CONVERTED TO
DOLLARS AT THE EXCHANGE RATE ON EACH SUCH DATE FOR THE PURPOSES OF EACH SUCH
CALCULATION.

 


(B)           ALL PAST DUE FEES PAYABLE UNDER THIS SECTION SHALL BEAR INTEREST
AT THE PAST DUE RATE.

 

47

--------------------------------------------------------------------------------


 


2.6           SEVERAL OBLIGATIONS.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN
TO BE MADE BY IT OR TO ACCEPT AND PURCHASE ANY BANKERS’ ACCEPTANCE REQUIRED TO
BE SO ACCEPTED AND PURCHASED BY IT ON THE DATE SPECIFIED THEREFOR SHALL NOT
RELIEVE ANY OTHER LENDER OF ITS OBLIGATION TO MAKE ITS LOAN OR TO ACCEPT AND
PURCHASE ITS BANKERS’ ACCEPTANCE ON SUCH DATE, BUT NEITHER ANY AGENT NOR ANY
LENDER SHALL BE RESPONSIBLE OR LIABLE FOR THE FAILURE OF ANY OTHER LENDER TO
MAKE A LOAN OR TO ACCEPT AND PURCHASE ANY BANKERS’ ACCEPTANCE OR TO PARTICIPATE
IN, OR CO-ISSUE, ANY LETTER OF CREDIT.  NOTWITHSTANDING ANYTHING CONTAINED
HEREIN TO THE CONTRARY, (I) IF A U.S. LENDER FAILS TO MAKE A U.S. REVOLVING LOAN
AS AND WHEN REQUIRED HEREUNDER, THEN UPON EACH SUBSEQUENT EVENT WHICH WOULD
OTHERWISE RESULT IN PAYMENTS OF PRINCIPAL BEING MADE TO THE DEFAULTING U.S.
LENDER, THE AMOUNT WHICH WOULD HAVE BEEN PAID TO THE DEFAULTING U.S. LENDER
SHALL BE DIVIDED AMONG THE NON-DEFAULTING U.S. LENDERS RATABLY ACCORDING TO
THEIR RESPECTIVE COMMITMENT PERCENTAGES UNTIL THE OBLIGATIONS OF EACH U.S.
LENDER (INCLUDING THE DEFAULTING U.S. LENDER) ARE EQUAL TO SUCH U.S. LENDER’S
COMMITMENT PERCENTAGE OF THE TOTAL U.S. OBLIGATIONS, (II) IF A CANADIAN LENDER
FAILS TO MAKE A CANADIAN REVOLVING LOAN OR ACCEPT AND PURCHASE ANY BANKERS’
ACCEPTANCE AS AND WHEN REQUIRED HEREUNDER, THEN UPON EACH SUBSEQUENT EVENT WHICH
WOULD OTHERWISE RESULT IN PAYMENTS OF PRINCIPAL BEING MADE TO THE DEFAULTING
CANADIAN LENDER, THE AMOUNT WHICH WOULD HAVE BEEN PAID TO THE DEFAULTING
CANADIAN LENDER SHALL BE DIVIDED AMONG THE NON-DEFAULTING CANADIAN LENDERS
RATABLY ACCORDING TO THEIR RESPECTIVE COMMITMENT PERCENTAGES UNTIL THE
OBLIGATIONS OF EACH CANADIAN LENDER (INCLUDING THE DEFAULTING CANADIAN LENDER)
ARE EQUAL TO SUCH CANADIAN LENDER’S COMMITMENT PERCENTAGE OF THE TOTAL CANADIAN
OBLIGATIONS, (III) IF A SINGAPORE LENDER FAILS TO MAKE A SINGAPORE REVOLVING
LOAN AS AND WHEN REQUIRED HEREUNDER, THEN UPON EACH SUBSEQUENT EVENT WHICH WOULD
OTHERWISE RESULT IN PAYMENTS OF PRINCIPAL BEING MADE TO THE DEFAULTING SINGAPORE
LENDER, THE AMOUNT WHICH WOULD HAVE BEEN PAID TO THE DEFAULTING SINGAPORE LENDER
SHALL BE DIVIDED AMONG THE NON-DEFAULTING SINGAPORE LENDERS RATABLY ACCORDING TO
THEIR RESPECTIVE COMMITMENT PERCENTAGES UNTIL THE OBLIGATIONS OF EACH SINGAPORE
LENDER (INCLUDING THE DEFAULTING SINGAPORE LENDER) ARE EQUAL TO SUCH SINGAPORE 
LENDER’S COMMITMENT PERCENTAGE OF THE TOTAL SINGAPORE OBLIGATIONS AND (IV) IF A
U.K. LENDER FAILS TO MAKE A U.K. REVOLVING LOAN AS AND WHEN REQUIRED HEREUNDER,
THEN UPON EACH SUBSEQUENT EVENT WHICH WOULD OTHERWISE RESULT IN PAYMENTS OF
PRINCIPAL BEING MADE TO THE DEFAULTING U.K. LENDER, THE AMOUNT WHICH WOULD HAVE
BEEN PAID TO THE DEFAULTING U.K. LENDER SHALL BE DIVIDED AMONG THE
NON-DEFAULTING U.K. LENDERS RATABLY ACCORDING TO THEIR RESPECTIVE COMMITMENT
PERCENTAGES UNTIL THE OBLIGATIONS OF EACH U.K. LENDER (INCLUDING THE DEFAULTING
U.K. LENDER) ARE EQUAL TO SUCH U.K. LENDER’S COMMITMENT PERCENTAGE OF THE TOTAL
U.K. OBLIGATIONS.

 


2.7           NOTES.  THE U.S. REVOLVING LOANS MADE BY EACH U.S. LENDER (OTHER
THAN THE SWING LOANS) SHALL BE EVIDENCED BY A SINGLE U.S. REVOLVING NOTE OF U.S.
BORROWER IN SUBSTANTIALLY THE FORM OF EXHIBIT D HERETO PAYABLE TO THE ORDER OF
SUCH U.S. LENDER IN A PRINCIPAL AMOUNT EQUAL TO THE U.S. COMMITMENT OF SUCH U.S.
LENDER, AND OTHERWISE DULY COMPLETED.  THE CANADIAN REVOLVING LOANS MADE BY EACH
CANADIAN LENDER WHICH ARE DENOMINATED IN DOLLARS SHALL BE EVIDENCED BY A SINGLE
CANADIAN REVOLVING NOTE OF CANADIAN BORROWERS IN SUBSTANTIALLY THE FORM OF
EXHIBIT C HERETO PAYABLE TO THE ORDER OF SUCH CANADIAN LENDER IN A PRINCIPAL
AMOUNT EQUAL TO THE CANADIAN COMMITMENT OF SUCH CANADIAN  LENDER, AND OTHERWISE
DULY COMPLETED.  THE CANADIAN PRIME LOANS MADE BY EACH CANADIAN LENDER SHALL BE
EVIDENCED BY A SINGLE CANADIAN DOLLAR REVOLVING NOTE OF CANADIAN BORROWERS IN
SUBSTANTIALLY THE FORM OF EXHIBIT H HERETO PAYABLE TO THE ORDER OF SUCH CANADIAN
LENDER IN A PRINCIPAL AMOUNT EQUAL TO TWO TIMES THE CANADIAN COMMITMENT OF SUCH
CANADIAN  LENDER, AND OTHERWISE DULY COMPLETED.  THE U.K.


 

48

--------------------------------------------------------------------------------


 


REVOLVING LOANS MADE BY EACH U.K. LENDER SHALL BE EVIDENCED BY A SINGLE U.K.
REVOLVING NOTE OF U.K. BORROWER IN SUBSTANTIALLY THE FORM OF EXHIBIT I HERETO
PAYABLE TO THE ORDER OF SUCH U.K. LENDER IN A PRINCIPAL AMOUNT EQUAL TO THE U.K.
COMMITMENT OF SUCH U.K. LENDER, AND OTHERWISE DULY COMPLETED.  THE SINGAPORE
REVOLVING LOANS MADE BY EACH SINGAPORE LENDER SHALL BE EVIDENCED BY A SINGLE
SINGAPORE REVOLVING NOTE OF SINGAPORE BORROWER IN SUBSTANTIALLY THE FORM OF
EXHIBIT K HERETO PAYABLE TO THE ORDER OF SUCH SINGAPORE LENDER IN A PRINCIPAL
AMOUNT EQUAL TO THE SINGAPORE  COMMITMENT OF SUCH SINGAPORE  LENDER, AND
OTHERWISE DULY COMPLETED.  THE PROMISSORY NOTES DESCRIBED IN THIS SECTION ARE
EACH, TOGETHER WITH ALL RENEWALS, EXTENSIONS, MODIFICATIONS AND REPLACEMENTS
THEREOF AND SUBSTITUTIONS THEREFOR, CALLED A “NOTE” AND COLLECTIVELY CALLED THE
“NOTES”.  EACH LENDER IS HEREBY AUTHORIZED BY EACH BORROWER TO ENDORSE ON THE
SCHEDULE (OR A CONTINUATION THEREOF) THAT MAY BE ATTACHED TO EACH NOTE OF SUCH
LENDER, TO THE EXTENT APPLICABLE, THE DATE, AMOUNT, TYPE OF AND THE APPLICABLE
PERIOD OF INTEREST FOR EACH LOAN MADE BY SUCH LENDER TO THE APPLICABLE BORROWER
HEREUNDER, AND THE AMOUNT OF EACH PAYMENT OR PREPAYMENT OF PRINCIPAL OF SUCH
LOAN RECEIVED BY SUCH LENDER, PROVIDED, THAT ANY FAILURE BY SUCH LENDER TO MAKE
ANY SUCH ENDORSEMENT SHALL NOT AFFECT THE OBLIGATIONS OF ANY BORROWER UNDER SUCH
NOTE OR HEREUNDER IN RESPECT OF SUCH LOAN.  SWING LOANS SHALL BE EVIDENCED BY
THE SWING NOTE.  THE SWING NOTE, AND ALL RENEWALS, EXTENSIONS, MODIFICATIONS AND
REPLACEMENTS THEREOF AND SUBSTITUTIONS THEREFOR, SHALL CONSTITUTE ONE OF THE
“NOTES” HEREUNDER.

 


2.8           USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS, OF THE LETTERS OF
CREDIT AND OF THE ACCEPTANCE AND PURCHASE OF BANKERS’ ACCEPTANCES SHALL BE USED
BY THE BORROWERS TO REFINANCE EXISTING BORROWED MONEY INDEBTEDNESS OF THE
BORROWERS AND FOR ACQUISITIONS, CAPITAL EXPENDITURES AND OTHER WORKING CAPITAL
AND GENERAL CORPORATE PURPOSES.  NEITHER ANY AGENT NOR ANY LENDER SHALL HAVE ANY
RESPONSIBILITY AS TO THE USE OF ANY PROCEEDS OF THE LOANS OR OF THE ACCEPTANCE
AND PURCHASE OF BANKERS’ ACCEPTANCES.

 


2.9           CURRENCY FLUCTUATIONS.

 

(a)           Not later than 1:00 p.m. (Houston, Texas time) on each Calculation
Date, the U.S. Agent shall determine the Exchange Rate applicable to Canadian
Dollars as of such Calculation Date.  For purposes of this Section, the Exchange
Rate so determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Reset Date”).

 

(b)           Not later than 4:00 p.m. (Houston, Texas time) on each Reset Date,
the U.S. Agent shall consult with the other Agents and the Agents shall
determine the aggregate Canadian Obligations, the aggregate U.S. Obligations,
the aggregate Singapore Obligations and the aggregate U.K. Obligations.

 

(c)           If, on any Reset Date, the sum of the aggregate Obligations
exceeds the aggregate of all of the Commitments, then (i) the Agents shall give
notice thereof to the Lenders and Borrowers and (ii) the Borrowers shall within
two (2) Business Days thereafter, repay or prepay Loans (or provide Cover for
Letter of Credit Liabilities or Bankers’ Acceptance Liabilities) in accordance
with this Agreement in an aggregate principal amount sufficient to reduce the
sum of the aggregate Obligations to the aggregate of all of the Commitments.

 

(d)           If, on any day prior to the Termination Date, the Canadian
Obligations exceed the aggregate of all of the Canadian Commitments, then (i)
the Canadian Agent shall give notice

 

49

--------------------------------------------------------------------------------


 

thereof to the Canadian Borrowers and the Canadian Lenders and (ii) within two
(2) Business Days thereafter, the Canadian Borrowers shall repay or prepay
Canadian Revolving Loans  (or provide Cover for Letter of Credit Liabilities
relating to Canadian Letters of Credit or Bankers’ Acceptance Liabilities) in
accordance with this Agreement in an aggregate principal amount such that, after
giving effect thereto, the Canadian Obligations shall not exceed the aggregate
of all of the Canadian Commitments.

 


3.             BORROWINGS, PREPAYMENTS AND INTEREST OPTIONS.

 


3.1           BORROWINGS.  THE APPLICABLE BORROWER SHALL GIVE THE APPLICABLE
AGENT (WITH A COPY TO U.S. AGENT) NOTICE OF EACH BORROWING (OTHER THAN A
BORROWING OF SWING LOANS AS TO WHICH THE LAST SENTENCE OF THIS SECTION 3.1 SHALL
APPLY) TO BE MADE HEREUNDER AS PROVIDED IN SECTION 4.4 HEREOF AND THE APPLICABLE
AGENT SHALL PROMPTLY NOTIFY EACH APPLICABLE LENDER OF SUCH REQUEST.  NOT LATER
THAN (I) 2:00 P.M. HOUSTON, TEXAS TIME (IN THE CASE OF U.S. REVOLVING LOANS
WHICH ARE SAME DAY FUNDINGS), (II) 11:00 A.M. HOUSTON, TEXAS TIME (IN THE CASE
OF U.S. REVOLVING LOANS WHICH ARE NOT SAME DAY FUNDINGS), (III) 11:00 A.M.
CALGARY, ALBERTA TIME (IN THE CASE OF CANADIAN REVOLVING LOANS AND BANKERS’
ACCEPTANCES), (IV) 11:00 A.M. SINGAPORE TIME (IN THE CASE OF SINGAPORE REVOLVING
LOANS, OR (V) 11:00 A.M. LONDON, UNITED KINGDOM TIME (IN THE CASE OF U.K.
REVOLVING LOANS) ON THE DATE SPECIFIED FOR EACH SUCH BORROWING HEREUNDER, EACH
APPLICABLE LENDER SHALL MAKE AVAILABLE THE AMOUNT OF THE LOAN, IF ANY, TO BE
MADE BY IT ON SUCH DATE AND/OR THE PROCEEDS OF THE ACCEPTANCE AND PURCHASE OF
ANY BANKERS’ ACCEPTANCES, IF ANY, TO BE SO ACCEPTED AND PURCHASED BY IT ON SUCH
DATE TO THE APPLICABLE AGENT AT ITS PRINCIPAL OFFICE, IN IMMEDIATELY AVAILABLE
FUNDS, FOR THE ACCOUNT OF THE APPLICABLE BORROWER.  SUCH AMOUNTS RECEIVED BY THE
APPLICABLE AGENT WILL BE HELD IN AN ACCOUNT MAINTAINED BY THE APPLICABLE
BORROWER WITH THE APPLICABLE AGENT.  THE AMOUNTS SO RECEIVED BY THE APPLICABLE
AGENT SHALL, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, BE MADE
AVAILABLE TO THE APPLICABLE BORROWER BY WIRING OR OTHERWISE TRANSFERRING, IN
IMMEDIATELY AVAILABLE FUNDS, SUCH AMOUNT TO AN ACCOUNT DESIGNATED BY THE
APPLICABLE BORROWER AND APPROVED BY THE APPLICABLE AGENT (SUCH APPROVAL NOT TO
BE UNREASONABLY WITHHELD).  U.S. BORROWER SHALL GIVE U.S. AGENT NOTICE OF EACH
BORROWING OF A SWING LOAN TO BE MADE HEREUNDER AS PROVIDED IN SECTION 4.3 HEREOF
AND, NO LATER THAN 11:00 A.M. HOUSTON TIME ON THE DATE SPECIFIED FOR SUCH
BORROWING HEREUNDER, WELLS FARGO SHALL MAKE AVAILABLE THE AMOUNT OF SUCH SWING
LOAN TO U.S. BORROWER BY DEPOSITING THE SAME, IN IMMEDIATELY AVAILABLE FUNDS, IN
AN ACCOUNT DESIGNATED BY U.S. BORROWER AND APPROVED BY U.S. AGENT (SUCH APPROVAL
NOT TO BE UNREASONABLY WITHHELD).

 

50

--------------------------------------------------------------------------------


 


3.2           PREPAYMENTS.

 


(A)           OPTIONAL PREPAYMENTS.  EXCEPT AS PROVIDED IN SECTION 3.3 HEREOF,
EACH BORROWER SHALL HAVE THE RIGHT TO PREPAY, ON ANY BUSINESS DAY, IN WHOLE OR
IN PART, WITHOUT THE PAYMENT OF ANY PREMIUM, PENALTY OR FEE, ANY OF THE
OBLIGATIONS (OTHER THAN OBLIGATIONS RELATING TO BANKERS’ ACCEPTANCES) AT ANY
TIME OR FROM TIME TO TIME, PROVIDED THAT THE APPLICABLE BORROWER SHALL GIVE THE
APPLICABLE AGENT NOTICE OF EACH SUCH PREPAYMENT AS PROVIDED IN SECTION 4.4
HEREOF.  EACH OPTIONAL PREPAYMENT SHALL BE IN AN AMOUNT EQUAL TO $200,000 (IN
RESPECT OF LOANS DENOMINATED IN DOLLARS) OR C$200,000 (IN RESPECT OF LOANS
DENOMINATED IN CANADIAN DOLLARS) OR AN INTEGRAL MULTIPLE OF $100,000 (IN RESPECT
OF LOANS DENOMINATED IN DOLLARS) OR C$100,000 (IN RESPECT OF LOANS DENOMINATED
IN CANADIAN DOLLARS) IN EXCESS THEREOF.  BANKERS’ ACCEPTANCES MAY NOT BE
PREPAID.

 


(B)           INTEREST PAYMENTS.  ACCRUED AND UNPAID INTEREST ON THE UNPAID
PRINCIPAL BALANCE OF THE LOANS SHALL BE DUE AND PAYABLE ON THE INTEREST PAYMENT
DATES.

 


(C)           PAYMENTS AND INTEREST ON REIMBURSEMENT OBLIGATIONS.  EACH BORROWER
WILL PAY TO THE APPLICABLE AGENT FOR THE ACCOUNT OF EACH APPLICABLE LENDER THE
AMOUNT OF EACH REIMBURSEMENT OBLIGATION OWED BY SUCH BORROWER TO SUCH LENDERS. 
SUCH PAYMENT SHALL BE DUE ON THE DATE ON WHICH THE APPLICABLE AGENT NOTIFIES THE
APPLICABLE BORROWER OF THE DATE AND AMOUNT OF THE APPLICABLE PAYMENT BY AN
ISSUER OF ANY DRAWING UNDER A LETTER OF CREDIT OR ON THE DATE OF MATURITY OF ANY
BANKERS’ ACCEPTANCE.  THE AMOUNT OF ANY REIMBURSEMENT OBLIGATION MAY, IF THE
APPLICABLE CONDITIONS PRECEDENT SPECIFIED IN SECTIONS 5.1 AND 5.2 HEREOF HAVE
BEEN SATISFIED, BE PAID WITH THE PROCEEDS OF LOANS OR, IN THE CASE OF CANADIAN
OBLIGATIONS, OF THE ACCEPTANCE AND PURCHASE OR BANKERS’ ACCEPTANCES.  SUBJECT TO
SECTION 11.7 HEREOF, EACH BORROWER WILL PAY TO THE APPLICABLE AGENT FOR THE
ACCOUNT OF EACH APPLICABLE LENDER INTEREST ON ANY REIMBURSEMENT OBLIGATION (I)
AT THE APPLICABLE BASE RATE (WITH RESPECT TO REIMBURSEMENT OBLIGATIONS
DENOMINATED IN DOLLARS) OR AT THE CANADIAN PRIME RATE (WITH RESPECT TO
REIMBURSEMENT OBLIGATIONS DENOMINATED IN CANADIAN DOLLARS) PLUS THE APPLICABLE
MARGIN PERCENTAGE FROM THE DATE SUCH REIMBURSEMENT OBLIGATION ARISES UNTIL THE
DATE FIVE (5) BUSINESS DAYS THEREAFTER AND (II) AT THE APPLICABLE PAST DUE RATE
THEREAFTER UNTIL THE SAME IS PAID IN FULL.

 


(D)           MANDATORY PAYMENT OF SWING LOANS.  THE UNPAID PRINCIPAL BALANCE OF
THE SWING LOANS SHALL BE DUE AND PAYABLE ON THE FIFTEENTH (15TH) DAY OF EACH
CALENDAR MONTH.

 


3.3           INTEREST OPTIONS

 


(A)           OPTIONS AVAILABLE.  THE OUTSTANDING PRINCIPAL BALANCE OF THE
CANADIAN DOLLAR REVOLVING NOTES SHALL BEAR INTEREST AT THE CANADIAN PRIME RATE
PLUS THE APPLICABLE MARGIN PERCENTAGE AND THE OUTSTANDING PRINCIPAL BALANCE OF
THE OTHER NOTES (INCLUDING, WITHOUT LIMITATION, THE SWING NOTE) SHALL BEAR
INTEREST AT THE APPLICABLE BASE RATE; PROVIDED, THAT (1) ALL PAST DUE AMOUNTS,
BOTH PRINCIPAL AND ACCRUED INTEREST, SHALL BEAR INTEREST AT THE PAST DUE RATE,
AND (2) SUBJECT TO THE PROVISIONS HEREOF, EACH BORROWER SHALL HAVE THE OPTION OF
HAVING ALL OR ANY PORTION OF THE PRINCIPAL BALANCES OF ITS NOTES (OTHER THAN THE
CANADIAN DOLLAR REVOLVING NOTES AND THE SWING NOTE) FROM TIME TO TIME
OUTSTANDING BEAR INTEREST AT A EURODOLLAR RATE.  THE RECORDS OF AGENTS WITH
RESPECT TO INTEREST OPTIONS, INTEREST PERIODS AND THE AMOUNTS OF LOANS TO WHICH
THEY ARE APPLICABLE SHALL BE BINDING AND CONCLUSIVE, ABSENT MANIFEST ERROR. 
INTEREST ON THE


 

51

--------------------------------------------------------------------------------


 


AMOUNT OF EACH ADVANCE AGAINST THE NOTES SHALL BE COMPUTED ON THE AMOUNT OF THAT
ADVANCE  FROM THE DATE IT IS MADE.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, FOR THE FULL TERM OF THE NOTES THE INTEREST RATE PRODUCED BY
THE AGGREGATE OF ALL SUMS PAID OR AGREED TO BE PAID TO THE HOLDERS OF THE NOTES
FOR THE USE, FORBEARANCE OR DETENTION OF THE DEBT EVIDENCED THEREBY (INCLUDING
ALL INTEREST ON THE NOTES AT THE STATED RATE PLUS THE ADDITIONAL INTEREST) SHALL
NOT EXCEED THE CEILING RATE.

 


(B)           DESIGNATION AND CONVERSION.  EACH BORROWER SHALL HAVE THE RIGHT TO
DESIGNATE OR CONVERT ITS INTEREST OPTIONS IN ACCORDANCE WITH THE PROVISIONS
HEREOF.  PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND SUBJECT
TO THE LAST SENTENCE OF SECTION 3.3(A) AND THE PROVISIONS OF SECTIONS 3.3(C),
(D), (E) AND (F), EACH BORROWER MAY ELECT TO HAVE A EURODOLLAR RATE APPLY OR
CONTINUE TO APPLY TO ALL OR ANY PORTION OF THE OUTSTANDING PRINCIPAL BALANCE OF
ITS NOTES (OTHER THAN THE CANADIAN DOLLAR REVOLVING NOTES AND THE SWING NOTE). 
EACH CHANGE IN INTEREST OPTIONS SHALL BE A CONVERSION OF THE RATE OF INTEREST
APPLICABLE TO THE SPECIFIED PORTION OF THE LOANS, BUT SUCH CONVERSION SHALL NOT
CHANGE THE RESPECTIVE OUTSTANDING PRINCIPAL BALANCES OF THE APPLICABLE NOTES. 
THE INTEREST OPTIONS SHALL BE DESIGNATED OR CONVERTED IN THE MANNER PROVIDED
BELOW:

 

(i)                                     The applicable Borrower shall give the
applicable Agent telephonic notice, promptly confirmed by a Rate Designation
Notice (and the applicable Agent shall promptly inform each applicable Lender
thereof).  Each such telephonic and written notice shall specify the amount of
the Loan and type (i.e. U.S. Revolving Loan, Canadian Revolving Loan, Singapore
Revolving Loan or U.K. Revolving Loan) which is the subject of the designation,
if any; the amount of borrowings which are to be converted or for which an
Interest Option is designated; the proposed date for the designation or
conversion and the Interest Period or Periods, if any, selected by the
applicable Borrower.  Such telephonic notice shall be irrevocable and shall be
given to the applicable Agent no later than the applicable Rate Designation
Date.

 

(ii)                                  No more than four (4) LIBOR Borrowings
shall be in effect with respect to the U.S. Revolving Loans at any time, no more
than four (4) LIBOR Borrowings shall be in effect with respect to the Canadian
Revolving Loans at any time, no more than four (4) LIBOR Borrowings shall be in
effect with respect to the Singapore Revolving Loans at any time and no more
than four (4) LIBOR Borrowings shall be in effect with respect to the U.K.
Revolving Loans at any time.   No single LIBOR Borrowing may include any
combination of any two or more of U.S. Revolving Loans, Canadian Revolving
Loans, Singapore Revolving Loans and U.K. Revolving Loans.

 

(iii)                               Each designation or conversion of a LIBOR
Borrowing shall occur on a Business Day.

 

(iv)                              Except as provided in Sections 3.3(c), (d) and
(e) hereof, no LIBOR Borrowing may be converted to a Base Rate Borrowing or
another LIBOR Borrowing on any day other than the last day of the applicable
Interest Period.

 

52

--------------------------------------------------------------------------------


 

(v)                                 Each request for a LIBOR Borrowing shall be
in the amount equal to $200,000 or an integral multiple of $100,000 in excess
thereof.

 

(vi)                              Each designation of an Interest Option with
respect to all or any designated portion of the outstanding principal balance of
the U.S. Revolving Notes shall apply to all of the U.S. Revolving Notes ratably
in accordance with their respective outstanding principal balances.  Each
designation of an Interest Option with respect to all or any designated portion
of the outstanding principal balance of the Canadian Revolving Notes shall apply
to all of the Canadian Revolving Notes  ratably in accordance with their
respective outstanding principal balances.     Each designation of an Interest
Option with respect to all or any designated portion of the outstanding
principal balance of the Singapore Revolving Notes shall apply to all of the
Singapore Revolving Notes  ratably in accordance with their respective
outstanding principal balances.   Each designation of an Interest Option with
respect to all or any designated portion of the outstanding principal balance of
the U.K. Revolving Notes shall apply to all of the U.K. Revolving Notes  ratably
in accordance with their respective outstanding principal balances.   If any
Lender assigns an interest in any of its Notes when any LIBOR Borrowing is
outstanding with respect thereto, then such assignee shall assume its ratable
interest in such LIBOR Borrowing.

 


(C)           OPTIONS UNLAWFUL.  IF THE ADOPTION OF ANY APPLICABLE LEGAL
REQUIREMENT AFTER THE EFFECTIVE DATE OR ANY CHANGE AFTER THE EFFECTIVE DATE IN
ANY APPLICABLE LEGAL REQUIREMENT OR IN THE INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY GOVERNMENTAL AUTHORITY OR COMPLIANCE BY ANY LENDER WITH ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) ISSUED AFTER THE
EFFECTIVE DATE BY ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY SHALL AT ANY
TIME MAKE IT UNLAWFUL OR IMPOSSIBLE FOR ANY LENDER TO PERMIT THE ESTABLISHMENT
OF OR TO MAINTAIN ANY LIBOR BORROWING, THE COMMITMENT OF SUCH LENDER TO
ESTABLISH SUCH LIBOR BORROWING SHALL FORTHWITH BE CANCELED AND THE APPLICABLE
BORROWER SHALL, ON THE LAST DAY OF THE INTEREST PERIOD RELATING TO ANY
OUTSTANDING LIBOR BORROWING (OR WITHIN SUCH EARLIER PERIOD AS MAY BE REQUIRED BY
APPLICABLE LAW) (1) CONVERT THE LIBOR BORROWING OF SUCH LENDER WITH RESPECT TO
WHICH SUCH DEMAND WAS MADE TO A BASE RATE BORROWING; (2) PAY ALL ACCRUED AND
UNPAID INTEREST TO DATE ON THE AMOUNT SO CONVERTED; AND (3) PAY ANY AMOUNTS
REQUIRED TO COMPENSATE SUCH LENDER FOR ANY ADDITIONAL COST OR EXPENSE (EXCLUDING
TAXES, WHICH SHALL BE GOVERNED SOLELY BY SECTION 4.1, SECTION 11.3 AND SECTION
11.16) WHICH SUCH LENDER MAY INCUR AS A RESULT OF SUCH ADOPTION OF OR CHANGE IN
SUCH LEGAL REQUIREMENT OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF AND
ANY FUNDING LOSS WHICH ANY LENDER MAY INCUR AS A RESULT OF SUCH CONVERSION
(SUBJECT TO DELIVERY TO THE APPLICABLE BORROWER BY THE APPLICABLE LENDER OF A
STATEMENT SETTING FORTH IN REASONABLE DETAIL THE APPLICABLE LENDER’S BASIS
THEREFOR).  IF, WHEN ANY AGENT SO NOTIFIES ANY BORROWER, SUCH BORROWER HAS GIVEN
A RATE DESIGNATION NOTICE SPECIFYING A LIBOR BORROWING BUT THE SELECTED INTEREST
PERIOD HAS NOT YET BEGUN, AS TO THE APPLICABLE LENDER SUCH RATE DESIGNATION
NOTICE SHALL BE DEEMED TO BE OF NO FORCE AND EFFECT, AS IF NEVER MADE, AND THE
BALANCE OF THE LOANS MADE BY SUCH LENDER SPECIFIED IN SUCH RATE DESIGNATION
NOTICE SHALL BEAR INTEREST AT THE BASE RATE UNTIL A DIFFERENT AVAILABLE INTEREST
OPTION SHALL BE DESIGNATED IN ACCORDANCE HEREWITH.

 


(D)           INCREASED COST OF BORROWINGS.  SUBJECT TO SECTIONS 11.7 AND 11.16
AND WITHOUT DUPLICATION FOR AMOUNTS INDEMNIFIED FOR UNDER SECTION 4.1(F), IF THE
ADOPTION AFTER THE EFFECTIVE


 

53

--------------------------------------------------------------------------------


 


DATE OF ANY APPLICABLE LEGAL REQUIREMENT OR ANY CHANGE AFTER THE EFFECTIVE DATE
IN ANY APPLICABLE LEGAL REQUIREMENT OR IN THE INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY GOVERNMENTAL AUTHORITY OR COMPLIANCE BY ANY LENDER WITH ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) ISSUED AFTER THE
EFFECTIVE DATE BY ANY CENTRAL BANK OR GOVERNMENTAL AUTHORITY SHALL AT ANY TIME
AS A RESULT OF ANY PORTION OF THE PRINCIPAL BALANCES OF THE NOTES BEARING
INTEREST ON THE BASIS OF A EURODOLLAR RATE:

 

(1)                                  impose, modify, increase or deem applicable
any reserve requirement (excluding that portion of any reserve requirement
included in the calculation of the applicable Eurodollar Rate), special deposit
requirement or similar requirement (including, but not limited to, state law
requirements) against assets of any Lender, or against deposits with any Lender,
or against loans made by any Lender, or against any other funds, obligations or
other Property owned or held by any Lender; or

 

(2)                                  impose on any Lender any other condition
regarding any LIBOR Borrowing;

 

and the result of any of the foregoing is to increase the cost (excluding taxes,
which shall be governed solely by Section 4.1, Section 11.3 and Section 11.16)
to any Lender of agreeing to make or of making, renewing or maintaining such
LIBOR Borrowing, or reduce the amount of principal or interest received (except
as a result of taxes, which shall be governed solely by Section 4.1, Section
11.3 and Section 11.16) by any Lender, then, within 15 Business Days after
demand by any Agent (accompanied by a statement setting forth in reasonable
detail the applicable Lender’s basis therefor), the applicable Borrower shall
pay to the applicable Agent additional amounts which shall compensate each
applicable Lender for such increased cost or reduced amount.  The reasonable,
good faith determination by any Lender of the amount of any such increased cost,
increased reserve requirement or reduced amount shall be conclusive and binding,
absent manifest error.  Each Borrower shall have the right, if it receives from
any Agent any notice referred to in this paragraph, upon three Business Days’
notice to the applicable Agent (which shall notify each affected Lender), either
(i) to repay in full (but not in part) any borrowing with respect to which such
notice was given, together with any accrued interest thereon, or (ii) to convert
the LIBOR Borrowing which is the subject of the notice to a Base Rate Borrowing;
provided, that any such repayment or conversion shall be accompanied by payment
of (x) the amount required to compensate each applicable Lender for the
increased cost or reduced amount referred to in the preceding paragraph; (y) all
accrued and unpaid interest to date on the amount so repaid or converted, and
(z) any Funding Loss which any applicable Lender may incur as a result of such
repayment or conversion.  Each Lender will notify the applicable Borrower
through the applicable Agent of any event occurring after the date of this
Agreement which will entitle such Lender to compensation pursuant to this
Section as promptly as practicable after it obtains knowledge thereof and
determines to request such compensation, and (if so requested by the applicable
Borrower through the applicable Agent) will designate a different lending office
of such Lender for the applicable LIBOR Borrowing or will take such other action
as the applicable Borrower may reasonably request if such designation or action
is consistent with the internal policy of such Lender and legal and regulatory
restrictions, will avoid the need for, or reduce the amount of, such
compensation and will not, in the reasonable opinion of such Lender, be
disadvantageous to such Lender.

 

54

--------------------------------------------------------------------------------


 


(E)                                  INADEQUACY OF PRICING AND RATE
DETERMINATION.  IF, FOR ANY REASON WITH RESPECT TO ANY INTEREST PERIOD, THE
APPLICABLE AGENT (OR, IN THE CASE OF CLAUSE 3 BELOW, THE APPLICABLE LENDER)
SHALL HAVE REASONABLY AND IN GOOD FAITH DETERMINED (WHICH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON THE APPLICABLE BORROWER, ABSENT MANIFEST ERROR)
THAT:

 

(1)                                  such Agent is unable through its customary
general practices to determine any applicable Eurodollar Rate, or

 

(2)                                  by reason of circumstances affecting the
applicable market, generally, such Agent is not being offered deposits in United
States dollars in such market, for the applicable Interest Period and in an
amount equal to the amount of any applicable LIBOR Borrowing requested by the
applicable Borrower, or

 

(3)                                  any applicable Eurodollar Rate will not
adequately and fairly reflect the cost to any Lender of making and maintaining
such LIBOR Borrowing hereunder for any proposed Interest Period,

 

then the applicable Agent shall give the applicable Borrower notice thereof and
thereupon, (A) any Rate Designation Notice previously given by such Borrower
designating the applicable LIBOR Borrowing which has not commenced as of the
date of such notice from such Agent shall be deemed for all purposes hereof to
be of no force and effect, as if never given, and (B) until the applicable Agent
shall notify such Borrower that the circumstances giving rise to such notice
from such Agent no longer exist, each Rate Designation Notice requesting the
applicable Eurodollar Rate shall be deemed a request for a Base Rate Borrowing,
and any applicable LIBOR Borrowing then outstanding shall be converted, without
any notice to or from the applicable Borrower, upon the termination of the
Interest Period then in effect with respect to it, to a Base Rate Borrowing.

 


(F)                                    FUNDING LOSSES.  EACH BORROWER SHALL
INDEMNIFY EACH APPLICABLE LENDER AGAINST AND HOLD EACH APPLICABLE LENDER
HARMLESS FROM ANY FUNDING LOSS RELATING TO LOANS TO SUCH BORROWER OR RELATING TO
BANKERS’ ACCEPTANCES REQUESTED BY SUCH BORROWER.  SUBJECT TO SECTION 11.16, THIS
INDEMNITY SHALL SURVIVE THE PAYMENT OF THE NOTES.  WITHIN 15 BUSINESS DAYS AFTER
DEMAND BY ANY AGENT (ACCOMPANIED BY A CERTIFICATE OF THE APPLICABLE LENDER
SETTING FORTH IN REASONABLE DETAIL THE AMOUNT AND CALCULATION OF THE AMOUNT
CLAIMED AS TO ANY FUNDING LOSSES, WHICH SHALL BE CONCLUSIVE AND BINDING UPON THE
APPLICABLE BORROWER, ABSENT MANIFEST ERROR), THE APPLICABLE BORROWER SHALL PAY
TO SUCH AGENT, FOR THE ACCOUNT OF SUCH LENDER, THE AMOUNT OF SUCH FUNDING
LOSSES.

 


(G)                                 FUNDING OFFICES; ADJUSTMENTS AUTOMATIC;
CALCULATION YEAR.  ANY LENDER MAY, IF IT SO ELECTS, FULFILL ITS OBLIGATION AS TO
ANY LIBOR BORROWING BY CAUSING A BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH
LOAN AND MAY TRANSFER AND CARRY SUCH LOAN AT, TO OR FOR THE ACCOUNT OF ANY
BRANCH OFFICE OR AFFILIATE OF SUCH LENDER; PROVIDED, THAT IN SUCH EVENT FOR THE
PURPOSES OF THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 4.1(D) AND
4.1(I), SUCH LOAN SHALL BE DEEMED TO HAVE BEEN MADE BY SUCH LENDER AND THE
OBLIGATION OF THE APPLICABLE BORROWER TO REPAY SUCH LOAN SHALL NEVERTHELESS BE
TO SUCH LENDER AND SHALL BE DEEMED HELD BY IT FOR THE


 

55

--------------------------------------------------------------------------------


 

account of such branch or affiliate.  Without notice to any Borrower or any
other Person, each rate required to be calculated or determined under this
Agreement shall automatically fluctuate upward and downward in accordance with
the provisions of this Agreement.  Interest at the Canadian Prime Rate or any
applicable Prime Rate shall be computed on the basis of the actual number of
days elapsed in a year consisting of 365 or 366 days, as the case may be.  All
other interest required to be calculated or determined under this Agreement
shall be computed on the basis of the actual number of days elapsed in a year
consisting of 360 days, unless the Ceiling Rate would thereby be exceeded, in
which event, to the extent necessary to avoid exceeding the Ceiling Rate, the
applicable interest shall be computed on the basis of the actual number of days
elapsed in the applicable calendar year in which accrued.

 


(H)                                 FUNDING SOURCES.  NOTWITHSTANDING ANY
PROVISION OF THIS AGREEMENT TO THE CONTRARY, EACH LENDER SHALL BE ENTITLED TO
FUND AND MAINTAIN ITS FUNDING OF ALL OR ANY PART OF THE LOANS IN ANY MANNER IT
SEES FIT, IT BEING UNDERSTOOD, HOWEVER, THAT FOR THE PURPOSES OF THIS AGREEMENT
ALL DETERMINATIONS HEREUNDER SHALL BE MADE AS IF EACH LENDER HAD ACTUALLY FUNDED
AND MAINTAINED EACH LIBOR BORROWING DURING EACH INTEREST PERIOD THROUGH THE
PURCHASE OF DEPOSITS HAVING A MATURITY CORRESPONDING TO SUCH INTEREST PERIOD AND
BEARING AN INTEREST RATE EQUAL TO THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD.

 


4.                                       PAYMENTS AND TAX FORMS; PRO RATA
TREATMENT; COMPUTATIONS, ETC.

 


4.1                                 PAYMENTS.

 


(A)                                  EXCEPT TO THE EXTENT OTHERWISE PROVIDED
HEREIN, ALL PAYMENTS OF PRINCIPAL, INTEREST, REIMBURSEMENT OBLIGATIONS AND OTHER
AMOUNTS TO BE MADE BY ANY BORROWER HEREUNDER, UNDER THE NOTES AND UNDER THE
OTHER LOAN DOCUMENTS SHALL BE MADE, WITHOUT SET-OFF OR COUNTERCLAIM,  (I) WITH
RESPECT TO BANKERS’ ACCEPTANCE LIABILITIES AND CANADIAN PRIME LOANS, IN CANADIAN
DOLLARS AND (II) IN ALL OTHER CASES, IN DOLLARS, IN IMMEDIATELY AVAILABLE FUNDS,
TO THE APPLICABLE AGENT AT ITS PRINCIPAL OFFICE (OR IN THE CASE OF A SUCCESSOR
U.S. AGENT, AT THE PRINCIPAL OFFICE OF SUCH SUCCESSOR U.S. AGENT IN THE UNITED
STATES, IN THE CASE OF A SUCCESSOR CANADIAN AGENT, AT THE PRINCIPAL OFFICE OF
SUCH SUCCESSOR CANADIAN AGENT IN CANADA, IN THE CASE OF A SUCCESSOR SINGAPORE
AGENT, AT THE PRINCIPAL OFFICE OF SUCH SUCCESSOR SINGAPORE AGENT IN SINGAPORE
AND IN THE CASE OF A SUCCESSOR U.K. AGENT, AT THE PRINCIPAL OFFICE OF SUCH
SUCCESSOR U.K. AGENT IN THE UNITED KINGDOM), NOT LATER THAN (W) 11:00 A.M.
HOUSTON, TEXAS TIME (IN THE CASE OF ANY PAYMENT BY THE U.S. BORROWER), (X) 12:00
NOON CALGARY, ALBERTA TIME (IN THE CASE OF ANY PAYMENT BY THE CANADIAN
BORROWERS), (Y) 11:00 A.M. SINGAPORE TIME (IN THE CASE OF ANY PAYMENT BY THE
SINGAPORE BORROWER), OR (Z) 11:00 A.M. LONDON, UNITED KINGDOM TIME (IN THE CASE
OF ANY PAYMENT BY THE U.K. BORROWER), ON THE DATE ON WHICH SUCH PAYMENT SHALL
BECOME DUE (EACH SUCH PAYMENT MADE AFTER SUCH TIME ON SUCH DUE DATE TO BE DEEMED
TO HAVE BEEN MADE ON THE NEXT SUCCEEDING BUSINESS DAY).

 


(B)                                 EACH BORROWER SHALL, AT THE TIME OF MAKING
EACH PAYMENT HEREUNDER, UNDER ANY NOTE OR UNDER ANY OTHER LOAN DOCUMENT, SPECIFY
TO THE APPLICABLE AGENT THE OBLIGATIONS PAYABLE BY SUCH BORROWER HEREUNDER OR
THEREUNDER TO WHICH SUCH PAYMENT IS TO BE APPLIED.  EACH PAYMENT RECEIVED BY ANY
AGENT HEREUNDER, UNDER ANY NOTE OR UNDER ANY OTHER LOAN DOCUMENT FOR THE ACCOUNT
OF A LENDER SHALL BE PAID PROMPTLY TO SUCH LENDER, IN IMMEDIATELY AVAILABLE
FUNDS.  IF ANY AGENT FAILS TO SEND TO ANY LENDER THE APPLICABLE AMOUNT BY THE
CLOSE OF BUSINESS ON


 

56

--------------------------------------------------------------------------------


 


THE DATE ANY SUCH PAYMENT IS RECEIVED BY SUCH AGENT IF SUCH PAYMENT IS RECEIVED
PRIOR TO (W) 11:00 A.M. HOUSTON, TEXAS TIME (IN THE CASE OF ANY PAYMENT TO A
U.S. LENDER), (X) 12:00 NOON CALGARY, ALBERTA TIME (IN THE CASE OF ANY PAYMENT
TO A CANADIAN LENDER), (Y) 11:00 A.M. SINGAPORE TIME (IN THE CASE OF ANY PAYMENT
TO A SINGAPORE LENDER), OR (Z) 11:00 A.M. LONDON, UNITED KINGDOM TIME (IN THE
CASE OF ANY PAYMENT TO A U.K. LENDER) (OR ON THE NEXT SUCCEEDING BUSINESS DAY
WITH RESPECT TO PAYMENTS WHICH ARE RECEIVED AFTER SUCH TIME), SUCH AGENT SHALL
PAY TO THE APPLICABLE LENDER INTEREST ON SUCH AMOUNT FROM SUCH DATE AT A RATE OF
INTEREST PER ANNUM EQUAL TO (I) IN RESPECT OF OBLIGATIONS WHICH ARE DENOMINATED
IN DOLLARS, THE FEDERAL FUNDS RATE AND (II) IN RESPECT OF CANADIAN OBLIGATIONS
WHICH ARE DENOMINATED IN CANADIAN DOLLARS, THE CDOR RATE. BORROWERS, LENDERS AND
AGENTS ACKNOWLEDGE AND AGREE THAT THIS PROVISION AND EACH OTHER PROVISION OF
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS RELATING TO THE APPLICATION OF
AMOUNTS IN PAYMENT OF THE OBLIGATIONS SHALL BE SUBJECT TO THE PROVISIONS OF
SECTION 4.3 REGARDING PRO RATA APPLICATION OF AMOUNTS AFTER AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING.

 


(C)                                  IF THE DUE DATE OF ANY PAYMENT HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT FALLS ON A DAY WHICH IS NOT A BUSINESS DAY, THE
DUE DATE FOR SUCH PAYMENTS (EXCEPT AS OTHERWISE PROVIDED IN CLAUSE (2) OF THE
DEFINITION OF “INTEREST PERIOD”) SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY AND INTEREST SHALL BE PAYABLE FOR ANY PRINCIPAL SO EXTENDED FOR THE
PERIOD OF SUCH EXTENSION.

 


(D)                                 EXCEPT TO THE EXTENT PROVIDED IN SECTION
4.1(E), ALL PAYMENTS BY ANY BORROWER HEREUNDER OR UNDER ANY OF THE LOAN
DOCUMENTS SHALL BE MADE FREE AND CLEAR OF AND WITHOUT WITHHOLDING FOR OR ON
ACCOUNT OF ANY TAXES EXCEPT TO THE EXTENT AS MAY BE REQUIRED BY LAW, BUT
EXCLUDING THEREFROM,

 

(i)                                     in the case of any Lender or Agent that
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) (each being referred to as a “Non-U.S. Participant”), any Tax imposed
by the United States or any state therein by means of withholding at the source
on  payments by U.S. Borrower unless U.S. Borrower has agreed in writing prior
to any payment date to pay additional amounts under Section 4.1(e) for such Tax
(or a portion thereof);

 

(ii)                                  in the case of any assignee or participant
described in Section 11.6 that is a Non-U.S. Participant, any Tax imposed by the
United States or any state therein by the means of withholding at the source on
payments by U.S. Borrower unless U.S. Borrower has agreed in writing prior to
any payment date to pay additional amounts under Section 4.1(e) for such Tax (or
a portion thereof);

 

(iii)                               any Tax imposed by the United Kingdom by
reason of the applicable U.K. Lender not being a Qualifying Lender unless U.K.
Borrower has agreed in writing prior to any payment date to pay additional
amounts under Section 4.1(e) for such Tax (or a portion thereof);

 

(iv)                              any Tax imposed by Canada or a province or
territory thereof on or in respect of a Canadian Lender or the Canadian Agent by
reason of the Canadian Lender or Canadian Agent, as the case may be, not being a
Canadian Resident unless Canadian

 

57

--------------------------------------------------------------------------------


 

Borrower has agreed in writing prior to any payment date to pay additional
amounts under Section 4.1(e) for such Tax (or a portion thereof); and

 

(v)                                 any Tax imposed by Singapore on or in
respect of a Singapore Lender or the Singapore Agent by reason of the Singapore
Lender or Singapore Agent, as the case may be, not being a Singapore Resident
unless Singapore Borrower has agreed in writing prior to any payment date to pay
additional amounts under Section 4.1(e) for such Tax (or a portion thereof).

 


(E)                                  IF ANY WITHHOLDING OR DEDUCTION FROM ANY
PAYMENT TO BE MADE TO, OR FOR THE ACCOUNT OF, ANY AGENT OR ANY LENDER BY ANY
BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT IS REQUIRED IN RESPECT OF
ANY TAX PURSUANT TO ANY APPLICABLE LAW, RULE, OR REGULATION (EXCEPT FOR TAXES
EXCLUDED UNDER SECTION 4.1(D)), THEN SUCH BORROWER WILL (I) PAY TO THE RELEVANT
AUTHORITY THE FULL AMOUNT REQUIRED TO BE SO WITHHELD OR DEDUCTED; (II) TO THE
EXTENT AVAILABLE, PROMPTLY FORWARD TO THE APPLICABLE AGENT AN OFFICIAL RECEIPT
OR OTHER DOCUMENTATION REASONABLY SATISFACTORY TO SUCH AGENT EVIDENCING SUCH
PAYMENT TO SUCH AUTHORITY; AND (III) PAY TO THE APPLICABLE AGENT, FOR THE
ACCOUNT OF EACH AFFECTED LENDER OR AGENT, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
ARE NECESSARY TO ENSURE THAT THE NET AMOUNT ACTUALLY RECEIVED BY SUCH LENDER OR
AGENT WILL EQUAL THE FULL AMOUNT SUCH LENDER OR AGENT WOULD HAVE RECEIVED
PURSUANT TO THE LOAN DOCUMENTS HAD NO SUCH WITHHOLDING OR DEDUCTION BEEN
REQUIRED.  EACH SUCH LENDER AND AGENT SHALL FURNISH A CERTIFICATE TO THE
APPLICABLE BORROWER AND THE APPLICABLE AGENT (SHOWING IN REASONABLE DETAIL THE
BASIS FOR DETERMINING THAT AN ADDITIONAL AMOUNT IS PAYABLE) WHICH CERTIFICATE
SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE CONCLUSIVE AND BINDING ON EACH
BORROWER.

 


(F)                                    SUBJECT TO SECTION 11.16, IF THERE IS ANY
REGULATORY CHANGE, AND THE EFFECT OF SUCH REGULATORY CHANGE IS TO IMPOSE, MODIFY
OR MAKE APPLICABLE ANY TAX (OTHER THAN TAXES EXCLUDED UNDER SECTION 4.1(D)) WITH
RESPECT TO OR MEASURED BY REFERENCE TO LETTERS OF CREDIT ISSUED OR TO BE ISSUED
HEREUNDER OR PARTICIPATIONS IN SUCH LETTERS OF CREDIT, AND THE RESULT IS TO
INCREASE THE COST TO ANY LENDER OF ISSUING OR MAINTAINING ANY LETTER OF CREDIT
OR ANY PARTICIPATION THEREIN, OR MATERIALLY REDUCE ANY AMOUNT RECEIVABLE BY ANY
LENDER HEREUNDER IN RESPECT OF ANY LETTER OF CREDIT OR ANY PARTICIPATION
THEREIN, THEN SUCH LENDER, OR ITS AGENT, MAY SUBMIT AN INDEMNIFICATION CLAIM TO
THE APPLICABLE BORROWER.  SUBJECT TO SECTION 11.16 AND WITHOUT DUPLICATION FOR
AMOUNTS LENDER IS INDEMNIFIED FOR UNDER SECTION 3.3(C)(II), IF A REGULATORY
CHANGE OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT
HAVING THE FORCE OF LAW) ISSUED AFTER THE EFFECTIVE DATE BY ANY CENTRAL BANK OR
GOVERNMENTAL AUTHORITY AT ANY TIME AS A RESULT OF ANY PORTION OF THE PRINCIPAL
BALANCES OF THE NOTES BEARING INTEREST ON THE BASIS OF A EURODOLLAR RATE:

 

(i)                                     subjects any Lender to any Taxes (other
than Taxes excluded under Section 4.1(d)), or any deduction or withholding for
any Taxes (other than Taxes excluded under Section 4.1(d)), on or from any
payment due under any LIBOR Borrowing or other amount due hereunder, other than
income and franchise taxes of the United States or its political subdivisions or
such other jurisdiction in which the applicable Lender has its principal office
or applicable lending office; or

 

58

--------------------------------------------------------------------------------


 

(ii)                                  changes the basis of taxation of payments
due from any Borrower to any Lender under any LIBOR Borrowing (otherwise than by
a change in the rate of taxation of the overall net income of such Lender);

 

and the result of any of the foregoing is to increase the cost to any Lender of
agreeing to make or of making, renewing or maintaining such LIBOR Borrowing, or
reduces the amount of principal or interest received by any Lender, then such
Lender, or an Agent may submit an Indemnification Claim to the applicable
Borrower.  Each Borrower shall have the right, if it receives an Indemnification
Claim, upon 3  Business Days’ notice to the applicable Agent (which shall notify
each affected Lender), either (i) to repay in full (but not in part) any
borrowing with respect to which such notice was given, together with any accrued
interest thereon, or (ii) to convert the LIBOR Borrowing which is the subject of
the notice to a Base Rate Borrowing; provided, that any such repayment or
conversion shall be accompanied by payment of (x) the amount required to
compensate each affected Lender for the increased cost or reduced amount; (y)
all accrued and unpaid interest to date on the amount so repaid or converted,
and (z) any Funding Loss which any affected Lender may incur as a result of such
repayment or conversion.  Solely for purposes of this Section 4.1(f), an
“Indemnification Claim” shall mean a written notice provided by a Lender, or an
Agent on a Lender’s behalf, to the applicable Borrower (i) stating the amount of
indemnification sought pursuant to this Section 4.1(f), and (ii) providing in
detail the basis upon which the amount of indemnification sought pursuant to
this Section 4.1(f) was calculated.  Within a reasonable period of time after
receiving an Indemnification Claim, the applicable Borrower shall pay to the
applicable Lender the amount specified therein.  An Indemnification Claim
submitted to a Borrower pursuant to this Section 4.1(f) shall be conclusive as
to the amount thereof, absent manifest error.  Notwithstanding anything in this
Agreement or any other Loan Document, the obligation of Borrowers to indemnify,
reimburse, or otherwise hold harmless Lenders for taxes shall be governed solely
by Section 4.1, Section 11.3 and Section 11.16 of this Agreement.

 


(G)                                 EACH LENDER WILL NOTIFY THE APPLICABLE
BORROWER  THROUGH THE APPROPRIATE AGENT OF ANY EVENT OCCURRING AFTER THE DATE OF
THIS AGREEMENT WHICH WILL ENTITLE SUCH LENDER TO COMPENSATION PURSUANT TO
SECTION 4.1(E) OR SECTION 4.1(F) AS PROMPTLY AS PRACTICABLE AFTER ANY EXECUTIVE
OFFICER OF SUCH LENDER OBTAINS KNOWLEDGE THEREOF AND DETERMINES TO REQUEST SUCH
COMPENSATION, AND (IF SO REQUESTED BY THE APPLICABLE BORROWER THROUGH THE
APPROPRIATE AGENT) WILL DESIGNATE A DIFFERENT LENDING OFFICE OF SUCH LENDER FOR
THE ISSUANCE OR MAINTENANCE OF LETTERS OF CREDIT BY SUCH LENDER, OR FOR THE
MAKING, FUNDING OR MAINTENANCE OF THE APPLICABLE LOAN BY SUCH LENDER, OR WILL
TAKE SUCH OTHER ACTION AS U.S. BORROWER, THE CANADIAN BORROWERS, THE SINGAPORE
BORROWER OR THE U.K. BORROWER, AS THE CASE MAY BE, MAY REASONABLY REQUEST IF
SUCH DESIGNATION OR ACTION IS CONSISTENT WITH THE INTERNAL POLICY OF SUCH LENDER
AND LEGAL AND REGULATORY RESTRICTIONS, CAN BE UNDERTAKEN AT NO ADDITIONAL COST
(OR THE COSTS OF WHICH ARE PAID BY THE APPLICABLE BORROWER), WILL AVOID THE NEED
FOR, OR REDUCE THE AMOUNT OF, SUCH COMPENSATION AND WILL NOT, IN THE SOLE
OPINION OF SUCH LENDER, BE DISADVANTAGEOUS TO SUCH LENDER  (PROVIDED THAT NO
SUCH U.S. LENDER SHALL HAVE ANY OBLIGATION TO SO DESIGNATE A DIFFERENT LENDING
OFFICE WHICH IS NOT LOCATED IN THE UNITED STATES OF AMERICA, NO SUCH CANADIAN
LENDER SHALL HAVE ANY OBLIGATION TO SO DESIGNATE A DIFFERENT LENDING OFFICE
WHICH IS NOT LOCATED IN CANADA, NO SUCH SINGAPORE LENDER SHALL HAVE ANY
OBLIGATION TO SO DESIGNATE A DIFFERENT LENDING OFFICE WHICH IS NOT LOCATED IN
SINGAPORE AND NO SUCH U.K. LENDER SHALL HAVE ANY OBLIGATION TO SO DESIGNATE A
DIFFERENT LENDING OFFICE WHICH IS NOT LOCATED IN THE UNITED KINGDOM).

 

59

--------------------------------------------------------------------------------


 


(H)                                 IF ANY BORROWER SHALL PAY ANY ADDITIONAL
AMOUNTS IN RESPECT OF TAXES PURSUANT TO THIS SECTION 4.1 OR SECTION 11.3 AND ANY
LENDER OR AGENT DETERMINES, IN ITS GOOD FAITH DISCRETION, AT ANY TIME THEREAFTER
THAT IT (A)(I) HAS RECEIVED A REFUND OF SUCH TAXES, OR ANY PORTION THEREOF, (II)
HAS BEEN ALLOWED A CREDIT OR DEDUCTION WITH RESPECT TO SUCH TAXES, OR ANY
PORTION THEREOF, OR (III) HAS OBTAINED ANY OTHER TAX BENEFIT ATTRIBUTABLE TO THE
PAYMENT OF SUCH TAXES, THEN SUCH LENDER OR AGENT SHALL AS SOON AS IS REASONABLY
PRACTICABLE PAY TO SUCH BORROWER (B)(I) IN THE CASE OF A REFUND OR CREDIT, THE
AMOUNT OF SUCH REFUND OR CREDIT, (II) IN THE CASE OF A DEDUCTION, THE AMOUNT OF
DEDUCTION MULTIPLIED BY THE HIGHEST STATUTORY RATE OF TAX IMPOSED ON THE INCOME
TO WHICH THE DEDUCTION IS ATTRIBUTABLE, OR (III) IN THE CASE OF ANY OTHER TAX
BENEFIT, THE AMOUNT EQUAL TO THE TAX BENEFIT, EACH SUCH AMOUNT NET OF ALL
OUT-OF-POCKET EXPENSES REASONABLY INCURRED BY THE APPLICABLE LENDER OR AGENT TO
OBTAIN SUCH REFUND, CREDIT, DEDUCTION OR OTHER TAX BENEFIT (AND WHICH ARE
ATTRIBUTABLE TO, IN THE GOOD FAITH DISCRETION OF THE APPLICABLE LENDER OR AGENT,
THE REFUND, CREDIT OR DEDUCTION OF SUCH TAXES, OR A PORTION THEREOF, OR THE
OTHER TAX BENEFIT), AND WITHOUT INTEREST EXCEPT FOR ANY INTEREST PAID BY THE
RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO THE REFUND, CREDIT, DEDUCTION OR
OTHER TAX BENEFIT AS SHALL LEAVE THE APPLICABLE LENDER OR AGENT IN THE POSITION
IT WOULD HAVE BEEN IN IF NO SUCH PAYMENT IN RESPECT OF TAXES HAD BEEN REQUIRED;
PROVIDED, HOWEVER, THAT SUCH BORROWER AGREES TO REPAY THE AMOUNT PAID OVER TO
SUCH BORROWER UNDER THIS SECTION (PLUS ANY INTEREST ACTUALLY PAID AND OTHER
RELATED CHARGES PROPERLY ALLOCABLE TO THE REPAYMENT) TO THE APPLICABLE LENDER OR
AGENT IN THE EVENT THE APPLICABLE LENDER OR AGENT IS REQUIRED TO REPAY TO THE
GOVERNMENTAL AUTHORITY THE REFUND, CREDIT, OR AMOUNT ATTRIBUTABLE TO THE OTHER
TAX BENEFIT, OR IS DISALLOWED THE DEDUCTION, AND PROVIDED ALWAYS THAT THE
LENDERS AND AGENTS SHALL NOT BE REQUIRED TO DISCLOSE ANY MATTERS RELATING TO
THEIR TAX AFFAIRS.

 


(I)                                     THE FOLLOWING ADDITIONAL PROVISIONS
SHALL ALSO APPLY WITH RESPECT TO TAXES:

 

(i)                                     To the extent applicable, each U.S.
Lender (and each of its participants) and U.S. Agent that is a Non-U.S.
Participant agrees to deliver to U.S. Borrower and U.S. Agent on or prior to the
initial borrowing date, or in the case of a U.S. Lender or U.S. Agent that
becomes a party to this Agreement (or a participant that acquires a
participation interest) on a later date, on the date such U.S. Lender or U.S.
Agent becomes a party to the Agreement (or such participant acquires such
participation interest), together with any other certificate or statement of
exemption or reduction required under the Code, (a) two accurate and complete
original signed copies of IRS Form W-8BEN, W-8ECI or W-8IMY (or successor
forms), as applicable, or (b) (x) a certificate substantially in the form of
Exhibit J (any such certificate, a “Section 4.1(i)  Certificate”) and (y) two
accurate and complete original signed copies of IRS Form W-8BEN (or successor
form).  In addition, each Non-U.S. Participant agrees that (i) at least ten (10)
days in advance of an expiration or lapse due to time of the previous
certification, or (ii) immediately upon becoming aware of a change in
circumstance that has or will render the previous certification obsolete or
inaccurate in any material respect, it will deliver to U.S. Borrower and U.S.
Agent two new accurate and complete original signed copies of IRS Form W-8BEN,
W-8ECI or W-8IMY (or successor forms), as applicable, or Form W-8BEN (or
successor form) and a Section 4.1(i) Certificate, as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Non-U.S. Participant to a continued exemption from or reduction in
United States withholding Tax with respect to payments under this Agreement and
all

 

60

--------------------------------------------------------------------------------


 

Loan Documents.  To the extent a Non-U.S. Participant is unable to deliver the
forms required under this Section, it shall immediately notify U.S. Borrower and
U.S. Agent.  Each U.S. Lender (and each of its participants) and U.S. Agent that
is a U.S. Person (as such term is defined in Section 7701(a)(30) of the Code)
and that is not a corporation for U.S. federal income tax purposes agrees to
deliver to U.S. Borrower and U.S. Agent on or prior to the initial borrowing
date, or in the case of a U.S. Lender or U.S. Agent that becomes a party to this
Agreement (or a participant that acquires a participation interest) on a later
date, on the date such U.S. Lender or U.S. Agent becomes a party to the
Agreement (or such participant acquires such participation interest), two
accurate and complete original signed copies of IRS Form W-9 (or successor form)
certifying to such Lender’s or such Agent’s entitlement to receive payments
under this Agreement and all Loan Documents without deduction for United States
backup withholding tax.

 

(ii)                                  Each Canadian Lender and the Canadian
Agent shall be a Canadian Resident.  In the event that a Canadian Lender does
not qualify as a Canadian Resident, the Canadian Lender shall deliver to the
Canadian Borrowers and the Canadian Agent on the date on which such Canadian
Lender becomes a Canadian Lender hereunder or otherwise does not qualify as a
Canadian Resident, notice that it is not a Canadian Resident.  Notwithstanding
any provision hereof to the contrary and for the avoidance of doubt, it is
acknowledged by the parties that there may be Canadian tax imposed under Part
XIII of the ITA (“Canadian Withholding Tax”) on any payments as, on account or
in lieu of payment of, or in satisfaction of, interest and other fees paid by
the Canadian Borrowers or the Canadian Agent with respect to the Canadian
Obligations to persons who are not Canadian Residents (such payments a “Canadian
Taxable Payment”).  The Canadian Borrowers and the Canadian Agent shall have no
obligation to make any additional or increased payment under Section 4.1(d) in
respect of any Canadian Withholding Tax on a Canadian Taxable Payment unless a
Canadian Borrower has agreed in writing prior to any payment date to pay
additional amounts for such Tax (or a portion thereof), and the Canadian
Borrowers and the Canadian Agent shall be entitled to deduct and remit to the
proper Canadian taxing authorities any Canadian Withholding Tax on any Canadian
Taxable Payment.

 

(iii)                               Each U.K. Lender represents and warrants to
U.K. Borrower that it is a Qualifying Lender.  “Qualifying Lender” means (a) a
Lender which (i) is within the charge to U.K. corporation tax in respect of, and
beneficially entitled to, a payment of interest on a loan and (ii) was a bank
for the purposes of section 349 of the Income and Corporation Taxes Act 1988 (as
currently defined in section 840A of the Income and Corporation Taxes Act) at
the time the loan was made; or (b) a Lender which is, on the date a payment of
interest falls due hereunder, resident (as defined in the appropriate double
taxation agreement) in a country with which the U.K. has a double taxation
agreement giving residents of that country complete exemption from U.K. taxation
on interest and does not carry on a business in the U.K. through a permanent
establishment with which the payment is effectively connected.

 

(iv)                              Each U.K. Lender represents and warrants to
the U.K. Borrower that it is a Section 212 Lender at the date of this Agreement
and that it will remain so until it notifies the U.K. Borrower to the contrary. 
Each U.K. Lender undertakes to notify the

 

61

--------------------------------------------------------------------------------


 

U.K. Borrower promptly upon it becoming aware that it is not or will cease to be
a Section 212 Lender.   “Section 212 Lender” means a person which is
beneficially entitled to interest payable to that person in respect of a loan
and which, as respects any payments of interest made in respect of that loan, is
(a) a company which (for the purposes of Subsection (1)(a) of section 212 of the
Income and Corporation Taxes Act 1988) is within the charge to U.K. corporation
tax; and (b) not (for the purposes of subsection (3) of section 212 of the
Income and Corporation Taxes Act 1988) entitled under any enactment to any
exemption from tax.

 

(v)                                 Each U.K. Lender shall (i) promptly after
the date hereof or promptly after the date of an Assignment and Acceptance
pursuant to which it became a Lender and (ii) from time to time thereafter upon
the obsolescence or expiration of any previously delivered form or certificate
(but only so long as such Lender remains lawfully able to do so) provide the
Borrowers and the Agents with any form or certificate that is required by any
taxing authority, or other such forms as shall be appropriate to establish, that
such Lender is a Qualifying Lender. Each U.K. Lender represents and warrants
that such information is true and complete in all material respects as of the
date it is delivered. Each such Lender shall promptly notify the Borrowers and
the Agents if, because of any change in the jurisdiction of organization or the
principal office of such Lender, (A) it is required to withdraw or cancel any
form or certificate previously submitted by it or any form or certificate has
otherwise become ineffective or inaccurate or (B) payments to it are or will be
subject to withholding taxes imposed by the United Kingdom to a greater or
lesser extent than the extent to which payments to it pursuant to this
Agreement, the Notes or any other Loan Document were previously subject.

 

(vi)                              Each Singapore Lender shall be a resident of
Singapore for the purposes of the Income Tax Act, Chapter 134 of Singapore in
that its control and management is exercised in Singapore or shall have been
granted a waiver of compliance with Section 45 or Section 45A of the Income Tax
Act, Chapter 134 of Singapore (which has not been revoked) by the Inland Revenue
Authority of Singapore for amounts paid or credited with respect to the
Singapore Obligations (“Singapore Resident Lender”).  In the event that a
Singapore Lender is not a Singapore Resident Lender (in that it is not resident
of Singapore for the purposes of the Income Tax Act, Chapter 134 of Singapore or
it has not been granted a waiver of compliance with Section 45 or Section 45A
with respect to all amounts paid or credited to it in respect of the Singapore
Obligations) the Singapore Lender shall deliver to Singapore Borrowers and the
Singapore Agent on the date on which such Singapore Lender becomes a Singapore
Lender hereunder or otherwise does not qualify as a Singapore Resident Lender,
notice that it is not a Singapore Resident Lender or that a waiver of compliance
with Section 45 or Section 45A does not apply.  Notwithstanding any provision
hereof to the contrary and for the avoidance of doubt, it is acknowledged by the
parties that there may be Singapore tax imposed under Section 45 or Section 45A
of the Income Tax Act, Chapter 134 of Singapore (“Singapore Withholding Tax”) on
any payments as, on account or in lieu of payment of, or in satisfaction of,
interest and other fees paid by the Singapore Borrowers or the Singapore Agent
with respect to the Singapore Obligations to persons who are not Singapore
Resident Lenders (such payments a “Singapore Taxable Payment”).  The Singapore
Borrowers and the Singapore Agent shall have no obligation to make any
additional or

 

62

--------------------------------------------------------------------------------


 

increased payment under Section 4.1(d) in respect of any Singapore Withholding
Tax on a Singapore Taxable Payment unless Singapore Borrower has agreed in
writing prior to any payment date to pay additional amounts for such Tax (or a
portion thereof), and the Singapore Borrowers and the Singapore Agent shall be
entitled to deduct and remit to the proper Singapore taxing authorities any
Singapore Withholding Tax on any Singapore Taxable Payment.

 


4.2                                 LIMITATION ON LIABILITY FOR OBLIGATIONS. 
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO
THE CONTRARY, NO FOREIGN SUBSIDIARY SHALL BE LIABLE, DIRECTLY OR INDIRECTLY, FOR
ANY U.S. OBLIGATION, EITHER AS AN OBLIGOR, GUARANTOR OR PLEDGOR OF ITS ASSETS.

 


4.3                                 PRO RATA TREATMENT.  EXCEPT TO THE EXTENT
OTHERWISE PROVIDED HEREIN:  (A) EACH BORROWING FROM THE LENDERS UNDER SECTION
2.1 HEREOF SHALL BE MADE (W) IN THE CASE OF CANADIAN REVOLVING LOANS, RATABLY
FROM THE CANADIAN LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE CANADIAN
COMMITMENTS, (X) IN THE CASE OF U.K. REVOLVING LOANS, RATABLY FROM THE U.K.
LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE U.K. COMMITMENTS, (Y) IN THE CASE OF
SINGAPORE REVOLVING LOANS, RATABLY FROM THE SINGAPORE LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE SINGAPORE COMMITMENTS, AND (Z) IN THE CASE OF U.S. REVOLVING
LOANS, RATABLY FROM THE U.S. LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE U.S.
COMMITMENTS, PROVIDED THAT BORROWINGS OF SWING LOANS SHALL BE FOR WELLS FARGO’S
OWN ACCOUNT; (B) EACH PAYMENT OF COMMITMENT FEES SHALL BE MADE FOR THE ACCOUNT
OF THE LENDERS, AND EACH TERMINATION OR REDUCTION OF THE APPLICABLE COMMITMENTS
OF THE LENDERS UNDER SECTION 2.4 HEREOF SHALL BE APPLIED, PRO RATA, ACCORDING TO
THE APPLICABLE LENDERS’ RESPECTIVE COMMITMENT PERCENTAGES; (C) SUBJECT TO
SECTION 2.6, EACH PAYMENT BY ANY BORROWER OF PRINCIPAL OF OR INTEREST ON ANY
REVOLVING LOANS OR ANY BANKERS’ ACCEPTANCE, AS THE CASE MAY BE, PRIOR TO THE
OCCURRENCE OF AN EVENT OF DEFAULT (OR AFTER THE APPLICABLE EVENT OF DEFAULT
SHALL HAVE BEEN FULLY CURED OR WAIVED) SHALL BE MADE TO THE APPLICABLE AGENT FOR
THE ACCOUNT OF THE APPLICABLE LENDERS PRO RATA IN ACCORDANCE WITH THE RESPECTIVE
UNPAID PRINCIPAL AMOUNTS OF THE REVOLVING LOANS HELD BY OR BANKERS’ ACCEPTANCES
ACCEPTED BY SUCH LENDERS, PROVIDED THAT PAYMENTS OF SWING LOANS PRIOR TO THE
OCCURRENCE OF AN EVENT OF DEFAULT (OR AFTER THE APPLICABLE EVENT OF DEFAULT
SHALL HAVE BEEN FULLY CURED) SHALL BE FOR WELLS FARGO’S OWN ACCOUNT; (D) EACH
PAYMENT BY ANY BORROWER OF PRINCIPAL OF OR INTEREST ON REVOLVING LOANS
(INCLUDING SWING LOANS) OR ANY BANKERS’ ACCEPTANCE, AS THE CASE MAY BE,  WHILE
AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, SHALL BE MADE TO THE
APPLICABLE AGENT FOR THE ACCOUNT OF THE LENDERS PRO RATA IN ACCORDANCE WITH THE
RESPECTIVE UNPAID PRINCIPAL AMOUNTS OF THE OBLIGATIONS HELD BY THE LENDERS (I.E.
SUCH PAYMENTS SHALL BE SHARED BY ALL OF THE LENDERS AND NOT RESTRICTED TO THE
HOLDERS OF THE APPLICABLE NOTES, OR LENDERS HAVING ACCEPTED BANKERS’
ACCEPTANCES, AS THE CASE MAY BE, REGARDLESS OF ANY ATTEMPTED CONTRARY
DESIGNATION BY ANY BORROWER); (E) THE APPLICABLE LENDERS (OTHER THAN THE
APPLICABLE ISSUER) SHALL PURCHASE FROM THE APPLICABLE ISSUER PARTICIPATIONS IN
EACH LETTER OF CREDIT IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENT
PERCENTAGES; AND (F) THE APPLICABLE LENDERS SHALL PURCHASE AND ACCEPT BANKERS’
ACCEPTANCE PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENT PERCENTAGES.

 


4.4                                 CERTAIN ACTIONS, NOTICES, ETC.  NOTICES TO
THE APPLICABLE AGENT OF ANY TERMINATION OR REDUCTION OF ANY OF THE COMMITMENTS
AND OF BORROWINGS AND OPTIONAL PREPAYMENTS OF LOANS AND REQUESTS FOR ISSUANCES
OF LETTERS OF CREDIT AND BANKERS’ ACCEPTANCES SHALL BE IRREVOCABLE AND SHALL BE
EFFECTIVE ONLY IF RECEIVED BY THE APPLICABLE AGENT NOT LATER THAN (I) NOON
HOUSTON, TEXAS

 

63

--------------------------------------------------------------------------------


 


TIME (IN THE CASE OF U.S. REVOLVING LOANS WHICH ARE SAME DAY FUNDINGS), (II)
11:00 A.M. HOUSTON, TEXAS TIME (IN THE CASE OF U.S. REVOLVING LOANS WHICH ARE
NOT SAME DAY FUNDINGS AND U.S. LETTERS OF CREDIT), (III) 12:00 NOON CALGARY,
ALBERTA TIME (IN THE CASE OF CANADIAN REVOLVING LOANS WHICH ARE NOT SAME DAY
FUNDINGS, BANKERS’ ACCEPTANCES AND CANADIAN LETTERS OF CREDIT), (IV) 10:00 A.M.
CALGARY, ALBERTA TIME (IN THE CASE OF CANADIAN REVOLVING LOANS WHICH ARE SAME
DAY FUNDINGS), (V) 11:00 A.M. LONDON, UNITED KINGDOM TIME (IN THE CASE OF U.K.
REVOLVING LOANS WHICH ARE NOT SAME DAY FUNDINGS AND U.K. LETTERS OF CREDIT),
(VI) 10:00 A.M. LONDON, UNITED KINGDOM TIME (IN THE CASE OF U.K. REVOLVING LOANS
WHICH ARE SAME DAY FUNDINGS), (VII) 11:00 A.M. SINGAPORE TIME (IN THE CASE OF
SINGAPORE REVOLVING LOANS WHICH ARE NOT SAME DAY FUNDINGS AND SINGAPORE LETTERS
OF CREDIT) OR (VIII) 10:00 A.M. SINGAPORE TIME (IN THE CASE OF SINGAPORE
REVOLVING LOANS WHICH ARE SAME DAY FUNDINGS) IN EACH CASE, ON THE NUMBER OF
BUSINESS DAYS PRIOR TO THE DATE OF (OR ON, AS APPLICABLE) THE RELEVANT
TERMINATION, REDUCTION, BORROWING AND/OR PREPAYMENT SPECIFIED BELOW:

 

 

 

Number of Business

 

 

 

Days Prior Notice

 

 

 

 

 

Section 2.4(d) Reallocations

 

10

 

 

 

 

 

Termination or Reduction of Commitments

 

5

 

 

 

 

 

Borrowings or prepayments of Swing Loans

 

same day

 

 

 

 

 

Increase of U.S. Commitments (pursuant to Section 2.4(c) hereof)

 

10

 

 

 

 

 

Repayment of Base Rate Borrowings

 

same day

 

 

 

 

 

Repayment of LIBOR Borrowings

 

3

 

 

 

 

 

Base Rate Borrowings and Canadian Prime Loans

 

1

 

 

 

 

 

Letter of Credit issuance

 

2 (or such shorter period as may be acceptable to the applicable Issuer)

 

 

 

 

 

LIBOR Borrowings

 

3 LIBOR Business Days

 

 

 

 

 

Bankers’ Acceptances

 

2

 

 

64

--------------------------------------------------------------------------------


 

Each such notice of termination or reduction shall specify the amount of the
applicable  Commitment to be terminated or reduced.  Each such notice of
borrowing or prepayment shall specify the amount of the Loans to be borrowed or
prepaid and the date of borrowing or prepayment (which shall be a Business
Day).  The applicable Agent shall promptly notify the affected Lenders of the
contents of each such notice.

 


4.5                                 NON-RECEIPT OF FUNDS BY ANY AGENT.  UNLESS
THE APPLICABLE AGENT SHALL HAVE BEEN NOTIFIED BY A LENDER OR A BORROWER (THE
“PAYOR”) PRIOR TO THE DATE ON WHICH SUCH LENDER IS TO MAKE PAYMENT TO SUCH AGENT
OF THE PROCEEDS OF A LOAN (OR FUNDING OF A DRAWING UNDER A LETTER OF CREDIT OR
REIMBURSEMENT WITH RESPECT TO ANY DRAWING UNDER A LETTER OF CREDIT OR FUNDING OF
A PAYMENT UNDER A BANKERS’ ACCEPTANCE OR REIMBURSEMENT WITH RESPECT TO ANY
PAYMENT UNDER A BANKERS’ ACCEPTANCE) TO BE MADE BY IT HEREUNDER OR ON WHICH THE
APPLICABLE BORROWER IS TO MAKE A PAYMENT TO SUCH AGENT FOR THE ACCOUNT OF ONE OR
MORE OF THE LENDERS, AS THE CASE MAY BE (SUCH PAYMENT BEING HEREIN CALLED THE
“REQUIRED PAYMENT”), WHICH NOTICE SHALL BE EFFECTIVE UPON RECEIPT, THAT THE
PAYOR DOES NOT INTEND TO MAKE THE REQUIRED PAYMENT TO SUCH AGENT ON THE DUE
DATE, THE APPLICABLE AGENT MAY ASSUME THAT THE REQUIRED PAYMENT HAS BEEN MADE
AND MAY, IN RELIANCE UPON SUCH ASSUMPTION (BUT SHALL NOT BE REQUIRED TO), MAKE
THE AMOUNT THEREOF AVAILABLE TO THE INTENDED RECIPIENT ON SUCH DATE AND, IF THE
PAYOR HAS NOT IN FACT MADE THE REQUIRED PAYMENT TO SUCH AGENT, THE RECIPIENT OF
SUCH PAYMENT (OR, IF SUCH RECIPIENT IS THE BENEFICIARY OF A LETTER OF CREDIT,
THE APPLICABLE BORROWER AND, IF SUCH BORROWER FAILS TO PAY THE AMOUNT THEREOF TO
THE APPLICABLE AGENT FORTHWITH UPON DEMAND, THE APPLICABLE LENDERS RATABLY IN
PROPORTION TO THEIR RESPECTIVE COMMITMENT PERCENTAGES) SHALL, ON DEMAND, PAY TO
SUCH AGENT THE AMOUNT MADE AVAILABLE BY SUCH AGENT, TOGETHER WITH INTEREST
THEREON IN RESPECT OF THE PERIOD COMMENCING ON THE DATE SUCH AMOUNT WAS SO MADE
AVAILABLE BY SUCH AGENT UNTIL THE DATE AGENT RECOVERS SUCH AMOUNT AT A RATE PER
ANNUM FOR SUCH PERIOD EQUAL TO (I) IN RESPECT OF OBLIGATIONS WHICH ARE
DENOMINATED IN DOLLARS, THE FEDERAL FUNDS RATE AND (II) IN RESPECT OF CANADIAN
OBLIGATIONS WHICH ARE DENOMINATED IN CANADIAN DOLLARS, THE CDOR RATE.

 


4.6                                 SHARING OF PAYMENTS, ETC.  IF A LENDER SHALL
OBTAIN PAYMENT OF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN MADE BY IT UNDER THIS
AGREEMENT (OTHER THAN SWING LOANS), ON ANY REIMBURSEMENT OBLIGATION OR ON ANY
OTHER OBLIGATION THEN DUE TO SUCH LENDER HEREUNDER, THROUGH THE EXERCISE OF ANY
RIGHT OF SET-OFF (INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF SETOFF OR LIEN
GRANTED UNDER SECTION 9.2 HEREOF), BANKER’S LIEN, COUNTERCLAIM OR SIMILAR RIGHT,
OR OTHERWISE, IT SHALL PROMPTLY PURCHASE FROM THE OTHER LENDERS PARTICIPATIONS
IN THE LOANS MADE, OR REIMBURSEMENT OBLIGATIONS OR OTHER OBLIGATIONS HELD, BY
THE OTHER LENDERS IN SUCH AMOUNTS, AND MAKE SUCH OTHER ADJUSTMENTS FROM TIME TO
TIME AS SHALL BE EQUITABLE TO THE END THAT ALL THE LENDERS SHALL SHARE THE
BENEFIT OF SUCH PAYMENT (NET OF ANY EXPENSES WHICH MAY BE INCURRED BY SUCH
LENDER IN OBTAINING OR PRESERVING SUCH BENEFIT) PRO RATA IN ACCORDANCE WITH THE
UNPAID OBLIGATIONS THEN DUE TO EACH OF THEM.  TO SUCH END, ALL THE LENDERS SHALL
MAKE APPROPRIATE ADJUSTMENTS AMONG THEMSELVES (BY THE RESALE OF PARTICIPATIONS
SOLD OR OTHERWISE) IF SUCH PAYMENT IS RESCINDED OR MUST OTHERWISE BE RESTORED. 
SUBJECT TO SECTION 4.2 HEREOF, EACH BORROWER AGREES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER SO PURCHASING A
PARTICIPATION IN THE LOANS MADE, OR REIMBURSEMENT OBLIGATIONS OR OTHER
OBLIGATIONS HELD, BY OTHER LENDERS MAY EXERCISE ALL RIGHTS OF SET-OFF, BANKERS’
LIEN, COUNTERCLAIM OR SIMILAR RIGHTS WITH RESPECT TO SUCH PARTICIPATION AS FULLY
AS IF SUCH LENDER WERE A DIRECT HOLDER OF LOANS, REIMBURSEMENT OBLIGATIONS OR
OTHER OBLIGATIONS IN THE AMOUNT OF SUCH PARTICIPATION.  NOTHING CONTAINED HEREIN
SHALL REQUIRE ANY LENDER TO EXERCISE ANY SUCH RIGHT OR SHALL AFFECT THE RIGHT OF


 

65

--------------------------------------------------------------------------------


 


ANY LENDER TO EXERCISE, AND RETAIN THE BENEFITS OF EXERCISING, ANY SUCH RIGHT
WITH RESPECT TO ANY OTHER INDEBTEDNESS OR OBLIGATION OF ANY BORROWER.

 


5.                                       CONDITIONS PRECEDENT.

 


5.1                                 INITIAL LOANS, LETTERS OF CREDIT AND
BANKERS’ ACCEPTANCES.  THE OBLIGATION OF EACH LENDER OR EACH ISSUER TO MAKE ITS
INITIAL LOANS OR ISSUE OR PARTICIPATE IN THE INITIAL LETTER OF CREDIT HEREUNDER
OR TO ACCEPT AND PURCHASE ITS INITIAL BANKERS’ ACCEPTANCE HEREUNDER (WHICHEVER
SHALL FIRST OCCUR) IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT, EACH OF
WHICH SHALL HAVE BEEN FULFILLED OR WAIVED TO THE SATISFACTION OF THE MAJORITY
LENDERS (OR BY ALL OF THE LENDERS TO THE EXTENT THAT SUCH WAIVER REQUIRES
UNANIMOUS CONSENT UNDER SECTION 11.5 HEREOF):

 


(A)                                  AUTHORIZATION AND STATUS.  AGENTS SHALL
HAVE RECEIVED (I) COPIES OF THE ORGANIZATIONAL DOCUMENTS OF EACH OBLIGOR
CERTIFIED AS TRUE AND CORRECT BY ITS SECRETARY, ASSISTANT SECRETARY OR OTHER
EQUIVALENT OFFICER, (II) EVIDENCE REASONABLY SATISFACTORY TO AGENTS OF ALL
ACTION TAKEN BY EACH OBLIGOR AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THE LOAN DOCUMENTS AND ALL OTHER DOCUMENTS RELATED TO THIS AGREEMENT TO WHICH
IT IS A PARTY (INCLUDING, WITHOUT LIMITATION, A CERTIFICATE OF THE SECRETARY,
ASSISTANT SECRETARY OR OTHER EQUIVALENT OFFICER OF EACH SUCH PARTY WHICH IS A
CORPORATION SETTING FORTH THE RESOLUTIONS OF ITS BOARD OF DIRECTORS AUTHORIZING
THE TRANSACTIONS CONTEMPLATED THEREBY), AND (III) SUCH CERTIFICATES AS MAY BE
APPROPRIATE TO DEMONSTRATE THE QUALIFICATION AND, IF RELEVANT, GOOD STANDING OF
EACH OBLIGOR IN THE JURISDICTION OF ITS ORGANIZATION AND IN EACH OTHER
JURISDICTION WHERE THE FAILURE IN WHICH TO QUALIFY COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

 


(B)                                 INCUMBENCY.  EACH OBLIGOR SHALL HAVE
DELIVERED TO AGENTS A CERTIFICATE IN RESPECT OF THE NAME AND SIGNATURE OF EACH
OF THE OFFICERS OR OTHER AUTHORIZED INDIVIDUALS (I) WHO ARE AUTHORIZED TO SIGN
ON ITS BEHALF THE APPLICABLE LOAN DOCUMENTS AND (II) WHO WILL, UNTIL REPLACED BY
OTHER OFFICER(S) OR OTHER AUTHORIZED INDIVIDUAL(S) DULY AUTHORIZED FOR THAT
PURPOSE, ACT AS ITS REPRESENTATIVES FOR THE PURPOSES OF SIGNING DOCUMENTS AND
GIVING NOTICES AND OTHER COMMUNICATIONS IN CONNECTION WITH THE LOAN DOCUMENTS,
ANY LOAN, THE ISSUANCE OF ANY LETTER OF CREDIT OR THE ACCEPTANCE OF ANY BANKERS’
ACCEPTANCE.  EACH AGENT AND EACH LENDER MAY CONCLUSIVELY RELY ON SUCH
CERTIFICATES UNTIL THEY RECEIVE NOTICE IN WRITING FROM THE APPLICABLE OBLIGOR TO
THE CONTRARY.

 


(C)                                  NOTES.  AGENTS SHALL HAVE RECEIVED THE
APPROPRIATE NOTES OF BORROWERS FOR EACH LENDER, DULY COMPLETED AND EXECUTED.

 


(D)                                 LOAN DOCUMENTS AND CONTRIBUTION AGREEMENTS. 
EACH OBLIGOR SHALL HAVE DULY EXECUTED AND DELIVERED THE LOAN DOCUMENTS AND
CONTRIBUTION AGREEMENTS TO WHICH IT IS A PARTY (IN SUCH NUMBER OF COPIES AS
AGENTS SHALL HAVE REQUESTED).  EACH SUCH LOAN DOCUMENT SHALL BE IN SUBSTANTIALLY
THE FORM FURNISHED TO THE LENDERS PRIOR TO THEIR EXECUTION OF THIS AGREEMENT,
TOGETHER WITH SUCH CHANGES THEREIN AS AGENTS MAY APPROVE.

 


(E)                                  SECURITY MATTERS.  ALL SUCH ACTION AS
AGENTS SHALL HAVE REQUESTED TO PERFECT THE LIENS CREATED PURSUANT TO THE
SECURITY DOCUMENTS WHICH ARE IN EFFECT AS OF THE EFFECTIVE DATE SHALL HAVE BEEN
TAKEN, INCLUDING, WITHOUT LIMITATION, WHERE APPLICABLE, THE FILING, RECORDING,
LODGEMENT AND/OR REGISTRATION OF THE SECURITY DOCUMENTS WITH THE APPROPRIATE
GOVERNMENTAL


 

66

--------------------------------------------------------------------------------


 


AUTHORITIES.  AGENTS SHALL ALSO HAVE RECEIVED EVIDENCE SATISFACTORY TO IT THAT
THE LIENS CREATED BY THE SECURITY DOCUMENTS CONSTITUTE FIRST PRIORITY LIENS,
EXCEPT AS EXPRESSLY PROVIDED HEREIN OR THEREIN, INCLUDING, WITHOUT LIMITATION,
DELIVERY OF ALL APPLICABLE STOCK OR SHARE CERTIFICATES OF SUCH SECURITIES TO BE
PLEDGED PURSUANT TO THE SECURITY DOCUMENTS (WITH STOCK POWERS OR SHARE TRANSFER
FORMS EXECUTED IN BLANK). AGENTS SHALL ALSO HAVE RECEIVED ALL UNIFORM COMMERCIAL
CODE SEARCH REPORTS AND OTHER APPLICABLE PERSONAL PROPERTY REGISTRY REPORTS WITH
RESPECT TO THE OBLIGORS, SATISFACTORY TITLE EVIDENCE WITH RESPECT TO REAL
PROPERTY OWNED BY THE OBLIGORS IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT, AND
EXECUTED RELEASES OR ASSIGNMENTS (AS U.S. AGENT MAY REQUIRE) OF ANY PRIOR LIENS
WHICH ARE NOT PERMITTED HEREUNDER.

 


(F)                                    FEES AND EXPENSES. BORROWERS SHALL HAVE
PAID TO AGENTS ALL ACCRUED AND UNPAID FEES IN THE AMOUNTS PREVIOUSLY AGREED UPON
IN WRITING BETWEEN ANY BORROWER AND ANY AGENT.

 


(G)                                 INSURANCE.  BORROWERS SHALL HAVE DELIVERED
TO AGENTS CERTIFICATES OF INSURANCE SATISFACTORY TO AGENTS EVIDENCING THE
EXISTENCE OF ALL INSURANCE REQUIRED TO BE MAINTAINED BY EACH OBLIGOR BY THIS
AGREEMENT AND THE SECURITY DOCUMENTS.

 


(H)                                 OPINIONS OF COUNSEL.  AGENTS SHALL HAVE
RECEIVED SUCH OPINIONS OF COUNSEL TO OBLIGORS AS AGENTS SHALL REASONABLY REQUEST
WITH RESPECT TO OBLIGORS AND THE LOAN DOCUMENTS.

 


(I)                                     CONSENTS.  AGENTS SHALL HAVE RECEIVED
EVIDENCE SATISFACTORY TO THE MAJORITY LENDERS THAT ALL MATERIAL CONSENTS OF EACH
GOVERNMENTAL AUTHORITY AND OF EACH OTHER PERSON, IF ANY, REASONABLY REQUIRED IN
CONNECTION WITH (A) THE LOANS, LETTERS OF CREDIT AND BANKERS’ ACCEPTANCES AND
(B) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS HAVE BEEN SATISFACTORILY OBTAINED.

 


(J)                                     PAYMENT OF EXISTING DEBT.  AGENTS SHALL
HAVE RECEIVED EVIDENCE SATISFACTORY TO THE MAJORITY LENDERS THAT THE U.S.
BORROWER AND ITS SUBSIDIARIES SHALL HAVE BEEN RELEASED (OR WILL, UPON PAYMENT
THEREOF USING THE PROCEEDS OF THE LOANS, BE RELEASED) FROM ALL LIABILITIES AND
OBLIGATIONS IN RESPECT OF ALL BORROWED MONEY INDEBTEDNESS OTHER THAN THE
OBLIGATIONS AND OTHER THAN LIABILITIES AND OBLIGATIONS EXPRESSLY PERMITTED UNDER
SECTION 8.1 HEREOF, AND THAT ANY SUCH BORROWED MONEY INDEBTEDNESS WHICH IS NOT
SO PERMITTED SHALL HAVE BEEN TERMINATED.

 


(K)                                  OTHER DOCUMENTS.  AGENTS SHALL HAVE
RECEIVED SUCH OTHER DOCUMENTS CONSISTENT WITH THE TERMS OF THIS AGREEMENT AND
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY AS AGENTS MAY REASONABLY
REQUEST.

 


5.2                                 ALL LOANS, LETTERS OF CREDIT AND BANKERS’
ACCEPTANCES.  THE OBLIGATION OF EACH LENDER TO MAKE ANY LOAN TO BE MADE BY IT
HEREUNDER OR TO ISSUE OR PARTICIPATE IN ANY LETTER OF CREDIT OR TO ACCEPT AND
PURCHASE ANY BANKERS’ ACCEPTANCE IS SUBJECT TO (A) THE ACCURACY, IN ALL MATERIAL
RESPECTS, ON THE DATE OF SUCH LOAN OR SUCH LETTER OF CREDIT ISSUANCE OR SUCH
BANKERS’ ACCEPTANCE ACCEPTANCE AND PURCHASE OF ALL REPRESENTATIONS AND
WARRANTIES OF EACH OBLIGOR CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; (B) THE APPLICABLE AGENT SHALL HAVE RECEIVED THE FOLLOWING, ALL OF
WHICH SHALL BE DULY EXECUTED AND IN PROPER FORM: (1) A REQUEST FOR EXTENSION OF
CREDIT AS TO A LOAN, LETTER OF CREDIT OR BANKERS’ ACCEPTANCE, AS THE CASE MAY
BE, BY THE TIME AND ON THE BUSINESS DAY SPECIFIED UNDER SECTION 4.4 HEREOF, (2)
IN THE CASE OF A LETTER OF CREDIT, AN APPLICATION, AND (3) SUCH OTHER DOCUMENTS
AS THE APPLICABLE AGENT MAY REASONABLY


 

67

--------------------------------------------------------------------------------


 


REQUIRE; (C) PRIOR TO THE MAKING OF SUCH LOAN OR THE ISSUANCE OF SUCH LETTER OF
CREDIT OR THE ACCEPTANCE AND PURCHASE OF SUCH BANKERS’ ACCEPTANCE, THERE SHALL
HAVE OCCURRED NO EVENT WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; (D) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; (E) IN THE CASE OF A U.S. REVOLVING LOAN, ALL SWING LOANS THEN
OUTSTANDING SHALL HAVE BEEN PAID OR SHALL BE PAID WITH THE PROCEEDS OF SUCH U.S.
REVOLVING LOAN; AND (F) THE MAKING OF SUCH LOAN OR THE ISSUANCE OF SUCH LETTER
OF CREDIT OR THE ACCEPTANCE AND PURCHASE OF SUCH BANKERS’ ACCEPTANCE SHALL NOT
BE ILLEGAL OR PROHIBITED BY ANY APPLICABLE LEGAL REQUIREMENT.  ANY AGENT MAY
CONDITION ANY LOAN HEREUNDER OR THE ISSUANCE OF ANY LETTER OF  CREDIT HEREUNDER
OR THE ACCEPTANCE AND PURCHASE OF ANY BANKERS’ ACCEPTANCE HEREUNDER UPON SUCH
CONFIRMATION AS SUCH AGENT MAY REASONABLY REQUIRE REGARDING THE THEN CURRENT
OUTSTANDING BALANCES OF THE LOANS, LETTERS OR CREDIT, BANKERS’ ACCEPTANCE AND
COMMITMENTS UNDER THE ADMINISTRATION OF ANY OTHER AGENT.  THE SUBMISSION BY ANY
BORROWER OF A REQUEST FOR EXTENSION OF CREDIT SHALL BE DEEMED TO BE A
REPRESENTATION AND WARRANTY THAT THE CONDITIONS PRECEDENT TO THE APPLICABLE LOAN
OR LETTER OF CREDIT OR BANKERS’ ACCEPTANCE HAVE BEEN SATISFIED.

 


6.                                       REPRESENTATIONS AND WARRANTIES.

 

To induce Agents, the Issuers and the Lenders to enter into this Agreement and
to make the Loans and issue or participate in the Letters of Credit and accept
and purchase Bankers’ Acceptances, each Borrower represents and warrants (such
representations and warranties to survive any investigation and the making of
the Loans and the issuance of any Letters of Credit and the acceptance and
purchase of any Bankers’ Acceptances) to the Lenders, Issuers and Agents as
follows:

 


6.1                                 ORGANIZATION.  EACH OBLIGOR (OTHER THAN U.K.
BORROWER AND SINGAPORE BORROWER) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION.  U.K. BORROWER
IS DULY INCORPORATED AND VALIDLY EXISTING UNDER THE LAWS OF ENGLAND AND WALES. 
SINGAPORE BORROWER IS DULY INCORPORATED AND VALIDLY EXISTING UNDER THE LAWS OF
SINGAPORE.  EACH OBLIGOR (A) HAS ALL NECESSARY POWER AND AUTHORITY TO CONDUCT
ITS BUSINESS AS PRESENTLY CONDUCTED; AND (B) IS DULY QUALIFIED TO DO BUSINESS
AND IN GOOD STANDING, IF APPLICABLE, IN THE JURISDICTION OF ITS ORGANIZATION AND
IN ALL JURISDICTIONS IN WHICH THE FAILURE TO SO QUALIFY COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


6.2                                 FINANCIAL STATEMENTS.  BORROWERS HAVE
FURNISHED TO AGENTS (I) AUDITED CONSOLIDATED FINANCIAL STATEMENTS (INCLUDING A
BALANCE SHEET) AS TO U.S. BORROWER AND ITS CONSOLIDATED SUBSIDIARIES THAT FAIRLY
PRESENT IN ALL MATERIAL RESPECTS, IN ACCORDANCE WITH GAAP, THE CONSOLIDATED
FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS OF U.S. BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF THE FISCAL YEAR ENDED JULY 31, 2005
AND (II) UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (INCLUDING A BALANCE SHEET)
AS TO U.S. BORROWER AND ITS CONSOLIDATED SUBSIDIARIES THAT FAIRLY PRESENT IN ALL
MATERIAL RESPECTS, IN ACCORDANCE WITH GAAP, THE CONSOLIDATED FINANCIAL CONDITION
AND THE RESULTS OF OPERATIONS OF U.S. BORROWER AND ITS CONSOLIDATED SUBSIDIARIES
AS AT THE END OF THE FISCAL QUARTER ENDED OCTOBER 31, 2005.  NO EVENTS,
CONDITIONS OR CIRCUMSTANCES HAVE OCCURRED FROM THE DATE THAT THE FINANCIAL
STATEMENTS WERE DELIVERED TO AGENT THROUGH THE EFFECTIVE DATE WHICH WOULD CAUSE
SAID FINANCIAL STATEMENTS TO BE MISLEADING IN ANY MATERIAL RESPECT.  THERE ARE
NO MATERIAL INSTRUMENTS OR LIABILITIES WHICH SHOULD BE REFLECTED IN SUCH
FINANCIAL STATEMENTS PROVIDED TO AGENT WHICH ARE NOT SO REFLECTED.

 

68

--------------------------------------------------------------------------------


 


6.3                                 ENFORCEABLE OBLIGATIONS; AUTHORIZATION.  THE
LOAN DOCUMENTS TO WHICH THE APPLICABLE OBLIGORS ARE PARTIES ARE LEGAL, VALID AND
BINDING OBLIGATIONS OF EACH APPLICABLE OBLIGOR, ENFORCEABLE AGAINST EACH
APPLICABLE OBLIGOR IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY AND OTHER SIMILAR LAWS AND JUDICIAL DECISIONS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS BY THE RESPECTIVE
OBLIGORS (A) HAVE ALL BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE (OR
ANALOGOUS) ACTION; (B) ARE WITHIN THE CORPORATE (OR ANALOGOUS) POWER AND
AUTHORITY OF EACH APPLICABLE OBLIGOR; (C) DO NOT AND WILL NOT CONTRAVENE OR
VIOLATE ANY LEGAL REQUIREMENT APPLICABLE TO ANY APPLICABLE OBLIGOR OR THE
ORGANIZATIONAL DOCUMENTS OF ANY APPLICABLE OBLIGOR, THE CONTRAVENTION OR
VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; (D) DO NOT AND WILL NOT RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT
UNDER, ANY AGREEMENT OR INSTRUMENT BY WHICH ANY OBLIGOR OR ANY OF ITS PROPERTY
MAY BE BOUND, THE BREACH OR CONTRAVENTION OF WHICH MIGHT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, AND (E) DO NOT AND WILL NOT RESULT IN THE
CREATION OF ANY LIEN UPON ANY PROPERTY OF ANY OBLIGOR, EXCEPT IN FAVOR OF AGENTS
AS EXPRESSLY CONTEMPLATED HEREIN OR IN THE OTHER LOAN DOCUMENTS, AND EXCEPT FOR
PERMITTED LIENS.  ALL NECESSARY PERMITS, REGISTRATIONS AND CONSENTS FOR SUCH
MAKING AND PERFORMANCE HAVE BEEN OBTAINED.  EXCEPT AS OTHERWISE EXPRESSLY STATED
IN THE SECURITY DOCUMENTS, THE LIENS OF THE LOAN DOCUMENTS WILL, UPON THE DUE
EXECUTION AND DELIVERY OF THE SECURITY DOCUMENTS, AND THE MAKING OF ALL FILINGS
AND REGISTRATIONS, PAYMENT OF ALL REGISTRATION, FILING AND OTHER FEES AND THE
COMPLETION OF ALL OTHER REQUIRED FORMALITIES, CONSTITUTE VALID AND PERFECTED
FIRST AND PRIOR LIENS ON THE PROPERTY DESCRIBED THEREIN, SUBJECT TO NO OTHER
LIENS WHATSOEVER EXCEPT PERMITTED LIENS.

 


6.4                                 OTHER DEBT.  NO OBLIGOR IS IN DEFAULT IN THE
PAYMENT OF ANY OTHER BORROWED MONEY INDEBTEDNESS OR UNDER ANY AGREEMENT,
MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT OR LEASE TO WHICH IT IS A PARTY AND
WHICH DEFAULT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


6.5                                 LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE
6.5 HERETO, THERE IS NO MATERIAL LITIGATION OR ADMINISTRATIVE PROCEEDING, TO THE
KNOWLEDGE OF ANY EXECUTIVE OFFICER OF ANY BORROWER, PENDING OR THREATENED
AGAINST, NOR ANY OUTSTANDING JUDGMENT, ORDER OR DECREE AGAINST, ANY OBLIGOR
BEFORE OR BY ANY GOVERNMENTAL AUTHORITY WHICH IF DETERMINED IN A MANNER ADVERSE
TO SUCH OBLIGOR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
NO OBLIGOR IS IN DEFAULT WITH RESPECT TO ANY JUDGMENT, ORDER OR DECREE OF ANY
GOVERNMENTAL AUTHORITY WHERE SUCH DEFAULT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


6.6                                 TITLE.  EACH OBLIGOR HAS GOOD AND DEFENSIBLE
TITLE TO THE COLLATERAL, IF ANY, PLEDGED (OR PURPORTED TO BE PLEDGED) BY SUCH
OBLIGOR PURSUANT TO THE SECURITY DOCUMENTS, FREE AND CLEAR OF ALL LIENS (EXCEPT
LIENS PERMITTED UNDER SECTION 8.2 HEREOF AND LIENS ARISING PURSUANT TO THE LOAN
DOCUMENTS).

 


6.7                                 TAXES.  EACH OBLIGOR HAS FILED ALL TAX
RETURNS REQUIRED TO HAVE BEEN FILED BY IT AND PAID ALL TAXES SHOWN THEREON TO BE
DUE, EXCEPT THOSE FOR WHICH EXTENSIONS HAVE BEEN OBTAINED AND THOSE WHICH ARE
BEING CONTESTED IN GOOD FAITH OR WHERE THE FAILURE TO MAKE REQUIRED FILINGS OR
PAY REQUIRED TAXES COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 

69

--------------------------------------------------------------------------------


 


6.8                                 REGULATIONS U AND X.  NONE OF THE PROCEEDS
OF ANY LOAN OR PROCEEDS FROM THE ACCEPTANCE AND PURCHASE OF BANKERS’ ACCEPTANCES
WILL BE USED FOR THE PURPOSE OF PURCHASING OR CARRYING DIRECTLY OR INDIRECTLY
ANY MARGIN STOCK OR FOR ANY OTHER PURPOSE THAT WOULD CONSTITUTE A “PURPOSE
CREDIT” WITHIN THE MEANING OF REGULATIONS U AND X OF THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM, AS ANY OF THEM MAY BE AMENDED FROM TIME TO TIME.

 


6.9                                 SUBSIDIARIES.  AS OF THE EFFECTIVE DATE,
U.S. BORROWER HAS NO SUBSIDIARIES OTHER THAN AS SET FORTH ON SCHEDULE 6.9
HERETO.  AS OF THE EFFECTIVE DATE, THE PERCENTAGE OF THE ISSUED AND OUTSTANDING
EQUITY INTERESTS IN EACH APPLICABLE SUBSIDIARY WHICH IS OWNED BY U.S. BORROWER
AND/OR ONE OR MORE OF ITS SUBSIDIARIES IS SET FORTH ON SCHEDULE 6.9 HERETO.

 


6.10                           NO UNTRUE OR MISLEADING STATEMENTS.  NO DOCUMENT,
INSTRUMENT OR OTHER WRITING FURNISHED TO THE LENDERS BY OR ON BEHALF OF ANY
OBLIGOR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN ANY LOAN DOCUMENT
CONTAINS ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMITS TO STATE ANY SUCH FACT
NECESSARY TO MAKE THE REPRESENTATIONS, WARRANTIES AND OTHER STATEMENTS CONTAINED
HEREIN OR IN SUCH OTHER DOCUMENT, INSTRUMENT OR WRITING NOT MISLEADING IN ANY
MATERIAL RESPECT.

 


6.11                           ERISA.  EXCEPT AS COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, WITH RESPECT TO EACH PLAN, EACH
BORROWER AND EACH MEMBER OF THE CONTROLLED GROUP HAS FULFILLED ITS OBLIGATIONS,
INCLUDING OBLIGATIONS UNDER THE MINIMUM FUNDING STANDARDS OF ERISA AND THE CODE
AND IS IN COMPLIANCE WITH THE PROVISIONS OF ERISA AND THE CODE.  NO EVENT HAS
OCCURRED WHICH COULD RESULT IN A LIABILITY OF ANY BORROWER OR ANY MEMBER OF THE
CONTROLLED GROUP TO THE PBGC OR A PLAN (OTHER THAN TO MAKE CONTRIBUTIONS IN THE
ORDINARY COURSE) THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NO LIEN PROVIDED UNDER SECTION 4068 OF ERISA HAS ATTACHED TO ANY
PROPERTY OF ANY BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP.  EXCEPT AS COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THERE ARE NO
UNFUNDED LIABILITIES IN RESPECT OF ANY PLAN AS OF THE DATE HEREOF AND NO
“PROHIBITED TRANSACTION” HAS OCCURRED WITH RESPECT TO ANY PLAN.

 


6.12                           INVESTMENT COMPANY ACT.  NO OBLIGOR IS AN
INVESTMENT COMPANY WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED, OR, DIRECTLY OR INDIRECTLY, CONTROLLED BY OR ACTING ON BEHALF OF ANY
PERSON WHICH IS AN INVESTMENT COMPANY, WITHIN THE MEANING OF SAID ACT.

 


6.13                           SOLVENCY.  NEITHER THE U.S. BORROWER NOR ANY OF
ITS SUBSIDIARIES WHICH ARE DOMESTIC SUBSIDIARIES IS “INSOLVENT,” AS SUCH TERM IS
USED AND DEFINED IN (I) THE BANKRUPTCY CODE AND (II) THE FRAUDULENT CONVEYANCE
STATUTES OF THE STATE OF TEXAS OR OF ANY JURISDICTION IN WHICH ANY OF THE
COLLATERAL MAY BE LOCATED.  NEITHER ANY CANADIAN BORROWER NOR ANY OF ITS
SUBSIDIARIES IS “INSOLVENT” AS DEFINED IN THE BANKRUPTCY CODE.  NEITHER THE U.K.
BORROWER NOR ANY OF ITS SUBSIDIARIES IS UNABLE TO PAY ITS DEBTS WITHIN THE
MEANING OF SECTION 123 OF THE INSOLVENCY ACT 1986 (ENGLAND AND WALES).  NEITHER
THE SINGAPORE BORROWER NOR ANY OF ITS SUBSIDIARIES IS UNABLE TO PAY ITS DEBTS
WITHIN THE MEANING OF THE STATUTE DESCRIBED IN CLAUSE (IV) OF THE DEFINITION OF
“BANKRUPTCY CODE” SET FORTH IN SECTION 1.1 HEREOF.

 

70

--------------------------------------------------------------------------------


 


6.14                           FISCAL YEAR.  THE FISCAL YEAR OF EACH OBLIGOR
(OTHER THAN VERITAS ENERGY SERVICES PARTNERSHIP) ENDS ON JULY 31.  THE FISCAL
YEAR OF VERITAS ENERGY SERVICES PARTNERSHIP ENDS ON NOVEMBER 30.

 


6.15                           COMPLIANCE.  EACH OBLIGOR IS IN COMPLIANCE WITH
ALL LEGAL REQUIREMENTS APPLICABLE TO IT, EXCEPT TO THE EXTENT THAT THE FAILURE
TO COMPLY THEREWITH COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 


6.16                           ENVIRONMENTAL MATTERS.  EACH OBLIGOR HAS, TO THE
BEST KNOWLEDGE OF ITS EXECUTIVE OFFICERS, OBTAINED AND MAINTAINED IN EFFECT ALL
ENVIRONMENTAL PERMITS (OR THE APPLICABLE PERSON HAS INITIATED THE NECESSARY
STEPS TO TRANSFER THE ENVIRONMENTAL PERMITS INTO ITS NAME OR OBTAIN SUCH
PERMITS), THE FAILURE TO OBTAIN OR MAINTAIN WHICH COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  EACH OBLIGOR AND ITS PROPERTIES, BUSINESS
AND OPERATIONS HAVE BEEN AND ARE, TO THE BEST KNOWLEDGE OF ITS EXECUTIVE
OFFICERS, IN COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF ENVIRONMENTAL LAW
AND ENVIRONMENTAL PERMITS THE FAILURE TO COMPLY WITH WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  TO THE BEST KNOWLEDGE OF THE
EXECUTIVE OFFICERS OF U.S. BORROWER (AFTER MAKING REASONABLE INQUIRY OF THE
PERSONNEL AND RECORDS OF THE APPLICABLE OBLIGORS), EACH OBLIGOR AND ITS
PROPERTIES, BUSINESS AND OPERATIONS ARE NOT SUBJECT TO ANY (A) ENVIRONMENTAL
CLAIMS OR (B)  ENVIRONMENTAL LIABILITIES, IN EITHER CASE DIRECT OR CONTINGENT,
ARISING FROM OR BASED UPON ANY ACT, OMISSION, EVENT, CONDITION OR CIRCUMSTANCE
OCCURRING OR EXISTING ON OR PRIOR TO THE DATE HEREOF WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NONE OF THE OFFICERS OF ANY OBLIGOR
HAS RECEIVED ANY NOTICE OF ANY VIOLATION OR ALLEGED VIOLATION OF ANY
REQUIREMENTS OF ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT OR ANY ENVIRONMENTAL
CLAIM IN CONNECTION WITH ITS PROPERTIES, LIABILITIES, CONDITION (FINANCIAL OR
OTHERWISE), BUSINESS OR OPERATIONS WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  TO THE BEST KNOWLEDGE OF THE EXECUTIVE OFFICERS OF
U.S. BORROWER (AFTER MAKING REASONABLE INQUIRY OF THE PERSONNEL AND RECORDS OF
THE APPLICABLE OBLIGORS), NONE OF THE BORROWERS KNOWS OF ANY EVENT OR CONDITION
WITH RESPECT TO CURRENTLY ENACTED REQUIREMENTS OF ENVIRONMENTAL LAWS PRESENTLY
SCHEDULED TO BECOME EFFECTIVE IN THE FUTURE WITH RESPECT TO ANY OF THE
PROPERTIES OF ANY OBLIGOR WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, FOR WHICH THE APPLICABLE OBLIGOR HAS NOT MADE GOOD FAITH
PROVISIONS IN ITS BUSINESS PLAN AND PROJECTIONS OF FINANCIAL PERFORMANCE.

 


6.17                           COLLATERAL AS OF THE EFFECTIVE DATE.  THE
COLLATERAL SECURING THE U.S. OBLIGATIONS AS OF THE EFFECTIVE DATE INCLUDES ALL
REQUIRED U.S. COLLATERAL AS OF THE EFFECTIVE DATE.  THE COLLATERAL SECURING THE
CANADIAN OBLIGATIONS AS OF THE EFFECTIVE DATE INCLUDES ALL REQUIRED CANADIAN
COLLATERAL AS OF THE EFFECTIVE DATE.  THE COLLATERAL SECURING THE SINGAPORE
OBLIGATIONS AS OF THE EFFECTIVE DATE INCLUDES ALL REQUIRED SINGAPORE COLLATERAL
AS OF THE EFFECTIVE DATE.  THE COLLATERAL SECURING THE U.K. OBLIGATIONS AS OF
THE EFFECTIVE DATE INCLUDES ALL REQUIRED U.K. COLLATERAL AS OF THE EFFECTIVE
DATE.  ALL CERTIFICATES EVIDENCING ANY APPLICABLE EQUITY INTERESTS INCLUDED
WITHIN THE COLLATERAL HAVE BEEN DELIVERED TO THE APPLICABLE AGENT (OR THE PERSON
HOLDING THE SAME SHALL HAVE BEEN INSTRUCTED TO DELIVER IT TO THE APPLICABLE
AGENT IN A MANNER REASONABLY ACCEPTABLE TO U.S. AGENT), DULY ENDORSED IN SUCH
MANNER AS THE APPLICABLE AGENT SHALL REQUEST AND ACCOMPANIED BY STOCK POWERS
EXECUTED IN BLANK, AND ALL APPLICABLE PROMISSORY NOTES OR OTHER EVIDENCE OF
INDEBTEDNESS INCLUDED WITHIN THE COLLATERAL HAVE BEEN DELIVERED TO THE
APPLICABLE AGENT (OR THE PERSON HOLDING THE SAME SHALL HAVE BEEN INSTRUCTED TO
DELIVER IT TO THE


 

71

--------------------------------------------------------------------------------


 


APPLICABLE AGENT IN A MANNER REASONABLY ACCEPTABLE TO U.S. AGENT), DULY ENDORSED
IN SUCH MANNER AS THE APPLICABLE AGENT SHALL REQUEST).

 


7.                                       AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees with Agents and the Lenders that prior to the
payment of all Obligations and the termination of all Commitments it will do or
cause to be done, and cause each other Obligor (unless limited by the language
of the applicable provision to less than all of the Obligors) to do or cause to
be done, each and all of the following:

 


7.1                                 TAXES, EXISTENCE, REGULATIONS, PROPERTY,
ETC.  AT ALL TIMES, EXCEPT WHERE FAILURE OR NONCOMPLIANCE COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT: (A) PAY WHEN DUE ALL TAXES AND
GOVERNMENTAL CHARGES OF EVERY KIND UPON IT OR AGAINST ITS INCOME, PROFITS OR
PROPERTY, UNLESS AND ONLY TO THE EXTENT THAT THE SAME SHALL BE CONTESTED IN GOOD
FAITH AND ADEQUATE RESERVES IN ACCORDANCE WITH GAAP HAVE BEEN ESTABLISHED
THEREFOR; (B) EXCEPT AS PERMITTED BY SECTION 8.4, DO ALL THINGS NECESSARY TO
PRESERVE ITS EXISTENCE, QUALIFICATIONS, RIGHTS AND FRANCHISES; (C) COMPLY WITH
ALL APPLICABLE LEGAL REQUIREMENTS (INCLUDING WITHOUT LIMITATION REQUIREMENTS OF
ENVIRONMENTAL LAW) IN RESPECT OF THE CONDUCT OF ITS BUSINESS AND THE OWNERSHIP
OF ITS PROPERTY; AND (D) CAUSE ITS PROPERTY TO BE PROTECTED, MAINTAINED AND KEPT
IN GOOD REPAIR, ORDINARY WEAR AND TEAR EXCEPTED, AND MAKE ALL REPLACEMENTS AND
ADDITIONS TO SUCH PROPERTY AS MAY BE REASONABLY NECESSARY TO CONDUCT ITS
BUSINESS PROPERLY AND EFFICIENTLY IN ACCORDANCE WITH PAST PRACTICES.

 


7.2                                 FINANCIAL STATEMENTS AND INFORMATION. 
FURNISH TO AGENTS AND EACH LENDER EACH OF THE FOLLOWING: (A) WITHIN 5 BUSINESS
DAYS AFTER THE REQUIRED SEC FILING DATE FOR EACH FISCAL YEAR, ANNUAL FINANCIAL
STATEMENTS OF U.S. BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS FILED WITH THE
SEC; (B) WITHIN 5 BUSINESS DAYS AFTER THE REQUIRED SEC FILING DATE FOR EACH
FISCAL QUARTER, QUARTERLY FINANCIAL STATEMENTS OF U.S. BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS FILED WITH THE SEC; (C) CONCURRENTLY WITH THE
FINANCIAL STATEMENTS PROVIDED FOR IN SUBSECTIONS 7.2(A) AND (B) HEREOF, SUCH
SCHEDULES, COMPUTATIONS AND OTHER INFORMATION, IN REASONABLE DETAIL, AS MAY BE
REASONABLY REQUIRED BY AGENTS TO DEMONSTRATE COMPLIANCE WITH THE COVENANTS SET
FORTH HEREIN OR REFLECTING ANY NON-COMPLIANCE THEREWITH AS OF THE APPLICABLE
DATE, ALL CERTIFIED AND SIGNED BY A DULY AUTHORIZED OFFICER OF U.S. BORROWER AS
TRUE AND CORRECT IN ALL MATERIAL RESPECTS TO THE BEST KNOWLEDGE OF SUCH OFFICER
AND, COMMENCING WITH THE QUARTERLY FINANCIAL STATEMENTS PREPARED AS OF JANUARY
31, 2006, A COMPLIANCE CERTIFICATE (“COMPLIANCE CERTIFICATE”) SUBSTANTIALLY IN
THE FORM OF EXHIBIT F HERETO, DULY EXECUTED BY SUCH AUTHORIZED OFFICER; (D)
CONCURRENTLY WITH THE FINANCIAL STATEMENTS PROVIDED FOR IN SUBSECTION 7.2(A) 
HEREOF, PROJECTED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THEN CURRENT FISCAL
YEAR; (E) WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR, THE ANNUAL
UNAUDITED FINANCIAL STATEMENTS OF THE CANADIAN BORROWERS AND THEIR RESPECTIVE
CONSOLIDATED SUBSIDIARIES, THE U.K. BORROWER AND ITS CONSOLIDATED SUBSIDIARIES
AND THE SINGAPORE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES; (F) PROMPTLY UPON
THEIR BECOMING PUBLICLY AVAILABLE, EACH FINANCIAL STATEMENT, REPORT, NOTICE OR
DEFINITIVE PROXY STATEMENTS SENT BY U.S. BORROWER TO SHAREHOLDERS GENERALLY AND
EACH REGULAR OR PERIODIC REPORT AND EACH REGISTRATION STATEMENT, PROSPECTUS OR
WRITTEN COMMUNICATION (OTHER THAN TRANSMITTAL LETTERS) IN RESPECT THEREOF FILED
BY U.S. BORROWER WITH, OR RECEIVED BY U.S. BORROWER IN CONNECTION THEREWITH
FROM, ANY SECURITIES EXCHANGE OR THE SECURITIES AND EXCHANGE COMMISSION OR ANY
SUCCESSOR AGENCY;  (G) AT ANY TIME UPON THE REQUEST OF U.S. AGENT FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT WHICH


 

72

--------------------------------------------------------------------------------


 


IS CONTINUING, A REPORT OF AN INDEPENDENT COLLATERAL FIELD EXAMINER APPROVED BY
U.S. AGENT IN WRITING AND REASONABLY ACCEPTABLE TO THE APPLICABLE BORROWER
(WHICH MAY BE, OR BE AFFILIATED WITH, ANY AGENT OR ONE OF THE LENDERS) WITH
RESPECT TO THE ACCOUNTS OF BORROWERS AND THEIR MATERIAL SUBSIDIARIES (PROVIDED,
HOWEVER, THAT U.S. AGENT SHALL NOT REQUIRE SUCH A REPORT MORE THAN ONCE PER
CALENDAR QUARTER), AND (H) SUCH OTHER INFORMATION RELATING TO THE CONDITION
(FINANCIAL OR OTHERWISE), OPERATIONS, PROSPECTS OR BUSINESS OF ANY OBLIGOR AS
FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY ANY AGENT OR ANY LENDER. EACH
DELIVERY OF A FINANCIAL STATEMENT PURSUANT TO THIS SECTION 7.2 SHALL CONSTITUTE
A RESTATEMENT OF THE REPRESENTATIONS CONTAINED IN THE LAST TWO SENTENCES OF
SECTION 6.2 WITH RESPECT TO SUCH FURNISHED FINANCIAL STATEMENTS.

 


7.3                                 FINANCIAL TESTS.  HAVE AND MAINTAIN:

 


(A)                                  CAPITALIZATION RATIO – A CAPITALIZATION
RATIO OF NOT GREATER THAN 40% AT ALL TIMES.  THE CAPITALIZATION RATIO SHALL BE
CALCULATED AND TESTED QUARTERLY AS OF THE LAST DAY OF EACH FISCAL QUARTER OF
U.S. BORROWER.

 


(B)                                 LEVERAGE RATIO - A LEVERAGE RATIO OF NOT
GREATER THAN (1) 2.75 TO 1.00 AT ALL TIMES DURING THE PERIOD COMMENCING ON THE
DATE HEREOF THROUGH AND INCLUDING OCTOBER 31, 2006 AND (2) 2.50 TO 1.00 AT ALL
TIMES THEREAFTER.  THE LEVERAGE RATIO SHALL BE CALCULATED AND TESTED QUARTERLY
AS OF THE LAST DAY OF EACH FISCAL QUARTER OF U.S. BORROWER.

 


(C)                                  INTEREST COVERAGE RATIO – AN INTEREST
CHARGE COVERAGE RATIO OF NOT LESS THAN 3.00 TO 1.00 AT ALL TIMES.  THE INTEREST
COVERAGE RATIO SHALL BE CALCULATED AND TESTED QUARTERLY AS OF THE LAST DAY OF
EACH FISCAL QUARTER OF U.S. BORROWER.

 


7.4                                 INSPECTION.  PERMIT EACH APPLICABLE AGENT
FROM TIME TO TIME AT ANY REASONABLE TIME UPON REASONABLE PRIOR NOTICE AND DURING
NORMAL BUSINESS HOURS TO INSPECT ITS PROPERTY IN A MANNER CONSISTENT WITH
APPLICABLE SAFETY REQUIREMENTS AND POLICIES OF INSURANCE, TO EXAMINE ITS FILES,
BOOKS AND RECORDS, EXCEPT CLASSIFIED GOVERNMENTAL MATERIAL, LEGALLY PRIVILEGED
MATERIAL AND MATERIAL SUBJECT TO A CONFIDENTIALITY OBLIGATION, AND MAKE AND TAKE
AWAY COPIES THEREOF, AND TO DISCUSS ITS AFFAIRS WITH ITS OFFICERS AND
ACCOUNTANTS, ALL DURING NORMAL BUSINESS HOURS AND AT SUCH INTERVALS AND TO SUCH
EXTENT AS ANY SUCH APPLICABLE AGENT MAY REASONABLY DESIRE; PROVIDED THAT SUCH
INSPECTION DOES NOT UNREASONABLY INTERFERE WITH SUCH OBLIGOR’S OPERATIONS.

 


7.5                                 FURTHER ASSURANCES.  PROMPTLY EXECUTE AND
DELIVER, AT THE EXPENSE OF THE APPLICABLE BORROWER, ANY AND ALL OTHER AND
FURTHER INSTRUMENTS WHICH MAY BE REASONABLY REQUESTED BY ANY AGENT TO CURE ANY
DEFECT IN THE EXECUTION AND DELIVERY OF ANY LOAN DOCUMENT IN ORDER TO EFFECTUATE
THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, AND IN ORDER TO GRANT,
PRESERVE, PROTECT AND PERFECT THE VALIDITY AND PRIORITY OF THE LIENS CREATED BY
THE SECURITY DOCUMENTS.

 


7.6                                 BOOKS AND RECORDS.  MAINTAIN BOOKS OF RECORD
AND ACCOUNT WHICH PERMIT FINANCIAL STATEMENTS TO BE PREPARED IN ACCORDANCE WITH
GAAP.

 


7.7                                 INSURANCE.  MAINTAIN INSURANCE ON ITS
PROPERTY WITH RESPONSIBLE COMPANIES IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND
AGAINST SUCH RISKS AS ARE USUALLY CARRIED BY OWNERS OF SIMILAR BUSINESSES AND
PROPERTIES IN THE SAME GENERAL AREAS IN WHICH THE APPLICABLE OBLIGOR OPERATES. 


 

73

--------------------------------------------------------------------------------


 


THESE INSURANCE PROVISIONS ARE CUMULATIVE OF THE INSURANCE PROVISIONS OF THE
SECURITY DOCUMENTS.  EACH AGENT SHALL BE PROVIDED WITH A CERTIFICATE SHOWING
COVERAGES PROVIDED UNDER THE POLICIES OF INSURANCE AND SUCH POLICIES SHALL BE
ENDORSED TO THE EFFECT THAT PRIOR TO CANCELLATION, THE ISSUING INSURER WILL
ENDEAVOR TO MAIL NOTICE TO EACH AGENT (A) 10 DAYS PRIOR TO SUCH CANCELLATION IN
THE EVENT OF CANCELLATION FOR NONPAYMENT OF PREMIUM, AND (B) THIRTY (30) DAYS
PRIOR TO ANY OTHER REDUCTION OR MATERIAL CHANGE IN SUCH COVERAGE.

 


7.8                                 NOTICE OF CERTAIN MATTERS.  GIVE AGENTS
WRITTEN NOTICE OF THE FOLLOWING PROMPTLY AFTER ANY EXECUTIVE OFFICER OF ANY
BORROWER SHALL BECOME AWARE OF THE SAME:

 


(A)                                  THE ISSUANCE BY ANY APPLICABLE GOVERNMENTAL
AUTHORITY HAVING JURISDICTION IN THE MATTER OF ANY INJUNCTION, ORDER OR OTHER
RESTRAINT PROHIBITING, OR HAVING THE EFFECT OF PROHIBITING, THE PERFORMANCE OF
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE MAKING OF THE LOANS OR THE
ACCEPTANCE AND PURCHASE OF BANKERS’ ACCEPTANCES OR THE INITIATION OF ANY
LITIGATION, OR ANY CLAIM OR CONTROVERSY WHICH WOULD REASONABLY BE EXPECTED TO
RESULT IN THE INITIATION OF ANY SUCH LITIGATION, SEEKING ANY SUCH INJUNCTION,
ORDER OR OTHER RESTRAINT;

 


(B)                                 THE COMMENCEMENT OF ANY LITIGATION OR
PROCEEDING AFFECTING U.S. BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES IN WHICH
THE THEN REASONABLY ANTICIPATED EXPOSURE OF THE U.S. BORROWER AND ITS MATERIAL
SUBSIDIARIES IS $10,000,000 OR MORE AND NOT COVERED BY INSURANCE, OR IN WHICH
INJUNCTIVE OR SIMILAR RELIEF IS SOUGHT WHICH IS THEN REASONABLY ANTICIPATED TO
HAVE AN ADVERSE ECONOMIC EFFECT ON U.S. BORROWER AND ITS MATERIAL SUBSIDIARIES
OF $10,000,000 OR MORE; AND

 


(C)                                  ANY EVENT OF DEFAULT OR DEFAULT, SPECIFYING
THE NATURE AND EXTENT THEREOF AND THE ACTION (IF ANY) WHICH IS PROPOSED TO BE
TAKEN WITH THE RESPECT THERETO.

 

Borrowers will also notify Agents in writing at least 30 days prior to the date
that any Obligor changes its name or the location of its chief executive office
or principal place of business or the place where it keeps its books and
records.

 


7.9                                 CAPITAL ADEQUACY.  IF ANY LENDER SHALL HAVE
REASONABLY DETERMINED THAT THE ADOPTION AFTER THE EFFECTIVE DATE OR
EFFECTIVENESS AFTER THE EFFECTIVE DATE (WHETHER OR NOT PREVIOUSLY ANNOUNCED) OF
ANY APPLICABLE LEGAL REQUIREMENT REGARDING CAPITAL ADEQUACY, OR ANY CHANGE
THEREIN AFTER THE EFFECTIVE DATE, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF AFTER THE EFFECTIVE DATE BY ANY GOVERNMENTAL AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR
DIRECTIVE ISSUED AFTER THE EFFECTIVE DATE REGARDING CAPITAL ADEQUACY (WHETHER OR
NOT HAVING THE FORCE OF LAW) OF ANY SUCH GOVERNMENTAL AUTHORITY, CENTRAL BANK OR
COMPARABLE AGENCY HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON
SUCH LENDER’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER, UNDER THE
LETTERS OF CREDIT, THE NOTES OR OTHER OBLIGATIONS HELD BY IT TO A LEVEL BELOW
THAT WHICH SUCH LENDER COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S POLICIES WITH RESPECT TO
CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM
TIME TO TIME, UPON SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN THIS
SECTION, AFTER DEMAND BY SUCH LENDER (WITH A COPY TO THE APPROPRIATE AGENT) AS
PROVIDED BELOW, PAY (SUBJECT TO SECTIONS 11.7 AND 11.16 HEREOF) TO SUCH LENDER
SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH


 

74

--------------------------------------------------------------------------------


 


LENDER FOR SUCH REDUCTION.  THE CERTIFICATE OF ANY LENDER SETTING FORTH ITS
REASONABLE, GOOD FAITH DETERMINATION OF SUCH AMOUNT OR AMOUNTS AS SHALL BE
NECESSARY TO COMPENSATE IT AND SETTING FORTH IN REASONABLE DETAIL THE BASIS
THEREOF AND REASONS THEREFOR SHALL BE DELIVERED AS SOON AS PRACTICABLE TO THE
APPLICABLE BORROWER AND SHALL BE CONCLUSIVE AND BINDING, ABSENT MANIFEST ERROR. 
THE APPLICABLE BORROWER SHALL PAY THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN FIFTEEN (15) BUSINESS DAYS AFTER THE RECEIPT OF SUCH
CERTIFICATE.  IN PREPARING SUCH CERTIFICATE, A LENDER MAY EMPLOY SUCH
ASSUMPTIONS AND ALLOCATIONS OF COSTS AND EXPENSES AS IT SHALL IN GOOD FAITH DEEM
REASONABLE AND MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHOD.

 


7.10                           ERISA INFORMATION AND COMPLIANCE.  PROMPTLY
FURNISH TO AGENTS: (I) IMMEDIATELY UPON RECEIPT, A COPY OF ANY NOTICE OF
WITHDRAWAL LIABILITY WITHIN THE MEANING OF SECTION 4201 OF ERISA RESULTING FORM
A COMPLETE WITHDRAWAL OR PARTIAL WITHDRAWAL (AS DEFINED IN SECTION 4201(B) OF
ERISA) AND ANY NOTICE FROM THE PBGC UNDER TITLE IV OF ERISA OF AN INTENT TO
TERMINATE OR APPOINT A TRUSTEE TO ADMINISTER ANY PLAN, (II) IF REQUESTED BY ANY
AGENT, PROMPTLY AFTER THE FILING THEREOF WITH THE UNITED STATES SECRETARY OF
LABOR OR THE PBGC OR THE INTERNAL REVENUE SERVICE OR ANY GOVERNMENTAL AUTHORITY
HAVING JURISDICTION UNDER APPLICABLE CANADIAN PENSION LEGISLATION, COPIES OF
EACH ANNUAL AND OTHER REPORT OR OTHER INFORMATION RETURN WITH RESPECT TO EACH
PLAN OR ANY TRUST CREATED THEREUNDER, (III) IMMEDIATELY UPON BECOMING AWARE OF
THE OCCURRENCE OF ANY “REPORTABLE EVENT” (AS SUCH TERM IS DEFINED IN SECTION
4043 OF ERISA) FOR WHICH THE DISCLOSURE REQUIREMENTS OF 29 C.F.R. SECTION 4043
PROMULGATED BY THE PBGC HAVE NOT BEEN WAIVED AND THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR OF ANY “PROHIBITED TRANSACTION”
(AS SUCH TERM IS DEFINED IN SECTION 4975 OF THE CODE) IN CONNECTION WITH ANY
PLAN OR ANY TRUST CREATED THEREUNDER THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, A WRITTEN NOTICE SIGNED BY AN AUTHORIZED OFFICER OF THE
APPLICABLE BORROWER OR THE APPLICABLE MEMBER OF THE CONTROLLED GROUP SPECIFYING
THE NATURE THEREOF, WHAT ACTION THE APPLICABLE BORROWER OR THE APPLICABLE MEMBER
OF THE CONTROLLED GROUP IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO, AND,
WHEN KNOWN, ANY ACTION TAKEN BY THE PBGC, THE INTERNAL REVENUE SERVICE, THE
DEPARTMENT OF LABOR OR ANY OTHER APPLICABLE GOVERNMENTAL AUTHORITY WITH RESPECT
THERETO, (IV) PROMPTLY AFTER THE FILING OR RECEIVING THEREOF BY ANY BORROWER OR
ANY MEMBER OF THE CONTROLLED GROUP OF ANY NOTICE OF THE INSTITUTION OF ANY
PROCEEDINGS OR OTHER ACTIONS WHICH MAY RESULT IN THE TERMINATION OF ANY PLAN, IN
WHOLE OR IN PART, THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, AND (V) EACH REQUEST FOR WAIVER OF THE FUNDING STANDARDS OR EXTENSION OF
THE AMORTIZATION PERIODS REQUIRED BY SECTIONS 303 AND 304 OF ERISA OR SECTION
412 OF THE CODE PROMPTLY AFTER THE REQUEST IS SUBMITTED BY ANY BORROWER OR ANY
MEMBER OF THE CONTROLLED GROUP TO THE SECRETARY OF THE TREASURY, THE DEPARTMENT
OF LABOR, THE INTERNAL REVENUE SERVICE OR ANY OTHER APPLICABLE GOVERNMENTAL
AUTHORITY.  TO THE EXTENT REQUIRED UNDER APPLICABLE STATUTORY FUNDING
REQUIREMENTS, EACH BORROWER WILL FUND, OR WILL CAUSE THE APPLICABLE MEMBER OF
THE CONTROLLED GROUP TO FUND, ALL CURRENT SERVICE PENSION LIABILITIES AS THEY
ARE INCURRED UNDER THE PROVISIONS OF ALL PLANS FROM TIME TO TIME IN EFFECT AND,
IN ADDITION, WITH RESPECT TO PLANS GOVERNED BY APPLICABLE CANADIAN PENSION
LEGISLATION, ALL SPECIAL PAYMENTS IN CONNECTION WITH SOLVENCY DEFICIENCIES OR
GOING CONCERN UNFUNDED LIABILITIES, AND COMPLY WITH ALL APPLICABLE PROVISIONS OF
ERISA, IN EACH CASE, EXCEPT TO THE EXTENT THAT FAILURE TO DO THE SAME COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH BORROWER
COVENANTS THAT IT SHALL AND SHALL CAUSE EACH MEMBER OF THE CONTROLLED GROUP TO
(1) MAKE CONTRIBUTIONS TO EACH PLAN IN A TIMELY MANNER AND IN AN AMOUNT
SUFFICIENT TO COMPLY WITH THE CONTRIBUTION OBLIGATIONS UNDER SUCH PLAN AND THE
MINIMUM FUNDING STANDARDS REQUIREMENTS OF ERISA; (2) PREPARE AND FILE IN A
TIMELY MANNER ALL NOTICES AND REPORTS


 

75

--------------------------------------------------------------------------------


 


REQUIRED UNDER THE TERMS OF ERISA INCLUDING BUT NOT LIMITED TO ANNUAL REPORTS;
AND (3) PAY IN A TIMELY MANNER ALL REQUIRED PBGC PREMIUMS, IN EACH CASE, EXCEPT
TO THE EXTENT THAT FAILURE TO DO THE SAME COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 


7.11                           INTERCOMPANY ACCOUNTS.  IF U.S. BORROWER OR ANY
OF ITS MATERIAL SUBSIDIARIES (OTHER THAN FOREIGN SUBSIDIARIES) SHALL HEREAFTER
RECEIVE ANY PROMISSORY NOTES OR OTHER EVIDENCE OF INDEBTEDNESS WITH RESPECT TO
ANY AMOUNTS PAYABLE BY ANY FOREIGN SUBSIDIARY TO U.S. BORROWER OR ANY OF ITS
MATERIAL SUBSIDIARIES (OTHER THAN FOREIGN SUBSIDIARIES), SUCH PROMISSORY NOTES
OR OTHER EVIDENCE OF INDEBTEDNESS SHALL BE PROMPTLY DELIVERED TO U.S. AGENT,
DULY ENDORSED IN SUCH MANNER AS U.S. AGENT SHALL REQUEST, AND ACCOMPANIED BY
SUCH ADDITIONAL DOCUMENTATION AS U.S. AGENT MAY REASONABLY REQUEST IN ORDER TO
EVIDENCE OR PERFECT A FIRST PRIORITY LIEN SECURING THE U.S. OBLIGATIONS COVERING
SUCH PROMISSORY NOTES OR OTHER EVIDENCE OF INDEBTEDNESS.  IF CANADIAN BORROWERS
OR ANY OF THEIR MATERIAL SUBSIDIARIES SHALL HEREAFTER RECEIVE ANY PROMISSORY
NOTES OR OTHER EVIDENCE OF INDEBTEDNESS WITH RESPECT TO ANY AMOUNTS PAYABLE BY
ANY FOREIGN SUBSIDIARY TO CANADIAN BORROWERS OR ANY OF THEIR MATERIAL
SUBSIDIARIES, SUCH PROMISSORY NOTES OR OTHER EVIDENCE OF INDEBTEDNESS SHALL BE
PROMPTLY DELIVERED TO CANADIAN AGENT, DULY ENDORSED IN SUCH MANNER AS CANADIAN
AGENT SHALL REQUEST, AND ACCOMPANIED BY SUCH ADDITIONAL DOCUMENTATION AS
CANADIAN AGENT MAY REASONABLY REQUEST IN ORDER TO EVIDENCE OR PERFECT A FIRST
PRIORITY LIEN SECURING THE CANADIAN OBLIGATIONS COVERING SUCH PROMISSORY NOTES
OR OTHER EVIDENCE OF INDEBTEDNESS.  IF SINGAPORE BORROWER OR ANY OF ITS MATERIAL
SUBSIDIARIES SHALL HEREAFTER RECEIVE ANY PROMISSORY NOTES OR OTHER EVIDENCE OF
INDEBTEDNESS WITH RESPECT TO ANY AMOUNTS PAYABLE BY ANY FOREIGN SUBSIDIARY TO
SINGAPORE BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES, SUCH PROMISSORY NOTES OR
OTHER EVIDENCE OF INDEBTEDNESS SHALL BE PROMPTLY DELIVERED TO SINGAPORE AGENT,
DULY ENDORSED IN SUCH MANNER AS SINGAPORE AGENT SHALL REQUEST, AND ACCOMPANIED
BY SUCH ADDITIONAL DOCUMENTATION AS SINGAPORE AGENT MAY REASONABLY REQUEST IN
ORDER TO EVIDENCE OR PERFECT A FIRST PRIORITY LIEN SECURING THE SINGAPORE
OBLIGATIONS COVERING SUCH PROMISSORY NOTES OR OTHER EVIDENCE OF INDEBTEDNESS. 
IF U.K. BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES SHALL HEREAFTER RECEIVE ANY
PROMISSORY NOTES OR OTHER EVIDENCE OF INDEBTEDNESS WITH RESPECT TO ANY AMOUNTS
PAYABLE BY ANY FOREIGN SUBSIDIARY TO U.K. BORROWER OR ANY OF ITS MATERIAL
SUBSIDIARIES, SUCH PROMISSORY NOTES OR OTHER EVIDENCE OF INDEBTEDNESS SHALL BE
PROMPTLY DELIVERED TO U.K. AGENT, DULY ENDORSED IN SUCH MANNER AS U.K. AGENT
SHALL REQUEST, AND ACCOMPANIED BY SUCH ADDITIONAL DOCUMENTATION AS U.K. AGENT
MAY REASONABLY REQUEST IN ORDER TO EVIDENCE OR PERFECT A FIRST PRIORITY LIEN
SECURING THE U.K. OBLIGATIONS COVERING SUCH PROMISSORY NOTES OR OTHER EVIDENCE
OF INDEBTEDNESS.

 


8.                                       NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees with Agents and the Lenders that prior to the
payment of all Obligations and the termination of all Commitments it will not,
and will not suffer or permit any of its Subsidiaries to, do any of the
following:

 


8.1                                 BORROWED MONEY INDEBTEDNESS.  CREATE, INCUR,
SUFFER OR PERMIT TO EXIST, OR ASSUME OR GUARANTEE, DIRECTLY OR INDIRECTLY, OR
BECOME OR REMAIN LIABLE WITH RESPECT TO ANY BORROWED MONEY INDEBTEDNESS, WHETHER
DIRECT, INDIRECT, ABSOLUTE, CONTINGENT OR OTHERWISE, EXCEPT THE FOLLOWING:
(A) BORROWED MONEY INDEBTEDNESS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND BORROWED MONEY INDEBTEDNESS SECURED BY LIENS PERMITTED BY SECTION
8.2 HEREOF; (B) THE LIABILITIES EXISTING ON THE DATE OF THIS AGREEMENT AND SET
FORTH IN SCHEDULE 8.1


 

76

--------------------------------------------------------------------------------


 


HERETO AND ALL RENEWALS, EXTENSIONS AND REPLACEMENTS (BUT NOT INCREASES) OF ANY
OF THE FOREGOING; (C) THE INTEREST RATE RISK INDEBTEDNESS AND CURRENCY EXCHANGE
RISK INDEBTEDNESS; (D)  PURCHASE MONEY INDEBTEDNESS (OR FINANCING UNDER LEASES
WHICH, IN ACCORDANCE WITH GAAP HAVE BEEN RECORDED OR SHOULD BE RECORDED AS
CAPITAL LEASES) AND OTHER SECURED BORROWED MONEY INDEBTEDNESS NOT EXCEEDING
$50,000,000 AT ANY ONE TIME OUTSTANDING; (F) PERMITTED SUBORDINATED
INDEBTEDNESS; (G) PERMITTED SENIOR INDEBTEDNESS; (H) SUBJECT TO THE TERMS OF
SECTION 7.3 HEREOF, PRE-EXISTING BORROWED MONEY INDEBTEDNESS OF ANY PERSON THAT
BECOMES A SUBSIDIARY AFTER THE EFFECTIVE DATE IN COMPLIANCE WITH SECTION 8.9 
(PROVIDED, HOWEVER, THAT NO SUCH BORROWED MONEY INDEBTEDNESS WAS INCURRED AT THE
INSTIGATION OF U.S. BORROWER OR ANY OF ITS SUBSIDIARIES IN CONTEMPLATION OF SUCH
ACQUISITION); (I) BORROWED MONEY INDEBTEDNESS CONSTITUTING CONTINGENT
LIABILITIES PERMITTED BY SECTION 8.3; AND (J) OTHER BORROWED MONEY INDEBTEDNESS
NOT TO EXCEED $10,000,000 AT ANY ONE TIME OUTSTANDING.

 


8.2                                 LIENS.  CREATE OR SUFFER TO EXIST ANY LIEN
UPON ANY OF ITS PROPERTY NOW OWNED OR HEREAFTER ACQUIRED, OR ACQUIRE ANY
PROPERTY UPON ANY CONDITIONAL SALE OR OTHER TITLE RETENTION DEVICE OR
ARRANGEMENT OR ANY PURCHASE MONEY SECURITY AGREEMENT; OR IN ANY MANNER DIRECTLY
OR INDIRECTLY SELL, ASSIGN, PLEDGE OR OTHERWISE TRANSFER ANY OF ITS ACCOUNTS OR
OTHER COLLATERAL; EXCEPT PERMITTED LIENS.

 


8.3                                 CONTINGENT LIABILITIES.  DIRECTLY OR
INDIRECTLY GUARANTEE THE PERFORMANCE OR PAYMENT OF, OR PURCHASE OR AGREE TO
PURCHASE, OR ASSUME OR CONTINGENTLY AGREE TO BECOME OR BE SECONDARILY LIABLE IN
RESPECT OF, ANY OBLIGATION OR LIABILITY OF ANY OTHER PERSON EXCEPT FOR (A)
RECOURSE OBLIGATIONS RESULTING FROM ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE;
(B) OBLIGATIONS DISCLOSED TO AGENTS IN THE FINANCIAL STATEMENTS DELIVERED ON OR
PRIOR TO THE EFFECTIVE DATE PURSUANT TO SECTION 6.2 HEREOF  (AND ALL RENEWALS,
EXTENSIONS AND REPLACEMENTS—BUT NOT INCREASES—OF SUCH OBLIGATIONS AFTER THE
EFFECTIVE DATE); (C) CONTINGENT LIABILITIES WITH RESPECT TO THOSE LIABILITIES
PERMITTED UNDER SECTIONS 8.1 OR 8.2 HEREOF (PROVIDED THAT, TO THE EXTENT THAT
SUCH LIABILITIES ARE SUBORDINATED TO THE OBLIGATIONS, SUCH CONTINGENT
LIABILITIES SHALL BE SUBORDINATED TO THE OBLIGATIONS ON TERMS REASONABLY
ACCEPTABLE TO THE U.S. AGENT); (D) CONTINGENT LIABILITIES WITH RESPECT TO LEASES
AND OTHER CONTRACTS OR WARRANTIES AND INDEMNITIES, IN EACH CASE, NOT
CONSTITUTING BORROWED MONEY INDEBTEDNESS, WHICH HAVE BEEN OR ARE UNDERTAKEN OR
MADE IN THE ORDINARY COURSE OF BUSINESS; (E) CONTINGENT LIABILITIES WITH RESPECT
TO OPERATING LEASES AND OTHER OBLIGATIONS OF SUBSIDIARIES WHICH DO NOT
CONSTITUTE BORROWED MONEY INDEBTEDNESS; (F) THE UNDERTAKING IN THE ORDINARY
COURSE OF BUSINESS TO MAINTAIN WORKING CAPITAL OR EQUITY CAPITAL OF A SUBSIDIARY
OR OTHERWISE MAINTAIN THE NET WORTH OR SOLVENCY OF A SUBSIDIARY TO THE EXTENT
REQUIRED TO MAINTAIN QUALIFICATION AND GOOD STANDING; AND (G) ADDITIONAL
CONTINGENT LIABILITIES WHICH DO NOT EXCEED $10,000,000 IN THE AGGREGATE AT ANY
TIME OUTSTANDING.

 


8.4                                 MERGERS, CONSOLIDATIONS AND DISPOSITIONS OF
ASSETS.  IN ANY SINGLE TRANSACTION OR SERIES OF TRANSACTIONS, DIRECTLY OR
INDIRECTLY:

 

(a)                                  liquidate or dissolve; provided that any
Subsidiary of U.S. Borrower may liquidate, dissolve or take action to wind-up
its operations if (i) U.S. Borrower determines such action to be in the best
interests of U.S. Borrower and its Subsidiaries; (ii) any liquidating dividends
are paid to U.S. Borrower or to a

 

77

--------------------------------------------------------------------------------


 

wholly-owned Subsidiary of U.S. Borrower; and (iii) U.S. Borrower gives Agents
written notice of such action at least ten (10) days prior to taking such
action;

 

(b)                                 be a party to any merger or consolidation
unless and so long as (i) no Default or Event of Default has occurred that is
then continuing; (ii) immediately thereafter and giving effect thereto, no event
will occur and be continuing which constitutes a Default, (iii) if an Obligor is
a party to such transaction, an Obligor is the surviving Person; (iv) the
surviving Person ratifies and assumes each Loan Document to which any party to
such merger was a party; and (v) Agents are given at least 10 days’ prior
written notice of such merger or consolidation;

 

(c)                                  sell, convey or lease all or any part of
its assets, except for (i) sales or leases of Inventory in the ordinary course
of business (including transfers and dispositions of any assets which, in the
reasonable judgment of the applicable Person, are obsolete, worn out or
otherwise no longer useful in the conduct of such Person’s business); (ii)
sales, leases or licenses of other Property in the ordinary course of business;
(iii) sales, leases or other dispositions of Property outside the ordinary
course of business having a fair market value in an aggregate amount not to
exceed, in the aggregate from and after the date hereof, ten percent (10%) of
Tangible Net Worth calculated as of the date of the applicable sale or other
disposition; (iv) sales, leases or other dispositions of Property (whether or
not Collateral) expressly permitted by the other terms of this Agreement or any
Loan Document; (v) conveyances constituting investments in Subsidiaries
permitted by Section 8.8; (vi) transfers of assets (w) from any Subsidiary of
U.K. Borrower to U.K. Borrower or to another Subsidiary of U.K. Borrower, (x)
from any Subsidiary of Singapore Borrower to Singapore Borrower or to another
Subsidiary of Singapore Borrower, (y) from any Subsidiary of Canadian Borrower
to Canadian Borrower or to another Subsidiary of Canadian Borrower or (z) from
any Subsidiary of U.S. Borrower (other than a Foreign Subsidiary) to U.S.
Borrower or to another Subsidiary of U.S. Borrower (other than a Foreign
Subsidiary) so long as, in each such case, the Liens of the Security Documents
are not affected thereby; (vii) leases, subcharters or sublicenses of any
Property (other than accounts receivable or other Property comprising the
Collateral) by U.S. Borrower to any of its Subsidiaries or by any Subsidiary of
U.S. Borrower to U.S. Borrower or any of its other Subsidiaries; (viii) the
Permitted Disposition; and (ix) dispositions occurring as the result of a
casualty event or condemnation, or

 

(d)                                 except for Liens in favor of Agents and
except as provided in Schedule 8.4, pledge, transfer or otherwise dispose of any
Equity Interest in any Material Subsidiary or any Borrowed Money Indebtedness of
any Material Subsidiary or issue or permit any Subsidiary of U.S. Borrower to
issue any additional Equity Interest other than stock evidencing a Permitted
Investment or stock dividends (in each case, subject to a Lien in favor of
Agents to the extent required hereby).

 


8.5                                 REDEMPTION, DIVIDENDS AND DISTRIBUTIONS. 
EXCEPT AS SET FORTH ON SCHEDULE 8.5 HEREOF, AT ANY TIME:  (A) REDEEM, RETIRE OR
OTHERWISE ACQUIRE, DIRECTLY OR INDIRECTLY, ANY EQUITY INTEREST OTHER THAN EQUITY
INTERESTS IN WHOLLY-OWNED SUBSIDIARIES OR (B) MAKE ANY DISTRIBUTIONS OF


 

78

--------------------------------------------------------------------------------


 


ANY PROPERTY OR CASH TO THE OWNER OF ANY OF THE EQUITY INTERESTS IN ANY OBLIGOR,
OTHER THAN, IN EITHER CASE, PERMITTED DIVIDENDS AND PERMITTED INVESTMENTS.

 


8.6                                 NATURE OF BUSINESS.  CHANGE THE NATURE OF
ITS BUSINESS OR ENTER INTO ANY BUSINESS WHICH IS SUBSTANTIALLY DIFFERENT FROM
THE BUSINESS IN WHICH IT IS PRESENTLY ENGAGED.

 


8.7                                 TRANSACTIONS WITH RELATED PARTIES.  ENTER
INTO ANY TRANSACTION OR AGREEMENT WITH ANY OFFICER, DIRECTOR OR HOLDER OF ANY
EQUITY INTEREST IN ANY OBLIGOR (OR ANY AFFILIATE OF ANY SUCH PERSON) UNLESS THE
SAME IS UPON TERMS SUBSTANTIALLY SIMILAR TO THOSE OBTAINABLE FROM WHOLLY
UNRELATED SOURCES OR IS UPON FAIR AND REASONABLE TERMS IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICES; PROVIDED, HOWEVER, NO OBLIGOR (OR ANY
AFFILIATE OF AN OBLIGOR) SHALL BE PROHIBITED FROM MAKING ANY PAYMENT RESULTING 
FROM A LEGAL REQUIREMENT AND/OR ENTERING INTO AN AGREEMENT REFLECTING THE
TRANSACTION GIVING RISE TO SUCH PAYMENT.

 


8.8                                 LOANS AND INVESTMENTS.  MAKE ANY LOAN,
ADVANCE, EXTENSION OF CREDIT OR CAPITAL CONTRIBUTION TO, OR MAKE OR, EXCEPT AS
PERMITTED BY SECTIONS 8.1, 8.3, 8.4 OR 8.9 HEREOF,  HAVE ANY INVESTMENT IN, ANY
PERSON, OR MAKE ANY COMMITMENT TO MAKE ANY SUCH EXTENSION OF CREDIT OR
INVESTMENT, EXCEPT (A) PERMITTED INVESTMENTS; (B) NORMAL AND REASONABLE ADVANCES
IN THE ORDINARY COURSE OF BUSINESS TO OFFICERS AND EMPLOYEES; (C) ACCOUNTS
RECEIVABLE AND ACCOUNTS PAYABLE ARISING IN THE ORDINARY COURSE OF BUSINESS; (D)
DEPOSITS IN MONEY MARKET FUNDS INVESTING EXCLUSIVELY IN PERMITTED INVESTMENTS;
(E) INVESTMENTS DISCLOSED IN THE FINANCIAL STATEMENTS DELIVERED PURSUANT TO
SECTION 6.2; (F) INVESTMENTS BY ANY OBLIGOR IN ANY OTHER OBLIGOR WHICH IS NOT A
FOREIGN SUBSIDIARY; (G) LOANS TO AND INVESTMENTS IN FOREIGN SUBSIDIARIES NOT TO
EXCEED, IN THE AGGREGATE AT ANY ONE TIME, $200,000,000; (H) LOANS TO AND
INVESTMENTS IN JOINT VENTURES IN WHICH THE U.S. BORROWER OR ANY OF ITS
SUBSIDIARIES IS A PARTICIPANT NOT TO EXCEED, IN THE AGGREGATE AT ANY ONE TIME,
$100,000,000 (PROVIDED THAT ANY SUCH JOINT VENTURE MUST BE ENGAGED IN BUSINESS
LINES WHICH ARE SUBSTANTIALLY SIMILAR TO THE BUSINESS LINES IN WHICH  THE U.S.
BORROWER AND ITS SUBSIDIARIES, OR ANY ONE OF THEM, ARE ENGAGED AS OF THE DATE
HEREOF); AND (I) INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF SUPPLIERS AND CUSTOMERS AND IN SETTLEMENT OF DELINQUENT
OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND SUPPLIERS ARISING IN THE
ORDINARY COURSE OF BUSINESS.

 


8.9                                 SUBSIDIARIES.  FORM, CREATE OR ACQUIRE ANY
MATERIAL SUBSIDIARY, EXCEPT THAT U.S. BORROWER (OR ANY OF ITS SUBSIDIARIES) MAY
FORM, CREATE OR ACQUIRE A WHOLLY-OWNED MATERIAL SUBSIDIARY SO LONG AS (A)
IMMEDIATELY THEREAFTER AND GIVING EFFECT THERETO, NO EVENT WILL OCCUR AND BE
CONTINUING WHICH CONSTITUTES A DEFAULT; (B) IF SUCH MATERIAL SUBSIDIARY IS NOT A
FOREIGN SUBSIDIARY, SUCH MATERIAL SUBSIDIARY SHALL EXECUTE AND DELIVER TO EACH
AGENT GUARANTIES IN SUBSTANTIALLY THE SAME FORM AS THE GUARANTIES EXECUTED
CONCURRENTLY HEREWITH BY THE MATERIAL SUBSIDIARIES OF U.S. BORROWER WHICH ARE
NOT FOREIGN SUBSIDIARIES, (C) IF SUCH MATERIAL SUBSIDIARY IS A MATERIAL
SUBSIDIARY OF CANADIAN BORROWERS, SUCH MATERIAL SUBSIDIARY SHALL EXECUTE AND
DELIVER TO CANADIAN AGENT A GUARANTY IN SUBSTANTIALLY THE SAME FORM AS THE
GUARANTIES EXECUTED CONCURRENTLY HEREWITH IN FAVOR OF CANADIAN AGENT, (D) IF
SUCH MATERIAL SUBSIDIARY IS A MATERIAL SUBSIDIARY OF U.K. BORROWER, SUCH
MATERIAL SUBSIDIARY SHALL EXECUTE AND DELIVER TO U.K. AGENT A GUARANTY IN
SUBSTANTIALLY THE SAME FORM AS THE GUARANTIES EXECUTED CONCURRENTLY HEREWITH IN
FAVOR OF U.K. AGENT, (E) IF SUCH MATERIAL SUBSIDIARY IS A MATERIAL SUBSIDIARY OF
SINGAPORE BORROWER, SUCH MATERIAL SUBSIDIARY SHALL EXECUTE AND DELIVER TO
SINGAPORE AGENT A GUARANTY IN SUBSTANTIALLY THE SAME FORM AS THE GUARANTIES
EXECUTED CONCURRENTLY HEREWITH IN FAVOR OF


 

79

--------------------------------------------------------------------------------


 


SINGAPORE AGENT, AND (F) EACH SUCH MATERIAL SUBSIDIARY SHALL EXECUTE AND DELIVER
(AND SHALL CAUSE THE APPLICABLE OWNER(S) OF THE EQUITY INTERESTS IN SUCH
MATERIAL SUBSIDIARY TO EXECUTE AND DELIVER) SUCH SECURITY DOCUMENTS AS THE
AGENTS MAY REASONABLY REQUIRE IN ORDER TO CREATE A VALID, PERFECTED, FIRST
PRIORITY LIEN UPON ALL REQUIRED U.S. COLLATERAL, REQUIRED CANADIAN COLLATERAL,
REQUIRED SINGAPORE COLLATERAL OR REQUIRED U.K. COLLATERAL, AS THE CASE MAY BE,
SECURING THE APPLICABLE OBLIGATIONS.  AGENTS SHALL BE GIVEN AT LEAST 10 DAYS’
PRIOR WRITTEN NOTICE OF SUCH FORMATION, CREATION OR ACQUISITION. 
NOTWITHSTANDING THE FOREGOING, NO FOREIGN SUBSIDIARY MAY FORM, CREATE OR ACQUIRE
A SUBSIDIARY WHICH IS NOT A FOREIGN SUBSIDIARY, EXCEPT FOR A SUBSIDIARY (X)
WHICH IS TREATED AS A DISREGARDED ENTITY FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES, (Y) WHOSE MEMBERS ARE SOLELY FOREIGN SUBSIDIARIES AND (Z) WHICH OWNS
NO ASSETS OTHER THAN EQUITY INTERESTS IN FOREIGN SUBSIDIARIES.

 


8.10                           ORGANIZATIONAL DOCUMENTS.  AMEND, MODIFY, RESTATE
OR SUPPLEMENT ANY OF ITS ORGANIZATIONAL DOCUMENTS IF SUCH ACTION COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


8.11                           UNFUNDED LIABILITIES.  INCUR ANY UNFUNDED
LIABILITIES AFTER THE EFFECTIVE DATE OR ALLOW ANY UNFUNDED LIABILITIES TO ARISE
OR EXIST TO AN EXTENT WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 


8.12                           ACQUISITIONS.  ACQUIRE ANY REAL PROPERTY OR ANY
MATERIAL PERSONAL PROPERTY AFTER THE EFFECTIVE DATE (OTHER THAN AN ACQUISITION
OF REAL OR PERSONAL PROPERTY IN THE ORDINARY COURSE OF BUSINESS WHICH DOES NOT
CONSTITUTE AN ACQUISITION OF ALL OR A SUBSTANTIAL PORTION OF THE ASSETS,
PROPERTY AND/OR EQUITY INTERESTS IN AND TO ANY PERSON) UNLESS BORROWERS SHALL
HAVE DEMONSTRATED TO THE SATISFACTION OF THE U.S. AGENT ON A PRO FORMA BASIS
THAT, BOTH BEFORE AND AFTER GIVING EFFECT TO THE APPLICABLE ACQUISITION, (I) NO
DEFAULT OR EVENT OF DEFAULT EXISTS OR COULD BE REASONABLY EXPECTED TO ARISE AS A
RESULT OF SUCH ACQUISITION, (II) BORROWERS HAVE AND WILL HAVE AT LEAST
$20,000,000 IN UNUSED COMMITMENTS AND UNRESTRICTED CASH AND CASH EQUIVALENTS (ON
A CONSOLIDATED BASIS), (III) THE ACQUISITION IS RELATED TO AN EXISTING LINE OF
BUSINESS AND (IV) EITHER (X) THE LEVERAGE RATIO IS AND WILL BE LESS THAN 2.00 TO
1.00 OR (Y) EACH OF (I) THE AGGREGATE  CONSIDERATION PAID IN CONNECTION WITH ANY
SINGLE SUCH ACQUISITION SHALL NOT EXCEED TEN PERCENT (10%) OF THE TANGIBLE NET
WORTH OF THE U.S. BORROWER AND ITS CONSOLIDATED SUBSIDIARIES CALCULATED AS OF
THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER AS OF THE DATE OF THE
APPLICABLE ACQUISITION AND (II) THE AGGREGATE  CONSIDERATION PAID FROM AND AFTER
THE DATE HEREOF IN CONNECTION WITH ACQUISITIONS OF PROPERTY PERMITTED BY THIS
SECTION (EXCLUSIVE OF ACQUISITIONS IN THE ORDINARY COURSE OF BUSINESS) SHALL NOT
EXCEED $100,000,000.

 


8.13                           NEGATIVE PLEDGES.  EXCEPT FOR (A) ANY OF THE LOAN
DOCUMENTS, (B) CUSTOMARY PROVISIONS IN LEASES, LICENSES, ASSET SALE AGREEMENTS
AND OTHER CUSTOMARY AGREEMENTS NOT RELATED TO BORROWED MONEY INDEBTEDNESS AND
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OR EXPRESSLY PERMITTED HEREIN,
AND (C) RESTRICTIONS IMPOSED BY AGREEMENTS GOVERNING PERMITTED LIENS, ENTER INTO
ANY AGREEMENT OR CONTRACT WHICH LIMITS OR RESTRICTS IN ANY WAY THE GRANTING OF
LIENS BY U.S. BORROWER OR ANY OF ITS SUBSIDIARIES SECURING ANY OF THE
OBLIGATIONS.

 


8.14                           LIMITATION ON CAPITAL EXPENDITURES.  IF, ON THE
LAST DAY OF ANY FISCAL QUARTER, THE SUM OF AGGREGATE UNUSED COMMITMENTS AND
UNRESTRICTED CASH AND CASH EQUIVALENTS (ON A CONSOLIDATED BASIS) IS LESS THAN
$20,000,000, PERMIT AGGREGATE CAPITAL EXPENDITURES OF THE U.S.


 

80

--------------------------------------------------------------------------------


 


BORROWER AND ITS SUBSIDIARIES DURING THE SUBSEQUENT QUARTER TO EXCEED GROSS
DEPRECIATION FOR SUCH QUARTER OR PERMIT CASH MULTI-CLIENT LIBRARY INVESTMENT
(NET OF PRE-FUNDING) DURING SUCH QUARTER TO EXCEED MULTI-CLIENT LIBRARY REVENUE
DURING SUCH QUARTER MINUS MULTI-CLIENT CASH COSTS DURING SUCH QUARTER.

 


8.15                           SWAP EXPOSURE.  ENTER INTO (I) ANY PROGRAM FOR
REDUCING EXPOSURE TO CURRENCY EXCHANGE FLUCTUATIONS OR (II) ANY PROGRAM FOR
HEDGING OF INTEREST RATE RISK COVERING BORROWED MONEY INDEBTEDNESS UNLESS, IN
EITHER SUCH CASE, SUCH PROGRAM IS ENTERED INTO FOR PROTECTION AGAINST CURRENCY
EXCHANGE OR INTEREST RATE RISKS, AND NOT FOR SPECULATIVE PURPOSES.

 


8.16                           MATERIAL SUBSIDIARIES.  U.S. BORROWER SHALL NOT
PERMIT THE AGGREGATE OF THE TOTAL ASSETS OR THE TOTAL ANNUAL REVENUES OF ALL
MATERIAL SUBSIDIARIES WHICH ARE DOMESTIC SUBSIDIARIES, CANADIAN SUBSIDIARIES,
SINGAPORE SUBSIDIARIES OR U.K. SUBSIDIARIES TO BE LESS THAN 90% OF THE AGGREGATE
CONSOLIDATED TOTAL ASSETS OR THE AGGREGATE CONSOLIDATED ANNUAL REVENUES OF THE
U.S. BORROWER AND ITS SUBSIDIARIES AS OF THE LAST DAY OF ANY FISCAL QUARTER. 
U.S. BORROWER SHALL NOT PERMIT ANY OF ITS FOREIGN SUBSIDIARIES OR ANY OF ITS
DOMESTIC SUBSIDIARIES WHICH ARE NOT MATERIAL SUBSIDIARIES TO OWN ANY RIGHT,
TITLE OR INTEREST IN AND TO THE U.S. LAND DATA LIBRARY.

 


9.                                       DEFAULTS.

 


9.1                                 EVENTS OF DEFAULT.  IF ANY ONE OR MORE OF
THE FOLLOWING EVENTS (HEREIN CALLED “EVENTS OF DEFAULT”) SHALL OCCUR AND BE
CONTINUING, THEN ANY AGENT MAY (AND AT THE DIRECTION OF THE MAJORITY LENDERS,
SHALL) DO ANY OR ALL OF THE FOLLOWING:  (1) WITHOUT NOTICE TO ANY BORROWER OR
ANY OTHER PERSON, DECLARE THE APPLICABLE COMMITMENTS TERMINATED (WHEREUPON THE
COMMITMENTS SHALL BE TERMINATED) AND/OR ACCELERATE THE TERMINATION DATE TO A
SPECIFIED DATE AS EARLY AS THE DATE OF TERMINATION OF THE APPLICABLE
COMMITMENTS; (2) TERMINATE ANY LETTER OF CREDIT ALLOWING FOR SUCH TERMINATION,
BY SENDING A NOTICE OF TERMINATION AS PROVIDED THEREIN AND REQUIRE THE
APPLICABLE BORROWER TO PROVIDE COVER FOR OUTSTANDING LETTERS OF CREDIT; (3)
DECLARE THE PRINCIPAL AMOUNT THEN OUTSTANDING OF AND THE UNPAID ACCRUED INTEREST
ON THE LOANS AND REIMBURSEMENT OBLIGATIONS AND ALL FEES AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER, UNDER THE NOTES AND UNDER THE OTHER LOAN DOCUMENTS TO BE
FORTHWITH DUE AND PAYABLE, WHEREUPON SUCH AMOUNTS SHALL BE AND BECOME
IMMEDIATELY DUE AND PAYABLE, WITHOUT NOTICE (INCLUDING, WITHOUT LIMITATION,
NOTICE OF ACCELERATION AND NOTICE OF INTENT TO ACCELERATE), PRESENTMENT, DEMAND,
PROTEST OR OTHER FORMALITIES OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY
WAIVED BY BORROWERS; PROVIDED THAT IN THE CASE OF THE OCCURRENCE OF AN EVENT OF
DEFAULT WITH RESPECT TO ANY OBLIGOR REFERRED TO IN CLAUSE (F), (G) OR (H) OF
THIS SECTION 9.1, THE COMMITMENTS SHALL BE AUTOMATICALLY TERMINATED AND THE
PRINCIPAL AMOUNT THEN OUTSTANDING OF AND UNPAID ACCRUED INTEREST ON THE LOANS
AND THE REIMBURSEMENT OBLIGATIONS AND ALL FEES AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER, UNDER THE NOTES AND UNDER THE OTHER LOAN DOCUMENTS SHALL BE AND
BECOME AUTOMATICALLY AND IMMEDIATELY DUE AND PAYABLE, WITHOUT NOTICE (INCLUDING,
WITHOUT LIMITATION, NOTICE OF ACCELERATION AND NOTICE OF INTENT TO ACCELERATE),
PRESENTMENT, DEMAND, PROTEST OR OTHER FORMALITIES OF ANY KIND, ALL OF WHICH ARE
HEREBY EXPRESSLY WAIVED BY BORROWERS; AND (4) EXERCISE ANY OR ALL OTHER RIGHTS
AND REMEDIES AVAILABLE TO ANY AGENT OR ANY LENDERS UNDER THE LOAN DOCUMENTS, AT
LAW OR IN EQUITY:

 


(A)                                  PAYMENTS - (I) ANY OBLIGOR SHALL FAIL TO
MAKE ANY PAYMENT OR REQUIRED PREPAYMENT OF ANY INSTALLMENT OF PRINCIPAL ON THE
LOANS OR ANY REIMBURSEMENT OBLIGATION PAYABLE UNDER THE


 

81

--------------------------------------------------------------------------------


 


NOTES, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WHEN DUE OR (II) ANY OBLIGOR
FAILS TO MAKE ANY PAYMENT OR REQUIRED PAYMENT OF INTEREST WITH RESPECT TO THE
LOANS, ANY REIMBURSEMENT OBLIGATION OR ANY OTHER FEE OR AMOUNT UNDER THE NOTES,
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WHEN DUE AND, IN THE CASE OF CLAUSE
(II) ONLY, SUCH FAILURE TO PAY CONTINUES UNREMEDIED FOR A PERIOD OF THREE
BUSINESS DAYS AFTER INVOICE; OR

 


(B)                                 OTHER OBLIGATIONS - ANY OBLIGOR SHALL
DEFAULT IN THE PAYMENT WHEN DUE OF ANY PRINCIPAL OF OR INTEREST ON ANY BORROWED
MONEY INDEBTEDNESS HAVING AN OUTSTANDING PRINCIPAL AMOUNT OF AT LEAST $5,000,000
IN THE AGGREGATE (OTHER THAN THE LOANS AND REIMBURSEMENT OBLIGATIONS) AND SUCH
DEFAULT SHALL CONTINUE BEYOND ANY APPLICABLE PERIOD OF GRACE AND SHALL GIVE RISE
TO A RIGHT ON THE PART OF THE HOLDER OF SUCH BORROWED MONEY INDEBTEDNESS TO
ACCELERATE SUCH BORROWED MONEY INDEBTEDNESS; OR ANY EVENT OR CONDITION SHALL
OCCUR WHICH RESULTS IN THE ACCELERATION OF THE MATURITY OF ANY SUCH BORROWED
MONEY INDEBTEDNESS OR ENABLES THE HOLDER OF ANY SUCH  BORROWED MONEY
INDEBTEDNESS OR ANY PERSON ACTING ON SUCH HOLDER’S BEHALF TO ACCELERATE THE
MATURITY THEREOF AND SUCH EVENT OR CONDITION SHALL NOT BE CURED WITHIN ANY
APPLICABLE PERIOD OF GRACE; OR

 


(C)                                  REPRESENTATIONS AND WARRANTIES - ANY
WRITTEN REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF ANY
OBLIGOR IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY CERTIFICATE
FURNISHED OR MADE BY ANY OBLIGOR TO AGENTS OR THE LENDERS IN CONNECTION HEREWITH
OR THEREWITH SHALL PROVE TO HAVE BEEN INCORRECT, FALSE OR MISLEADING IN ANY
MATERIAL RESPECT AS OF THE DATE THEREOF OR AS OF THE DATE AS OF WHICH THE FACTS
THEREIN SET FORTH WERE STATED OR CERTIFIED OR DEEMED STATED OR CERTIFIED; OR

 


(D)                                 AFFIRMATIVE COVENANTS - (I) DEFAULT SHALL BE
MADE IN THE DUE OBSERVANCE OR PERFORMANCE OF ANY OF THE COVENANTS OR AGREEMENTS
CONTAINED IN SECTION 7.3 HEREOF OR (II) DEFAULT IS MADE IN THE DUE OBSERVANCE OR
PERFORMANCE OF ANY OF THE OTHER COVENANTS AND AGREEMENTS CONTAINED IN SECTION 7
HEREOF OR ANY OTHER AFFIRMATIVE COVENANT OF ANY OBLIGOR CONTAINED IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND SUCH DEFAULT CONTINUES UNREMEDIED FOR A
PERIOD OF 30 DAYS AFTER (X) NOTICE THEREOF IS GIVEN BY ANY AGENT TO U.S.
BORROWER OR (Y) SUCH DEFAULT OTHERWISE BECOMES KNOWN TO ANY EXECUTIVE OFFICER OF
U.S. BORROWER, WHICHEVER IS EARLIER; OR

 


(E)                                  NEGATIVE COVENANTS - DEFAULT IS MADE IN THE
DUE OBSERVANCE OR PERFORMANCE BY ANY BORROWER OF ANY OF THE COVENANTS OR
AGREEMENTS CONTAINED IN SECTION 8 OF THIS AGREEMENT OR OF ANY OTHER NEGATIVE
COVENANT OF ANY OBLIGOR CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT;
OR

 


(F)                                    INVOLUNTARY BANKRUPTCY OR RECEIVERSHIP
PROCEEDINGS - A RECEIVER, RECEIVER-MANAGER, RECEIVER AND MANAGER, INTERIM
RECEIVER, MONITOR, CONSERVATOR, JUDICIAL MANAGER, LIQUIDATOR OR TRUSTEE OF ANY
OBLIGOR OR OF ANY OF ITS PROPERTY IS APPOINTED BY THE ORDER OR DECREE OF ANY
COURT OR AGENCY OR SUPERVISORY AUTHORITY HAVING JURISDICTION, AND SUCH DECREE OR
ORDER REMAINS IN EFFECT FOR MORE THAN 90 DAYS; OR ANY OBLIGOR IS ADJUDICATED
BANKRUPT OR INSOLVENT; OR ANY MATERIAL PORTION OF SUCH PERSON’S PROPERTY IS
SEQUESTERED BY COURT ORDER AND SUCH ORDER REMAINS IN EFFECT FOR MORE THAN 90
DAYS; OR A PETITION IS FILED AGAINST ANY OBLIGOR UNDER ANY STATE OR FEDERAL
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, READJUSTMENT OR DEBT,
DISSOLUTION, LIQUIDATION OR RECEIVERSHIP LAW OR ANY JURISDICTION, WHETHER NOW OR
HEREAFTER IN EFFECT, AND IS NOT DISMISSED WITHIN 90 DAYS AFTER SUCH FILING; OR

 

82

--------------------------------------------------------------------------------


 


(G)                                 VOLUNTARY PETITIONS OR CONSENTS - ANY
OBLIGOR COMMENCES A VOLUNTARY CASE OR OTHER PROCEEDING OR ORDER SEEKING
LIQUIDATION, REORGANIZATION, ARRANGEMENT, INSOLVENCY, READJUSTMENT OF DEBT,
DISSOLUTION, LIQUIDATION OR OTHER RELIEF WITH RESPECT TO ITSELF OR ITS DEBTS OR
OTHER LIABILITIES UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR
HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER,
LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF
ITS PROPERTY, OR CONSENTS TO ANY SUCH RELIEF OR TO THE APPOINTMENT OF OR TAKING
POSSESSION BY ANY SUCH OFFICIAL IN AN INVOLUNTARY CASE OR OTHER PROCEEDING
COMMENCED AGAINST IT, OR FAILS GENERALLY TO, OR CANNOT, PAY ITS DEBTS GENERALLY
AS THEY BECOME DUE OR TAKES ANY CORPORATE ACTION TO AUTHORIZE OR EFFECT ANY OF
THE FOREGOING; OR

 


(H)                                 ASSIGNMENTS FOR BENEFIT OF CREDITORS OR
ADMISSIONS OF INSOLVENCY - ANY OBLIGOR MAKES AN ASSIGNMENT FOR THE BENEFIT OF
ITS CREDITORS, OR ADMITS IN WRITING ITS INSOLVENCY (INCLUDING ANY ADMISSION OF
ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE), OR CONSENTS TO THE
APPOINTMENT OF A RECEIVER, RECEIVER-MANAGER, INTERIM RECEIVER, MONITOR, TRUSTEE,
OR LIQUIDATOR OF SUCH OBLIGOR OR OF ALL OR ANY SUBSTANTIAL PART OF ITS PROPERTY;
OR

 


(I)                                     UNDISCHARGED JUDGMENTS - A FINAL
NON-APPEALABLE JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY EXCEEDING, IN THE
AGGREGATE, $5,000,000 (EXCLUSIVE OF AMOUNTS COVERED BY INSURANCE) IS RENDERED BY
ANY COURT OR OTHER GOVERNMENTAL AUTHORITY AGAINST ANY OBLIGOR AND SUCH OBLIGOR
DOES NOT DISCHARGE THE SAME OR PROVIDE FOR ITS DISCHARGE IN ACCORDANCE WITH ITS
TERMS, OR PROCURE A STAY OF EXECUTION THEREOF WITHIN 30 DAYS FROM THE DATE OF
ENTRY THEREOF; OR

 


(J)                                     SECURITY DOCUMENTS - ANY SECURITY
DOCUMENT AFTER DELIVERY THEREOF, SHALL CEASE FOR ANY REASON, EXCEPT TO THE
EXTENT PERMITTED BY THE TERMS OF THIS AGREEMENT OR SUCH SECURITY DOCUMENT, TO
CREATE A VALID AND PERFECTED LIEN OF THE FIRST PRIORITY (SUBJECT TO THE
PERMITTED LIENS), REQUIRED THEREBY ON ANY OF THE COLLATERAL INDIVIDUALLY OR IN
THE AGGREGATE HAVING A FAIR MARKET VALUE IN EXCESS OF $1,000,000 PURPORTED TO BE
COVERED THEREBY AND SECURING THAT PORTION OF THE OBLIGATIONS WHICH IS THEREIN
DESIGNATED AS BEING SECURED, OR ANY OBLIGOR (OR ANY OTHER PERSON WHO MAY HAVE
GRANTED OR PURPORTED TO GRANT SUCH LIEN) WILL SO STATE IN WRITING OR, AFTER THE
CREATION THEREOF AS HEREIN PROVIDED,  AGENTS SHALL CEASE TO HAVE VALID,
PERFECTED, FIRST PRIORITY LIENS UPON THE ISSUED AND OUTSTANDING EQUITY INTERESTS
IN AND TO ALL SUBSIDIARIES OF U.S. BORROWER TO THE EXTENT REQUIRED BY THE TERMS
OF THIS AGREEMENT; OR

 


(K)                                  CHANGE OF CONTROL; OWNERSHIP OF
SUBSIDIARIES - (I) EXCEPT FOR THE CANADIAN OUTSIDE EQUITY OWNERS, ANY PERSON
OTHER THAN U.S. BORROWER OR ITS SUBSIDIARIES SHALL OWN ANY EQUITY INTEREST IN
ANY BORROWER OR ANY MATERIAL SUBSIDIARY OR ANY PERSON OTHER THAN AN AGENT SHALL
ACQUIRE ANY LIEN ON ANY EQUITY INTEREST IN ANY BORROWER OR ANY MATERIAL
SUBSIDIARY; OR (II) ANY CHANGE OF CONTROL SHALL OCCUR; OR

 


(L)                                     UNINSURED LOSS - ANY OBLIGOR SHALL BE
THE SUBJECT OF ANY UNINSURED OR UNINDEMNIFIED CASUALTY LOSSES EXCEEDING, IN THE
AGGREGATE, $10,000,000 IN BOOK VALUE IN ANY FISCAL YEAR; OR


 


(M)                               MATERIAL ADVERSE CHANGE – ANY EVENT SHALL HAVE
OCCURRED WHICH CONSTITUTES, IN THE GOOD FAITH OPINION OF A  COMMERCIAL BANKER
ACTING REASONABLY, A MATERIAL ADVERSE  EFFECT  (I)  ON THE VALIDITY OR
ENFORCEABILITY OF ANY OF THE LOAN DOCUMENTS  OR  ANY  OF THE RIGHTS OR REMEDIES


 

83

--------------------------------------------------------------------------------


 


OF THE AGENTS OR THE LENDERS THEREUNDER  OR  (II) ON THE ASSETS OR LIABILITIES
OF U.S. BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS.

 


9.2                                 RIGHT OF SETOFF.  UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, EACH LENDER IS HEREBY AUTHORIZED
AT ANY TIME AND FROM TIME TO TIME, WITHOUT NOTICE TO ANY OBLIGOR (ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY BORROWERS AND THE OTHER OBLIGORS), TO SETOFF
AND APPLY ANY AND ALL DEPOSITS, WHETHER GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL (BUT EXCLUDING THE FUNDS HELD IN ACCOUNTS CLEARLY
DESIGNATED AS ESCROW OR TRUST ACCOUNTS HELD BY ANY BORROWER OR ANY OTHER OBLIGOR
FOR THE BENEFIT OF PERSONS WHICH ARE NOT AFFILIATES OF ANY OBLIGOR), WHETHER OR
NOT SUCH SETOFF RESULTS IN ANY LOSS OF INTEREST OR OTHER PENALTY, AND INCLUDING
WITHOUT LIMITATION ALL CERTIFICATES OF DEPOSIT, AT ANY TIME HELD, AND ANY OTHER
FUNDS OR PROPERTY AT ANY TIME HELD, AND OTHER BORROWED MONEY INDEBTEDNESS AT ANY
TIME OWING BY SUCH LENDER TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY BORROWER OR
ANY OTHER OBLIGOR AGAINST ANY AND ALL OF THE OBLIGATIONS IRRESPECTIVE OF WHETHER
OR NOT SUCH LENDER OR ANY AGENT WILL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT,
THE NOTES OR ANY OTHER LOAN DOCUMENT.  SHOULD THE RIGHT OF ANY LENDER TO REALIZE
FUNDS IN ANY MANNER SET FORTH HEREINABOVE BE CHALLENGED AND ANY APPLICATION OF
SUCH FUNDS BE REVERSED, WHETHER BY COURT ORDER OR OTHERWISE, THE LENDERS SHALL
MAKE RESTITUTION OR REFUND TO THE APPLICABLE BORROWER OR THE APPLICABLE OTHER
OBLIGOR, AS THE CASE MAY BE, PRO RATA IN ACCORDANCE WITH THEIR APPLICABLE
COMMITMENTS.  EACH LENDER AGREES TO PROMPTLY NOTIFY THE APPLICABLE BORROWER AND
AGENTS AFTER ANY SUCH SETOFF AND APPLICATION, PROVIDED THAT THE FAILURE TO GIVE
SUCH NOTICE WILL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.  THE
RIGHTS OF AGENTS AND THE LENDERS UNDER THIS SECTION ARE IN ADDITION TO OTHER
RIGHTS AND REMEDIES (INCLUDING WITHOUT LIMITATION OTHER RIGHTS OF SETOFF) WHICH
AGENTS OR THE LENDERS MAY HAVE.  THIS SECTION IS SUBJECT TO THE TERMS AND
PROVISIONS OF SECTIONS 4.6 AND 11.7 HEREOF.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS, ANY AMOUNTS
REALIZED UNDER THIS SECTION WHICH CONSTITUTE AN ASSET OF ANY FOREIGN SUBSIDIARY
SHALL ONLY BE APPLIED TO THE PAYMENT OF CANADIAN OBLIGATIONS, SINGAPORE
OBLIGATIONS  OR U.K. OBLIGATIONS.

 


9.3                                 COLLATERAL ACCOUNT.  U.S. BORROWER HEREBY
AGREES, IN ADDITION TO THE PROVISIONS OF SECTION 9.1 HEREOF, THAT UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, IT SHALL, IF
REQUESTED BY ANY AGENT OR BY THE MAJORITY LENDERS (THROUGH ANY AGENT), PAY TO
U.S. AGENT AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE THEN AGGREGATE
AMOUNT AVAILABLE FOR DRAWINGS UNDER ALL OUTSTANDING U.S. LETTERS OF CREDIT,
WHICH FUNDS SHALL BE HELD BY U.S. AGENT AS COVER.  CANADIAN BORROWERS HEREBY
AGREE, IN ADDITION TO THE PROVISIONS OF SECTION 9.1 HEREOF, THAT UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, IT SHALL, IF
REQUESTED BY ANY AGENT OR BY THE MAJORITY LENDERS (THROUGH ANY AGENT), PAY TO
CANADIAN AGENT AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE SUM OF THE
THEN AGGREGATE AMOUNT AVAILABLE FOR DRAWINGS UNDER ALL OUTSTANDING CANADIAN
LETTERS OF CREDIT PLUS THE UNPAID PRINCIPAL BALANCE OF ALL OUTSTANDING BANKERS’
ACCEPTANCES, WHICH FUNDS SHALL BE HELD BY CANADIAN AGENT AS COVER.  SINGAPORE
BORROWER HEREBY AGREES, IN ADDITION TO THE PROVISIONS OF SECTION 9.1 HEREOF,
THAT UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, IT
SHALL, IF REQUESTED BY ANY AGENT OR BY THE MAJORITY LENDERS (THROUGH ANY AGENT),
PAY TO SINGAPORE AGENT AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE
THEN AGGREGATE AMOUNT AVAILABLE FOR DRAWINGS UNDER ALL OUTSTANDING SINGAPORE
LETTERS OF CREDIT, WHICH FUNDS SHALL BE HELD BY SINGAPORE AGENT AS COVER.  U.K.
BORROWER HEREBY AGREES, IN ADDITION TO THE PROVISIONS OF SECTION 9.1 HEREOF,
THAT UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT,


 

84

--------------------------------------------------------------------------------


 


IT SHALL, IF REQUESTED BY ANY AGENT OR BY THE MAJORITY LENDERS (THROUGH ANY
AGENT), PAY TO U.K. AGENT AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE
THEN AGGREGATE AMOUNT AVAILABLE FOR DRAWINGS UNDER ALL OUTSTANDING U.K. LETTERS
OF CREDIT, WHICH FUNDS SHALL BE HELD BY U.K. AGENT AS COVER.

 


9.4                                 PRESERVATION OF SECURITY FOR LETTER OF
CREDIT LIABILITIES.  IN THE EVENT THAT, FOLLOWING (I) THE OCCURRENCE OF AN EVENT
OF DEFAULT AND THE EXERCISE OF ANY RIGHTS AVAILABLE TO ANY AGENT OR ANY LENDER
UNDER THE LOAN DOCUMENTS, AND (II) PAYMENT IN FULL OF THE PRINCIPAL AMOUNT THEN
OUTSTANDING OF AND THE ACCRUED INTEREST ON THE LOANS AND REIMBURSEMENT
OBLIGATIONS AND FEES AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE LOAN
DOCUMENTS AND ALL OTHER AMOUNTS SECURED BY THE SECURITY DOCUMENTS, ANY LETTERS
OF CREDIT OR BANKERS’ ACCEPTANCES SHALL REMAIN OUTSTANDING AND UNDRAWN UPON, THE
APPLICABLE AGENT SHALL BE ENTITLED TO HOLD (AND EACH BORROWER AND EACH OTHER
OBLIGOR HEREBY GRANTS AND CONVEYS TO AGENT A SECURITY INTEREST IN AND TO) ALL
CASH OR OTHER PROPERTY (“PROCEEDS OF REMEDIES”) REALIZED OR ARISING OUT OF THE
EXERCISE OF ANY RIGHTS AVAILABLE UNDER THE LOAN DOCUMENTS, AT LAW OR IN EQUITY,
INCLUDING, WITHOUT LIMITATION, THE PROCEEDS OF ANY FORECLOSURE, AS COLLATERAL
FOR THE PAYMENT OF ANY AMOUNTS DUE OR TO BECOME DUE UNDER OR IN RESPECT OF SUCH
LETTERS OF CREDIT AND/OR SUCH BANKERS’ ACCEPTANCES.  SUCH PROCEEDS OF REMEDIES
SHALL BE HELD FOR THE RATABLE BENEFIT OF THE APPLICABLE LENDERS; PROVIDED,
HOWEVER, THAT ANY CASH AND OTHER LIQUID ASSETS IN EXCESS OF THE AGGREGATE
BANKERS’ ACCEPTANCE LIABILITIES AND LETTER OF CREDIT LIABILITIES SHALL BE
PROMPTLY PAID OVER TO THE APPLICABLE OBLIGOR.  THE RIGHTS, TITLES, BENEFITS,
PRIVILEGES, DUTIES AND OBLIGATIONS OF THE APPLICABLE AGENT WITH RESPECT THERETO
SHALL BE GOVERNED BY THE TERMS AND PROVISIONS OF THIS AGREEMENT AND, TO THE
EXTENT NOT INCONSISTENT WITH THIS AGREEMENT, THE APPLICABLE SECURITY DOCUMENTS. 
THE APPLICABLE AGENT MAY, BUT SHALL HAVE NO OBLIGATION TO, INVEST ANY SUCH
PROCEEDS OF REMEDIES IN SUCH MANNER AS SUCH AGENT, IN THE EXERCISE OF ITS SOLE
DISCRETION, DEEMS APPROPRIATE.  SUCH PROCEEDS OF REMEDIES SHALL BE APPLIED TO
REIMBURSEMENT OBLIGATIONS ARISING IN RESPECT OF ANY SUCH LETTERS OF CREDIT, THE
PAYMENT OF ANY LENDER’S OBLIGATIONS UNDER ANY SUCH LETTER OF CREDIT AND/OR THE
OBLIGATIONS RELATING TO ANY SUCH BANKERS’ ACCEPTANCE WHEN SUCH LETTER OF CREDIT
IS DRAWN UPON OR SUCH BANKERS’ ACCEPTANCE MATURES, AS THE CASE MAY BE.  NOTHING
IN THIS SECTION SHALL CAUSE OR PERMIT AN INCREASE IN THE MAXIMUM AMOUNT OF THE
OBLIGATIONS PERMITTED TO BE OUTSTANDING FROM TIME TO TIME UNDER THIS AGREEMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN ANY OF THE OTHER
LOAN DOCUMENTS, ANY AMOUNTS REALIZED UNDER THIS SECTION WHICH CONSTITUTE AN
ASSET OF ANY FOREIGN SUBSIDIARY SHALL ONLY BE APPLIED TO THE PAYMENT OF CANADIAN
OBLIGATIONS, SINGAPORE OBLIGATIONS OR U.K. OBLIGATIONS.

 


9.5                                 CURRENCY CONVERSION AFTER MATURITY.  AT ANY
TIME FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT AND THE ACCELERATION OF THE
MATURITY OF THE CANADIAN OBLIGATIONS PURSUANT TO SECTION 9.1, THE CANADIAN
LENDERS SHALL BE ENTITLED TO CONVERT, WITH TWO (2) BUSINESS DAYS’ PRIOR NOTICE
TO CANADIAN BORROWERS, ANY AND ALL OR ANY PART OF THE THEN UNPAID AND
OUTSTANDING LIBOR BORROWINGS AND BASE RATE BORROWINGS OF THE CANADIAN BORROWERS
TO CANADIAN PRIME LOANS.  ANY SUCH CONVERSION SHALL BE CALCULATED SO THAT THE
RESULTING CANADIAN PRIME LOANS SHALL BE THE EQUIVALENT ON THE DATE OF CONVERSION
OF THE AMOUNT OF DOLLARS SO CONVERTED.  ANY ACCRUED AND UNPAID INTEREST
DENOMINATED IN DOLLARS AT THE TIME OF ANY SUCH CONVERSION SHALL BE SIMILARLY
CONVERTED TO CANADIAN DOLLARS, AND SUCH CANADIAN PRIME LOANS AND ACCRUED AND
UNPAID INTEREST THEREON SHALL THEREAFTER BEAR INTEREST IN ACCORDANCE WITH THE
TERMS HEREOF.

 

85

--------------------------------------------------------------------------------


 


9.6                                 REMEDIES CUMULATIVE.  NO REMEDY, RIGHT OR
POWER CONFERRED UPON ANY AGENT OR ANY LENDER IS INTENDED TO BE EXCLUSIVE OF ANY
OTHER REMEDY, RIGHT OR POWER GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT
LAW, IN EQUITY, OR OTHERWISE, AND ALL SUCH REMEDIES, RIGHTS AND POWERS SHALL BE
CUMULATIVE.

 


10.                                 AGENTS.

 


10.1                           APPOINTMENT, POWERS AND IMMUNITIES.  EACH U.S.
LENDER HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES U.S. AGENT TO ACT AS ITS AGENT
HEREUNDER, UNDER THE U.S. LETTERS OF CREDIT AND UNDER THE OTHER LOAN DOCUMENTS
WITH SUCH POWERS AS ARE SPECIFICALLY DELEGATED TO U.S. AGENT BY THE TERMS HEREOF
AND THEREOF, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  EACH CANADIAN LENDER HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES
CANADIAN AGENT TO ACT AS ITS AGENT HEREUNDER, UNDER THE CANADIAN LETTERS OF
CREDIT AND UNDER THE OTHER LOAN DOCUMENTS WITH SUCH POWERS AS ARE SPECIFICALLY
DELEGATED TO CANADIAN AGENT BY THE TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH
OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.    EACH SINGAPORE LENDER
HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES SINGAPORE AGENT TO ACT AS ITS AGENT
HEREUNDER, UNDER THE SINGAPORE LETTERS OF CREDIT AND UNDER THE OTHER LOAN
DOCUMENTS WITH SUCH POWERS AS ARE SPECIFICALLY DELEGATED TO SINGAPORE AGENT BY
THE TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY
INCIDENTAL THERETO.  EACH U.K. LENDER HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES
U.K. AGENT TO ACT AS ITS AGENT HEREUNDER, UNDER THE U.K. LETTERS OF CREDIT AND
UNDER THE OTHER LOAN DOCUMENTS WITH SUCH POWERS AS ARE SPECIFICALLY DELEGATED TO
U.K. AGENT BY THE TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH OTHER POWERS AS
ARE REASONABLY INCIDENTAL THERETO.  ANY LOAN DOCUMENTS EXECUTED IN FAVOR OF ANY
AGENT SHALL BE HELD BY SUCH AGENT FOR THE RATABLE BENEFIT OF THE APPLICABLE
LENDERS. NONE OF THE AGENTS (“AGENTS” AS USED IN THIS SECTION 10 SHALL INCLUDE
REFERENCE TO THEIR AFFILIATES AND THEIR OWN AND THEIR AFFILIATES’ RESPECTIVE
OFFICERS, SHAREHOLDERS, DIRECTORS, EMPLOYEES AND AGENTS) (A) SHALL HAVE ANY
DUTIES OR RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT,
THE LETTERS OF CREDIT, AND THE OTHER LOAN DOCUMENTS, AND SHALL NOT BY REASON OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BE A TRUSTEE OR FIDUCIARY FOR ANY
LENDER; (B) SHALL BE RESPONSIBLE TO ANY LENDER FOR ANY RECITALS, STATEMENTS,
REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS AGREEMENT, THE LETTERS OF CREDIT
OR ANY OTHER LOAN DOCUMENT, OR IN ANY CERTIFICATE OR OTHER DOCUMENT REFERRED TO
OR PROVIDED FOR IN, OR RECEIVED BY ANY OF THEM UNDER, THIS AGREEMENT, THE
LETTERS OF CREDIT OR ANY OTHER LOAN DOCUMENT, OR FOR THE VALUE, VALIDITY,
EFFECTIVENESS, GENUINENESS, ENFORCEABILITY, EXECUTION, FILING, REGISTRATION,
COLLECTIBILITY, RECORDING, PERFECTION, EXISTENCE OR SUFFICIENCY OF THIS
AGREEMENT, THE LETTERS OF CREDIT, OR ANY OTHER LOAN DOCUMENT OR ANY OTHER
DOCUMENT REFERRED TO OR PROVIDED FOR HEREIN OR THEREIN OR ANY PROPERTY COVERED
THEREBY OR FOR ANY FAILURE BY ANY OBLIGOR OR ANY OTHER PERSON TO PERFORM ANY OF
ITS OBLIGATIONS HEREUNDER OR THEREUNDER, OR SHALL HAVE ANY DUTY TO INQUIRE INTO
OR PASS UPON ANY OF THE FOREGOING MATTERS; (C) SHALL BE REQUIRED TO INITIATE OR
CONDUCT ANY LITIGATION OR COLLECTION PROCEEDINGS HEREUNDER OR UNDER THE LETTERS
OF CREDIT OR ANY OTHER LOAN DOCUMENT EXCEPT TO THE EXTENT REQUESTED AND
ADEQUATELY INDEMNIFIED BY THE MAJORITY LENDERS; (D) SHALL BE RESPONSIBLE FOR ANY
MISTAKE OF LAW OR FACT OR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT
HEREUNDER OR UNDER THE LETTERS OR CREDIT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT REFERRED TO OR PROVIDED FOR HEREIN OR THEREIN OR IN
CONNECTION HEREWITH OR THEREWITH, INCLUDING, WITHOUT LIMITATION, PURSUANT TO ITS
OWN NEGLIGENCE, EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; (E)
SHALL BE BOUND BY OR OBLIGED TO RECOGNIZE ANY AGREEMENT AMONG OR BETWEEN ANY
BORROWER AND ANY LENDER TO WHICH SUCH AGENT IS NOT A PARTY, REGARDLESS OF
WHETHER SUCH AGENT HAS KNOWLEDGE OF THE EXISTENCE OF ANY SUCH

 

86

--------------------------------------------------------------------------------


 


AGREEMENT OR THE TERMS AND PROVISIONS THEREOF; (F) SHALL BE CHARGED WITH NOTICE
OR KNOWLEDGE OF ANY FACT OR INFORMATION NOT HEREIN SET OUT OR PROVIDED TO SUCH
AGENT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT;
(G) SHALL BE RESPONSIBLE FOR ANY DELAY, ERROR, OMISSION OR DEFAULT OF ANY MAIL,
TELEGRAPH, CABLE OR WIRELESS AGENCY OR OPERATOR, AND (H) SHALL BE RESPONSIBLE
FOR THE ACTS OR EDICTS OF ANY GOVERNMENTAL AUTHORITY.  ANY AGENT MAY EMPLOY
AGENTS AND ATTORNEYS-IN-FACT AND NONE OF THE AGENTS SHALL BE RESPONSIBLE FOR THE
NEGLIGENCE OR MISCONDUCT OF ANY SUCH AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT
WITH REASONABLE CARE.  WITHOUT IN ANY WAY LIMITING ANY OF THE FOREGOING, EACH
LENDER ACKNOWLEDGES THAT NONE OF THE AGENTS (NOR ANY ISSUER) SHALL HAVE GREATER
RESPONSIBILITY IN THE OPERATION OF THE LETTERS OF CREDIT THAN IS SPECIFIED IN
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION,
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500).  IN ANY FORECLOSURE
PROCEEDING CONCERNING ANY COLLATERAL, EACH HOLDER OF AN OBLIGATION IF BIDDING
FOR ITS OWN ACCOUNT OR FOR ITS OWN ACCOUNT AND THE ACCOUNTS OF OTHER LENDERS IS
PROHIBITED FROM INCLUDING IN THE AMOUNT OF ITS BID AN AMOUNT TO BE APPLIED AS A
CREDIT AGAINST THE OBLIGATIONS HELD BY IT OR THE OBLIGATIONS HELD BY THE OTHER
LENDERS; INSTEAD, SUCH HOLDER MUST BID IN CASH ONLY.  HOWEVER, IN ANY SUCH
FORECLOSURE PROCEEDING, (I) U.S. AGENT MAY (BUT SHALL NOT BE OBLIGATED TO)
SUBMIT A BID FOR ALL U.S. LENDERS (INCLUDING ITSELF) IN THE FORM OF A CREDIT
AGAINST THE U.S. OBLIGATIONS, AND U.S. AGENT OR ITS DESIGNEE MAY (BUT SHALL NOT
BE OBLIGATED TO) ACCEPT TITLE TO SUCH COLLATERAL FOR AND ON BEHALF OF ALL U.S.
LENDERS, (II)  CANADIAN AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) SUBMIT A BID
FOR ALL CANADIAN LENDERS (INCLUDING ITSELF) IN THE FORM OF A CREDIT AGAINST THE
CANADIAN OBLIGATIONS, AND CANADIAN AGENT OR ITS DESIGNEE MAY (BUT SHALL NOT BE
OBLIGATED TO) ACCEPT TITLE TO SUCH COLLATERAL FOR AND ON BEHALF OF ALL CANADIAN
LENDERS, (III) SINGAPORE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) SUBMIT A BID
FOR ALL SINGAPORE LENDERS (INCLUDING ITSELF) IN THE FORM OF A CREDIT AGAINST THE
SINGAPORE OBLIGATIONS, AND SINGAPORE AGENT OR ITS DESIGNEE MAY (BUT SHALL NOT BE
OBLIGATED TO) ACCEPT TITLE TO SUCH COLLATERAL FOR AND ON BEHALF OF ALL SINGAPORE
LENDERS, AND (IV) U.K. AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) SUBMIT A BID
FOR ALL U.K. LENDERS (INCLUDING ITSELF) IN THE FORM OF A CREDIT AGAINST THE U.K.
OBLIGATIONS, AND U.K. AGENT OR ITS DESIGNEE MAY (BUT SHALL NOT BE OBLIGATED TO)
ACCEPT TITLE TO SUCH COLLATERAL FOR AND ON BEHALF OF ALL U.K. LENDERS.

 


10.2                           RELIANCE.  EACH AGENT SHALL BE ENTITLED TO RELY
UPON ANY CERTIFICATION, NOTICE OR OTHER COMMUNICATION (INCLUDING ANY THEREOF BY
TELEPHONE, TELEGRAM OR CABLE) REASONABLY BELIEVED BY IT TO BE GENUINE AND
CORRECT AND TO HAVE BEEN SIGNED OR SENT BY OR ON BEHALF OF THE PROPER PERSON OR
PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (WHICH MAY BE COUNSEL
FOR ANY BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH
AGENT.   NONE OF THE AGENTS SHALL BE REQUIRED IN ANY WAY TO DETERMINE THE
IDENTITY OR AUTHORITY OF ANY PERSON DELIVERING OR EXECUTING THE SAME.  AS TO ANY
MATTERS NOT EXPRESSLY PROVIDED FOR BY THIS AGREEMENT, THE LETTERS OF CREDIT, OR
ANY OTHER LOAN DOCUMENT, EACH AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN
ACTING, OR IN REFRAINING FROM ACTING, HEREUNDER AND THEREUNDER IN ACCORDANCE
WITH INSTRUCTIONS OF THE MAJORITY LENDERS, AND ANY ACTION TAKEN OR FAILURE TO
ACT BY U.S. AGENT PURSUANT THERETO SHALL BE BINDING ON ALL OF THE U.S. LENDERS,
ANY ACTION TAKEN OR FAILURE TO ACT BY CANADIAN AGENT PURSUANT THERETO SHALL BE
BINDING ON ALL OF THE CANADIAN LENDERS, ANY ACTION TAKEN OR FAILURE TO ACT BY
SINGAPORE AGENT PURSUANT THERETO SHALL BE BINDING ON ALL OF THE SINGAPORE
LENDERS AND ANY ACTION TAKEN OR FAILURE TO ACT BY U.K. AGENT PURSUANT THERETO
SHALL BE BINDING ON ALL OF THE U.K. LENDERS.  PURSUANT TO WRITTEN INSTRUCTIONS
OF THE MAJORITY LENDERS, THE AGENTS SHALL HAVE THE AUTHORITY TO EXECUTE RELEASES
OF THE SECURITY DOCUMENTS ON BEHALF OF THE LENDERS WITHOUT THE JOINDER OF ANY
LENDER.  IF ANY ORDER, WRIT, JUDGMENT OR DECREE SHALL BE MADE OR ENTERED BY ANY
COURT AFFECTING THE RIGHTS, DUTIES AND OBLIGATIONS OF ANY AGENT UNDER THIS


 

87

--------------------------------------------------------------------------------


 


AGREEMENT OR ANY OTHER LOAN DOCUMENT, THEN AND IN ANY OF SUCH EVENTS SUCH AGENT
IS AUTHORIZED, IN ITS SOLE DISCRETION, TO RELY UPON AND COMPLY WITH SUCH ORDER,
WRIT, JUDGMENT OR DECREE WHICH IT IS ADVISED BY LEGAL COUNSEL OF ITS OWN
CHOOSING IS BINDING UPON IT UNDER THE TERMS OF THIS AGREEMENT, THE RELEVANT LOAN
DOCUMENT OR OTHERWISE; AND IF SUCH AGENT COMPLIES WITH ANY SUCH ORDER, WRIT,
JUDGMENT OR DECREE, THEN IT SHALL NOT BE LIABLE TO ANY LENDER OR TO ANY OTHER
PERSON BY REASON OF SUCH COMPLIANCE EVEN THOUGH SUCH ORDER, WRIT, JUDGMENT OR
DECREE MAY BE SUBSEQUENTLY REVERSED, MODIFIED, ANNULLED, SET ASIDE OR VACATED.

 


10.3                           DEFAULTS.  NONE OF THE AGENTS SHALL BE DEEMED TO
HAVE KNOWLEDGE OF THE OCCURRENCE OF A DEFAULT (OTHER THAN THE NON-PAYMENT OF
PRINCIPAL OF OR INTEREST ON LOANS OR REIMBURSEMENT OBLIGATIONS) UNLESS SUCH
AGENT HAS RECEIVED NOTICE FROM A LENDER OR A BORROWER SPECIFYING SUCH DEFAULT
AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT.”  IN THE EVENT THAT ANY
AGENT RECEIVES SUCH A NOTICE OF DEFAULT, SUCH AGENT SHALL GIVE PROMPT NOTICE
THEREOF TO THE LENDERS (AND SHALL GIVE EACH LENDER PROMPT NOTICE OF EACH SUCH
NON-PAYMENT).  EACH AGENT SHALL (SUBJECT TO SECTION 10.7 HEREOF) TAKE SUCH
ACTION WITH RESPECT TO SUCH NOTICE OF DEFAULT AS SHALL BE DIRECTED BY THE
MAJORITY LENDERS AND WITHIN ITS RIGHTS UNDER THE LOAN DOCUMENTS AND AT LAW OR IN
EQUITY, PROVIDED THAT, UNLESS AND UNTIL AN AGENT SHALL HAVE RECEIVED SUCH
DIRECTIONS, SUCH AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR
REFRAIN FROM TAKING SUCH ACTION, PERMITTED HEREBY WITH RESPECT TO SUCH NOTICE OF
DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST INTERESTS OF THE LENDERS AND
WITHIN ITS RIGHTS UNDER THE LOAN DOCUMENTS, AT LAW OR IN EQUITY.

 


10.4                           MATERIAL WRITTEN NOTICES.  IN THE EVENT THAT ANY
AGENT RECEIVES ANY WRITTEN NOTICE OF A MATERIAL NATURE FROM ANY BORROWER OR ANY
OBLIGOR UNDER THE LOAN DOCUMENTS, SUCH AGENT SHALL PROMPTLY INFORM EACH OF THE
LENDERS THEREOF.

 


10.5                           RIGHTS AS A LENDER.  WITH RESPECT TO THEIR
APPLICABLE COMMITMENTS AND THE OBLIGATIONS, EACH OF WELLS FARGO, HSBC CANADA,
HSBC SINGAPORE AND HSBC U.K., IN ITS CAPACITY AS  A LENDER HEREUNDER, SHALL HAVE
THE SAME RIGHTS AND POWERS HEREUNDER AS ANY OTHER LENDER AND MAY EXERCISE THE
SAME AS THOUGH IT WERE NOT ACTING IN ITS AGENCY CAPACITY, AND THE TERM “LENDER”
OR “LENDERS” SHALL, UNLESS THE CONTEXT OTHERWISE INDICATES, INCLUDE EACH AGENT
IN ITS INDIVIDUAL CAPACITY.  EACH AGENT MAY (WITHOUT HAVING TO ACCOUNT THEREFOR
TO ANY LENDER) ACCEPT DEPOSITS FROM, LEND MONEY TO AND GENERALLY ENGAGE IN ANY
KIND OF BANKING, TRUST, LETTER OF CREDIT, AGENCY OR OTHER BUSINESS WITH ANY
BORROWER (AND ANY OF THEIR AFFILIATES) AS IF IT WERE NOT ACTING AS AN AGENT, AND
EACH AGENT MAY ACCEPT FEES AND OTHER CONSIDERATION FROM ANY BORROWER (IN
ADDITION TO THE FEES HERETOFORE AGREED TO BETWEEN ANY BORROWER AND ANY AGENT)
FOR SERVICES IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE WITHOUT HAVING TO
ACCOUNT FOR THE SAME TO THE LENDERS.

 


10.6                           INDEMNIFICATION.  THE CANADIAN LENDERS, THE U.S.
LENDERS, SINGAPORE LENDERS  AND U.K. LENDERS, RESPECTIVELY, AGREE TO INDEMNIFY
CANADIAN AGENT, U.S. AGENT, SINGAPORE AGENT AND U.K. AGENT, RESPECTIVELY  (TO
THE EXTENT NOT REIMBURSED UNDER SECTION 2.2(C), SECTION 11.3 OR SECTION 11.4
HEREOF, BUT WITHOUT LIMITING THE OBLIGATIONS OF ANY BORROWER UNDER SAID SECTIONS
2.2(C), 11.3 AND 11.4), RATABLY IN ACCORDANCE WITH THE SUM OF THE APPLICABLE
LENDERS’ RESPECTIVE CANADIAN COMMITMENTS, U.S. COMMITMENTS, SINGAPORE
COMMITMENTS AND U.K. COMMITMENTS, FOR ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS OF ANY KIND AND NATURE WHATSOEVER, REGARDLESS OF WHETHER CAUSED IN
WHOLE OR IN PART BY THE


 

88

--------------------------------------------------------------------------------


 


NEGLIGENCE OF ANY INDEMNIFIED PARTIES, WHICH MAY BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST THE APPLICABLE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF
THIS AGREEMENT, THE LETTERS OF CREDIT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER
DOCUMENTS CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (INCLUDING, WITHOUT LIMITATION, THE COSTS AND
EXPENSES WHICH ANY BORROWER IS OBLIGATED TO PAY UNDER SECTIONS 2.2(C), 11.3 AND
11.4 HEREOF, INTEREST, PENALTIES, ATTORNEYS’ FEES AND AMOUNTS PAID IN
SETTLEMENT, BUT EXCLUDING, UNLESS A DEFAULT HAS OCCURRED AND IS CONTINUING,
NORMAL ADMINISTRATIVE COSTS AND EXPENSES INCIDENT TO THE PERFORMANCE OF ITS
AGENCY DUTIES HEREUNDER) OR THE ENFORCEMENT OF ANY OF THE TERMS HEREOF OR
THEREOF OR OF ANY SUCH OTHER DOCUMENTS; PROVIDED THAT NO LENDER SHALL BE LIABLE
FOR ANY OF THE FOREGOING TO THE EXTENT THEY ARISE FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE PARTY TO BE INDEMNIFIED.  THE OBLIGATIONS OF THE
LENDERS UNDER THIS SECTION 10.6 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE REPAYMENT OF THE OBLIGATIONS.

 


10.7                           NON-RELIANCE ON AGENTS AND OTHER LENDERS.  EACH
LENDER AGREES THAT IT HAS RECEIVED CURRENT FINANCIAL INFORMATION WITH RESPECT TO
EACH BORROWER AND EACH OTHER OBLIGOR AND THAT IT HAS, INDEPENDENTLY AND WITHOUT
RELIANCE ON ANY AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS OF EACH
BORROWER AND EACH OTHER OBLIGOR AND DECISION TO ENTER INTO THIS AGREEMENT AND
THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT OR ANY OTHER
LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE
AT THE TIME, CONTINUE TO MAKE ITS OWN ANALYSIS AND DECISIONS IN TAKING OR NOT
TAKING ACTION UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  NONE OF
THE AGENTS SHALL BE REQUIRED TO KEEP ITSELF INFORMED AS TO THE PERFORMANCE OR
OBSERVANCE BY ANY OBLIGOR OF THIS AGREEMENT, THE LETTERS OF CREDIT OR ANY OF THE
OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENT REFERRED TO OR PROVIDED FOR HEREIN OR
THEREIN OR TO INSPECT THE PROPERTIES OR BOOKS OF ANY OBLIGOR.  EXCEPT FOR
NOTICES, REPORTS AND OTHER DOCUMENTS AND INFORMATION EXPRESSLY REQUIRED TO BE
FURNISHED TO THE LENDERS BY AN AGENT HEREUNDER, UNDER THE LETTERS OF CREDIT OR
THE OTHER LOAN DOCUMENTS, NONE OF THE AGENTS SHALL HAVE ANY DUTY OR
RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION
CONCERNING THE AFFAIRS, FINANCIAL CONDITION OR BUSINESS OF ANY OBLIGOR (OR ANY
OF THEIR AFFILIATES) WHICH MAY COME INTO THE POSSESSION OF ANY AGENT.

 


10.8                           FAILURE TO ACT.  EXCEPT FOR ACTION EXPRESSLY
REQUIRED OF AN AGENT HEREUNDER, UNDER THE LETTERS OF CREDIT OR UNDER THE OTHER
LOAN DOCUMENTS, EACH AGENT SHALL IN ALL CASES BE FULLY JUSTIFIED IN FAILING OR
REFUSING TO ACT HEREUNDER AND THEREUNDER UNLESS IT SHALL RECEIVE FURTHER
ASSURANCES TO ITS SATISFACTION BY THE LENDERS OF THEIR INDEMNIFICATION
OBLIGATIONS UNDER SECTION 10.6 HEREOF AGAINST ANY AND ALL LIABILITY AND EXPENSE
WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH
ACTION.

 


10.9                           RESIGNATION OR REMOVAL OF AGENT.  SUBJECT TO THE
APPOINTMENT AND ACCEPTANCE OF A SUCCESSOR AGENT  AS PROVIDED BELOW, U.S. AGENT,
CANADIAN  AGENT, SINGAPORE AGENT AND U.K. AGENT, RESPECTIVELY,  MAY RESIGN AT
ANY TIME BY GIVING NOTICE THEREOF TO THE U.S. LENDERS, THE CANADIAN LENDERS,
SINGAPORE LENDERS AND U.K. LENDERS, RESPECTIVELY,  AND TO U.S. BORROWER,
CANADIAN BORROWERS, SINGAPORE LENDER AND U.K. BORROWER, RESPECTIVELY.  ANY AGENT
MAY BE REMOVED AT ANY TIME WITH OR WITHOUT CAUSE BY THE MAJORITY LENDERS;
PROVIDED, THAT SUCH AGENT SHALL CONTINUE AS U.S. AGENT, CANADIAN AGENT,
SINGAPORE AGENT OR U.K. AGENT, AS THE CASE MAY BE,  UNTIL SUCH TIME AS ANY
SUCCESSOR SHALL HAVE ACCEPTED APPOINTMENT HEREUNDER AS U.S. AGENT, CANADIAN
AGENT, SINGAPORE AGENT OR U.K. AGENT, AS THE CASE MAY BE.  UPON ANY SUCH


 

89

--------------------------------------------------------------------------------


 


RESIGNATION OR REMOVAL, (I) THE MAJORITY LENDERS WITHOUT THE CONSENT OF ANY
BORROWER SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR U.S. AGENT, CANADIAN AGENT,
SINGAPORE AGENT OR U.K. AGENT, AS THE CASE MAY BE, SO LONG AS SUCH SUCCESSOR
U.S. AGENT, CANADIAN AGENT, SINGAPORE AGENT OR U.K. AGENT, AS THE CASE MAY BE,
IS ALSO A LENDER AT THE TIME OF SUCH APPOINTMENT AND (II) THE MAJORITY LENDERS
SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR U.S. AGENT, CANADIAN AGENT,
SINGAPORE AGENT OR U.K. AGENT, AS THE CASE MAY BE, THAT IS NOT A LENDER AT THE
TIME OF SUCH APPOINTMENT SO LONG AS BORROWERS CONSENT TO SUCH APPOINTMENT (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD) AND THE SUCCESSOR AGENT DELIVERS TO
THE APPLICABLE BORROWER THE FORMS REQUIRED BY SECTION 4.1(I) ON OR BEFORE THE
DATE OF ACCEPTANCE OF ITS APPOINTMENT AS SUCCESSOR AGENT.  IF NO SUCCESSOR U.S.
AGENT, CANADIAN AGENT, SINGAPORE AGENT OR U.K. AGENT, AS THE CASE MAY BE, SHALL
HAVE BEEN SO APPOINTED BY THE MAJORITY LENDERS AND ACCEPTED SUCH APPOINTMENT
WITHIN 30 DAYS AFTER THE RETIRING U.S. AGENT’S, CANADIAN AGENT’S, SINGAPORE
AGENT’S OR U.K. AGENT’S, AS THE CASE MAY BE, GIVING OF NOTICE OF RESIGNATION OR
THE MAJORITY LENDERS’ REMOVAL OF THE RETIRING U.S. AGENT, CANADIAN AGENT,
SINGAPORE AGENT OR U.K. AGENT, AS THE CASE MAY BE, THEN THE RETIRING AGENT MAY,
ON BEHALF OF THE APPLICABLE LENDERS, APPOINT A SUCCESSOR U.S. AGENT, CANADIAN
AGENT, SINGAPORE AGENT OR U.K. AGENT, AS THE CASE MAY BE, WITHOUT THE NECESSITY
OF ANY CONSENT ON THE PART OF ANY BORROWER OR ANY LENDER.  ANY SUCCESSOR U.S.
AGENT SHALL BE A BANK WHICH HAS AN OFFICE IN THE UNITED STATES AND A COMBINED
CAPITAL AND SURPLUS OF AT LEAST $250,000,000, ANY SUCCESSOR CANADIAN AGENT SHALL
BE A BANK WHICH HAS AN OFFICE IN CANADA AND A COMBINED CAPITAL AND SURPLUS OF AT
LEAST C$250,000,000, ANY SUCCESSOR SINGAPORE AGENT SHALL BE A BANK WHICH HAS AN
OFFICE IN SINGAPORE AND A COMBINED CAPITAL AND SURPLUS OF AT LEAST $200,000,000
SINGAPORE DOLLARS AND ANY SUCCESSOR U.K. AGENT SHALL BE A BANK WHICH HAS AN
OFFICE IN THE UNITED KINGDOM AND A COMBINED CAPITAL AND SURPLUS OF AT LEAST
£100,000,000.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS U.S. AGENT, CANADIAN
AGENT, SINGAPORE AGENT OR U.K. AGENT, AS THE CASE MAY BE, HEREUNDER BY A
SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME
VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT
AND THE RETIRING AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS
HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENTS.  SUCH SUCCESSOR AGENT SHALL
PROMPTLY SPECIFY BY NOTICE TO BORROWERS ITS PRINCIPAL OFFICE REFERRED TO IN
SECTION 3.1 AND SECTION 4 HEREOF.  AFTER ANY RETIRING AGENT’S RESIGNATION OR
REMOVAL HEREUNDER AS AN AGENT, THE PROVISIONS OF THIS SECTION 10 SHALL CONTINUE
IN EFFECT FOR ITS BENEFIT IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN
BY IT WHILE IT WAS ACTING AS AGENT.

 


10.10                     NO PARTNERSHIP.  NEITHER THE EXECUTION AND DELIVERY OF
THIS AGREEMENT NOR ANY OF THE OTHER LOAN DOCUMENTS NOR ANY INTEREST THE LENDERS,
AGENTS OR ANY OF THEM MAY NOW OR HEREAFTER HAVE IN ALL OR ANY PART OF THE
OBLIGATIONS SHALL CREATE OR BE CONSTRUED AS CREATING A PARTNERSHIP, JOINT
VENTURE OR OTHER JOINT ENTERPRISE BETWEEN THE LENDERS OR AMONG THE LENDERS AND
ANY AGENT.  THE RELATIONSHIP BETWEEN THE LENDERS, ON THE ONE HAND, AND ANY
AGENT, ON THE OTHER, IS AND SHALL BE THAT OF PRINCIPALS AND AGENT ONLY, AND
NOTHING IN THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED
TO CONSTITUTE ANY AGENT AS TRUSTEE OR OTHER FIDUCIARY FOR ANY LENDER OR TO
IMPOSE ON ANY AGENT ANY DUTY, RESPONSIBILITY OR OBLIGATION OTHER THAN THOSE
EXPRESSLY PROVIDED FOR HEREIN AND THEREIN.

 


10.11                     AUTHORITY OF AGENT.  EACH LENDER ACKNOWLEDGES THAT THE
RIGHTS AND RESPONSIBILITIES OF EACH AGENT UNDER THIS AGREEMENT AND THE LOAN
DOCUMENTS WITH RESPECT TO ANY ACTION TAKEN BY SUCH AGENT OR THE EXERCISE OR
NON-EXERCISE BY ANY AGENT OF ANY OPTION, RIGHT, REQUEST, JUDGMENT OR OTHER RIGHT
OR REMEDY PROVIDED FOR HEREIN OR RESULTING OR ARISING OUT OF THIS

 

90

--------------------------------------------------------------------------------


 


AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS SHALL, AS BETWEEN SUCH AGENT AND THE
LENDERS, BE GOVERNED BY THIS AGREEMENT AND BY SUCH OTHER AGREEMENTS WITH RESPECT
THERETO AS MAY EXIST FROM TIME TO TIME AMONG THEM, BUT, AS BETWEEN SUCH AGENT
AND THE OBLIGORS, SUCH AGENT SHALL BE CONCLUSIVELY PRESUMED TO BE ACTING AS
AGENT FOR THE APPLICABLE LENDERS WITH FULL AND VALID AUTHORITY SO TO ACT OR
REFRAIN FROM ACTING; AND EACH OBLIGOR SHALL NOT BE UNDER ANY OBLIGATION, OR
ENTITLEMENT, TO MAKE ANY INQUIRY RESPECTING SUCH AUTHORITY.

 


11.                                 MISCELLANEOUS.

 


11.1                           WAIVER.  NO WAIVER OF ANY DEFAULT OR EVENT OF
DEFAULT SHALL BE A WAIVER OF ANY OTHER DEFAULT OR EVENT OF DEFAULT.  NO FAILURE
ON THE PART OF ANY AGENT OR ANY LENDER TO EXERCISE AND NO DELAY IN EXERCISING,
AND NO COURSE OF DEALING WITH RESPECT TO, ANY RIGHT, POWER OR PRIVILEGE UNDER
ANY LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE THEREUNDER PRECLUDE ANY OTHER
OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE.  THE REMEDIES PROVIDED IN THE LOAN DOCUMENTS ARE CUMULATIVE AND NOT
EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW OR IN EQUITY.

 


11.2                           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR HEREIN (INCLUDING, WITHOUT LIMITATION, ANY MODIFICATIONS OF, OR
WAIVERS OR CONSENTS UNDER, THIS AGREEMENT) SHALL BE GIVEN OR MADE BY TELEGRAPH,
TELECOPY (CONFIRMED BY MAIL), CABLE OR OTHER WRITING AND TELECOPIED,
TELEGRAPHED, CABLED, MAILED OR DELIVERED TO THE INTENDED RECIPIENT AT THE
“ADDRESS FOR NOTICES” SPECIFIED BELOW ITS NAME ON THE SIGNATURE PAGES HEREOF (OR
PROVIDED FOR IN AN ASSIGNMENT AND ACCEPTANCE); OR, AS TO ANY PARTY HERETO, AT
SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE (GIVEN IN
ACCORDANCE WITH THIS SECTION) (I) AS TO ANY BORROWER, TO AGENTS, (II) AS TO U.S.
AGENT, TO U.S. BORROWER AND TO EACH U.S. LENDER, (III) AS TO CANADIAN AGENT, TO
CANADIAN BORROWERS AND TO EACH CANADIAN LENDER, (IV) AS TO U.K. AGENT, TO U.K.
BORROWER AND TO EACH U.K. LENDER,  (V) AS TO SINGAPORE AGENT, TO SINGAPORE
BORROWER AND TO EACH SINGAPORE LENDER, (VI) AS TO ANY U.S. LENDER, TO U.S.
BORROWER AND AGENTS, (VII) AS TO ANY CANADIAN LENDER, TO CANADIAN BORROWERS AND
AGENTS, (VIII) AS TO ANY SINGAPORE LENDER, TO SINGAPORE BORROWER AND AGENTS AND
(IX) AS TO ANY U.K. LENDER, TO U.K. BORROWER AND AGENTS.  EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT, ALL SUCH NOTICES OR COMMUNICATIONS SHALL BE DEEMED
TO HAVE BEEN DULY GIVEN WHEN (A) TRANSMITTED BY TELECOPIER OR DELIVERED TO THE
TELEGRAPH OR CABLE OFFICE, (B) PERSONALLY DELIVERED, (C) ONE BUSINESS DAY AFTER
DEPOSIT WITH AN OVERNIGHT MAIL OR DELIVERY SERVICE, POSTAGE OR CARRIAGE CHARGES
PREPAID OR (D) THREE BUSINESS DAYS’ AFTER DEPOSIT IN A RECEPTACLE MAINTAINED BY
THE UNITED STATES POSTAL SERVICE OR CANADA POST OR THE OFFICIAL POSTAL SERVICE
OF THE UNITED KINGDOM OR SINGAPORE, AS THE CASE MAY BE, POSTAGE PREPAID,
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, IN EACH CASE GIVEN OR
ADDRESSED AS AFORESAID.

 


11.3                           EXPENSES, ETC.  WHETHER OR NOT ANY LOAN IS EVER
MADE OR ANY BANKERS’ ACCEPTANCES EVER ACCEPTED AND PURCHASED OR ANY LETTER OF
CREDIT EVER ISSUED, BORROWERS SHALL PAY OR REIMBURSE WITHIN 10 BUSINESS DAYS
AFTER WRITTEN DEMAND (A) (I) U.S. AGENT FOR PAYING THE REASONABLE FEES AND
EXPENSES OF LEGAL COUNSEL TO U.S. AGENT IN THE UNITED STATES, IN CANADA AND IN
THE UNITED KINGDOM, (II) CANADIAN AGENT FOR PAYING THE REASONABLE FEES AND
EXPENSES OF LEGAL COUNSEL TO CANADIAN AGENT IN CANADA, (III) SINGAPORE AGENT FOR
PAYING THE REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL TO SINGAPORE AGENT IN
SINGAPORE AND (IV) U.K. AGENT FOR PAYING THE REASONABLE FEES AND EXPENSES OF
LEGAL COUNSEL TO U.K. AGENT IN THE UNITED KINGDOM, IN CONNECTION WITH THE
PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT

 

91

--------------------------------------------------------------------------------


 


(INCLUDING THE EXHIBITS AND SCHEDULES HERETO), THE SECURITY DOCUMENTS AND THE
OTHER LOAN DOCUMENTS AND THE MAKING OF THE LOANS AND THE ACCEPTANCE AND PURCHASE
OF BANKERS’ ACCEPTANCES AND THE ISSUANCE OF LETTERS OF CREDIT HEREUNDER, AND ANY
MODIFICATION, SUPPLEMENT OR WAIVER OF ANY OF THE TERMS OF THIS AGREEMENT, THE
LETTERS OF CREDIT OR ANY OTHER LOAN DOCUMENT; (B) ANY AGENT FOR ANY REASONABLE
AND CUSTOMARY SEARCH FEES, COLLATERAL AUDIT FEES AND APPRAISAL FEES; (C) ANY
AGENT FOR REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION WITH THE
PREPARATION, DOCUMENTATION, ADMINISTRATION AND SYNDICATION OF THE LOANS OR ANY
OF THE LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE ADVERTISING,
MARKETING, PRINTING, PUBLICITY, DUPLICATING, MAILING AND SIMILAR EXPENSES)  AND
LETTER OF CREDIT LIABILITIES; (D) ANY AGENT FOR PAYING ALL REQUIRED TRANSFER,
STAMP, DOCUMENTARY OR OTHER SIMILAR TAXES, ASSESSMENTS OR CHARGES LEVIED BY ANY
GOVERNMENTAL OR REVENUE AUTHORITY IN RESPECT OF THIS AGREEMENT, ANY LETTER OF
CREDIT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENT REFERRED TO HEREIN OR
THEREIN; (E) ANY AGENT FOR PAYING ALL COSTS, EXPENSES, TAXES, ASSESSMENTS AND
OTHER CHARGES INCURRED IN CONNECTION WITH ANY FILING, REGISTRATION, RECORDING OR
PERFECTION OF ANY LIEN CONTEMPLATED BY THIS AGREEMENT, ANY SECURITY DOCUMENT OR
ANY DOCUMENT REFERRED TO HEREIN OR THEREIN; AND (F) FOLLOWING THE OCCURRENCE AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT, ANY LENDER OR ANY AGENT FOR
PAYING ALL AMOUNTS REASONABLY EXPENDED, ADVANCED OR INCURRED BY SUCH LENDER OR
SUCH AGENT TO SATISFY ANY OBLIGATION OF ANY OBLIGOR UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, TO PROTECT THE COLLATERAL, TO COLLECT THE OBLIGATIONS OR TO
ENFORCE, PROTECT, PRESERVE OR DEFEND THE RIGHTS OF THE LENDERS OR AGENTS UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION,
REASONABLE FEES AND EXPENSES INCURRED IN CONNECTION WITH SUCH LENDER’S OR SUCH
AGENT’S PARTICIPATION AS A MEMBER OF A CREDITOR’S COMMITTEE IN A CASE COMMENCED
UNDER THE BANKRUPTCY CODE OR THE INSOLVENCY ACT 1986 (ENGLAND AND WALES) OR
OTHER SIMILAR LAW, FEES AND EXPENSES INCURRED IN CONNECTION WITH LIFTING THE
AUTOMATIC STAY PRESCRIBED IN § 362 OF THE BANKRUPTCY CODE OR THE INSOLVENCY ACT
1986 (ENGLAND AND WALES) AND FEES AND EXPENSES INCURRED IN CONNECTION WITH ANY
ACTION PURSUANT TO § 1129 OF THE BANKRUPTCY CODE OR THE INSOLVENCY ACT 1986
(ENGLAND AND WALES) AND ALL OTHER REASONABLE AND CUSTOMARY OUT-OF-POCKET
EXPENSES INCURRED BY SUCH LENDER OR SUCH AGENT IN CONNECTION WITH SUCH MATTERS,
TOGETHER WITH INTEREST THEREON AT THE PAST DUE RATE APPLICABLE TO U.S. REVOLVING
LOANS ON EACH SUCH AMOUNT FROM THE DUE DATE UNTIL THE DATE OF REIMBURSEMENT TO
SUCH LENDER OR SUCH AGENT.

 


11.4                           INDEMNIFICATION.  SUBJECT TO SECTION 4.2,
BORROWERS, JOINTLY AND SEVERALLY,  SHALL INDEMNIFY EACH AGENT, EACH LENDER AND
EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES,
LIABILITIES, CLAIMS OR DAMAGES (EXCLUDING TAXES, WHICH SHALL BE GOVERNED SOLELY
BY SECTION 4.1, SECTION 11.3 AND SECTION 11.16) TO WHICH ANY OF THEM MAY BECOME
SUBJECT, REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF
ANY INDEMNIFIED PARTIES, INSOFAR AS SUCH LOSSES, LIABILITIES, CLAIMS OR DAMAGES
ARISE OUT OF OR RESULT FROM ANY (I) ACTUAL OR PROPOSED USE BY ANY BORROWER OF
THE PROCEEDS OF ANY EXTENSION OF CREDIT (WHETHER A LOAN, A BANKERS’ ACCEPTANCE
OR A LETTER OF CREDIT) BY ANY LENDER HEREUNDER; (II) BREACH BY ANY OBLIGOR OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; (III) VIOLATION BY ANY OBLIGOR OF ANY
LEGAL REQUIREMENT; OR (IV) INVESTIGATION, LITIGATION OR OTHER PROCEEDING
RELATING TO ANY OF THE FOREGOING, AND BORROWERS, JOINTLY AND SEVERALLY,  SHALL
REIMBURSE EACH AGENT, EACH LENDER, AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, UPON DEMAND FOR ANY
REASONABLE AND CUSTOMARY EXPENSES (INCLUDING REASONABLE AND CUSTOMARY LEGAL
FEES) INCURRED IN CONNECTION WITH ANY SUCH INVESTIGATION OR PROCEEDING;
PROVIDED, HOWEVER,


 

92

--------------------------------------------------------------------------------


 


THAT NONE OF THE BORROWERS SHALL HAVE ANY OBLIGATIONS PURSUANT TO THIS SECTION
WITH RESPECT TO ANY LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSES INCURRED BY
THE PERSON SEEKING INDEMNIFICATION BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THAT PERSON OR WITH RESPECT TO ANY DISPUTES BETWEEN OR AMONG ANY
OF AGENTS, LENDERS AND ISSUERS.  NOTHING IN THIS SECTION IS INTENDED TO LIMIT
THE OBLIGATIONS OF ANY BORROWER UNDER ANY OTHER PROVISION OF THIS AGREEMENT. 
EACH AGENT AND EACH LENDER, RESPECTIVELY, SHALL INDEMNIFY BORROWERS AND HOLD
BORROWERS HARMLESS FROM AND AGAINST THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH AGENT OR SUCH LENDER, AS THE CASE MAY BE.  NOTHING IN THIS SECTION SHALL
RENDER CANADIAN BORROWERS, SINGAPORE BORROWER OR U.K. BORROWER LIABLE IN RESPECT
OF THE U.S. OBLIGATIONS.  IN THE CASE OF ANY INDEMNIFICATION HEREUNDER, THE
APPLICABLE AGENT OR THE RESPECTIVE LENDER, AS APPROPRIATE, SHALL GIVE WRITTEN
NOTICE TO THE APPLICABLE BORROWER OF ANY SUCH CLAIM OR DEMAND BEING MADE AGAINST
AN INDEMNIFIED PERSON AND THE APPLICABLE BORROWER SHALL HAVE THE NON-EXCLUSIVE
RIGHT TO JOIN IN THE DEFENSE AGAINST ANY SUCH CLAIM OR DEMAND, PROVIDED THAT IF
SUCH BORROWER PROVIDES A DEFENSE, THE INDEMNIFIED PERSON SHALL BEAR ITS OWN COST
OF DEFENSE UNLESS THERE IS A CONFLICT OF INTERESTS BETWEEN SUCH BORROWER AND
SUCH INDEMNIFIED PERSON.  NO INDEMNIFIED PERSON MAY SETTLE ANY CLAIM TO BE
INDEMNIFIED WITHOUT THE CONSENT OF THE APPLICABLE BORROWER, SUCH CONSENT NOT TO
BE UNREASONABLY WITHHELD OR DELAYED.

 


11.5                           AMENDMENTS, ETC.  NO AMENDMENT OR MODIFICATION OF
THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT SHALL IN ANY EVENT BE
EFFECTIVE AGAINST ANY BORROWER OR ANY OTHER OBLIGOR PARTY THERETO UNLESS THE
SAME SHALL BE AGREED OR CONSENTED TO IN WRITING BY SUCH PERSON.  NO AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT, THE NOTES OR ANY
OTHER LOAN DOCUMENT, NOR ANY CONSENT TO ANY DEPARTURE BY ANY OBLIGOR THEREFROM,
SHALL IN ANY EVENT BE EFFECTIVE AGAINST THE LENDERS UNLESS THE SAME SHALL BE
AGREED OR CONSENTED TO IN WRITING BY THE MAJORITY LENDERS, AND EACH SUCH WAIVER
OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN; PROVIDED, THAT NO AMENDMENT, MODIFICATION, WAIVER OR
CONSENT SHALL, UNLESS IN WRITING AND SIGNED BY EACH LENDER AFFECTED THEREBY, DO
ANY OF THE FOLLOWING:  (A) INCREASE ANY U.S. COMMITMENTS, CANADIAN COMMITMENTS,
SINGAPORE COMMITMENTS OR U.K. COMMITMENTS OF ANY OF THE LENDERS (OR REINSTATE
ANY TERMINATION OR REDUCTION OF THE U.S. COMMITMENTS, CANADIAN COMMITMENTS,
SINGAPORE COMMITMENTS OR U.K. COMMITMENTS), OR SUBJECT ANY OF THE LENDERS TO ANY
ADDITIONAL OBLIGATIONS; (B) REDUCE THE PRINCIPAL OF, OR INTEREST ON, ANY LOAN,
REIMBURSEMENT OBLIGATION, FEE OR OTHER AMOUNT DUE HEREUNDER; (C) POSTPONE OR
EXTEND THE REVOLVING LOAN MATURITY DATE, THE TERMINATION DATE, THE AVAILABILITY
PERIOD OR ANY SCHEDULED DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST
ON, ANY LOAN, REIMBURSEMENT OBLIGATION, FEE OR OTHER SUM TO BE PAID HEREUNDER OR
WAIVE ANY EVENT OF DEFAULT DESCRIBED IN SECTION 9.1(A) HEREOF; (D) CHANGE THE
PERCENTAGE OF ANY OF THE U.S. COMMITMENTS, CANADIAN COMMITMENTS, SINGAPORE
COMMITMENTS  OR U.K. COMMITMENTS, AS THE CASE MAY BE, OR OF THE AGGREGATE UNPAID
PRINCIPAL AMOUNT OF OBLIGATIONS, OR THE PERCENTAGE OF LENDERS, WHICH SHALL BE
REQUIRED FOR THE LENDERS OR ANY OF THEM TO TAKE ANY ACTION UNDER THIS AGREEMENT;
(E) CHANGE ANY PROVISION CONTAINED IN SECTIONS 2.2(C), 7.9, 11.3 OR 11.4 HEREOF
OR THIS SECTION 11.5; (F) RELEASE ANY PERSON FROM LIABILITY UNDER A GUARANTY OR
RELEASE ALL OR SUBSTANTIALLY ALL OF THE SECURITY FOR THE OBLIGATIONS OR RELEASE
COLLATERAL (EXCLUSIVE OF COLLATERAL WITH RESPECT TO WHICH ANY AGENT IS OBLIGATED
TO PROVIDE A RELEASE PURSUANT TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR BY LAW) IN ANY ONE (1) CALENDAR YEAR ASCRIBED AN AGGREGATE VALUE ON
THE MOST RECENT FINANCIAL STATEMENTS OF THE APPLICABLE BORROWER DELIVERED TO
AGENTS IN EXCESS OF $1,000,000, AND (G) MODIFY THE PROVISIONS OF SECTIONS 4.1(B)
OR 4.3 HEREOF REGARDING PRO RATA APPLICATION OF AMOUNTS AFTER AN EVENT OF

 

93

--------------------------------------------------------------------------------


 


DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.  NOTWITHSTANDING ANYTHING IN THIS
SECTION 11.5 TO THE CONTRARY, NO AMENDMENT, MODIFICATION, WAIVER OR CONSENT
SHALL BE MADE WITH RESPECT TO SECTION 10 WITHOUT THE CONSENT OF U.S. AGENT TO
THE EXTENT IT AFFECTS U.S. AGENT, AS U.S. AGENT OR CANADIAN AGENT TO THE EXTENT
IT AFFECTS CANADIAN AGENT, AS CANADIAN AGENT, SINGAPORE AGENT TO THE EXTENT IT
AFFECTS SINGAPORE AGENT, AS SINGAPORE AGENT, OR U.K. AGENT TO THE EXTENT IT
AFFECTS U.K. AGENT, AS U.K. AGENT.

 


11.6                           SUCCESSORS AND ASSIGNS.

 

(a)                                  This Agreement shall be binding upon and
inure to the benefit of Borrowers, Agents and the Lenders and their respective
successors and assigns; provided, however, that, except as permitted by Section
8.4 hereof, no Borrower may assign or transfer any of its rights or obligations
hereunder without the prior written consent of all of the Lenders, and any such
assignment or transfer without such consent shall be null and void.  Each Lender
may sell participations to any Person in all or part of any Loan or Bankers’
Acceptance, or all or part of its Notes, U.S. Commitments, Canadian Commitments,
Singapore Commitments or U.K. Commitments, as the case may be, or interests in
Letters of Credit or Bankers’ Acceptances, in which event, without limiting the
foregoing, the provisions of the Loan Documents shall inure to the benefit of
each purchaser of a participation; provided, however, the pro rata treatment of
payments, as described in Section 4.3 hereof and rights to compensation under
Section 3.3 hereof, shall be determined as if such Lender had not sold such
participation; provided further that no Obligor shall have any liability or
obligation with respect to any increased costs, expenses or liabilities arising
by reason of any such participation.  No Lender that sells one or more
participations to any Person shall be relieved by virtue of such participation
from any of its obligations to Borrowers under this Agreement.  In the event any
Lender shall sell any participation, such Lender shall retain the sole right and
responsibility to enforce the obligations of Borrowers hereunder, including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement other than amendments, modifications or
waivers with respect to (i) any fees payable hereunder to the Lenders, (ii) the
amount of principal or the rate of interest payable on, or the dates fixed for
the scheduled repayment of principal of, any of the Obligations and (iii) the
release of the Liens on all or substantially all of the Collateral.

 

(b)                                 Each U.S. Lender may assign to one or more
U.S. Lenders or any other Person all or a portion of its interests, rights and
obligations under this Agreement; provided, however, that (i) the aggregate
amount of the U.S. Commitments of the assigning U.S. Lender subject to each such
assignment shall in no event be less than $5,000,000 and (ii) other than in the
case of an assignment to another U.S. Lender (that is, at the time of the
assignment, a party hereto) or to a Lender Affiliate of such U.S. Lender or to a
Federal Reserve Bank, Agents and, so long as no Event of Default shall have
occurred and be continuing, U.S. Borrower must each give its prior written
consent, which consents shall not be unreasonably withheld.  Each Canadian
Lender may assign to one or more Canadian  Lenders or any other Person all or a
portion of its interests, rights and obligations under this Agreement; provided,
however, that (i) the aggregate amount of the Canadian Commitments of the
assigning Canadian Lender subject to each such assignment shall in no event be
less than $3,000,000 and (ii) other than in the case of an assignment to another
Canadian  Lender (that is, at the time of the assignment, a party hereto) or to
a Lender Affiliate of such Canadian  Lender,  Agents and, so long as no Event of
Default shall have

 

94

--------------------------------------------------------------------------------


 

occurred and be continuing, Canadian Borrowers must each give its prior written
consent, which consents shall not be unreasonably withheld.  Each U.K. Lender
may assign to one or more U.K. Lenders or any other Person which (in any such
case) is both a Qualifying Lender and a Section 212 Lender all or a portion of
its interests, rights and obligations under this Agreement; provided, however,
that (x) the aggregate amount of the U.K. Commitments of the assigning U.K.
Lender subject to each such assignment shall in no event be less than $3,000,000
and (y) other than in the case of an assignment to another U.K. Lender (that is,
at the time of the assignment, a party hereto) or to a Lender Affiliate of such
U.K. Lender which (in any such case) is both a Qualifying Lender and a Section
212 Lender, Agents and, so long as no Event of Default shall have occurred and
be continuing, U.K. Borrower must each give its prior written consent, which
consents shall not be unreasonably withheld.  Each Singapore Lender may assign
to one or more Singapore Lenders or any other Person all or a portion of its
interests, rights and obligations under this Agreement; provided, however, that
(x) the aggregate amount of the Singapore Commitments of the assigning Singapore
Lender subject to each such assignment shall in no event be less than $3,000,000
and (y) other than in the case of an assignment to another Singapore Lender
(that is, at the time of the assignment, a party hereto) or to a Lender
Affiliate of such Singapore Lender, Agents and, so long as no Event of Default
shall have occurred and be continuing, Singapore Borrower must each give its
prior written consent, which consents shall not be unreasonably withheld.  After
giving effect to any assignment (other than an assignment of all of the
commitments and Loans of the assigning Lender), the assigning Lender shall have
commitments and Loans aggregating at least $3,000,000 unless otherwise agreed to
by the U.S. Borrower and the U.S. Agent.  As a condition precedent to any such
assignment, the parties to each such assignment shall execute and deliver to the
applicable Agent (with a copy to U.S. Agent where applicable), for its
acceptance an Assignment and Acceptance in substantially the form of Exhibit E
hereto (each an “Assignment and Acceptance”) with blanks appropriately
completed, together with any Note or Notes subject to such assignment and a
processing and recording fee of $3,000 paid to the applicable Agent by the
assignee (for which Borrowers will have no liability).  Upon such execution,
delivery and acceptance, from and after the effective date specified in each
Assignment and Acceptance, (A) the assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (B) the Lender thereunder shall, to
the extent provided in such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto except in respect of provisions of this Agreement which survive payment
of the Obligations and termination of the U.S. Commitments, Canadian
Commitments, Singapore Commitments or U.K. Commitments, as the case may be). 
Notwithstanding anything contained in this Agreement to the contrary, any Lender
may at any time assign all or any portion of its rights under this Agreement and
the other Loan Documents as collateral to a Federal Reserve Bank; provided that
no such assignment shall release such Lender from any of its obligations
hereunder.

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the Lender assignor thereunder and the assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, such Lender assignor makes no representation or warranty and
assumes no responsibility with respect to any

 

95

--------------------------------------------------------------------------------


 

statements, warranties or representations made in or in connection with this
Agreement or any of the other Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any of the other Loan Documents or any other instrument or document furnished
pursuant thereto; (ii) such Lender assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or any Obligor or the performance or observance by any Borrower or any
Obligor of any of its obligations under this Agreement or any of the other Loan
Documents to which it is a party or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements most recently
delivered under either Section 6.2 or Section 7.2 hereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon any Agent, such Lender
assignor or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents;
(v) such assignee appoints and authorizes U.S. Agent, Canadian Agent, Singapore
Agent or U.K. Agent, as the case may be, to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to such Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vi) such assignee agrees that
it will perform in accordance with their terms all obligations that by the terms
of this Agreement and the other Loan Documents are required to be performed by
it as a Lender.

 

(d)                                 The entries in the records of each
applicable Agent as to each Assignment and Acceptance delivered to it and the
names and addresses of the Lenders and the U.S. Commitments, Canadian
Commitments, Singapore Commitments or U.K. Commitments of, and principal amount
of the Obligations owing to, each Lender from time to time shall be conclusive,
in the absence of manifest error, and Obligors, Agents and the Lenders may treat
each Person the name of which is recorded in the books and records of the
applicable Agent as a Lender hereunder for all purposes of this Agreement and
the other Loan Documents.

 

(e)                                  Upon the applicable Agent’s receipt of an
Assignment and Acceptance executed by an assigning Lender and the assignee
thereunder, together with any Note or Notes subject to such assignment and the
written consent to such assignment (to the extent consent is required), such
Agent shall, if such Assignment and Acceptance has been completed with blanks
appropriately filled, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in its records and (iii) give prompt notice
thereof to the applicable Borrower.  Within five Business Days after receipt of
notice, the applicable Borrower, at its own expense, shall execute and deliver
to the applicable Agent new Notes payable to the order of such assignee in the
appropriate amounts and, if the assigning Lender has retained U.S. Commitments,
Canadian Commitments, Singapore Commitments or U.K. Commitments, as the case may
be,  hereunder, new Notes to the order of the assigning Lender in the
appropriate amounts.  Such new Notes shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in the forms required
hereunder.   Thereafter, the replaced Notes shall be surrendered to the
applicable Agent by the applicable Lender or Lenders, marked renewed and
substituted and the originals thereof delivered to the applicable Borrower (with
copies to be retained by the applicable Agent).  Where applicable, a copy of
each Assignment and Acceptance executed by

 

96

--------------------------------------------------------------------------------


 

an assigning Lender and the assignee thereunder, together with any Note or Notes
subject to such assignment and the written consent to such assignment (to the
extent consent is required) shall be sent to U.S. Agent.

 

(f)                                    Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 11.6, disclose to the assignee or participant or proposed assignee
or participant, any information relating to any Borrower furnished to such
Lender by or on behalf of any Borrower; provided such Person agrees to maintain
the confidentiality of such information in accordance with Section 11.18.

 


11.7                           LIMITATION OF INTEREST.  U.S. BORROWER, U.K.
BORROWER, SINGAPORE BORROWER, U.S. LENDERS, U.K. LENDERS AND SINGAPORE LENDERS
INTEND TO STRICTLY COMPLY WITH ALL APPLICABLE USURY LAWS OF THE UNITED STATES
AND TEXAS (OR THE USURY LAWS OF ANY JURISDICTION, INCLUDING CANADA, THE UNITED
KINGDOM AND SINGAPORE, WHOSE USURY LAWS ARE DEEMED TO APPLY TO THE NOTES OR ANY
OTHER LOAN DOCUMENTS DESPITE THE INTENTION AND DESIRE OF THE PARTIES TO APPLY
THE USURY LAWS OF THE STATE OF TEXAS).  CANADIAN BORROWERS AND THE CANADIAN
LENDERS INTEND TO STRICTLY COMPLY WITH ALL APPLICABLE USURY LAWS IN EFFECT IN
CANADA (OR THE USURY LAWS OF ANY JURISDICTION, INCLUDING THE STATE OF TEXAS,
WHOSE USURY LAWS ARE DEEMED TO APPLY TO THE NOTES OR ANY OTHER LOAN DOCUMENTS
DESPITE THE INTENTION AND DESIRE OF THE PARTIES TO APPLY THE USURY LAWS IN
EFFECT IN CANADA).  ACCORDINGLY, THE PROVISIONS OF THIS SECTION 11.7 SHALL
GOVERN AND CONTROL OVER EVERY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WHICH CONFLICTS OR IS INCONSISTENT WITH THIS SECTION, EVEN IF SUCH
PROVISION DECLARES THAT IT CONTROLS.  AS USED IN THIS SECTION, THE TERM
“INTEREST” INCLUDES THE AGGREGATE OF ALL CHARGES, FEES, BENEFITS OR OTHER
COMPENSATION WHICH CONSTITUTE INTEREST UNDER APPLICABLE LAW, PROVIDED THAT, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, (A) ANY NON-PRINCIPAL PAYMENT
SHALL BE CHARACTERIZED AS AN EXPENSE OR AS COMPENSATION FOR SOMETHING OTHER THAN
THE USE, FORBEARANCE OR DETENTION OF MONEY AND NOT AS INTEREST AND (B) ALL
INTEREST AT ANY TIME CONTRACTED FOR, RESERVED, CHARGED OR RECEIVED SHALL BE
AMORTIZED, PRORATED, ALLOCATED AND SPREAD DURING THE FULL TERM OF THE
OBLIGATIONS.  IN NO EVENT SHALL BORROWERS OR ANY OTHER PERSON BE OBLIGATED TO
PAY, OR ANY AGENT, ANY ISSUER OR ANY LENDER HAVE ANY RIGHT OR PRIVILEGE TO
RESERVE, RECEIVE OR RETAIN, (A) ANY INTEREST IN EXCESS OF THE MAXIMUM AMOUNT OF
NONUSURIOUS INTEREST PERMITTED UNDER APPLICABLE LAWS OR (B) TOTAL INTEREST IN
EXCESS OF THE AMOUNT WHICH SUCH PERSON COULD LAWFULLY HAVE CONTRACTED FOR,
RESERVED, RECEIVED, RETAINED OR CHARGED HAD THE INTEREST BEEN CALCULATED FOR THE
FULL TERM OF THE OBLIGATIONS AT THE CEILING RATE.  NONE OF THE TERMS AND
PROVISIONS CONTAINED IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT (INCLUDING,
WITHOUT LIMITATION, SECTION 9.1 HEREOF) WHICH DIRECTLY OR INDIRECTLY RELATE TO
INTEREST SHALL EVER BE CONSTRUED WITHOUT REFERENCE TO THIS SECTION 11.7, OR BE
CONSTRUED TO CREATE A CONTRACT TO PAY FOR THE USE, FORBEARANCE OR DETENTION OF
MONEY AT AN INTEREST RATE IN EXCESS OF THE CEILING RATE.  IF THE TERM OF ANY
OBLIGATION IS SHORTENED BY REASON OF ACCELERATION OF MATURITY AS A RESULT OF ANY
EVENT OF DEFAULT OR BY ANY OTHER CAUSE, OR BY REASON OF ANY REQUIRED OR
PERMITTED PREPAYMENT, AND IF FOR THAT (OR ANY OTHER) REASON ANY AGENT, ANY
ISSUER OR ANY LENDER AT ANY TIME, INCLUDING BUT NOT LIMITED TO, THE STATED
MATURITY, IS OWED OR RECEIVES (AND/OR HAS RECEIVED) INTEREST IN EXCESS OF
INTEREST CALCULATED AT THE CEILING RATE, THEN AND IN ANY SUCH EVENT ALL OF ANY
SUCH EXCESS INTEREST SHALL BE CANCELED AUTOMATICALLY AS OF THE DATE OF SUCH
ACCELERATION, PREPAYMENT OR OTHER EVENT WHICH PRODUCES THE EXCESS, AND, IF SUCH
EXCESS INTEREST HAS BEEN PAID TO SUCH PERSON, IT SHALL BE CREDITED PRO TANTO
AGAINST THE THEN-OUTSTANDING PRINCIPAL BALANCE OF THE APPLICABLE BORROWER’S
OBLIGATIONS TO SUCH PERSON, EFFECTIVE AS OF THE DATE OR DATES WHEN THE EVENT
OCCURS WHICH CAUSES IT TO BE EXCESS INTEREST, UNTIL SUCH EXCESS IS EXHAUSTED OR
ALL


 

97

--------------------------------------------------------------------------------


 


OF SUCH PRINCIPAL HAS BEEN FULLY PAID AND SATISFIED, WHICHEVER OCCURS FIRST, AND
ANY REMAINING BALANCE OF SUCH EXCESS SHALL BE PROMPTLY REFUNDED TO ITS PAYOR.

 


11.8                           SURVIVAL.  THE OBLIGATIONS OF BORROWERS UNDER
SECTIONS 2.2(C), 2.2(D), 7.9, 11.3 AND 11.4 HEREOF AND ALL OTHER OBLIGATIONS OF
BORROWERS IN ANY OTHER LOAN DOCUMENT (TO THE EXTENT STATED THEREIN), THE
OBLIGATIONS OF EACH ISSUER UNDER THE LAST SENTENCE OF SECTION 2.2(B)(III) AND
THE OBLIGATIONS OF THE LENDERS UNDER SECTIONS 4.1(D), 4.1(I),  10.6, 11.4, 11.7,
11.17 AND 11.18 HEREOF, SHALL, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
SURVIVE THE REPAYMENT OF THE LOANS AND REIMBURSEMENT OBLIGATIONS AND THE
TERMINATION OF THE COMMITMENTS AND THE LETTERS OF CREDIT.

 


11.9                           CAPTIONS.  CAPTIONS AND SECTION HEADINGS
APPEARING HEREIN ARE INCLUDED SOLELY FOR CONVENIENCE OF REFERENCE AND ARE NOT
INTENDED TO AFFECT THE INTERPRETATION OF ANY PROVISION OF THIS AGREEMENT.

 


11.10                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME AGREEMENT AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AGREEMENT BY
SIGNING ANY SUCH COUNTERPART.

 


11.11                     GOVERNING LAW.  THIS AGREEMENT AND (EXCEPT AS THEREIN
PROVIDED) THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF TEXAS AND THE UNITED STATES
OF AMERICA FROM TIME TO TIME IN EFFECT; PROVIDED, HOWEVER, THAT, EXCEPT AS MAY
BE REQUIRED UNDER APPLICABLE LAWS, THE USURY LAWS OF THE STATE OF TEXAS OR THE
UNITED STATES OF AMERICA SHALL NOT APPLY TO LOANS MADE TO AND BANKERS
ACCEPTANCES ACCEPTED IN CANADA BY CANADIAN LENDERS DRAWN BY CANADIAN BORROWERS,
BUT RATHER THE USURY LAWS IN EFFECT IN CANADA SHALL GOVERN IN SUCH CONTEXT.

 


11.12                     SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF
THE LOAN DOCUMENTS SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW.  IF ANY PROVISION OF ANY LOAN DOCUMENT SHALL BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW, THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF SUCH LOAN
DOCUMENT SHALL NOT BE AFFECTED OR IMPAIRED THEREBY.

 


11.13                     INTEREST ACT (CANADA).  WHENEVER INTEREST IS
CALCULATED ON THE BASIS OF A YEAR OF 360 OR 365 DAYS, FOR THE PURPOSES OF THE
INTEREST ACT (CANADA), THE YEARLY RATE OF INTEREST WHICH IS EQUIVALENT TO THE
RATE PAYABLE HEREUNDER IS THE RATE PAYABLE MULTIPLIED BY THE ACTUAL NUMBER OF
DAYS IN THE YEAR AND DIVIDED BY 360 OR 365, AS THE CASE MAY BE.  ALL INTEREST
WILL BE CALCULATED USING THE NOMINAL RATE METHOD AND NOT THE EFFECTIVE RATE
METHOD AND THE DEEMED REINVESTMENT PRINCIPLE SHALL NOT APPLY TO SUCH
CALCULATIONS.

 


11.14                     JUDGMENT CURRENCY.  THE OBLIGATION OF EACH BORROWER TO
MAKE PAYMENTS ON ANY OBLIGATION TO THE LENDERS OR TO ANY AGENT HEREUNDER IN ANY
CURRENCY (THE “FIRST CURRENCY”) SHALL NOT BE DISCHARGED OR SATISFIED BY ANY
TENDER OR RECOVERY PURSUANT TO ANY JUDGMENT EXPRESSED IN OR CONVERTED INTO ANY
OTHER CURRENCY (THE “SECOND CURRENCY”) EXCEPT TO THE EXTENT TO WHICH SUCH


 

98

--------------------------------------------------------------------------------


 


TENDER OR RECOVERY SHALL RESULT IN THE EFFECTIVE RECEIPT BY THE APPLICABLE
LENDER OR THE APPLICABLE AGENT OF THE FULL AMOUNT OF THE FIRST CURRENCY PAYABLE,
AND ACCORDINGLY THE PRIMARY OBLIGATION OF EACH BORROWER SHALL BE ENFORCEABLE AS
AN ALTERNATIVE OR ADDITIONAL CAUSE OF ACTION FOR THE PURPOSE OF RECOVERY IN THE
SECOND CURRENCY OF THE AMOUNT (IF ANY) BY WHICH SUCH EFFECTIVE RECEIPT SHALL
FALL SHORT OF THE FULL AMOUNT OF THE FIRST CURRENCY PAYABLE AND SHALL NOT BE
AFFECTED BY A JUDGMENT BEING OBTAINED FOR ANY OTHER SUM DUE HEREUNDER.

 


11.15                     CONFLICTS BETWEEN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND
THE TERMS OF ANY OF THE OTHER LOAN DOCUMENTS, THE TERMS OF THIS AGREEMENT SHALL
CONTROL.

 


11.16                     LIMITATION ON CHARGES; SUBSTITUTE LENDERS;
NON-DISCRIMINATION.  ANYTHING IN SECTIONS 2.2(D), 3.3, 4.1 OR 7.9
NOTWITHSTANDING:

 

(1)                                  no Borrower shall be required to pay to any
Lender reimbursement or indemnification with regard to any costs or expenses
described in such Sections, unless such Lender notifies the applicable Borrower
of such costs or expenses within 90 days after the date paid or incurred;

 

(2)                                  none of the Lenders shall be permitted to
pass through to any Borrower charges and costs under such Sections on a
discriminatory basis (i.e., which are not also passed through by such Lender to
other customers of such Lender similarly situated where such customer is subject
to documents providing for such pass through); and

 

(3)                                  if any Lender elects to pass through to any
Borrower any material charge or cost under such Sections or elects to terminate
the availability of LIBOR Borrowings for any material period of time, the
applicable Borrower may, within 60 days after the date of such event and so long
as no Event of Default shall have occurred and be continuing, elect to terminate
such Lender as a party to this Agreement; provided that, concurrently with such
termination such Borrower shall (i) if Agents and each of the other Lenders
shall consent, pay that Lender all principal, interest and fees and other
amounts owed to such Lender through such date of termination or (ii) have
arranged for another financial institution approved by Agents (such approval not
to be unreasonably withheld or delayed) as of such date, to become a substitute
Lender for all purposes under this Agreement in the manner provided in Section
11.6; provided further that, prior to substitution for any Lender, the
applicable Borrower shall have given written notice to Agents of such intention
and the Lenders shall have the option, but no obligation, for a period of 30
days after receipt of such notice, to increase their U.S. Commitments, Canadian
Commitments, Singapore Commitments or U.K. Commitments, as the case may be, in
order to replace the affected Lender in lieu of such substitution.

 


11.17                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO


 

99

--------------------------------------------------------------------------------


 


(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 


11.18                     CONFIDENTIALITY.  EACH OF THE AGENTS, WELLS FARGO,
HSBC CANADA, HSBC U.K., HSBC SINGAPORE AND THE LENDERS AGREES TO MAINTAIN THE
CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION
MAY BE DISCLOSED (A) TO ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING
UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF
THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH
INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY, (C) TO THE EXTENT  REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY
ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY TO THIS AGREEMENT,
(E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR ANY SUIT,
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF RIGHTS
HEREUNDER, (F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE
SAME AS THOSE OF THIS SECTION, TO (I) ANY ACTUAL OR PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT SO LONG AS
SUCH ASSIGNEE OR PARTICIPANT AGREES TO BE BOUND BY CONFIDENTIALITY PROVISIONS
SUBSTANTIALLY SIMILAR TO THIS SECTION OR (II)  ANY ACTUAL OR PROSPECTIVE
COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO
ANY BORROWER (OR ANY SUBSIDIARY OF A BORROWER) SO LONG AS SUCH COUNTERPARTY
(AND, IF APPLICABLE, ITS ADVISORS) AGREES TO BE BOUND BY CONFIDENTIALITY
PROVISIONS SUBSTANTIALLY SIMILAR TO THIS SECTION, (G) WITH THE CONSENT OF THE
APPLICABLE BORROWER OR (H) TO THE EXTENT SUCH INFORMATION (I) BECOMES PUBLICLY
AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR (II) BECOMES
AVAILABLE TO ANY AGENT, WELLS FARGO, HSBC CANADA, HSBC U.K., HSBC SINGAPORE OR
ANY LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN A BORROWER OR A
SUBSIDIARY OF A BORROWER.  FOR THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS
ALL INFORMATION RECEIVED FROM A BORROWER (OR ANY SUBSIDIARY OF A BORROWER)
RELATING TO ANY BORROWER (OR ANY SUBSIDIARY OF A BORROWER) OR ITS BUSINESS,
OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO ANY AGENT, WELLS FARGO,
HSBC CANADA, HSBC U.K., HSBC SINGAPORE OR ANY LENDER ON A NONCONFIDENTIAL BASIS
PRIOR TO SUCH DISCLOSURE; PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED
AFTER THE DATE HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE TIME OF
DELIVERY AS CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY
OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED
WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF
CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD
ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.

 


11.19                     USA PATRIOT ACT NOTICE.  EACH LENDER HEREBY NOTIFIES
THE BORROWERS THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE
III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “PATRIOT ACT”),
IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE
BORROWERS, WHICH INFORMATION INCLUDES THE NAMES AND ADDRESSES OF THE BORROWERS
AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE BORROWERS IN
ACCORDANCE WITH THE PATRIOT ACT.

 

100

--------------------------------------------------------------------------------


 


11.20                     SPECIAL CONDITION PRECEDENT TO SINGAPORE REVOLVING
LOANS AND LETTERS OF CREDIT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
NO SINGAPORE LENDER SHALL HAVE ANY OBLIGATION TO MAKE ANY SINGAPORE REVOLVING
LOAN OR TO ISSUE ANY SINGAPORE LETTER OF CREDIT UNLESS AND UNTIL THE SINGAPORE
AGENT SHALL HAVE ACKNOWLEDGED  IN WRITING TO THE SINGAPORE BORROWER (WITH A COPY
TO THE U.S. AGENT) THAT THE SINGAPORE AGENT IS SATISFIED THAT ALL CONDITIONS
PRECEDENT RELATING TO THE GRANT AND PERFECTION OF LIENS UPON THE SINGAPORE
BORROWER’S ASSETS OR RELATING TO GUARANTIES BY THE SINGAPORE BORROWER OR
OTHERWISE PERTAINING TO THE SINGAPORE BORROWER, ALL SET FORTH IN SECTION 5.1 OF
THIS AGREEMENT, HAVE BEEN SATISFIED (WHICH ACKNOWLEDGMENT THE SINGAPORE AGENT
SHALL PROMPTLY DELIVER AFTER SUCH CONDITIONS ARE SATISFIED).  UNTIL SUCH TIME AS
SINGAPORE AGENT HAS DELIVERED SUCH ACKNOWLEDGEMENT, COMMITMENT FEES SHALL NOT
ACCRUE HEREUNDER WITH RESPECT TO THE SINGAPORE COMMITMENTS.  NOTWITHSTANDING THE
FOREGOING, THE U.K. LENDERS, THE CANADIAN LENDERS, THE U.S. LENDERS AND THE
ISSUERS OF U.K. LETTERS OF CREDIT, CANADIAN LETTERS OF CREDIT AND U.S. LETTERS
OF CREDIT AGREE THAT THE FOREGOING CONDITIONS PRECEDENT SHALL NOT CONSTITUTE
CONDITIONS PRECEDENT TO THEIR OBLIGATIONS TO MAKE THE INITIAL U.K. REVOLVING
LOANS, CANADIAN REVOLVING LOANS, OR U.S. REVOLVING LOANS OR TO ISSUE OR
PARTICIPATE IN THE INITIAL U.K. LETTERS OF CREDIT, CANADIAN LETTERS OF CREDIT OR
U.S. LETTERS OF CREDIT OR TO ACCEPT AND PURCHASE THE INITIAL BANKER’S
ACCEPTANCES HEREUNDER.

 

101

--------------------------------------------------------------------------------


 

WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

 

 

 

VERITAS DGC INC.,

 

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ MARK E. BALDWIN

 

 

 

 

 

 

Mark E. Baldwin, Executive Vice President,

 

 

 

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VERITAS ENERGY SERVICES INC.,

 

 

 

 

a corporation formed under the laws of the Province

 

 

 

 

of Alberta

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ MICHAEL D. LAURIN

 

 

 

 

 

 

Michael D. Laurin, President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VERITAS ENERGY SERVICES PARTNERSHIP,

 

 

 

 

a general partnership formed under the laws of the

 

 

 

 

Province of Alberta

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Veritas Energy Services Inc.,

 

 

 

 

 

 

a corporation formed under the laws of the

 

 

 

 

 

 

Province of Alberta, its Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ MICHAEL D. LAURIN

 

 

 

 

 

 

 

 

Michael D. Laurin, President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VERITAS GEOPHYSICAL (ASIA PACIFIC)

 

 

 

 

PTE. LTD., a company incorporated under the laws

 

 

 

 

of Singapore

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ NIRMAL SINGH

 

 

 

 

 

 

Nirmal Singh, Director

 

102

--------------------------------------------------------------------------------


 

 

 

 

 

VERITAS DGC LIMITED,

 

 

 

 

a company incorporated in England and Wales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ NICHOLAS A.C. BRIGHT

 

 

 

 

 

 

Nicholas A.C. Bright, Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

Veritas DGC Inc.

 

 

 

 

10300 Town Park Drive

 

 

 

 

Houston, Texas 77072

 

 

 

 

Attention: Mark E. Baldwin, Executive Vice

 

 

 

 

 

 

President, Chief Financial Officer &

 

 

 

 

 

 

Treasurer

 

 

 

 

(Fax) 832-351-8701

 

 

 

 

 

 

 

 

 

 

 

 

With a required copy to:

 

 

 

 

 

 

 

 

 

 

 

 

Veritas DGC Inc.

 

 

 

 

10300 Town Park Drive

 

 

 

 

Houston, Texas 77072

 

 

 

 

Attention: Office of the General Counsel

 

 

 

 

(Fax) 832-351-8792

 

103

--------------------------------------------------------------------------------


 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

 

 

 

ASSOCIATION, as U.S. Agent and Lead

 

 

 

 

Arranger, Issuer of U.S. Letters of Credit and

 

 

 

 

a U.S. Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Philip C. Lauinger III

 

 

 

 

Name:

 

Philip C. Lauinger III

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

U.S. Commitment:

 

 

 

1000 Louisiana, 9th Floor

 

 

 

 

MAC: T5002-090

$30,000,000.00

 

 

 

Houston, Texas 77002

 

 

 

 

Attention: Philip C. Lauinger III

 

 

 

 

Telecopy No.: 713-319-1087

 

 

 

 

 

 

 

 

Canadian Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.K. Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Singapore Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0

 

 

 

 

 

 

 

 

104

--------------------------------------------------------------------------------


 

 

 

 

 

HSBC BANK PLC,

 

 

 

 

as U.K. Agent, Issuer of U.K. Letters of Credit

 

 

 

 

and as a U.K. Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ C. A. Jones

 

 

 

 

Name:

 

C. A. Jones

 

 

 

 

Title:

 

Senior Corporate Banking Manager

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

U.S. Commitment:

 

 

 

The Forum

 

 

 

 

Marlborough Road

$0

 

 

 

Swindon

 

 

 

 

Wiltshire

 

 

 

 

SN3 1QN

 

 

 

 

United Kingdom

 

 

 

 

Attention: Chris Jones

 

 

 

 

Telecopy No.: 0044 (0) 8455 877312

 

 

 

 

 

 

 

 

Canadian Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.K. Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$10,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Singapore Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0

 

 

 

 

 

 

 

 

105

--------------------------------------------------------------------------------


 

 

 

 

 

HSBC BANK CANADA,

 

 

 

 

as Canadian Agent, Issuer of Canadian Letters

 

 

 

 

of Credit and as a Canadian lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ ALLISON DOWHANIK

 

 

 

 

 

 

Allison Dowhanik,

 

 

 

 

 

 

Vice-President, Commercial Financing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ PETER BORSOS

 

 

 

 

Name:

 

Peter Borsos

 

 

 

 

Title:

 

Assistant Vice President, Commercial

 

 

 

 

 

 

Financial Services

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

U.S. Commitment:

 

 

 

407 - 8th Avenue S.W.

 

 

 

 

Calgary, Alberta, T2P 1E5

$0

 

 

 

Canada

 

 

 

 

Attention: Vice-President

 

 

 

 

Telecopy No.: 403-693-8561

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canadian Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$10,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.K. Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Singapore Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0

 

 

 

 

 

 

 

 

106

--------------------------------------------------------------------------------


 

 

 

 

 

THE HONGKONG AND SHANGHAI BANKING

 

 

 

 

CORPORATION LIMITED, SINGAPORE

 

 

 

 

BRANCH, as Singapore Agent, Issuer of Singapore

 

 

 

 

Letters of Credit and as a Singapore Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ JANET YOUNG

 

 

 

 

Name:

 

Janet Young

 

 

 

 

Title:

 

Head, Commercial Banking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ MARCUS KWEK

 

 

 

 

Name:

 

Marcus Kwek

 

 

 

 

Title:

 

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

U.S. Commitment:

 

 

 

21 Collyer Quay #08-01

 

 

 

 

HSBC Building

$0

 

 

 

Singapore 049320

 

 

 

 

Attention: Marcus Kwek

 

 

 

 

Telecopy No.: (65) 6533-2326

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canadian Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.K. Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Singapore Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$15,000,000.00

 

 

 

 

 

 

 

 

107

--------------------------------------------------------------------------------


 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ CHRISTOPHER P. DVORACHEK

 

 

 

 

Name:

 

Christopher P. Dvorachek

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

U.S. Commitment:

 

 

 

910 Travis Street, 7th Floor

 

 

 

 

Houston, Texas 77002

$5,000,000.00

 

 

 

Attention: Curt Prudhomme

 

 

 

 

Telecopy No.: 713-751-6199

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canadian Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$5,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.K. Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Singapore Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0

 

 

 

 

 

 

 

 

108

--------------------------------------------------------------------------------


 

 

 

 

 

NATEXIS BANQUES POPULAIRES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ DANIEL PAYER

 

 

 

 

Name:

 

Daniel Payer

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ LOUIS P. LAVILLE, III

 

 

 

 

Name:

 

Louis P. Laville, III

 

 

 

 

Title:

 

Vice President and Group Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

U.S. Commitment:

 

 

 

333 Clay Street, Suite 4340

 

 

 

 

Houston, Texas 77002

$10,000,000.00

 

 

 

Attention: Tanya McAllister

 

 

 

 

Telecopy No.: 713-571-6165

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canadian Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.K. Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Singapore Commitment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0

 

 

 

 

 

 

 

 

109

--------------------------------------------------------------------------------